Exhibit 10.4

SECOND AMENDED AND RESTATED CREDIT

AGREEMENT

made and entered into

as of October 12, 2007

by and among

WALCO INTERNATIONAL, INC.,

a Delaware corporation (successor by merger to

Walco International, Inc., a California corporation)

KVSL ACQUISITION, LTD.,

an Alberta corporation

EACH OF THE CREDIT PARTIES WHICH IS NOW OR HEREAFTER A

GUARANTOR HEREUNDER FROM TIME TO TIME,

EACH OF THE FINANCIAL INSTITUTIONS WHICH IS

A SIGNATORY HERETO OR

WHICH MAY FROM TIME TO TIME

BECOME A PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

a national banking association

as Administrative Agent, US Administrative Agent, US Collateral Agent, and

as an Issuing Bank

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

a national banking association

as Canadian Administrative Agent and Canadian Collateral Agent, and

as an Issuing Bank

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

as Documentation Agent for such Financial Institutions,

and

J.P. MORGAN SECURITIES INC.,

as sole and exclusive Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

Table of Contents

 

          Page

1. Definitions

   1   

1.1 Certain Defined Terms

   1   

1.2 Accounting Terms and Determinations

   45   

1.3 UCC and PPSA Changes

   46   

1.4 Exchange Rate Calculations

   46

2. Loans; Letters of Credit; Notes; Payments; Prepayments; Interest Rates

   47   

2.1 Commitments

   47   

2.2 Loans

   47   

2.3 Commitment Fees

   51   

2.4 Termination and Reductions of Commitments

   52   

2.5 Mandatory and Voluntary Prepayments

   53   

2.6 Notes; Payments

   55   

2.7 Application of Payments and Prepayments

   56   

2.8 Interest Rates for Loans

   59   

2.9 Special Provisions Applicable to LIBOR Borrowings and CDOR Rate Borrowings

   61   

2.10 Letters of Credit

   65   

2.11 Swingline Loans

   72   

2.12 Pro-Rata Treatment

   74   

2.13 Sharing of Payments, Etc.

   75   

2.14 Recapture

   76   

2.15 Increase of US Total Revolving Credit Commitment

   77   

2.16 Participations in Canadian Revolving Loans and Canadian Letter of Credit
Exposure Amount

   80

3. Collateral

   82   

3.1 Security Documents

   82   

3.2 Filing and Recording

   83

4. Conditions

   83   

4.1 All Loans

   83   

4.2 First Loan or Letter of Credit

   84

5. Representations and Warranties

   86   

5.1 Organization

   86   

5.2 Financial Statements

   87   

5.3 Enforceable Obligations; Authorization

   87   

5.4 Other Debt

   87   

5.5 Litigation

   88   

5.6 Taxes

   88   

5.7 No Material Misstatements

   88   

5.8 Subsidiaries

   88

 

i



--------------------------------------------------------------------------------

  

5.9 Representations by Others

   88   

5.10 Permits, Licenses, Etc.

   89   

5.11 Employee Benefit Programs

   89   

5.12 Title to Properties; Possession Under Leases

   90   

5.13 Assumed Names

   90   

5.14 Investment Company Act

   90   

5.15 [Reserved]

   90   

5.16 Agreements

   90   

5.17 Environmental Matters

   91   

5.18 No Change in Credit Criteria or Collection Policies

   91   

5.19 Solvency

   91   

5.20 Status of Collateral

   92   

5.21 Term Loan Debt Documents

   92   

5.22 Transactions with Related Parties

   93   

5.23 Patents, Trademarks and Copyrights

   93   

5.24 Acquisition Documents

   93

6. Affirmative Covenants

   93   

6.1 Businesses and Properties

   94   

6.2 Taxes

   94   

6.3 Financial Statements and Information

   94   

6.4 Inspections; Field Examinations; Appraisals and Physical Counts

   96   

6.5 Further Assurances

   97   

6.6 Books and Records

   97   

6.7 Insurance

   98   

6.8 Employee Benefit Programs

   98   

6.9 Use of Proceeds

   99   

6.10 Guarantors, Joinder Agreements

   100   

6.11 Notice of Events

   101   

6.12 Environmental Matters

   102   

6.13 End of Fiscal Year

   102   

6.14 Pay Obligations and Perform Other Covenants

   102   

6.15 Cash Dominion; Collection and Application of Accounts

   102   

6.16 Accounts and Other Collateral Matters

   104   

6.17 Agreements

   104

7. Negative Covenants

   106   

7.1 Indebtedness

   106   

7.2 Liens

   108   

7.3 Contingent Liabilities

   110   

7.4 Mergers, Consolidations and Dispositions and Acquisitions of Assets

   111   

7.5 Nature of Business

   114   

7.6 Transactions with Related Parties

   114   

7.7 Investments, Loans

   114   

7.8 ERISA Compliance

   115   

7.9 Intentionally Deleted

   115   

7.10 Change in Accounting Method

   115

 

ii



--------------------------------------------------------------------------------

  

7.11 Redemption, Dividends, Issuance of Equity Interests, Distributions and
Restricted Payments

   115   

7.12 Fixed Charge Coverage Ratio

   117   

7.13 Capital Expenditures

   117   

7.14 Intentionally Deleted

   117   

7.15 Sale of Accounts

   117   

7.16 Sale and Lease-Back Transactions

   117   

7.17 Change of Name or Place of Business

   117   

7.18 Restrictive Agreements

   118   

7.19 Modification or Waiver of Documents Governing Term Loan Debt

   118   

7.20 Availability

   118   

7.21 Anti-Terrorism Laws

   118 8. Events of Default and Remedies    118   

8.1 Events of Default

   118   

8.2 Remedies Cumulative

   122 9. The Agents and the Issuing Banks    122   

9.1 Appointment, Powers and Immunities

   122   

9.2 Reliance

   123   

9.3 Defaults

   123   

9.4 Rights as a Lender

   124   

9.5 Indemnification

   124   

9.6 Non-Reliance on Agents, Issuing Banks and Other Lenders

   124   

9.7 Failure to Act

   125   

9.8 Resignation or Removal of Agent

   125   

9.9 Canadian Collateral Located in Quebec

   125

10. Miscellaneous

   126   

10.1 No Waiver

   126   

10.2 Notices

   126   

10.3 Governing Law

   127   

10.4 Survival; Parties Bound

   127   

10.5 Counterparts

   127   

10.6 Limitation of Interest

   127   

10.7 Survival

   129   

10.8 Captions

   129   

10.9 Expenses, Etc.

   129   

10.10 Indemnification

   130   

10.11 Amendments, Waivers, Etc.

   131   

10.12 Successors and Assigns

   133   

10.13 Entire Agreement

   136   

10.14 Severability

   137   

10.15 Disclosures

   137   

10.16 Capital Adequacy

   137   

10.17 Taxes

   138   

10.18 Waiver of Claims

   140   

10.19 Right of Setoff

   140

 

iii



--------------------------------------------------------------------------------

  

10.20 Waiver of Right to Jury Trial

   141   

10.21 Additional Provisions Regarding Collection of Accounts and other
Collateral

   141   

10.22 Hedging Obligations; Cash Management Obligations

   142   

10.23 Construction

   145   

10.24 Joint and Several Obligations

   145   

10.25 USA Patriot Act

   145   

10.26 Confidentiality

   145   

10.27 No Rights, Duties or Obligations of Documentation Agent

   145   

10.28 Financial Assistance Limitations

   146   

10.29 Judgment Currency

   146

 

iv



--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (together with all amendments,
modifications and supplements hereto and restatements hereof, this “Agreement”)
is made and entered into as of October     , 2007, by and among WALCO
INTERNATIONAL, INC. (“US Borrower”), a Delaware corporation (successor by merger
to Walco International, Inc., a California corporation), KVSL ACQUISITION, LTD.
(“Canadian Borrower”), an Alberta corporation, EACH OF THE CREDIT PARTIES WHICH
IS NOW OR HEREAFTER A GUARANTOR HEREUNDER, EACH OF THE FINANCIAL INSTITUTIONS
WHICH IS A SIGNATORY HERETO OR WHICH MAY FROM TIME TO TIME BECOME A PARTY HERETO
(individually, a “Lender” and collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as the Administrative Agent, the US Administrative Agent, the
US Collateral Agent and an Issuing Bank, JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH (“JPMorgan Canada”), as the Canadian Administrative Agent, the Canadian
Collateral Agent and an Issuing Bank, and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, as Documentation Agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Documentation
Agent”).

WITNESSETH:

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of September 26, 2006, executed by and among the U.S. Borrower, the
Credit Parties named therein, the Lenders, the Administrative Agent, and the
Documentation Agent, as previously amended pursuant to the terms of that certain
First Amendment to Amended and Restated Credit Agreement dated effective
June 29, 2007, executed by and among the Borrower, the Credit Parties named
therein, the Lenders and the Administrative Agent (said Amended and Restated
Credit Agreement, as amended, being herein collectively referred to as the
“Original Agreement”).

In connection with the Acquisition (as defined below), the Borrower, the
undersigned Credit Parties, the Administrative Agent and the Lenders, together
with the other parties hereto, now desire to amend and restate the Original
Agreement in its entirety. Accordingly, the Original Agreement is hereby amended
and restated in its entirety to hereafter be and read as follows:

THAT, in consideration of the mutual covenants, agreements and undertakings
herein contained, the parties hereto agree as follows:

 

1. Definitions.

1.1 Certain Defined Terms. Unless a particular word or phrase is otherwise
defined or the context otherwise requires, capitalized words and phrases used in
the Loan Documents have the meanings provided below.

 

1



--------------------------------------------------------------------------------

Accounts shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

Acquisition shall mean (a) the acquisition by the Canadian Borrower, pursuant to
the terms of the Acquisition Agreement, of (i) all of the issued and outstanding
Equity Interests of Holdco (which holds ninety-eight percent (98%) of the issued
and outstanding Equity Interests of the Target) and (ii) the remaining two
percent (2%) of the Equity Interests of the Target not owned by Holdco, and
(b) the simultaneous occurrence of the Canadian Borrower Merger. At all times
after the Canadian Borrower Merger is effective, the amalgamated entity
described in Section 6.18 and named “Kane Veterinary Supplies Ltd.” shall be
deemed to be the Canadian Borrower for purposes of this Agreement and all other
Loan Documents.

Acquisition Agreement shall mean that certain Stock Purchase Agreement dated
effective as of the Closing Date, by and among the Canadian Borrower, Animal
Health International, Inc., Timothy Kane, Patrick Kane, Douglas Kane, Sherry
McGinnis, Cassy Kane, Holdco and the Target.

Acquisition Documents shall mean the Acquisition Agreement and all agreements,
documents and instruments executed and delivered, or to be executed and
delivered, pursuant thereto in connection with the Acquisition, in each case as
in effect on the Closing Date.

Additional US Availability Credit shall mean a US Availability sublimit over and
above the amount of US Availability attributable to the US Borrowing Base, with
the amount of said sublimit being equal to (a) $10,000,000 at all times prior to
March 31, 2008, (b) $8,333,333 at all times on and after March 31, 2008, but
prior to September 30, 2008, (c) $6,666,667 at all times on and after
September 30, 2008, but prior to March 31, 2009, and (d) zero at all times on
and after March 31, 2009. Notwithstanding any other provision to the contrary
contained in this Agreement or in any other Loan Document, the US Revolving
Loans outstanding hereunder from time to time will be deemed funded on a “first
drawn” basis under the amount of US Availability attributable to the Additional
US Availability Credit until the then applicable amount of the Additional US
Availability Credit is exhausted on March 31, 2009, with the balance of any US
Revolving Loans then outstanding being deemed funded under the amount of US
Availability attributable to the US Borrowing Base. Upon at least five
(5) Business Days’ prior irrevocable written notice to the Administrative Agent,
the US Borrower may at any time in whole permanently terminate, or from time to
time in part permanently reduce, the Additional US Availability Credit;
provided, however, that (i) the Additional US Availability Credit shall not be
reduced at any time to an amount less than the amount required to cause US
Availability to be equal to or greater than zero, and (ii) each partial
reduction of the Additional US Availability Credit shall be in a minimum of
$1,000,000, or an integral multiple of $1,000,000 in excess thereof.

Adjusted Canadian Prime Rate shall mean the sum of (a) the Canadian Prime Rate
and (b) the Applicable Margin.

Adjusted CDOR Rate Borrowing shall mean, with respect to any CDOR Rate Borrowing
for any Interest Period requested by the Canadian Borrower, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum
of (i) the CDOR Rate in effect for such Interest Period and (ii) the Applicable
Margin.

 

2



--------------------------------------------------------------------------------

Adjusted LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any
Interest Period requested by the US Borrower, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum of
(i) the product of (1) the LIBOR Rate in effect for such Interest Period and
(2) Statutory Reserves and (ii) the Applicable Margin.

Adjusted US Base Rate (Canada) shall mean the sum of (a) the US Base Rate
(Canada) and (b) the Applicable Margin.

Administrative Agent means JPMorgan, in its capacity as administrative agent for
the Lenders hereunder and its successors and assigns in such capacity.

Affiliate of any Person shall mean any other Person which controls or is
controlled by or under common control with such Person. For purposes of this
definition, “control” (including “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person through the
ownership of securities or by contract; provided that no Lender shall be an
Affiliate of the Borrower. Without limiting the generality of the foregoing,
control of the right to vote of five percent (5%) or more of all voting
securities of a Person or beneficial ownership of five percent (5%) of the
outstanding equity interests in such Person shall be deemed to be control for
purposes of compliance with the provisions of Section 7.6 hereof; provided,
however, that with respect to any key management employees of the Borrower,
control of the right to vote of five percent (5%) or greater, but less than
fifteen percent (15%), of all voting securities of the Parent and/or the
Borrower or beneficial ownership of five percent (5%) or greater, but less than
fifteen percent (15%), of the outstanding equity interests in the Parent and/or
the Borrower by such key management employee shall not be deemed to be control
for purposes of compliance with the provisions of Section 7.6 hereof.

Agents shall mean the Administrative Agent, the Canadian Administrative Agent,
the US Collateral Agent, the Canadian Collateral Agent together, and Agent shall
mean any one of such Agents individually.

Aggregate Availability shall mean, at any time, an amount equal to the sum of
the US Availability and the Canadian Availability.

Alternate Base Rate shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1%) equal to the sum of (a) the greater of (i) the Prime
Rate (computed on the basis of the actual number of days elapsed over a 360-day
year) in effect on such day, and (ii) the Federal Funds Effective Rate (computed
on the basis of the actual number of days elapsed over a 360-day year) in effect
for such day plus  1/2 of 1% and (b) the Applicable Margin. For purposes of this
Agreement, any change in the Alternate Base Rate due to a change in the Prime
Rate or Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Effective Rate, respectively. If
for any reason the Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Effective Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (a)(ii) until the circumstances giving rise to such inability no longer
exist.

 

3



--------------------------------------------------------------------------------

Alternate Base Rate Borrowing shall mean, as of any date, that portion of the
principal balance of the Loans to the US Borrower bearing interest at a rate
determined by reference to the Alternate Base Rate as of such date.

Annual Audited Financial Statements shall mean (a) the annual financial
statements of the Credit Parties and their Subsidiaries, including all notes
thereto, which statements shall include, on a Consolidated basis, a balance
sheet as of the end of such fiscal year and a statement of operations, a
retained earnings statement and a statement of cash flows for such fiscal year,
all setting forth in comparative form the corresponding figures from the
previous fiscal year and accompanied by a report and opinion of independent
certified public accountants with an accounting firm of national standing and
with a reputation satisfactory to the Agent, which report shall not contain any
material qualification (and be without comment as to the accountants’ opinion
whether the Borrower is a “going concern” or can continue to be a “going
concern”), except that such report may contain qualification with respect to new
accounting principles mandated by the Financial Accounting Standards Board (or
its successor organization), and shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
financial position of such Person as of the date thereof and the results of its
operations and cash flows for the period covered thereby in conformity with GAAP
and (b) to the extent required by the Agent, annual consolidating financial
statements of the Credit Parties and their Subsidiaries containing a balance
sheet as of the end of such fiscal year and a statement of operations for such
fiscal year prepared in reasonable detail. Such statements shall be accompanied
by a certificate of such accountants that in making the appropriate audit and/or
investigation in connection with such report and opinion, such accountants did
not become aware of any Default or Event of Default with respect to any of the
financial covenants set forth in Sections 7.12, 7.13 and 7.14 hereof, or if in
the opinion of such accountant any such Default or Event of Default exists, a
description of the nature and status thereof.

Applicable Agent shall mean (a) with respect to any Class of Commitments,
extensions of credit thereunder, payments in respect thereof and other matters
pertaining thereto, the Agent in respect of such Class and (b) with respect to
any action or determination under any Security Document or Collateral
thereunder, the Collateral Agent to which a security interest is granted under
such Security Document; provided that the Administrative Agent shall be the
Applicable Agent for all purposes not involving a particular Class of
Commitments, extensions of credit thereunder, payments thereunder or other
matters pertaining thereto, or actions or determinations under a particular
Security Document.

Applicable Lending Office shall mean, (a) with respect to each US Lender, such
US Lender’s Domestic Lending Office in the case of an Alternate Base Rate
Borrowing and such US Lender’s LIBOR Lending Office in the case of a LIBOR
Borrowing, and (b) with respect to each Canadian Lender, such Canadian Lender’s
Canadian Lending Office in the case of a US Base Rate (Canada) Borrowing or
Canadian Prime Rate Borrowing, such Canadian Lender’s LIBOR Lending Office in
the case of a LIBOR Borrowing for Canadian Revolving Loans denominated in
Dollars, and such Canadian Lender’s Canadian Lending Office in the case of a
CDOR Rate Borrowing.

 

4



--------------------------------------------------------------------------------

Applicable Margin shall mean, a rate per annum of 1.50% for LIBOR Borrowings and
CDOR Rate Borrowings and a rate per annum of 0.00% for Alternate Base Rate
Borrowings, Canadian Prime Rate Borrowings and US Base Rate (Canada) Borrowings;
provided, however, that as of the end of each fiscal quarter of the US Borrower
(commencing with the period ending September 30, 2008), the Applicable Margin
shall be adjusted upward or downward, as applicable, to the respective amounts
shown in the schedule below based on the Leverage Ratio for the Credit Parties
and their Subsidiaries, on a Consolidated basis, tested as of the end of the
applicable fiscal quarter of the Credit Parties. For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the applicable Annual
Audited Financial Statements or the Monthly Unaudited Financial Statements of
the Credit Parties have been delivered to and received by the Administrative
Agent in accordance with the terms of Sections 6.3(a) and 6.3(b) hereof;
provided, however, if any such financial statements are not delivered in a
timely manner as required under the terms of Sections 6.3(a) and 6.3(b) hereof,
the Applicable Margin from the date such financial statements were due until ten
(10) Business Days after the Administrative Agent and Lenders receive the same
will be the highest level set forth below for the Applicable Margin.

 

Leverage Ratio

   Per Annum Percentage for
LIBOR Borrowings & CDOR
Rate Borrowings     Per Annum Percentage for
Alternate Base Rate
Borrowings, Canadian Prime
Rate Borrowings & US Base
Rate (Canada) Borrowings  

Greater than or equal to 4.50x

   2.00 %   0.00 %

Less than 4.50x, but greater than or equal to 3.75x

   1.75 %   0.00 %

Less than 3.75x, but greater than or equal to 3.25x

   1.50 %   0.00 %

Less than 3.25x, but greater than or equal to 2.50x

   1.375 %   0.00 %

Less than 2.50x

   1.25 %   0.00 %

Notwithstanding the foregoing or any other provision to the contrary contained
in this Agreement or in any other Loan Document, the Applicable Margin for that
portion of the US Revolving Loans deemed funded on a “first drawn” basis under
the Additional US Availability Credit (i.e., the amount of US Revolving Loans
then outstanding up to the then applicable amount of the Additional US
Availability Credit) will be equal to the sum of (i) the amount of the
Applicable Margin as determined above plus (ii) an additional 0.75%.

Applications shall mean all applications and agreements for Letters of Credit,
or similar instruments or agreements, in Proper Form, now or hereafter executed
by any Person in connection with any Letter of Credit now or hereafter issued or
to be issued under the terms hereof at the request of the Borrower.

 

5



--------------------------------------------------------------------------------

Approved Fund means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

Assignment and Acceptance shall have the meaning specified in Section 10.12(c)
hereof.

Availability shall mean Canadian Availability or US Availability, as the context
may require.

Blocked Person shall mean (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (ii) a
Person owned or controlled by, or acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; (iii) a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person or entity that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or (vi) a Person or entity who is
affiliated or associated with a Person or entity listed above.

Borrower or Borrowers shall mean, individually or collectively, the Canadian
Borrower or the US Borrower.

Business Day shall mean a day when the principal office in New York City and/or
Toronto, Canada, as the context may require, of the Applicable Agent is open for
business and the Lenders’ Applicable Lending Offices are generally open for
business; provided, however, that with respect to LIBOR Borrowings, Business Day
shall also mean a day on which transactions in US Dollar deposits between
lenders may be carried on in the London eurodollar interbank market.

Business Entity shall mean corporations, partnerships, limited liability
companies, joint ventures, joint stock associations, business trusts and other
business entities.

C$ shall mean the lawful money of Canada.

C$ Denominated Loan shall mean a Canadian Revolving Loan denominated in C$.

Calculation Date shall mean the last Business Day of each calendar month or the
date of each Request for Extension of Credit, Rate Selection Date or request for
a Letter of Credit.

Canadian Administrative Agent shall mean JPMorgan Canada, in its capacity as
administrative agent for the Canadian Lenders hereunder and its successors and
assigns in such capacity.

 

6



--------------------------------------------------------------------------------

Canadian Availability shall mean at any time (a) the lesser at such time of
(i) the Canadian Total Revolving Credit Commitment (as such amount may be
reduced in accordance with the provisions of this Agreement) and (ii) the
Canadian Borrowing Base, less (b) the sum of (i) the aggregate amount of each
Canadian Lender’s Revolving Credit Exposure at such time, (ii) the aggregate
amount of accrued and unpaid interest outstanding under the Canadian Revolving
Loans at such time, (iii) all other outstanding Canadian Obligations which are
due and payable at such time, including without limitation, fees related to any
Canadian Letters of Credit, and legal fees and other amounts payable under
Section 10.9 hereof by the Canadian Borrower or any Canadian Subsidiary, and
(iv) all Reserves against Canadian Availability established by the
Administrative Agent from time to time in its Permitted Discretion.

Canadian Benefit Plans means any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Canadian Credit Party or any Subsidiary of any Canadian Credit Party has any
liability with respect to any employee or former employee, but excluding any
Canadian Pension Plans.

Canadian Borrower shall have the meaning specified in the preamble of this
Agreement and the definition of “Acquisition”.

Canadian Borrower Merger shall have the meaning specified in Section 6.18
hereof.

Canadian Borrowing Base shall mean, as of any date, the amount of the then most
recent computation of the Canadian Borrowing Base, determined by calculating the
amount equal to the following:

 

  (a) 85% of Eligible Accounts of the Canadian Borrower and the Canadian
Subsidiaries; plus

 

  (b) the lesser of (i) 65% of Eligible Inventory of the Canadian Borrower and
the Canadian Subsidiaries (valued, in each case, at the lower of cost or fair
market value on a first-in, first-out basis), and (ii) 85% of the Net Recovery
Rate of Eligible Inventory of the Canadian Borrower and the Canadian
Subsidiaries; provided, however, that during the period commencing on April 1
and ending on September 30 of each calendar year, the 65% advance rate for
Eligible Inventory of the Canadian Borrower and the Canadian Subsidiaries
contained in clause (i) above shall, at the discretion of the Administrative
Agent, be increased to up to 75% and the 85% advance rate for the Net Recovery
Rate of Eligible Inventory of the Canadian Borrower and the Canadian
Subsidiaries contained in clause (ii) above shall, at the discretion of the
Administrative Agent, be increased to up to 100% ; less

 

  (c) all Reserves against the Canadian Borrowing Base established by the
Administrative Agent from time to time in its Permitted Discretion.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the Canadian Borrower and
the Canadian Subsidiaries if the average dilution percentage for all Accounts of
the Canadian Borrower and the Canadian Subsidiaries ever exceeds five percent
(5%). For purposes hereof, “average dilution percentage” shall mean for each
dollar of gross sales by the Canadian Borrower and the Canadian Subsidiaries,
the average percentage of such dollar of gross sales that is not collected by
the Canadian Borrower and the Canadian Subsidiaries for any reason, including
without limitation, any credits, rebates, refunds, returns, discounts or any
other reason. The Canadian Borrowing Base may be computed by the Administrative
Agent on as frequent as a daily basis (based on all information reasonably
available to the Administrative Agent, including without limitation, the
periodic reports and listings delivered to the Administrative Agent in
accordance with Sections 6.3(e), (f) and (g) hereof).

Canadian Collateral shall mean Collateral owned by any of the Canadian Credit
Parties.

Canadian Collateral Agent shall mean JPMorgan Canada, in its capacity as
collateral agent for the Canadian Lenders, and its successors and assigns in
such capacity.

Canadian Credit Parties shall mean (a) the Canadian Borrower and (b) each of the
Canadian Borrower’s Canadian Subsidiaries, if any, and any other Person which is
formed or organized under the federal laws of Canada or any province or
territory of Canada and who becomes a Guarantor of the Canadian Obligations
pursuant to Section 6.10, and their respective successors and assigns.

Canadian Lender shall mean, as of any date of determination, a Lender with a
Canadian Revolving Credit Commitment or, if the Canadian Total Revolving Credit
Commitment has terminated or expired, a Lender with Canadian Revolving Credit
Exposure.

Canadian Lending Office shall mean, with respect to any Canadian Lender, the
office of such Canadian Lender specified as its “Canadian Lending Office”
opposite or below its name on the signature pages hereof, or such other office
or Affiliate of such Canadian Lender as such Canadian Lender may from time to
time specify to the Canadian Borrower and the Administrative Agent.

Canadian Letter of Credit shall mean a Letter of Credit issued for the account
of the Canadian Borrower.

Canadian Letter of Credit Advances shall mean all sums which may from time to
time be paid by any and all of the Canadian Lenders pursuant to any and all of
the Canadian Letters of Credit, together with all other sums, fees,
reimbursements or other obligations which may be due to the applicable Issuing
Bank or any of the Canadian Lenders pursuant to any of the Canadian Letters of
Credit.

Canadian Letter of Credit Exposure Amount shall mean at any time the sum of
(i) the aggregate undrawn amount of all Canadian Letters of Credit outstanding
at such time plus (ii) the aggregate amount of all Canadian Letter of Credit
Advances for which the Canadian Lenders have not been reimbursed and which
remain unpaid at such time.

 

8



--------------------------------------------------------------------------------

Canadian Obligations shall mean all Obligations owing by any Canadian Credit
Party to one or more Canadian Lenders or their respective Affiliates.

Canadian Pension Plans means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Credit Party or any Subsidiary of any Canadian Credit Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.

Canadian Prime Rate shall mean, on any day, the annual rate of interest (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the greater of
(a) the annual rate of interest announced from time to time by JPMorgan Canada
as its prime rate in effect at its principal office in Toronto, Ontario, Canada
on such day being the reference rate used for determining interest rates on C$
denominated commercial loans to its customers in Canada, and (b) the CDOR Rate
for a thirty (30) day period in effect on such day plus one percent (1%).

Canadian Prime Rate Borrowings shall mean C$ Denominated Loans which bear
interest at a rate based upon the Adjusted Canadian Prime Rate.

Canadian Revolving Credit Commitment shall mean, as to any Canadian Lender, the
obligation of such Canadian Lender to make Canadian Revolving Loans and incur
liability for the Canadian Letter of Credit Exposure Amount in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount set forth as such Canadian Lender’s Revolving Credit Commitment in
Schedule 1.1(b) attached hereto (as the same may be reduced from time to time
pursuant to Section 2.4 hereof).

Canadian Revolving Credit Commitment Percentage shall mean, with respect to any
Canadian Lender, the ratio, expressed as a percentage, of such Canadian Lender’s
Revolving Credit Commitment to the Canadian Total Revolving Credit Commitment.

Canadian Revolving Credit Exposure shall mean on any day, as to a particular
Canadian Lender, the sum of (a) the outstanding principal balance of such
Canadian Lender’s Revolving Credit Note on such day plus (b) the product of
(i) such Canadian Lender’s Revolving Credit Commitment Percentage times (ii) the
Canadian Letter of Credit Exposure Amount Exposure on such day.

Canadian Revolving Credit Notes shall mean the promissory notes, each
substantially in the form of Exhibit A-2 attached hereto, of the Canadian
Borrower evidencing the Canadian Revolving Loans, payable to the order of the
respective Canadian Lenders in the amount of said Canadian Lender’s Revolving
Credit Commitment, and all renewals, extensions, modifications, rearrangements
and replacements thereof substitutions therefor. Canadian Revolving Credit Note
shall mean any of such promissory notes.

Canadian Revolving Loans shall mean the Revolving Loans made to the Canadian
Borrower made pursuant to Section 2.1(b) hereof in either Dollars or C$.
Canadian Revolving Loan shall mean one of such Canadian Revolving Loans.

 

9



--------------------------------------------------------------------------------

Canadian Security Agreement shall mean any Security Agreement entered into on or
after the date of this Agreement, in form and substance acceptable to the
Administrative Agent, by any Canadian Credit Party (as required by this
Agreement or any other Loan Document) in favor of the Canadian Collateral Agent
for the ratable benefit of the Canadian Lenders to secure the Canadian
Obligations, as the same may be amended, restated or otherwise modified from
time to time. Notwithstanding the foregoing or any other provision herein or in
any existing Security Agreement previously executed by any Canadian Credit Party
to the contrary, each such existing Security Agreement executed by any Canadian
Credit Party shall only secure the Canadian Obligations and shall not secure any
of the US Obligations.

Canadian Subsidiary shall mean any Subsidiary of the US Borrower that is
organized under the laws of Canada or any province thereof.

Canadian Total Revolving Credit Commitment shall mean, on any day, the aggregate
of all of the Canadian Lenders’ Revolving Credit Commitments on such day;
provided, however, that so long as any US Obligations are outstanding hereunder,
the aggregate amount of the Canadian Total Revolving Credit Commitment will be
reduced by the portion of the US Revolving Credit Exposure that exceeds
$120,000,000 at any time (and the Canadian Revolving Credit Commitment of each
Canadian Revolving Lender will reduce proportionately in accordance with its
Canadian Revolving Credit Commitment Percentage). As of the Closing Date, the
Canadian Total Revolving Credit Commitment is $15,000,000, subject to reduction
as provided in the preceding sentence based upon the portion of the US Revolving
Credit Exposure that exceeds $120,000,000 at any time.

Capital Expenditures shall mean, with respect to any Person for any period, all
capital expenditures of such Person, on a Consolidated basis, for such period
(including without limitation, the aggregate amount of Capital Lease Obligations
incurred during such period which are required to be capitalized and reported as
a liability on the consolidated balance sheet of such Person), determined in
accordance with GAAP, consistently applied. For the avoidance of doubt, the term
“Capital Expenditures” shall not include those items described in
Section 7.4(e)(7).

Capital Lease Obligations shall mean the obligations of a Person to pay that
portion of rent or other amounts constituting payments of principal under a
lease of (or other agreement conveying the right to use) real and/or personal
Property which obligations are required to be classified and accounted for as a
capital lease on a balance sheet of such Person under GAAP (including Statement
of Financial Accounting Standards No. 13 of the Financial Accounting Standards
Board, as amended), provided that for purposes of this Agreement, the amount of
such obligations shall be only the capitalized amount thereof, determined in
accordance with GAAP (including such Statement No. 13).

Cash Dividends shall mean, with respect to any Person for any period, all fixed
and calculable cash dividend payments actually made with respect to any Equity
Interests of such Person for such period.

 

10



--------------------------------------------------------------------------------

Cash Management Obligations shall mean any and all obligations and liabilities
of the US Borrower or any of its Subsidiaries to the Administrative Agent,
JPMorgan, JPMorgan Canada, any other Lender or any of their respective
Affiliates, now existing or hereafter arising, whether direct, indirect, joint,
several, or joint and several, arising under or in any way relating to or
incurred in connection with (a) any deposit accounts maintained by the US
Borrower or any of its Subsidiaries with the Administrative Agent, JPMorgan,
JPMorgan Canada, any other Lender or any of their respective Affiliates, (b) any
cash management services or treasury administration services provided by
Administrative Agent, JPMorgan, JPMorgan Canada, any other Lender or any of
their respective Affiliates (c) any documentation relating thereto, or (d) any
services or transactions relating thereto, including without limitation,
daylight overdraft exposure and credit card, debit card and other similar
products; provided, however, that with respect to any such obligations and
liabilities owing by the US Borrower or any of its Subsidiaries to any Lender
other than JPMorgan or JPMorgan Canada, such other Lender notifies the
Administrative Agent in writing of the amount of such obligations and
liabilities not less frequently than once each calendar month or more frequently
as the Administrative Agent requires pursuant to written notice delivered to the
Lenders.

CDOR Rate shall mean, with respect to any CDOR Rate Borrowing for any Interest
Period, an interest rate per annum equal to the Canadian deposit offered rate
which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the Reuters Screen CDOR Page, as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto, Canada local time on such day and, if such day is not
a Business Day, then on the immediately preceding Business Day (as adjusted by
the Administrative Agent after 10:00 a.m. Toronto, Canada local time to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest) plus (b) 0.10% per annum. In the event that such rate is not available
at such time for any reason, then the Canadian deposit offered rate component of
such rate on that day shall be calculated as the cost of funds quoted by the
Canadian Administrative Agent (rounded upwards, if necessary, to the next 1/16
of 1%) to raise C$ for the applicable Interest Period as of 10:00 a.m. Toronto,
Canada local time on such day for commercial loans or other extensions of credit
to businesses of comparable credit risk; or if such day is not a Business Day,
then as quoted by the Canadian Administrative Agent on the immediately preceding
Business Day.

CDOR Rate Borrowing shall mean, as of any date, that portion of the principal
balance of the Loans denominated in C$ bearing interest at the Adjusted CDOR
Rate as of such date.

Change of Control shall mean the occurrence of any of the following at any time
after the Closing Date:

 

  (a) at any time any Person and/or its respective Affiliates shall either
(i) beneficially own in the aggregate, directly or indirectly, 35% or more of
the aggregate voting power of all issued and outstanding classes of Equity
Interests in the Parent having the right to elect Board of Directors of the
Parent, or (ii) have the right to cause enough of their nominees in the
aggregate to be elected or appointed, and remain serving at all times as, Board
of Directors of the Parent so as to constitute a majority of such Board of
Directors;

 

11



--------------------------------------------------------------------------------

  (b) at any time the Parent shall cease to own directly, free and clear of all
Liens (other than in favor of the US Collateral Agent for the ratable benefit of
the US Lenders and the holders of the Term Loan Debt ), both legal title to and
beneficial ownership of 100% of all issued and outstanding Equity Interests of
the US Borrower; provided, however, that a transfer of the legal title to and
beneficial ownership of Equity Interests of the US Borrower having no more than
10% of the aggregate voting power of all classes of Equity Interests in the US
Borrower or 10% of the total economic equity interests of the US Borrower to
management employees of the US Borrower shall not trigger a Change of Control;
or

 

  (c) at any time (i) the Parent shall cease to have the right to elect,
directly or indirectly, by virtue of beneficial ownership of Equity Interests of
the US Borrower, contract or otherwise, at least a majority in number of the
members of the Board of Directors of the US Borrower or (ii) less than a
majority in number of the members of the Board of Directors of the US Borrower
shall have been elected or appointed, directly or indirectly, by the Parent.

As used above, “beneficially own” shall have the same meaning as defined in
Rules 13d-3 and 13d¬-5 of the Securities and Exchange Act of 1934, as amended,
or any successor provision thereto.

Charlesbank shall mean Charlesbank Equity Fund VI, Limited Partnership, a
Delaware limited partnership.

Class, when used in reference to (a) any Revolving Loan or Revolving Credit
Exposure (or any component thereof), refers to whether such Revolving Loan are
Canadian Revolving Loans, US Revolving Loans or Swingline Loans, or, in the case
of Revolving Credit Exposure (or any component thereof), whether such Revolving
Exposure is Canadian Revolving Credit Exposure or US Revolving Credit Exposure
(or, in each case, the applicable component thereof), (b) any Commitment, refers
to whether such Commitment is a Canadian Revolving Credit Commitment or a US
Revolving Credit Commitment, (c) any Lender, refers to whether such Lender is a
Canadian Lender or a US Revolving Lender, (d) any Borrowing Base, refers to
whether such Borrowing Base is the Canadian Borrowing Base or the US Borrowing
Base, or (e) any Availability, refers to whether such Availability is Canadian
Availability or US Availability. The term “Class” shall have a correlative
meaning when used in reference to any other defined term.

Closing Date shall mean the date of this Agreement.

Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.

Collateral shall mean all collateral and security as described in the Security
Documents.

 

12



--------------------------------------------------------------------------------

Collateral Access Agreement shall mean any landlord waiver, subordination or
other agreement, in form and substance satisfactory to the Administrative Agent,
between the Applicable Agent and any third party (including any warehouseman,
bailee or other similar Person) in possession of any Collateral or any landlord
of any Credit Party for any real Property where any Collateral is located, as
such landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

Commitment shall mean any US Revolving Credit Commitment or Canadian Revolving
Credit Commitment, and Commitments shall mean all such Commitments collectively.

Commitment Fee, with respect to any US Lender, shall have the meaning assigned
to it in Section 2.3.

Commitment Percentage shall mean, (a) with respect to any US Lender, (i) prior
to the termination of the US Total Revolving Credit Commitment, the ratio,
expressed as a percentage, of such US Lender’s US Revolving Credit Commitment to
the US Total Revolving Credit Commitment, and (ii) after the termination of the
US Total Revolving Credit Commitment, the ratio, expressed as a percentage, of
the amount of such US Lender’s outstanding US Loans and its portion of the US
Letter of Credit Exposure Amount and the Swingline Exposure to the aggregate
amount of all outstanding US Loans and the total US Letter of Credit Exposure
Amount and the Swingline Exposure, and (b) with respect to any Canadian Lender,
(i) prior to the termination of the Canadian Total Revolving Credit Commitment,
the ratio, expressed as a percentage, of such Canadian Lender’s Canadian
Revolving Credit Commitment to the Canadian Total Revolving Credit Commitment,
and (ii) after the termination of the Canadian Total Revolving Credit
Commitment, the ratio, expressed as a percentage, of the amount of such Canadian
Lender’s outstanding Canadian Loans and its portion of the Canadian Letter of
Credit Exposure Amount to the aggregate amount of all outstanding Canadian Loans
and the total Canadian Letter of Credit Exposure Amount.

Consequential Loss shall mean, with respect to (a) the payment of principal of
or interest on a LIBOR Borrowing or a CDOR Rate Borrowing, as applicable, on a
day other than the last day of the applicable Interest Period, (b) the failure
to borrow or convert a LIBOR Borrowing or a CDOR Rate Borrowing, as applicable,
on the date specified by the applicable Borrower for any reason, or (c) any
cessation of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable,
to apply to the applicable Revolving Loans or any part thereof pursuant to
Section 2.9 hereof, in each case whether voluntary or involuntary, any loss,
expense, penalty, premium or liability incurred by any of the Lenders or the
Applicable Agent as a result thereof, including without limitation, any interest
paid by any of the Lenders to lenders of funds borrowed by it to make or carry
the applicable Revolving Loans and any other costs and expenses sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain the applicable Revolving Loans.

Consolidated shall mean, for any Person, as applied to any financial or
accounting term, such term determined on a consolidated basis in accordance with
GAAP (except as otherwise required herein) for such Person and all Subsidiaries
thereof.

 

13



--------------------------------------------------------------------------------

Contingent Obligation shall mean, as to any Person, any obligation of such
Person guaranteeing the payment or performance of any Indebtedness, leases,
dividends or other obligations (collectively “primary obligations”) of any other
Person (the “primary obligor”), whether directly or indirectly, including
without limitation, any obligation of the Person for whom Contingent Obligations
is being determined, (a) to purchase any such primary obligation or other
property constituting direct or indirect security therefor, (b) assume or
contingently agree to become or be secondarily liable in respect of any such
primary obligation, (c) to advance or supply funds (i) for the purchase or
payment of any such primary obligation or (ii) to maintain working capital or
equity capital for the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (d) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (e) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of checks or other
negotiable instruments in the ordinary course of business.

Contribution Agreement shall mean any Contribution Agreement executed by and
among the applicable Borrower and its Subsidiaries, as the same may be amended,
modified, supplemented, restated and joined in pursuant to a Joinder Agreement,
from time to time.

Credit Parties shall mean each of the Parent, the US Borrower, the Canadian
Borrower and the Guarantors, and Credit Party shall mean any one of such
Persons.

Debt Service Expense shall mean, with respect to the Credit Parties for any
period, the aggregate of regularly scheduled principal payments of all Funded
Debt (including, without limitation, regularly scheduled principal payments of
the Term Loan Debt and any mandatory principal payments of the Term Loan Debt
based upon Excess Cash Flow (as defined in the Term Loan Debt Agreement), but
excluding any principal payments of the Revolving Loans to the extent there is
not an equivalent permanent reduction in the Total Revolving Credit Commitment),
made or to be made by such Person during such period, on a Consolidated basis,
in accordance with GAAP, consistently applied.

Default Rate shall mean, on any day, as follows: (a) with respect to principal
which is outstanding under any Note, the sum of the Interest Option otherwise
applicable thereto on such day plus two percent per annum (it being understood
that if any such applicable Interest Option is based on the Adjusted LIBOR Rate
or the Adjusted CDOR Rate, the Default Rate with respect to the applicable
principal amount shall only be calculated with reference to the applicable
Adjusted LIBOR Rate or the Adjusted CDOR Rate until the Interest Period
applicable thereto expires, and upon the expiration of such applicable Interest
Period, the Default Rate for such applicable principal amount shall be computed
on the basis of the sum of (i) the Alternate Base Rate for such day (for such
amounts denominated in Dollars) or (ii) the Canadian Prime Rate (for such
amounts denominated in C$), in each case, plus two percent per annum, and
(b) with respect to accrued interest, fees and other Obligations (other than
past due principal outstanding under any Note), the sum of (i) the Alternate
Base Rate for such day (for such amounts denominated in Dollars) or (ii) the
Canadian Prime Rate (for such amounts denominated in C$), in each case, plus two
percent per annum.

 

14



--------------------------------------------------------------------------------

Discontinued Operations shall mean, as of any day, operations of any Credit
Party or any of its Subsidiaries which have been discontinued, and which, as of
such day, have been fully terminated, disposed of or liquidated.

Dollar Denominated Loans shall mean all US Revolving Loans and any Canadian
Revolving Loans which are denominated in Dollars.

Dollar Equivalent shall mean, on any date of determination, (a) with respect to
any amount in Dollars, such amount, and (b) with respect to any amount in any
other currency, the equivalent in Dollars of such amount determined by the
Administrative Agent using the applicable Exchange Rate in effect on such date
of determination.

Dollars or $ (without further designation) refers to lawful money of the United
States of America.

Domestic Lending Office shall mean, with respect to any US Lender, the office of
such US Lender specified as its “Domestic Lending Office” opposite or below its
name on the signature pages hereof, or such other office of such US Lender as
such US Lender may from time to time specify to the US Borrower and the
Administrative Agent.

Domestic Subsidiary shall mean any Subsidiary of the U.S. Borrower that is
organized and domiciled in the United States of America.

EBITDA shall mean, with respect to the Credit Parties for any period, Net Income
for such period plus (a) without duplication and to only the extent deducted in
determining Net Income for such period, the sum of (i) Interest Expense,
(ii) federal, state and local income or franchise taxes, (iii) all amounts
attributable to depreciation and amortization expense, (iv) any extraordinary
charges, (v) Permitted Management Fees and customary and reasonable director’s
fees and board expenses for board of directors of the Credit Parties,
(vi) amounts used to repurchase from Charlesbank and/or any of its Affiliates
the equity securities of the Parent to the extent included within Permitted
Affiliate Transactions, and (vii) any other non-cash charges (including without
limitation, (A) the issuance of restricted stock or stock options, (B) equity
losses of Affiliates that are not a Subsidiary of any Credit Party, and (C) all
charges attributable to the use of the purchase accounting method), but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of Inventory, minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(vii) taken in a prior period and
(ii) any extraordinary gains and any non-cash items of income, in each case of
such Person for such period, computed and calculated, without duplication, on a
Consolidated basis and in accordance with GAAP, consistently applied.

Eligible Accounts shall mean, as at any date of determination thereof, all
Accounts of any one or more of the Credit Parties (other than Subsidiaries of
the applicable Borrower that are not wholly-owned by such Borrower, directly or
indirectly) which comply with all of the following requirements:

 

  (a) all payments due on the Account have been billed and invoiced in a timely
fashion and in the normal course of business;

 

15



--------------------------------------------------------------------------------

  (b) the Account has payment terms of 30 days or less, or if the Account has
payment terms of 31 to 180 days, such Accounts having payment terms of 31 to 180
days shall not constitute more than ten percent (10%) of the total Eligible
Accounts;

 

  (c) no payment on the Account is more than 60 days past due;

 

  (d) the Account has been created by the applicable Credit Party in the
ordinary course of business from a completed, outright and lawful sale of goods,
to which such goods have been shipped and title has passed to the applicable
account debtor on an absolute sales basis, or from the rendering of services by
or on behalf of such Credit Party and is deemed “earned” under the applicable
service contract or other agreement between such Credit Party and the applicable
account debtor;

 

  (e) the Account is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Applicable Agent for the ratable benefit of the
applicable Class of Lenders and is free and clear of all other Liens of any
nature whatsoever (except for Priority Claims (under Canadian law) and Liens
permitted under Sections 7.2 (b), (d) and (e) below which do not have priority
over the Lien in favor of the Applicable Agent);

 

  (f) more than fifty percent (50%) of all billed Accounts owing to by the
applicable account debtor to the Credit Parties are Eligible Accounts;

 

  (g) if applicable, the Account together with all other Accounts owing from the
applicable debtor and its Affiliates to the applicable Borrower and its
applicable Subsidiaries is not in excess of thirty percent (30%) of the
aggregate Eligible Accounts of such Borrower and its applicable Subsidiaries (it
being agreed that for purposes of this subparagraph, only the aggregate amount
of such Accounts owing from the applicable debtor and its Affiliates in excess
of such 30% concentration threshold shall be excluded from Eligible Accounts);

 

  (h) the Account does not arise out of a bill-and-hold, guaranteed sale,
sale-and-return, consignment, sale-on-approval, progress billing, promotional
(including samples), C.O.D. or cash in advance arrangement;

 

  (i) the Account is not subject to any setoff, contra, offset, deduction,
dispute, charge back, credit, counterclaim or other defense arising out of the
transactions represented by the Account or independently thereof (but in each
case regarding an undisputed liquidated sum, only to the extent of such
undisputed sum, and in each case regarding a disputed sum or claim, only to the
extent of the sum or amount claimed by the party adverse to the applicable
Credit Party);

 

16



--------------------------------------------------------------------------------

  (j) the applicable account debtor has finally accepted the goods or services
from the sale out of which the Account arose and has not (1) objected to such
account debtor’s liability thereon, (2) rejected any of such services or goods
or (3) returned or repossessed any of such goods, except for goods returned in
the ordinary course of business for which, in the case of goods returned, goods
of equal or greater value have been shipped in return;

 

  (k) the Account must not be “performance” related and subject to future
adjustment;

 

  (l) the applicable account debtor is not any Governmental Authority, unless
such account debtor is the United States of America (or any agency,
instrumentality, department or other political subdivision thereof) and there
has been compliance satisfactory to the Agent in all respects with the Federal
Assignment of Claims Act;

 

  (m) the applicable account debtor is not a director, officer, employee or any
Affiliate of any of the Credit Parties;

 

  (n) the applicable account debtor must not be a natural Person and must be
organized under the laws of any state or province, or have its principal place
of business located within the United States or Canada, except for Accounts
fully insured or backed by a letter of credit in all respects acceptable to the
Agent in its Permitted Discretion;

 

  (o) the Account is not evidenced by a promissory note or other instrument or
by chattel paper;

 

  (p) the Account complies with all material Legal Requirements (including
without limitation, all usury laws, fair credit reporting and billing laws, fair
debt collection practices and rules, and regulations relating to truth in
lending and other similar matters);

 

  (q) the Account is in full force and effect and constitutes a legal, valid and
binding obligation of the applicable account debtor enforceable in accordance
with the terms thereof;

 

  (r) the Account is denominated in and provides for payment by the applicable
account debtor in Dollars or C$ (with the Canadian Borrower being required to
report for Canadian Borrowing Base purposes the Dollar Equivalent amount of C$
denominated Accounts, and in determining the Canadian Borrowing Base for any
purpose, the Administrative Agent shall be entitled at any time to redetermine
at any time the Dollar Equivalent of C$ denominated Accounts based upon the most
recent applicable information then available to the Administrative Agent);

 

17



--------------------------------------------------------------------------------

  (s) the Account has not been and is not required to be charged or written off
as uncollectible in accordance with GAAP; and

 

  (t) except for Accounts fully backed by a letter of credit in all respects
acceptable to the Administrative Agent in its sole reasonable credit judgment,
the credit standing of the applicable account debtor in relation to the amount
of credit extended has not become unsatisfactory to the Administrative Agent in
its Permitted Discretion.

Standards of eligibility for Eligible Accounts may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect the Eligible Accounts
in the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
Accounts from the definition of Eligible Accounts; provided, that the
Administrative Agent shall use reasonable efforts to give the applicable
Borrower written notice within five (5) Business Days after the effective date
of any change in such standards of eligibility or exclusions. Additionally, in
determining the amount of an Eligible Account, the face amount of an Account
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) unpaid sales, excise or similar taxes owed by any of the Credit
Parties, (ii) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances, whether issued, owing, granted or outstanding
(including any amount that any Credit Party may be obligated to rebate to the
applicable account debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (iii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Credit Parties to
reduce the amount of such Account. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, no Accounts purchased or
otherwise acquired through any acquisition or other Investment permitted
hereunder after the Closing Date shall be deemed to constitute Eligible Accounts
for purposes hereof unless and until the Administrative Agent shall have
conducted a field examination (at the applicable Borrower’s cost and expense) of
the applicable books, records and operations for the assets or Subsidiary so
acquired in order to reasonably satisfy the Administrative Agent that the
Accounts so acquired generally satisfy the above-described standards of
eligibility.

Eligible Assignee shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, or (iv) any other commercial lender, finance company,
insurance company, financial institution or fund reasonably acceptable to the
Administrative Agent and the applicable Borrower; provided, however, that if an
Event of Default has occurred which has not been waived or cured to the
satisfaction of the Administrative Agent and the Required Lenders, such approval
by such Borrower shall not be required.

Eligible Equipment shall mean, as at any date of determination thereof, all
Equipment of any one or more of the Credit Parties (other than Subsidiaries of
the applicable Borrower that are not wholly-owned by such Borrower, directly or
indirectly) which complies with all of the following requirements:

 

  (a) good title to such Equipment is owned by and recorded on the books and
records of the applicable Credit Party;

 

18



--------------------------------------------------------------------------------

  (b) the applicable Credit Party has the right to subject such Equipment to a
Lien in favor of the Applicable Agent for the ratable benefit of the applicable
Lenders, and such Equipment is subject to a first priority perfected Lien in
favor of the Applicable Agent and is free and clear of all other Liens of any
nature whatsoever (except for Priority Claims (under Canadian law) and Liens
permitted under Sections 7.2 (b), (d) and (e) below which do not have priority
over the Lien in favor of the Applicable Agent);

 

  (c) the full purchase price for such Equipment has been paid by the applicable
Credit Party;

 

  (d) such Equipment is located at a real Property location either owned or
leased by any of the Credit Parties, so long as such leased facility is covered
by either (i) a Collateral Access Agreement delivered to the Applicable Agent by
the lessor thereof or (ii) a Reserve for rent, charges, and other amounts due or
to become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;

 

  (e) such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by the applicable Credit Party in the
ordinary course of business of such Credit Party;

 

  (f) such Equipment is not subject to any agreement which restricts the ability
of the applicable Credit Party to use, sell, transport or dispose of such
Equipment or which restricts the Applicable Agent’s ability to take possession
of, sell or otherwise dispose of such Equipment; and

 

  (g) such Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located.

Standards of eligibility for Eligible Equipment may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect Eligible Equipment in
the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
Equipment from the definition of Eligible Equipment; provided, that the
Administrative Agent shall use reasonable efforts to give the applicable
Borrower written notice within five (5) Business Days after the effective date
of any change in such standards of eligibility or exclusions. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
no Equipment purchased or otherwise acquired through any acquisition or other
Investment permitted hereunder after the Closing Date shall be deemed to
constitute Eligible Equipment for purposes hereof unless and until the
Administrative Agent shall have received an satisfactory appraisal of such
Equipment and

 

19



--------------------------------------------------------------------------------

conducted a field examination (both at the Borrower’s cost and expense) of the
applicable books, records and operations for the assets or Subsidiary so
acquired in order to reasonably satisfy the Administrative Agent that the
Equipment so acquired generally satisfies the above-described standards of
eligibility.

Eligible Inventory shall mean all finished goods Inventory of any one or more of
the Credit Parties (other than Subsidiaries of the applicable Borrower that are
not wholly-owned by such Borrower, directly or indirectly) which complies with
all of the following requirements:

 

  (a) good title to such Inventory is owned by and recorded on the books and
records of the applicable Credit Party in the ordinary course of business;

 

  (b) such Inventory is valued in accordance with GAAP on a first in, first out
basis at the lower of fair market value or cost;

 

  (c) such Inventory is Collateral hereunder and is subject to a first priority
perfected Lien in favor of the Applicable Agent for the ratable benefit of the
applicable Lenders and is free and clear of all other Liens of any nature
whatsoever (except for Priority Claims (under Canadian law) and Liens permitted
under Sections 7.2 (b), (d) and (e) below which do not have priority over the
Lien in favor of the Applicable Agent);

 

  (d) such Inventory meets all applicable laws and standards imposed by any
Governmental Authority having regulatory authority over it;

 

  (e) such Inventory is in good condition, is not returned, shopworn, defective
or damaged, and is currently usable or saleable in the ordinary course of
business of the Credit Parties;

 

  (f) such Inventory is not raw materials or work-in-progress Inventory, is not
scrap or remnants Inventory and is not display items or manufacturing,
replacement, packaging or shipping supplies or materials;

 

  (g) such Inventory must not be in transit and must be housed or stored in the
United States or Canada at either a real Property location either owned or
leased by any of the Credit Parties or a public warehouse facility utilized by
any of the Credit Parties, so long as such leased facility or public warehouse
facility is covered by either (i) a Collateral Access Agreement delivered to the
Agent by the lessor or operator thereof or (ii) a Reserve for rent, charges, and
other amounts due or to become due with respect to such facility has been
established by the Administrative Agent in its Permitted Discretion; provided,
however, that Inventory in transit for which title to such Inventory has
transferred to any of the Credit Parties, such Inventory has been physically
received by any of the Credit Parties in the continental United States or
Canada, and such Inventory is adequately insured by the Credit Parties in
accordance with the other provisions of this Agreement and the other Loan
Documents shall not be excluded from Eligible Inventory solely as result of the
in-transit nature of such Inventory;

 

20



--------------------------------------------------------------------------------

  (h) such Inventory is not in the possession of or control of any bailee (other
than a warehouseman as described above) or any agent or processor for or
customer of the Borrower or any of its applicable Subsidiaries, unless either
(A) such bailee, agent or processor has executed and delivered to the Applicable
Agent a Collateral Access Agreement, or (B) an adequate Reserve for charges, and
other amounts due or to become due with respect to such bailee, agent or
processor has been established by the Administrative Agent in its Permitted
Discretion;

 

  (i) such Inventory must be adequately insured to the reasonable satisfaction
of the Administrative Agent pursuant to insurance coverage required by this
Agreement and the Security Documents;

 

  (j) such Inventory has not been sold and must not be on consignment; provided,
that Inventory subject to bill-and-hold arrangements with account debtors shall
not be excluded from Eligible Inventory solely as result of the bill-and-hold
nature of such Inventory, so long as such bill-and-hold Inventory is not subject
to any Lien or other claim by any bill-and-hold account debtor;

 

  (k) such Inventory is not obsolete or slow moving;

 

  (l) such Inventory is not manufactured, produced or sold pursuant to any
license or other similar agreement of any patent, trademark or copyright owned
or sublicensed by any Person other than a Credit Party, unless (A) such owner or
sublicensor has executed and delivered to the Applicable Agent an agreement
reasonably satisfactory to the Administrative Agent consenting to the Applicable
Agent’s Lien against all Inventory subject to such license or other similar
agreement and permitting the Applicable Agent to resale such Inventory upon
terms acceptable to the Administrative Agent in the event of foreclosure or
other recovery of such Inventory by the Applicable Agent, or (B) the applicable
license or other similar agreement of any patent, trademark or copyright does
not directly or indirectly restrict, in the Administrative Agent’s reasonable
judgment, the Applicable Agent’s ability to resale such Inventory without
further consent of the applicable licensor in the event of foreclosure or other
recovery of such Inventory by the Applicable Agent; and

 

  (m) the Administrative Agent has not deemed such Inventory ineligible because
the Administrative Agent considers such Inventory in its Permitted Discretion to
be unmarketable or the value thereof to be impaired or its ability to realize
such value to be insecure.

Standards of eligibility for Eligible Inventory may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect

 

21



--------------------------------------------------------------------------------

Eligible Inventory in the Permitted Discretion of the Administrative Agent, and
the Administrative Agent may from time to time in its Permitted Discretion
exclude particular Inventory from the definition of Eligible Inventory;
provided, that the Administrative Agent shall use reasonable efforts to give the
applicable Borrower written notice within five (5) Business Days after the
effective date of any change in such standards of eligibility or exclusions.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, no Inventory purchased or otherwise acquired through any
acquisition or other Investment permitted hereunder after the Closing Date shall
be included within any Borrowing Base for purposes hereof unless and until the
Administrative Agent shall have received a satisfactory appraisal of such
Inventory and conducted a field examination (both at the applicable Borrower’s
cost and expense) of the applicable books, records and operations for the assets
or Subsidiary so acquired in order to reasonably satisfy the Administrative
Agent that the Inventory so acquired generally satisfies the above-described
standards of eligibility.

Eligible Real Estate shall mean the Real Estate (other than Excluded Real
Estate) owned by any one or more of the US Credit Parties (other than
Subsidiaries of the US Borrower that are not wholly-owned by the US Borrower,
directly or indirectly) which complies with all of the following requirements:

 

  (a) fee simple title to such Real Estate is owned by and recorded on the books
and records of the applicable Credit Party;

 

  (b) the Administrative Agent is satisfied that all actions necessary or
desirable in order to create perfected first priority Lien on such real Property
have been taken, including, the filing and recording of Mortgages, such real
Property is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to the Administrative Agent, insuring
that the US Collateral Agent, for the ratable benefit of the US Lenders, has a
perfected first priority Lien on such real Property, and such real Property is
free and clear of all other Liens of any nature whatsoever (except for Liens
permitted under Sections 7.2 (b), (d) and (e) below which do not have priority
over the Lien in favor of the US Collateral Agent);

 

  (c) the full purchase price for such real Property has been paid by the
applicable Credit Party;

 

  (d) an appraisal report has been delivered to the Administrative Agent in
form, scope and substance satisfactory to the Administrative Agent; and

 

  (e) the Administrative Agent shall have received an environmental assessment
report covering such real Property and such report shall not indicate that any
pending, threatened or existing material Environmental Claim or material
Environmental Liabilities exists or that such real Property is not in compliance
with any Requirements of Environmental Law in any material respect.

 

22



--------------------------------------------------------------------------------

Standards of eligibility for Eligible Real Estate may be fixed and revised from
time to time solely by the Administrative Agent based on events, conditions or
other circumstances arising or discovered after the Closing Date which adversely
affect or could reasonably be expected to adversely affect Eligible Real Estate
in the Permitted Discretion of the Administrative Agent, and the Administrative
Agent may from time to time in its Permitted Discretion exclude particular
parcels of the Real Estate from the definition of Eligible Real Estate;
provided, that the Administrative Agent shall use reasonable efforts to give the
US Borrower written notice within five (5) Business Days after the effective
date of any change in such standards of eligibility or exclusions.

Environmental Claim shall mean any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (i) pollution
or contamination by, or releases or threatened releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (ii) generation, recycling, reclamation, handling, treatment,
storage, disposal or transportation of Hazardous Substances; (iii) presence of
or exposure to Hazardous Substances; (iv) the safety or health of employees or
other Persons in connection with any of the activities specified in any other
subclause of this definition; or (v) the manufacture, processing, distribution
in commerce, presence or use of Hazardous Substances. An “Environmental Claim”
includes a common law action, as well as a proceeding to issue, modify or
terminate an Environmental Permit, or to adopt or amend a regulation, to the
extent that such a proceeding attempts to redress violations of the applicable
permit, license, or regulation as alleged by any Governmental Authority.

Environmental Liabilities shall mean all liabilities arising from any
Environmental Claim or Requirement of Environmental Law under any theory of
recovery, at law or in equity, and whether based on negligence, strict liability
or otherwise, including: remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property, natural resources or injuries to
persons, and any other related costs, expenses, losses, damages, penalties,
fines or liabilities, including attorney’s fees and court costs. Environmental
Liability shall mean any one of them.

Environmental Permit shall mean any permit, license, approval or other
authorization under any applicable law or regulation of the United States or
Canada or of any state, province, territory, municipality or other subdivision
thereof relating to pollution or protection of health or the environment,
including laws or regulations relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants, Hazardous Substances or toxic
materials or wastes into ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, recycling,
presence, use, treatment, storage, disposal, transport, or handling of wastes,
pollutants, contaminants or Hazardous Substances.

Equipment shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

Equipment and Real Estate Annual Adjustments shall mean annual adjustments of
the advance rates for the Eligible Equipment and Eligible Real Estate components
of the US Borrowing Base, based upon either (a) annual reductions in such
advance rates, based upon a straight-line

 

23



--------------------------------------------------------------------------------

amortization basis over a seven (7) year period for the Eligible Equipment
advance rate and a ten (10) year period for the Eligible Real Estate advance
rate, or (b) annual recalculations (with no increases in such advance rates
possible) based upon annual reappraisals of the Equipment and Real Estate
Collateral, with the US Borrower having the annual option (each such annual
option to be exercisable on or before April 30 of each calendar year) to select
which of the foregoing options shall be applicable for the annual period ending
as of June 30 of the applicable calendar year. If the amortization option is
selected by the US Borrower for any annual period ending after the US Borrower
has previously selected the reappraisal option for a prior annual period, the
applicable 7-year and 10-year amortization periods for such advance rate
reductions described above shall commence (or recommence, if applicable) as of
the annual period ending immediately after the last such annual period for which
the reappraisal option has been selected, and thereafter, to the extent selected
by the US Borrower, annual amortization reductions shall occur on such
amortization basis unless and until the US Borrower selects the reappraisal
option for any subsequent annual period (it being agreed that any selection by
the US Borrower of the reappraisal option for any annual period shall cause the
applicable 7-year and 10-year amortization periods for such advance rate
reductions to recommence as of the next annual period, if applicable, for which
the US Borrower selects the amortization option). If the annual reappraisal
option is selected by the US Borrower for any annual period, then any requisite
reduction of the applicable advance rate(s) shall be implemented on June 30 of
the applicable calendar year (or as soon thereafter as the requisite appraisal
results are received by the Administrative Agent), it being agreed that the
Administrative Agent shall commence such annual reappraisals when required in
order to have the applicable appraisal results by June 30 of the applicable
calendar year.

Equity Interests shall mean as to a Business Entity, all capital stock,
partnership interests, membership interests or other indicia of equity rights,
including without limitation, any warrants, options or other rights to acquire
such interests, issued by such Business Entity from time to time.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

ERISA Affiliate shall mean any trade or business (whether or not incorporated)
which together with the applicable Borrower or any Subsidiary of the applicable
Borrower would be treated as a single employer under the provisions of Title I
or Title IV of ERISA.

Event of Default shall mean any of the events specified in Section 8.1 hereof or
otherwise specified as an Event of Default in any other Loan Document, provided
there has been satisfied any requirement in connection with any such event for
the giving of notice or the lapse of time, or both, and Default shall mean any
of such events, whether or not any such requirement for the giving of notice, or
the lapse of any applicable grace or curative period (if any), or both, has been
satisfied.

Excess Interest Amount shall have the meaning attributed to such term in
Section 2.14 hereof.

 

24



--------------------------------------------------------------------------------

Exchange Rate shall mean on any day, with respect to C$, the rate at which C$
may be exchanged into Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Bloomberg Market Data Currencies Page for C$. In the
event that such rate does not appear on any Bloomberg Market Data Currencies
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Canadian Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of C$ are then being conducted,
at or about 10:00 a.m., Local Time, on such date for the purchase of Dollars for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent , after consultation with the Canadian Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

Excluded Real Estate shall mean each of the real Properties listed as “excluded
real estate” on Schedule 1.1(a).

Federal Funds Effective Rate shall mean, for any day, a rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

Financed Capital Expenditures shall mean (i) Capital Expenditures which are
financed at the time of purchase with Indebtedness otherwise permitted
hereunder, and (ii) Capital Lease Obligations to the extent the same constitute
Capital Expenditures otherwise permitted hereunder.

Fixed Charge Coverage Ratio shall mean, with respect to the Credit Parties and
their Subsidiaries for any period, the ratio of (a) EBITDA less (i) Unfinanced
Capital Expenditures less (ii) cash payments of federal, state and local income
or franchise taxes to (b) the sum of (i) Debt Service Expense, (ii) cash
Interest Expense, and (iii) Unfinanced Cash Dividends, in each case of such
Person for the applicable period, computed and calculated on a Consolidated
basis in accordance with GAAP, consistently applied and without duplication. All
components of the Fixed Charge Coverage Ratio shall be determined (1) on a
Consolidated basis for the twelve (12) most recent consecutive calendar months
ending on or prior to the date of determination and (2) in accordance with GAAP,
consistently applied.

Funded Debt shall mean, as to a particular Person at any particular time, the
sum of (a) all obligations for borrowed money (whether as a direct obligor on a
promissory note, bond, debenture or other similar instrument, as a reimbursement
obligor with respect to an issued letter of credit or similar instrument, as an
obligor under a Contingent Obligation in respect of borrowed money, or as any
other type of direct or contingent obligor), and (b) all Capital Lease
Obligations (other than the interest component of such obligations), each
calculated without duplication, on a Consolidated basis, and in accordance with
GAAP.

 

25



--------------------------------------------------------------------------------

GAAP shall mean, as to a particular Person, those principles and practices
(a) which are recognized as such by the Financial Accounting Standards Board or
successor organization, and (b) which are consistently applied (or with respect
to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Administrative Agent) for all periods after the date hereof in a manner
consistent with the manner in which such principles and practices were applied
to the most recent audited financial statements of the relevant Person furnished
to the Administrative Agent and the Lenders prior to the Closing Date (or with
respect to which any change in principles and practice mandated by the Financial
Accounting Standards Board or successor organization are disclosed in writing to
the Administrative Agent).

Global Amendments shall mean (a) the Global Amendment and Reaffirmation of
Collateral Documents, dated as of August 10, 2007, executed by and among the
Credit Parties that are parties thereto, the Administrative Agent, the US
Collateral Agent and Wells Fargo Bank, National Association, as the
administrative agent for such holder(s) of the Term Loan Debt, and (b) the
Second Global Amendment and Reaffirmation of Collateral Documents, dated as of
the Closing Date, executed by and among the US Credit Parties, the
Administrative Agent, the US Collateral Agent and Wells Fargo Bank, National
Association, as the administrative agent for such holder(s) of the Term Loan
Debt (the “Second Global Amendment”).

Governmental Authority shall mean any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, instrumentality, department,
commission, board, bureau, central bank, authority, court or other tribunal, in
each case whether executive, legislative, judicial, regulatory or
administrative, having jurisdiction over any of the Agents, any of the Lenders,
any Credit Party, any Subsidiary of any Credit Party, or their respective
Property.

Grantor shall mean any Grantor, Assignor, Pledgor or Debtor, as such terms are
defined in any of the Security Documents.

Guarantors shall mean (a) with respect to the US Obligations, the Domestic
Subsidiaries, excluding any non-Domestic Subsidiaries not required to become a
Guarantor pursuant to Section 6.10, and (b) with respect to the Canadian
Obligations, the US Borrower, the Domestic Subsidiaries and the Canadian
Subsidiaries, excluding the Canadian Borrower and the Target. In no event shall
Inactive Subsidiaries shall be required to execute or join in a Guaranty or any
applicable Security Agreements except as required under the terms of
Section 6.10.

Guaranty shall mean each and every guaranty of the applicable Class of the
Obligations from time to time executed and delivered to the Applicable Agent by
any Guarantor, as amended, supplemented, modified, joined in pursuant to a
Joinder Agreement and restated from time to time.

Hazardous Substance shall mean any hazardous or toxic waste, substance or
product or material defined or regulated by any Requirements of Environmental
Law, including solid waste (as defined under The Resource Conservation and
Recovery Act or its regulations, as amended), petroleum and any fraction thereof
and any radioactive materials and waste.

 

26



--------------------------------------------------------------------------------

Hedging Obligations of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collateral protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing; provided, however, that with respect to any such obligations owing by
the applicable Borrower or any other Credit Party to any Lender other than
JPMorgan or JPMorgan Canada, such other Lender notifies the Administrative Agent
in writing of the amount of such obligations not less frequently than once each
calendar month or more frequently as the Administrative Agent requires pursuant
to written notice delivered to the Lenders.

Highest Lawful Rate shall mean, with respect to any Agent or any Lender, the
maximum nonusurious rate of interest permitted to be charged by, as applicable,
such Agent or such Lender under applicable laws (if any) of the United States or
any state from time to time in effect.

Holdco shall mean Casdan Holdings Ltd., an Alberta corporation.

Inactive Subsidiaries shall mean each of the Subsidiaries listed as inactive on
Schedule 5.8.

Indebtedness shall mean, as to any Person, without duplication: (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money; (b) any other indebtedness which is evidenced by a bond,
debenture or similar instrument; (c) all Capital Lease Obligations of such
Person; (d) all obligations of such Person for the deferred purchase price of
Property or services (except current trade accounts payable arising in the
ordinary course of business and current accrued expenses, not the result of
borrowing, arising in the ordinary course of business); (e) all reimbursement
obligations of such Person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person;
(f) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien, but only to the extent of the value of the
Property subject to such Lien (or, if less, the amount of the underlying
indebtedness, liability or obligation); (g) all Cash Management Obligations of
such Person and net liabilities of such Person in respect of Hedging Obligations
(calculated on a basis satisfactory to the Administrative Agent and in
accordance with accepted practice); (h) all liabilities of such Person in
respect of unfunded vested benefits under any Plan; and (i) all other
indebtedness, liabilities and obligations of such Person which are required to
be included or listed in the liabilities section of such Person’s balance sheet
according to GAAP; provided, that such term shall not mean or include (1) any
Indebtedness in respect of which monies sufficient to pay and discharge the same
in full (either on the expressed date

 

27



--------------------------------------------------------------------------------

of maturity thereof or on such earlier date as such Indebtedness may be duly
called for redemption and payment) shall be deposited with a depository, agency
or trustee acceptable to the Administrative Agent in trust for the payment
thereof, (2) any operating leases entered into in the ordinary course of
business (to the extent such operating leases do not constitute Capital Lease
Obligations) or (3) Permitted Management Fees.

Intercreditor Agreement shall mean the Intercreditor and Collateral Agency
Agreement dated effective as of August 10, 2007, by and among the US Borrower,
certain of the other Credit Parties, the Administrative Agent, as the
representative of the holders of the Obligations, the US Collateral Agent, as
the representative of the holders of the US Obligations and the Term Loan Debt,
and Wells Fargo Bank, National Association, as the representative of the holders
of the Term Loan Debt, as amended pursuant to the terms of that certain First
Amendment of Amended and Restated Intercreditor and Collateral Agency Agreement
dated effective as of the Closing Date, by and among the US Borrower, the other
US Credit Parties, the Administrative Agent, as the representative of the
holders of the US Obligations, the US Collateral Agent, as the representative of
the holders of the US Obligations and the Term Loan Debt, and Wells Fargo Bank,
National Association, as the representative of the holders of the Term Loan Debt
(the “Intercreditor Agreement Amendment”), and as the same may be further
amended, modified, supplemented, renewed, restated or replaced in accordance
with the terms of this Agreement.

Intercreditor Agreement Amendment shall have the meaning given to such term in
the definition of Intercreditor Agreement.

Interest Expense shall mean, for any period, the total interest expense of the
Credit Parties and their Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, consistently applied, and shall in any event include,
without limitation, (a) the amortization or write-off of debt discounts, (b) the
amortization or write-off of all debt issuance costs, commissions, discounts and
other fees payable in connection with the incurrence, amendment or refinancing
of Indebtedness (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing),
(c) the portion of payments under Capital Lease Obligation allocable to interest
expense, and (d) net costs under Hedging Obligations in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP.

Interest Option shall have the meaning specified in Section 2.8(a) hereof.

Interest Payment Dates shall mean (a) for Alternate Base Rate Borrowings (other
than Swingline Loans), (1) the last Business Day of each calendar month prior to
the Revolving Credit Termination Date, and (2) the Revolving Credit Termination
Date; (b) for Canadian Prime Rate Borrowings and US Base Rate (Canada)
Borrowings, (1) the last Business Day of each calendar month prior to the
Revolving Credit Termination Date, and (2) the Revolving Credit Termination
Date; (c) for LIBOR Borrowings, (1) if the Interest Period applicable to such
LIBOR Borrowing is equal to or less than three (3) months, the end of such
Interest Period, and (2) in all other cases, on that day which is three
(3) calendar months following the first day of the applicable Interest Period
(or, if there be no corresponding day, on the next succeeding day which is a
Business Day) and at the end of such Interest Period; (d) for CDOR Rate
Borrowings, (1) if the Interest Period applicable to

 

28



--------------------------------------------------------------------------------

such CDOR Rate Borrowing is equal to or less than ninety (90) days, the end of
such Interest Period, and (2) in all other cases, on that day which is ninety
(90) days following the first day of the applicable Interest Period (or, if
there be no corresponding day, on the next succeeding day which is a Business
Day) and at the end of such Interest Period; and (e) for Swingline Loans,
(1) the last Business Day of each calendar month prior to the earlier to occur
of the Revolving Credit Termination Date or the date such Swingline Loans are
required to be paid with proceeds of Revolving Loans in accordance with
Section 2.11(c), and (2) the earlier to occur of the Revolving Credit
Termination Date or the date such Swingline Loans are required to be paid with
proceeds of Revolving Loans in accordance with Section 2.11(c).

Interest Period shall mean the period commencing on the date of the applicable
LIBOR Borrowing or CDOR Rate Borrowing, as the case may be, and ending (i) on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is one (1), two (2), three
(3) or six (6) months thereafter with respect to any LIBOR Borrowing, or (ii) on
the date that is thirty (30), sixty (60), ninety (90) or one hundred eighty
(180) days thereafter with respect to any CDOR Rate Borrowing, as the applicable
Borrower may elect in accordance herewith; provided, however, that (a) if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) no
Interest Period shall end later than the Revolving Credit Termination Date, and
(c) interest shall accrue from and including the first day of an Interest Period
to, but excluding, the last day of such Interest Period.

Inventory shall have the meaning set forth in Article 9 of the UCC and in the
PPSA.

Investment shall mean the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit,
transfer of Property or capital contribution to, or the incurring of any
Contingent Obligation in respect of the Indebtedness of, any Person.

Issuing Bank shall mean (a) with respect to Letters of Credit issued for the
account of the US Borrower, JPMorgan, in its capacity as the issuer of US
Letters of Credit hereunder, (b) with respect to Letters of Credit issued for
the account of the Canadian Borrower, JPMorgan Canada, in its capacity as the
issuer of Canadian Letters of Credit hereunder, and (c) any other lender, if
any, designated in writing by the applicable Borrower and the Administrative
Agent as an Issuing Bank hereunder. An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

ITA shall mean the Income Tax Act (Canada), as amended.

Joinder Agreement shall mean any agreement, in Proper Form, executed by a
Subsidiary of any Credit Party from time to time in accordance with Section 6.10
hereof, pursuant to which such Subsidiary joins in the execution and delivery of
this Agreement, a Guaranty, the applicable Security Documents and the
Contribution Agreement.

 

29



--------------------------------------------------------------------------------

JPMorgan shall mean JPMorgan Chase Bank, N.A., a national banking association,
together with its successors and assigns.

JPMorgan Canada shall mean JPMorgan Chase Bank, N.A., Toronto Branch, together
with its successors and assigns.

Legal Requirement shall mean any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

Lender or Lenders shall have the meaning specified in the preamble of this
Agreement. Unless the context otherwise requires, the term “Lenders” shall
include the US Lenders, the Canadian Lenders, and the Swingline Lender.

Letters of Credit shall mean Standby Letters of Credit and Trade Letters of
Credit. Letter of Credit shall mean any one of the Standby Letters of Credit or
Trade Letters of Credit.

Leverage Ratio shall mean, with respect to the Credit Parties and their
Subsidiaries as of any date that the Leverage Ratio is calculated, the ratio of
(a) Funded Debt of the Credit Parties and their Subsidiaries as of such date to
(b)(i) EBITDA for the Credit Parties and their Subsidiaries for the applicable
calculation period. For purposes of calculating the Leverage Ratio, the
components of the Leverage Ratio shall be determined on a Consolidated basis and
the EBITDA component shall be determined for the four most recent consecutive
fiscal quarters of the Credit Parties ending on or prior to the date of
determination.

LIBOR Borrowing shall mean, as of any date, that portion of the principal
balance of any Dollar Denominated Loans bearing interest at the Adjusted LIBOR
Rate as of such date.

LIBOR Lending Office shall mean, with respect to any Lender, the office of such
Lender specified as its “LIBOR Lending Office” opposite or below its name on the
signature pages hereof, or (if no such office is specified, its Domestic Lending
Office or Canadian Lending Office, as applicable), or such other office of such
Lender as such Lender may from time to time specify in writing to the applicable
Borrower and the Administrative Agent.

LIBOR Rate shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the rate appearing on Reuters Screen
LIBOR 01 (or, if no such page or screen exists, on any successor or substitute
page or screen providing rate quotations comparable to those currently provided
on such page or screen of Reuters, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days before the commencement of such
Interest Period as the composite offered rate for dollar deposits approximately
equal in principal amount to JPMorgan’s or JPMorgan Canada’s portion, as
applicable, of such LIBOR Borrowing and for a maturity equal to the applicable
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such LIBOR Borrowing for such
Interest Period shall be the average interest rate per

 

30



--------------------------------------------------------------------------------

annum (rounded upwards, if necessary, to the next 1/16 of 1%) at which dollar
deposits of $5,000,000 and for a maturity equal to the applicable Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days before the commencement of such
Interest Period.

Lien shall mean, with respect to any asset of any Person, (a) any mortgage,
pledge, charge, encumbrance, security interest, collateral assignment or other
lien or restriction of any kind on such asset, whether based on common law,
constitutional provision, statute or contract, (b) the interest of any vendor or
a lessor under any conditional sale agreement, title retention agreement or
capital lease relating to such asset, (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, or (d) any other right of or arrangement with any creditor to have
such creditor’s claim satisfied out of such assets, or the proceeds therefrom,
prior to the general creditors of such Person owning such assets.

Loan Documents shall mean this Agreement, the Notes, the Applications, the
Security Documents, the Guaranties, the Contribution Agreement, the Joinder
Agreements, the Letters of Credit, the Intercreditor Agreement, all instruments,
certificates and agreements now or hereafter executed and delivered to the
Applicable Agent and/or the Lenders in connection with or pursuant to any of the
foregoing (including without limitation, any fee letter between the
Administrative Agent, JPMorgan and/or any of its Affiliates and the US Borrower
relating to the transactions contemplated by this Agreement), and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

Loans shall mean the US Revolving Loans, the Canadian Revolving Loans and the
Swingline Loans. Loan shall mean any one of the US Revolving Loans, the Canadian
Revolving Loans or the Swingline Loans.

Lockbox Agreement shall collectively mean one or more lockbox agreements
required by the Administrative Agent, in Proper Form, to be executed and
delivered to JPMorgan or JPMorgan Canada, as applicable, by the applicable
Borrower and each of its Subsidiaries required by the Administrative Agent,
together with all modifications and/or replacements thereof which are approved
in writing by the Administrative Agent, for purposes of facilitating the
collection of Accounts in accordance with the terms of Section 6.15 hereof. On
or prior to the Closing Date, the Borrowers and each of their respective
Subsidiaries have executed and delivered to JPMorgan or JPMorgan Canada, as
applicable, one or more Lockbox Agreements in Proper Form. No Inactive
Subsidiary shall be required to execute and deliver any Lockbox Agreement unless
and until such Inactive Subsidiary is required to become a Guarantor under the
terms of Section 6.10.

Material Adverse Effect shall mean a material adverse effect on (a) the
business, assets, property, or condition (financial or otherwise) of the Credit
Parties taken as a whole, (b) the ability of the Credit Parties to perform or
pay the Obligations in accordance with the terms hereof or of any other Loan
Document, (c) the validity or enforceability of this Agreement, any of the Notes
or any other Loan Documents or the rights or remedies of the Applicable Agent,
the applicable Issuing Bank or the applicable Lenders hereunder or thereunder,
or (d) the validity or enforceability of the Applicable Agent’s Lien on any
material portion of the Collateral or the priority of such Lien.

 

31



--------------------------------------------------------------------------------

Monthly Unaudited Financial Statements shall mean the financial statements of
the Credit Parties and their Subsidiaries, including all notes thereto, which
statements shall include (a) a balance sheet as of the end of the respective
calendar month or fiscal quarter, as applicable, (b) a statement of operations
for such respective calendar month or fiscal quarter, as applicable, and for the
fiscal year to date, subject to normal year-end adjustments, all setting forth
in comparative form the corresponding figures for the corresponding period of
the preceding fiscal year and for the Credit Parties’ Consolidated projections
for such period and (c) a statement of cash flows for the fiscal year to date,
subject to normal year-end adjustments, setting forth in comparative form the
corresponding figures in the corresponding period of the preceding fiscal year
and for the Credit Parties’ Consolidated projections for such period, all
prepared in reasonable detail and in accordance with GAAP and certified by a
Responsible Officer of the US Borrower as fairly and accurately presenting in
all material respects the financial condition and results of operations of the
Credit Parties and their Subsidiaries, on a Consolidated basis, at the dates and
for the periods indicated therein. The Monthly Unaudited Financial Statements
for the Credit Parties and their Subsidiaries shall be prepared on a
Consolidated basis, and to the extent required by the Administrative Agent, a
consolidating basis, the parties recognizing that such consolidating statements
will be prepared in accordance with GAAP only to the extent normal and
customary.

Mortgages shall mean any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the US Collateral Agent, for the ratable
benefit of the US Lenders, on real property (including the Real Estate, other
than Excluded Real Estate) of any US Credit Party, including any amendment,
modification or supplement thereto.

Net Income shall mean, for any period, the consolidated net income (or loss) of
the Credit Parties and their Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of any
Credit Party or is merged into or consolidated with any Credit Party or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of any Credit Party) in which any Credit Party or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by such Credit Party or such Subsidiary in the form
of dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of any Credit Party to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or any Legal Requirement applicable to such Subsidiary.

Net Working Capital shall mean, on any date of calculation thereof, the
remainder of (a) the aggregate amount of Eligible Accounts and Eligible
Inventory (valued, in each case, at the lower of cost or fair market value on a
first-in first-out basis) as determined in accordance with GAAP consistently
applied, minus (b) the Consolidated current liabilities of all Credit Parties
determined on such date in accordance with GAAP.

 

32



--------------------------------------------------------------------------------

Net Recovery Rate shall mean the “net recovery value percentage” or “net
recovery rate” under an orderly liquidation scenario for the Inventory or
Equipment, as applicable, of the applicable Credit Parties, as specifically set
forth and described in the most recent “net orderly liquidation value” appraisal
of such Inventory or Equipment, as applicable, received by and acceptable to the
Administrative Agent in all respects.

Notes shall mean the US Revolving Credit Notes, the Canadian Revolving Credit
Notes and the Swingline Note. Note shall mean any one of such promissory notes.

Obligations shall mean, without duplication, all obligations, liabilities and
Indebtedness of the Borrowers and the Guarantors with respect to (a) the
Security Documents and all other Loan Documents, including without limitation,
(i) the principal of and interest on the Loans and (ii) the payment or
performance of all other obligations, liabilities and Indebtedness of the
Borrowers or the Guarantors to the Applicable Agent and the applicable Lenders
hereunder, under the Notes, under the Letters of Credit, under the Applications
or under any one or more of the other Loan Documents, including all fees, costs,
expenses and indemnity obligations hereunder and thereunder, (b) all Hedging
Obligations at any time entered into by the applicable Borrower or any of its
Subsidiaries with JPMorgan, JPMorgan Canada, any other Lender or any of their
respective Affiliates, and (c) all Cash Management Obligations. The Obligations
include interest (including post-petition interest, whether or not such interest
would be an allowable claim under any applicable bankruptcy or other similar
proceeding) and other obligations accruing or arising after (a) commencement of
any case under any bankruptcy or similar laws by or against any Borrower or any
Guarantor or (b) the personal liability of any Borrower or any Guarantor for the
Obligations shall be discharged or otherwise cease to exist by operation of law
or for any other reason.

Officer’s Certificate shall mean a certificate substantially in the form of
Exhibit C attached hereto.

Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a limited partnership, the limited partnership
agreement and certificate of limited partnership of such limited partnership;
with respect to a joint venture, the joint venture agreement establishing such
joint venture; with respect to a limited liability company, the articles of
organization or certificate of formation and regulations or limited liability
company agreement of such limited liability company; and with respect to a
trust, the instrument establishing such trust; in each case including any and
all modifications thereof as of the date of the Loan Document referring to such
Organizational Document and any and all future modifications thereof which are
materially adverse to the Lenders and which are consented to by the
Administrative Agent.

Original Agreement shall have the meaning specified in the preamble of this
Agreement.

Parent shall mean Animal Health International, Inc., a Delaware corporation.

Parties shall mean all Persons other than any Agent, any Issuing Bank or any
Lender executing any Loan Documents.

 

33



--------------------------------------------------------------------------------

PBGC shall mean the Pension Benefit Guaranty Corporation.

Permitted Affiliate Transactions shall mean any of the following:
(a) transactions with or among any Credit Party and any wholly-owned Subsidiary
of any Credit Party that is a Guarantor; (b) reasonable and customary directors’
fees, reasonable and customary directors’ indemnifications and similar
arrangements for directors and officers of the Credit Parties or any of its
Subsidiaries entered into in the ordinary course of business, together with any
payments made under any such indemnification arrangements; (c) customary and
reasonable loans and advances to officers, directors and employees of the Credit
Parties or any of their Subsidiaries for travel, entertainment, moving and other
relocation expenses, in each case made in the ordinary course of business;
(d) the incurrence of intercompany Indebtedness permitted pursuant to
Section 7.1(g) hereof; (e) Permitted Management Fees; and (f) other
transactions, contracts or agreements existing on the date of this Agreement and
which are set forth on Schedule 7.6 attached hereto, together with any renewals
and extensions of such existing transactions, contracts or agreements, so long
as such renewals and extensions are upon terms and conditions substantially
identical to the terms and conditions set forth in such existing transactions,
contracts and agreements (or otherwise no less favorable to the applicable
Credit Party and its Subsidiaries, as applicable).

Permitted Discretion shall mean a determination made, in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment, and in the event of any material change in the determination
of any Reserves, the applicable Borrowing Base or eligibility of any components
of the applicable Borrowing Base made by the Administrative Agent exercising its
Permitted Discretion, the Administrative Agent shall use reasonable efforts to
give the applicable Borrower written notice thereof promptly thereafter.

Permitted Investment Securities shall mean each of the following, to the extent
the same is pledged as additional Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Applicable Agent for the ratable benefit
of the applicable Lenders (including a control or dominion agreement from any
applicable Person in favor of the Applicable Agent that is in all respects
satisfactory to the Administrative Agent): (a) readily marketable, direct
obligations of the United States of America or any agency or wholly owned
corporation thereof which are backed by the full faith and credit of the United
States, maturing within one (1) year after the date of acquisition thereof,
(b) certificates of deposit, commercial paper (if rated no lower than A-1/P-1)
or other short-term direct obligations of (i) JPMorgan or (ii) any other
domestic financial institution having capital and surplus in excess of
$5,000,000,000, maturing within six months after the date of acquisition
thereof, (c) money market funds having aggregate assets in excess of
$5,000,000,000, and (d) other Investments mutually agreed to in writing by the
applicable Borrower and the Administrative Agent.

Permitted Management Fees shall mean management fees, monitoring fees and/or
service fees payable to Charlesbank and/or any of its Affiliates in an amount up
to, but not exceeding $250,000 in the aggregate during any fiscal year of the
Credit Parties, plus reimbursement to Charlesbank and/or any of its Affiliates
of reasonable and customary out-of-pocket expenses incurred in connection with
such management services provided by Charlesbank and/or any of its Affiliates,
provided that if any Event of Default has occurred and is continuing at the time
for payment of such

 

34



--------------------------------------------------------------------------------

fees or expense reimbursement, as applicable (or would occur after giving effect
thereto), such fees and expense reimbursement shall accrue and be payable only
upon the cure (or waiver) of such Event of Default.

Permitted Overadvance shall have the meaning specified in Section 2.2(h) hereof.

Person shall mean any individual, corporation, business trust, unincorporated
organization or association, partnership, joint venture, limited liability
company, Governmental Authority or any other form of entity.

Plan shall mean any plan subject to Title IV of ERISA and maintained for
employees of the U.S. Borrower or of any member of a “controlled group of
corporations”, as such term is defined in the Code, of which the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate it may acquire from time to time
is a part, or any such plan to which the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate is required to contribute on behalf of its employees.

PPSA shall mean the Personal Property Security Act (Alberta), as amended, or the
personal property security laws of any other province of Canada, the laws of
which are required as a result thereof to be applied in connection with the
attachment, perfections or priority of, or remedies with respect to, the
Canadian Collateral Agent’s Lien on any Canadian Collateral.

Prime Rate shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan, or its successor financial institution, if any, at its
principal office in New York City as its prime rate in effect at such time.
Without notice to the Borrower or any other Person, the Prime Rate shall change
automatically from time to time as and in the amount by which said prime rate
shall fluctuate, with each such change to be effective as of the date of each
change in such prime rate. THE PRIME RATE IS A REFERENCE RATE AND DOES NOT
NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY JPMORGAN OR
SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY OF ITS CUSTOMERS. JPMORGAN OR SUCH
SUCCESSOR FINANCIAL INSTITUTION MAY MAKE COMMERCIAL LOANS OR OTHER LOANS AT
RATES OF INTEREST AT, ABOVE AND BELOW THE PRIME RATE.

Principal Office shall mean the principal office in New York City of the
Administrative Agent, or such other place as the Administrative Agent may from
time to time by notice to the Borrowers designate.

Priority Claims shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with any of the Liens created by the Security Documents (or interests
similar thereto under applicable law) including for amounts owing for employee
source deductions, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, any state,
province or territory corporate taxes, pension fund obligations and overdue
rents.

Prohibited Transaction shall mean any non-exempt prohibited transaction set
forth in Section 406 of ERISA or Section 4975 of the Code.

 

35



--------------------------------------------------------------------------------

Proper Form shall mean in form and substance satisfactory to the Administrative
Agent.

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

Rate Selection Date shall mean that Business Day which is (a) in the case of the
Alternate Base Rate Borrowings, the date of such borrowing, or (b) in the case
of LIBOR Borrowings and CDOR Rate Borrowings, the date three (3) Business Days
preceding the first day of any proposed Interest Period.

Rate Selection Notice shall have the meaning specified in Section 2.8(b)(1)
hereof.

Real Estate shall mean each of the real Properties listed on Schedule 1.1(a)
attached hereto.

Refinancing Indebtedness shall mean any Indebtedness of any Credit Parties or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund, other Indebtedness
of such Person, provided, that:

 

  (a) such Refinancing Indebtedness is incurred only by such Persons who are
obligors on the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded,

 

  (b) the principal amount of such Refinancing Indebtedness does not exceed the
then outstanding principal amount of the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded;

 

  (c) the interest rate or rates to accrue under such Refinancing Indebtedness
do not exceed the lesser of (i) the interest rate or rates then accruing on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded or
(ii) the prevailing market interest rate or rates which are then applicable to,
and generally available for, Indebtedness which is similar in type, amount,
maturity and other terms to the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded;

 

  (d) the maturities, amortization schedules, covenants, defaults, remedies,
subordination provisions (with respect to any Subordinated Indebtedness),
collateral security provisions (or absence thereof) and other terms of such
Refinancing Indebtedness are in each case the same or more favorable to the
applicable Credit Party and/or its applicable Subsidiaries as those in the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

  (e) no Default or Event of Default has occurred and is continuing or would
result from the issuance or origination of such Refinancing Indebtedness;

 

36



--------------------------------------------------------------------------------

  (f) if the Indebtedness that is extended, refinanced, renewed, replaced,
defeased or refunded was subordinated in right of payment to the Obligations
and/or priority as to the Liens of the Applicable Agent for the ratable benefit
of the applicable Lenders, then the terms and conditions of such Refinancing
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Applicable Agent and the applicable Lenders as those that
were applicable to the extended, refinanced, renewed, replaced, defeased or
refunded Indebtedness; and

 

  (g) if the Indebtedness being refinanced is subject to the Intercreditor
Agreement, such Refinancing Indebtedness is either (1) permitted under the terms
of the Intercreditor Agreement and will remain subject to the terms of the
Intercreditor Agreement or (2) subject to an intercreditor agreement on terms no
less favorable to the US Administrative Agent and the US Lenders as those
contained in the Intercreditor Agreement.

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member Lenders
of the Federal Reserve System.

Regulatory Change shall mean, with respect to any Lender, any change on or after
the date of this Agreement in any Legal Requirement (including Regulation D) or
the adoption or making on or after such date of any Legal Requirement applying
to a class of Lenders including such Lender under any Legal Requirement (whether
or not having the force of law) by any Governmental Authority charged with the
interpretation or administration thereof.

Reportable Event shall mean a “reportable event” as defined in Section 4043(c)
of ERISA for which the notice requirement is not waived by the regulations
thereunder.

Request for Extension of Credit shall mean a written request for extension of
credit substantially in the form of Exhibit D attached hereto.

Required Lenders shall mean US Lenders having greater than 66.67% of the US
Total Revolving Credit Commitment; provided that after termination of the
Commitments, Required Lenders shall mean US Lenders having greater than 66.67%
of the aggregate amount of the outstanding US Revolving Loans, US Letter of
Credit Exposure Amount and Swingline Exposure; and provided further, however, if
only two (2) US Lenders are then parties to this Agreement, Required Lenders
shall mean both of such US Lenders.

Requirements of Environmental Law shall mean all requirements imposed by any law
(including The Resource Conservation and Recovery Act, The Comprehensive
Environmental Response, Compensation, and Liability Act, the Clean Water Act,
the Clean Air Act, and any state, provincial or territorial analogues of any of
the foregoing), rule, regulation, order-in-council, or order of any Governmental
Authority which relate to (i) pollution, protection or clean-up of the air,
surface water, ground water, soils, or subsurface strata; (ii) solid, liquid or
gaseous waste or Hazardous Substance generation, recycling, reclamation,
release, threatened release, treatment, storage, disposal

 

37



--------------------------------------------------------------------------------

or transportation; (iii) exposure of Persons or property to Hazardous
Substances; (iv) the manufacture, presence, processing, distribution in
commerce, use, discharge, releases, threatened releases, or emissions of
Hazardous Substances into the environment; or (v) the storage of any Hazardous
Substances. Requirement of Environmental Law shall mean any one of them.

Reserves shall mean any and all reserves established by the Administrative Agent
in its Permitted Discretion with respect to US Availability, Canadian
Availability, the US Borrowing Base, the Canadian Borrowing Base or in
accordance with another provision of this Agreement or any other Loan Document
for purposes of reducing the applicable Borrower’s ability to utilize any
portion of the Unused Revolving Credit Commitments of all applicable Lenders,
including without limitation, Reserves established in the aggregate amount of
all liabilities in respect of all Cash Management Obligations and all net
liabilities in respect of all Hedging Obligations and all Priority Claims, as
calculated on a basis satisfactory to the Administrative Agent and in accordance
with accepted practice, of the applicable Borrower or any of its Subsidiaries to
the Applicable Agent or any Lender.

Responsible Officer shall mean, with respect to any Person, the chief executive
officer, the president, any vice president, the chief financial officer, the
controller or the treasurer of such Person.

Revolving Credit Termination Date shall mean the earlier of (a) June 30, 2010,
(b) any date that the Commitments are terminated in full pursuant to Section 2.4
hereof, and (c) any date the Revolving Credit Termination Date is accelerated by
the Administrative Agent pursuant to Section 8.1 hereof.

Revolving Loans shall mean the US Revolving Loans and the Canadian Revolving
Loans, collectively. Revolving Loan shall mean any one of the US Revolving Loans
or the Canadian Revolving Loans.

Second Global Amendment shall have the meaning given to such term in the
definition of Global Amendments.

Security Agreements shall mean (a) the Amended and Restated Security Agreement
(Personal Property-Borrower) dated effective as of September 26, 2006, between
the US Borrower and the US Collateral Agent, for the ratable benefit of the US
Lenders and the holders of the Term Loan Debt, covering all Accounts, Inventory,
Equipment and all other tangible and intangible personal Property of the US
Borrower as more particularly described therein, (b) the Amended and Restated
Security Agreement (Personal Property-Domestic Subsidiaries) dated effective as
of September 26, 2006, between each of the US Borrower’s Domestic Subsidiaries
that is a Guarantor and the US Collateral Agent, for the ratable benefit of the
US Lenders and the holders of the Term Loan Debt, covering all Accounts,
Inventory, Equipment and other tangible and intangible personal Property of each
of the US Borrower’s Domestic Subsidiaries that is a Guarantor as more
particularly described therein, as the same may hereafter be joined in pursuant
to a Joinder Agreement, (c) the Security Agreement (Personal Property-Canadian
Borrower) dated effective as of the Closing Date, between the Canadian Borrower
and the Canadian Collateral Agent, for the ratable benefit of the Canadian
Lenders, covering all Accounts, Inventory, Equipment and all other tangible and
intangible personal Property

 

38



--------------------------------------------------------------------------------

of the Canadian Borrower as more particularly described therein, (d) the Amended
and Restated Pledge Agreement dated effective as of September 26, 2006, between
the US Borrower and the US Collateral Agent, for the ratable benefit of the US
Lenders and the holders of the Term Loan Debt, covering (i) all issued and
outstanding Equity Interests in each of the US Borrower’s direct Domestic
Subsidiaries that is a Guarantor and (ii) 65% of all issued and outstanding
Equity Interests in each of the US Borrower’s Canadian Subsidiaries for which
the US Borrower is the parent, (e) the Second Amended and Restated Pledge
Agreement dated effective as of the Closing Date, between the Parent and the US
Collateral Agent for the ratable benefit of the US Lenders and the holders of
the Term Loan Debt, covering all Equity Interests in the US Borrower, (f) any
and all other security agreements, hypothecs, debentures or bonds, pledge
agreements, collateral assignments or other similar documents now or hereafter
executed in favor of the applicable Agent, for the ratable benefit of the US
Lenders and the holders of the Term Loan Debt or the Canadian Lenders, as
applicable, as security for the payment or performance of any and/or all of the
Obligations, and (g) any amendment, modification, restatement or supplement of
all or any of the above-described agreements and assignments (including without
limitation, the Global Amendments).

Security Documents shall mean the Security Agreements, the Mortgages, all
related financing statements and any and all other agreements, mortgages, deeds
of trust, chattel mortgages, security agreements, pledges, guaranties,
assignments of income, assignments of contract rights, assignments or pledges of
stock or partnership interests, standby agreements, subordination agreements,
undertakings and other instruments and financing statements now or hereafter
executed and delivered as security for the payment and performance of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented. Notwithstanding the foregoing or any other provision herein or
in any Term Loan Debt Document or any Security Document to the contrary, the
real property Collateral and the Liens of any Security Documents covering any
real property Collateral shall only secure the Obligations and the Collateral
Obligations (as defined in the Intercreditor Agreement) and shall not secure any
of the Term Loan Debt.

Standby Letters of Credit shall mean all standby letters of credit issued by the
applicable Issuing Bank for the account or liability of the US Borrower or the
Canadian Borrower, as applicable, pursuant to the terms set forth in this
Agreement.

Statutory Reserves shall mean a fraction (expressed as a decimal), the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentage (including without limitation,
any marginal, special, emergency or supplemental reserves) expressed as a
decimal, established by the Board of Governors of the Federal Reserve System of
the United States and any other banking authority to which any Lender is subject
with respect to the Adjusted LIBOR Rate for Eurocurrency Liabilities (as defined
in Regulation D), including without limitation, those reserve percentages
imposed under Regulation D.

Subordinated Indebtedness shall mean, with respect to any Credit Party,
Indebtedness subordinated in right of payment to such Credit Party’s monetary
Obligations on terms satisfactory to and approved in writing by the
Administrative Agent and the Required Lenders, in their discretion, so long as
all other terms thereof (including without limitation, regularly scheduled
payments and financial and negative covenants) are satisfactory to and approved
in writing by the Administrative Agent and the Required Lenders, in their
discretion.

 

39



--------------------------------------------------------------------------------

Subsidiary shall mean, as to a particular parent Business Entity, any Business
Entity of which more than fifty percent (50%) of the Equity Interests issued by
such Business Entity is at the time directly or indirectly owned by such parent
Business Entity or by one or more of its Affiliates.

Swingline Exposure means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time.

Swingline Lender shall mean JPMorgan or any other US Lender that becomes the US
Administrative Agent, in each case in its capacity as the Swingline Lender
hereunder.

Swingline Loans shall mean the Swingline Loans made pursuant to Section 2.11(a)
hereof. Swingline Loan shall mean any one of such Swingline Loans.

Swingline Note shall mean the promissory note, substantially in the form of
Exhibit B attached hereto, of the Borrower evidencing the Swingline Loans,
payable to the order of the Swingline Lenders in the original principal amount
of $15,000,000, and all renewals, extensions, modifications, rearrangements and
replacements thereof substitutions therefor.

Target shall mean Kane Veterinary Supplies Ltd., an Alberta corporation.

Term Loan Debt shall mean the Indebtedness of the US Borrower evidenced by one
or more senior secured notes issued by the US Borrower, at a par value of
$44,550,000 in aggregate principal amount, said senior notes to be (a) secured
by a first Lien against the Collateral which is governed by the terms of the
Intercreditor Agreement and (b) due not earlier than May 31, 2011.

Term Loan Debt Documents shall mean the senior secured notes evidencing the Term
Loan Debt, the Term Loan Debt Agreement and all other agreements, documents and
instruments executed and delivered in connection therewith, in each case as in
effect on the Closing Date and as each of the same may be amended, modified,
supplemented, renewed, restated or replaced in accordance with the terms of this
Agreement.

Term Loan Debt Agreement shall mean the Term Loan Agreement dated effective as
of August 10, 2007, by and among the US Borrower, the other Credit Parties, the
initial purchaser(s) and holder(s) of all of the Term Loan Debt, and Wells Fargo
Bank, National Association, as the administrative agent for such holder(s) of
the Term Loan Debt, as amended pursuant to the terms of that certain First
Amendment of Term Loan Debt Agreement dated effective as of the Closing Date, by
and among the US Borrower, the other US Credit Parties, the holder(s) of all of
the Term Loan Debt, and Wells Fargo Bank, National Association, as the
administrative agent for such holder(s) of the Term Loan Debt (the “Term Loan
Debt Agreement Amendment”), evidencing the consent of the holders of the Term
Loan Debt to the transactions evidenced by this Agreement, as said Term Loan
Debt Agreement may be further amended, modified, supplemented, renewed, restated
or replaced in accordance with the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

Term Loan Debt Agreement Amendment shall have the meaning given to such term in
the definition of Term Loan Debt Agreement.

Term Loan Debt Transaction shall mean the transactions that have occurred or are
contemplated to occur under or in connection with the Term Loan Debt Documents.

Trade Letters of Credit shall mean all trade or documentary letters of credit
issued by the applicable Issuing Bank for the account or liability of the US
Borrower or the Canadian Borrower, as applicable, pursuant to the terms set
forth in this Agreement.

Tri-Party Agreements shall collectively mean tri-party agreements, in Proper
Form, to be executed and delivered by and among the US Collateral Agent or the
Canadian Collateral Agent, as applicable, the applicable Borrower (and each of
such Borrower’s respective Subsidiaries required by the Administrative Agent),
and the applicable financial institutions described in Schedule 6.15 attached
hereto, together with all modifications and/or replacements thereof which are
approved in writing by the US Collateral Agent or the Canadian Collateral Agent,
as applicable, for purposes of either (a) facilitating the collection of
Accounts in accordance with the terms of Section 6.15 hereof, to the extent
payments of Accounts are processed through cash management services (including
lockbox arrangements) provided by any such specified financial institution
and/or deposited in one or more accounts maintained by the applicable Borrower
or such Borrower’s respective Subsidiaries with any such specified financial
institution or (b) evidencing control (under the UCC, where applicable, for
purposes of perfection of the Lien of the US Collateral Agent’s or the Canadian
Collateral Agent, as applicable, for the ratable benefit of the applicable
Lenders, against one or more deposit accounts maintained by the applicable
Borrower or such Borrower’s respective Subsidiaries, with any such specified
financial institution. As of the Closing Date, Schedule 6.15 attached hereto
describes all such accounts to be covered by a Tri-Party Agreement and specifies
whether the applicable Tri-Party Agreement is for purposes of facilitating the
collection of Accounts or perfecting the Lien of the US Collateral Agent or the
Canadian Collateral Agent, as applicable, against such accounts. Each Borrower
agrees that neither it nor any of its Subsidiaries shall establish any
additional deposit accounts permitted to be maintained hereunder with a
financial institution other than JPMorgan or JPMorgan Canada unless such
additional deposit accounts are covered by a Tri-Party Agreement.

UCC shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Applicable Agent’s or any Lender’s
Lien on any Collateral.

Unfinanced Capital Expenditures shall mean all Capital Expenditures other than
Financed Capital Expenditures.

Unfinanced Cash Dividends shall mean, with respect to any Person for any period,
all Cash Dividends of such Person for such period that are not paid either from
net proceeds of the Term Loan Debt or from net proceeds of any other permitted
Indebtedness of such Person incurred after the Closing Date.

 

41



--------------------------------------------------------------------------------

Unused Revolving Credit Commitment shall mean, as to a particular Lender, the
daily difference of such Lender’s US Revolving Credit Commitment or Canadian
Revolving Credit Commitment, as applicable, on such day less the US Revolving
Credit Exposure or the Canadian Revolving Credit Exposure, as the case may be,
applicable to such Lender on such day.

US Administrative Agent shall mean JPMorgan, in its capacity as administrative
agent for the US Lenders hereunder and its successors and assigns in such
capacity.

US Availability shall mean at any time (a) the lesser at such time of (i) the US
Total Revolving Credit Commitment (as such amount may be reduced in accordance
with the provisions of this Agreement) and (ii) the sum of the US Borrowing Base
and the Additional US Availability Credit at such time, less (b) the sum of
(i) the aggregate amount of each US Lender’s Revolving Credit Exposure at such
time, (ii) the aggregate amount of accrued and unpaid interest outstanding under
the US Revolving Loans at such time, (iii) all other outstanding US Obligations
which are due and payable at such time, including without limitation, Commitment
Fees, fees related to any US Letters of Credit, and legal fees and other amounts
payable under Section 10.9 hereof, and (iv) all Reserves against US Availability
established by the Administrative Agent from time to time in its Permitted
Discretion.

US Base Rate (Canada) shall mean, for any day, a rate per annum equal to the
greater of (a) the annual rate of interest announced by JPMorgan Canada and in
effect as its base rate at its principal office in Toronto, Ontario on such day
for determining interest rates on Dollar-denominated commercial loans made in
Canada, and (b) the Federal Funds Effective Rate in effect on such day plus  1/
2 of 1%. Any change in the US Base Rate (Canada) due to a change in the rate
referred to in clause (a) above or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the rate
referred to in clause (a) above or the Federal Funds Effective Rate,
respectively.

US Base Rate (Canada) Loans shall mean Canadian Revolving Loans which are
denominated in Dollars and which bear interest at a rate based upon the Adjusted
US Base Rate (Canada).

US Borrower shall have the meaning specified in the preamble of this Agreement.

US Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the US Borrowing Base, determined by calculating the amount equal
to the following:

 

  (a) 85% of Eligible Accounts of the US Borrower and the Domestic Subsidiaries;
plus

 

  (b)

the lesser of (i) 65% of Eligible Inventory of the US Borrower and the Domestic
Subsidiaries (valued, in each case, at the lower of cost or fair market value on
a first-in, first-out basis), and (ii) 85% of the Net Recovery Rate of Eligible
Inventory of the US Borrower and the Domestic Subsidiaries; provided, however,
that during the period commencing on April 1 and ending on September 30 of each
calendar year, the 65% advance rate for Eligible Inventory of the

 

42



--------------------------------------------------------------------------------

 

US Borrower and the Domestic Subsidiaries contained in clause (i) above shall,
at the discretion of the Administrative Agent, be increased to up to 75% and the
85% advance rate for the Net Recovery Rate of Eligible Inventory of the US
Borrower and the Domestic Subsidiaries contained in clause (ii) above shall, at
the discretion of the Administrative Agent, be increased to up to 100% ; plus

 

  (c) the lesser of (i) $10,000,000 or (ii) the sum of (1) up to 75% of the Net
Recovery Rate of the Eligible Equipment of the US Borrower and the Domestic
Subsidiaries, and (2) up to 75% of the fair market value of the Eligible Real
Estate of the US Borrower and the Domestic Subsidiaries; provided, however, that
the 75% advance rate for the Net Recovery Rate of Eligible Equipment of the US
Borrower and the Domestic Subsidiaries and the 75% advance rate for Eligible
Real Estate of the US Borrower and the Domestic Subsidiaries contained in clause
(ii) above shall be subject to the Equipment and Real Estate Annual Adjustments;
less

 

  (d) all Reserves against the US Borrowing Base established by the
Administrative Agent from time to time in its Permitted Discretion.

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the US Borrower and the
Domestic Subsidiaries if the average dilution percentage for all Accounts of the
US Borrower and the Domestic Subsidiaries ever exceeds five percent (5%). For
purposes hereof, “average dilution percentage” shall mean for each dollar of
gross sales by the US Borrower and the Domestic Subsidiaries, the average
percentage of such dollar of gross sales that is not collected by the US
Borrower and the Domestic Subsidiaries for any reason, including without
limitation, any credits, rebates, refunds, returns, discounts or any other
reason. The US Borrowing Base may be computed by the Administrative Agent on as
frequent as a daily basis (based on all information reasonably available to the
Administrative Agent, including without limitation, the periodic reports and
listings delivered to the Administrative Agent in accordance with Sections
6.3(e), (f) and (g) hereof).

US Collateral shall mean Collateral owned by any of the US Credit Parties.

US Collateral Agent shall mean JPMorgan, in its capacity as the collateral agent
for the Lenders and the holders of the Term Loan Debt with respect to the US
Collateral, in accordance with and pursuant to the terms of the Intercreditor
Agreement, and any successor collateral agent under the terms of the
Intercreditor Agreement.

US Credit Parties shall mean (a) the US Borrower, (b) each of the Domestic
Subsidiaries, and (c) any other Person which is formed or organized under the
laws of the United States or under the laws of the state or territory of the
United States and who becomes a Guarantor of the US Obligations pursuant to
Section 6.10, and their respective successors and assigns.

 

43



--------------------------------------------------------------------------------

US Lender shall mean, as of any date of determination, a Lender with a US
Revolving Credit Commitment or, if the US Total Revolving Credit Commitment has
terminated or expired, a Lender with US Revolving Credit Exposure.

US Letter of Credit shall mean a Letter of Credit issued for the account of the
US Borrower.

US Letter of Credit Advances shall mean all sums which may from time to time be
paid by any and all of the US Lenders pursuant to any and all of the US Letters
of Credit, together with all other sums, fees, reimbursements or other
obligations which may be due to the applicable Issuing Bank or any of the US
Lenders pursuant to any of the US Letters of Credit.

US Letter of Credit Exposure Amount shall mean at any time the sum of (i) the
aggregate undrawn amount of all US Letters of Credit outstanding at such time
plus (ii) the aggregate amount of all US Letter of Credit Advances for which the
US Lenders have not been reimbursed and which remain unpaid at such time.

US Obligations shall mean all Obligations owing by any US Credit Party to one or
more US Lenders or their respective Affiliates.

US Revolving Credit Commitment shall mean, as to any US Lender, the obligation
of such US Lender to make US Revolving Loans and incur liability for the US
Letter of Credit Exposure Amount and the Swingline Loans in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount set forth as such US Lender’s Revolving Credit Commitment in Schedule
1.1(b) attached hereto (as the same may be reduced from time to time pursuant to
Section 2.4 hereof).

US Revolving Credit Commitment Percentage shall mean, with respect to any US
Lender, the ratio, expressed as a percentage, of such US Lender’s Revolving
Credit Commitment to the US Total Revolving Credit Commitment.

US Revolving Credit Exposure shall mean on any day, as to a particular US
Lender, the sum of (a) the outstanding principal balance of such US Lender’s
Revolving Credit Note on such day plus (b) the product of (i) such US Lender’s
Revolving Credit Commitment Percentage times (ii) the sum of the US Letter of
Credit Exposure Amount and the Swingline Exposure on such day.

US Revolving Credit Notes shall mean the promissory notes, each substantially in
the form of Exhibit A-1 attached hereto, of the US Borrower evidencing the US
Revolving Loans, payable to the order of the respective US Lenders in the amount
of said US Lender’s Revolving Credit Commitment, and all renewals, extensions,
modifications, rearrangements and replacements thereof substitutions therefor.
US Revolving Credit Note shall mean any of such promissory notes.

 

44



--------------------------------------------------------------------------------

US Revolving Loans shall mean the US Revolving Loans made to the US Borrower
pursuant to Section 2.1(a) hereof. US Revolving Loan shall mean one of such US
Revolving Loans.

US Security Agreement shall mean any Security Agreement entered into prior to,
on or after the date of this Agreement, in form and substance acceptable to the
Administrative Agent, by any US Credit Party (as required by this Agreement or
any other Loan Document) in favor of the US Collateral Agent for the ratable
benefit of the Lenders and the holders of the Term Loan Debt, as the same may be
amended, restated or otherwise modified from time to time.

US Total Revolving Credit Commitment shall mean, on any day, the aggregate of
all of the US Lenders’ US Revolving Credit Commitments on such day; provided,
however, that so long as any Canadian Obligations are outstanding hereunder, the
aggregate amount of the US Total Revolving Credit Commitment will be reduced by
the Dollar Equivalent of the Canadian Revolving Credit Exposure at any time (and
the US Revolving Credit Commitment of each US Revolving Lender will reduce
proportionately in accordance with its US Revolving Credit Commitment
Percentage). As of the Closing Date, the US Total Revolving Credit Commitment is
$135,000,000, subject to reduction as provided in the preceding sentence based
upon the applicable Dollar Equivalent of the Canadian Revolving Credit Exposure
from time to time.

1.2 Accounting Terms and Determinations. Except where specifically otherwise
provided:

(a) Any accounting term not otherwise defined shall have the meaning ascribed to
it under GAAP. If any of the Credit Parties are required after the Closing Date
to implement any change(s) in its accounting principles and practice as a result
of any changes in GAAP mandated by the Financial Accounting Standards Board or
successor organization, and if such change(s) result in any material change in
the method of calculation of the Fixed Charge Coverage Ratio, Leverage Ratio
and/or any other financial covenant under this Agreement, then for all periods
after the date of implementation of such change(s) until one or more appropriate
amendments of this Agreement addressing such change(s) in GAAP are negotiated,
executed and delivered by the parties hereto in a form acceptable to all such
parties, the Fixed Charge Coverage Ratio, Leverage Ratio and/or such other
financial covenant, as applicable, shall be calculated hereunder utilizing GAAP
as in effect prior to such change(s).

(b) Unless otherwise expressly provided, any accounting concept and all
financial covenants shall be determined on a Consolidated basis, and financial
measurements shall be computed without duplication.

(c) Wherever the term “including” or any of its correlatives appears in the Loan
Documents, it shall be read as if it were written “including (by way of example
and without limiting the generality of the subject or concept referred to)”.

(d) Wherever the word “herein” or “hereof” is used in any Loan Document, it is a
reference to that entire Loan Document and not just to the subdivision of it in
which the word is used.

 

45



--------------------------------------------------------------------------------

(e) References in any Loan Document to Section numbers are references to the
Sections of such Loan Document.

(f) References in any Loan Document to Exhibits, Schedules, Annexes and
Appendices are to the Exhibits, Schedules, Annexes and Appendices to such Loan
Document, and they shall be deemed incorporated into such Loan Document by
reference.

(g) Any term defined in the Loan Documents which refers to a particular
agreement, instrument or document shall also mean, refer to and include all
modifications, amendments, supplements, restatements, renewals, extensions and
substitutions of the same; provided, that nothing in this subsection shall be
construed to authorize any such modification, amendment, supplement,
restatement, renewal, extension or substitution except as may be permitted by
other provisions of the Loan Documents.

(h) All times of day used in the Loan Documents mean local time in Chicago,
Illinois.

(i) Defined terms may be used in the singular or plural, as the context
requires.

1.3 UCC and PPSA Changes. All terms used herein which are defined in the UCC
and/or the PPSA shall, unless otherwise provided, have the meanings ascribed to
them in the UCC and/or the PPSA, as applicable, both as in effect on the date of
this Agreement and as hereafter amended. The parties intend that the terms used
herein which are defined in the UCC and/or the PPSA, as applicable, have, at all
times, the broadest and most inclusive meanings possible. Accordingly, if the
UCC and/or the PPSA, as applicable, shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC
and/or the PPSA, as applicable, in effect on the date of this Agreement, then
such term as used herein shall be given such broadened meaning. If the UCC
and/or the PPSA, as applicable, shall in the future be amended or held by a
court to define any term used herein more narrowly, or less inclusively, than
the UCC and/or the PPSA, as applicable, in effect on the date of this Agreement,
such amendment or holding shall be disregarded in defining terms used in this
Agreement.

1.4 Exchange Rate Calculations. On each Calculation Date, the Administrative
Agent shall (a)determine the Exchange Rate as of such Calculation Date in
respect of C$ and (b)give notice thereof to the Canadian Borrower, and with
respect to each Canadian Lender, to any Canadian Lender that shall have
requested such information. The Exchange Rate so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (each, a “Reset Date”) and shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than any provision expressly requiring the use of a current Exchange Rate) be
the Exchange Rate employed in converting amounts between Dollars, on the one
hand, and C$ on the other hand; provided that, for purposes of determining the
Canadian Borrowing Base, the relevant Exchange Rate shall be determined by the
Canadian Borrower at the time that the relevant Borrowing Base Certificate is
prepared and shall be set forth in such Borrowing Base Certificate.
Notwithstanding the foregoing, for purposes of determining compliance by the
Credit Parties with the limitations on Indebtedness, Indebtedness secured by
Liens, loans, advances, investments, Guarantees and payments contained in
Article 7, compliance will be determined based

 

46



--------------------------------------------------------------------------------

on the Dollar Equivalent amount of the Indebtedness, Liens, Loans, advances,
investments, Guarantees and payments denominated in C$ subject to such
provisions on the date of incurrence or payment thereof, and the Borrowers will
not be deemed to be in violation of such covenants solely as a result of
subsequent changes in the Exchange Rate which cause the Dollar Equivalent amount
of such obligations or payments to exceed such limitations.

 

2. Loans; Letters of Credit; Notes; Payments; Prepayments; Interest Rates.

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each US Lender, severally and
not jointly, agrees to make US Revolving Loans to the US Borrower from time to
time on and after the Closing Date until, but not including, the Revolving
Credit Termination Date, in an aggregate principal amount at any one time
outstanding (including such Lender’s US Revolving Credit Commitment Percentage
of the US Letter of Credit Exposure Amount and the Swingline Exposure at such
time) up to, but not exceeding such Lender’s US Revolving Credit Commitment.
Notwithstanding the foregoing, the aggregate principal amount of the US
Revolving Loans outstanding at any time shall not exceed (a) the lesser of
(i) the US Total Revolving Credit Commitment and (ii) the US Borrowing Base at
such time less (b) the US Letter of Credit Exposure Amount and the Swingline
Exposure at such time less (c) the aggregate amount of the items specified in
clauses (b)(ii) through (b)(iv) of the definition of “US Availability.” Subject
to the conditions herein, any such US Revolving Loan prepaid prior to the
Revolving Credit Termination Date may be reborrowed as an additional US
Revolving Loan by the US Borrower pursuant to the terms of this Agreement.

(b) Subject to the terms and conditions hereof, each Canadian Lender, severally
and not jointly, agrees to make Canadian Revolving Loans to the Canadian
Borrower from time to time on and after the Closing Date until, but not
including, the Revolving Credit Termination Date, in an aggregate principal
amount at any one time outstanding (including such Lender’s Canadian Revolving
Credit Commitment Percentage of the Canadian Letter of Credit Exposure Amount)
up to, but not exceeding such Lender’s Canadian Revolving Credit Commitment.
Notwithstanding the foregoing, the aggregate principal amount of the Canadian
Revolving Loans outstanding at any time shall not exceed (a) the lesser of
(i) the Canadian Total Revolving Credit Commitment and (ii) the Canadian
Borrowing Base at such time less (b) the Canadian Letter of Credit Exposure
Amount at such time less (c) the aggregate amount of the items specified in
clauses (b)(ii) through (b)(iv) of the definition of “Canadian Availability.”
Subject to the conditions herein, any such Canadian Revolving Loan prepaid prior
to the Revolving Credit Termination Date may be reborrowed as an additional
Canadian Revolving Loan by the Canadian Borrower pursuant to the terms of this
Agreement.

2.2 Loans.

(a) Subject to Sections 4.1 and 4.2 hereof, (i) all US Revolving Loans shall be
advanced and made ratably by the US Lenders in accordance with the US Lenders’
respective US Revolving Credit Commitments, (ii) all Canadian Revolving Loans
shall be advanced and made ratably by the Canadian Lenders in accordance with
the Canadian Lenders’ respective Canadian

 

47



--------------------------------------------------------------------------------

Revolving Credit Commitments, (iii) the initial US Revolving Loans shall be made
on the Closing Date by the US Lenders upon the execution of this Agreement, and
(iv) the initial Canadian Revolving Loans shall be made on the Closing Date by
the Canadian Lenders upon the execution of this Agreement.

(b) When requesting a Revolving Loan hereunder, the applicable Borrower shall
give the Administrative Agent notice of a request for a Loan in accordance with
Section 4.1(a) hereof; provided, however, no notice of a request for a Revolving
Loan in accordance with Section 4.1(a) hereof shall be required to be presented
by the applicable Borrower to the Administrative Agent if a check, wire transfer
request or other item issued by such Borrower shall be presented for payment
against any controlled disbursement account maintained with the Applicable Agent
in connection with the account or accounts established and maintained by the
Applicable Agent for the purposes of deposits and collections of Accounts in
accordance with Section 6.15(a) hereof, and the Administrative Agent shall then
cause the applicable Lenders (subject to the settlement delay provisions of
Section 2.2(f) hereof) to make the applicable Class of Revolving Loan for the
purpose of crediting said controlled disbursement account in an amount
sufficient to permit such check, wire transfer request or other item to be
honored if (i) such Revolving Loan is to be made prior to the Revolving Credit
Termination Date, (ii) the applicable Class of Availability would be equal to or
greater than zero after giving effect to such Revolving Loan, and, if
applicable, the resulting payment of any Obligations to be contemporaneously
paid with the proceeds of such requested Revolving Loan, and (iii) no Default or
Event of Default shall have occurred which is then continuing. Each such
Revolving Loan advanced by US Lenders for the purpose of crediting any such
controlled disbursement account shall be deemed to be an Alternate Base Rate
Borrowing until a Rate Selection Notice is otherwise properly presented for such
Alternate Base Rate Borrowing converting such borrowing to a LIBOR Borrowing,
each such Revolving Loan advanced by Canadian Lenders and denominated in Dollars
for the purpose of crediting any such controlled disbursement account shall be
deemed to be a US Base Rate (Canada) Borrowing until a Rate Selection Notice is
otherwise properly presented for such US Base Rate (Canada) Borrowing converting
such borrowing to a LIBOR Borrowing, and each such Revolving Loan advanced by
Canadian Lenders and denominated in C$ for the purpose of crediting any such
controlled disbursement account shall be deemed to be a Canadian Prime Rate
Borrowing until a Rate Selection Notice is otherwise properly presented for such
Canadian Prime Rate Borrowing converting such borrowing to a CDOR Rate
Borrowing. Notwithstanding anything to the contrary contained in Section 2.11,
if any request for a Loan in accordance with Section 4.1(a) hereof requests US
Revolving Loans in the form of Alternate Base Rate Borrowings, the
Administrative Agent may make a Swingline Loan available to the US Borrower in
an aggregate amount not to exceed the amount of such requested US Revolving
Loans, and the aggregate amount of the corresponding requested US Revolving
Loans shall be reduced accordingly by the principal amount of such Swingline
Loan. Except as otherwise provided in the settlement delay provisions of
Section 2.2(f) hereof, the Administrative Agent shall promptly advise (1) the US
Lenders of any notice of a request for a US Revolving Loan (other than a
Swingline Loan) given pursuant to Section 4.1(a) or of any such US Revolving
Loan advanced for purposes of crediting any such controlled disbursement account
and of each US Lender’s portion of a requested borrowing (based on such Lender’s
US Revolving Credit Commitment Percentage), and (2) the Canadian Lenders of any
notice of a request for a Canadian Revolving Loan given pursuant to
Section 4.1(a) or of any such Canadian Revolving Loan advanced for purposes of
crediting any such controlled disbursement account and of each Canadian Lender’s
portion of a requested borrowing (based on such Lender’s Canadian Revolving
Credit Commitment Percentage).

 

48



--------------------------------------------------------------------------------

(c) Except as otherwise provided or specified in the settlement delay provisions
of Section 2.2(f) below, each US Lender shall make its US Revolving Loans
available on the proposed dates thereof by causing its Applicable Lending Office
to pay the amount required to the US Administrative Agent at the Principal
Office in immediately available funds not later than 1:00 p.m., and the US
Administrative Agent shall as soon as practicable, but in no event later than
5:00 p.m. on such date, credit the amount so received to a general deposit
account designated and maintained by the US Borrower with the US Administrative
Agent at the Principal Office. If a requested US Revolving Loan shall not occur
on the Closing Date or any date specified by the US Borrower as set forth in the
applicable Request for Extension of Credit, as the case may be, because all of
the conditions for such US Revolving Loan set forth herein or in any of the
other Loan Documents shall not have been met, the US Administrative Agent shall
return the amounts so received from the US Lenders in respect of such requested
US Revolving Loan to the applicable US Lenders as soon as practicable. Except as
otherwise provided or specified in the settlement delay provisions of
Section 2.2(f) below, each Canadian Lender shall make its Canadian Revolving
Loans available on the proposed dates thereof by causing its Applicable Lending
Office to pay the amount required to the Canadian Administrative Agent at the
Principal Office in immediately available funds not later than 1:00 p.m., and
the Canadian Administrative Agent shall as soon as practicable, but in no event
later than 5:00 p.m. on such date, credit the amount so received to a general
deposit account designated and maintained by the Canadian Borrower with the
Canadian Administrative Agent at the Principal Office. If a requested Canadian
Revolving Loan shall not occur on the Closing Date or any date specified by the
Canadian Borrower as set forth in the applicable Request for Extension of
Credit, as the case may be, because all of the conditions for such Canadian
Revolving Loan set forth herein or in any of the other Loan Documents shall not
have been met, the Canadian Administrative Agent shall return the amounts so
received from the Canadian Lenders in respect of such requested Canadian
Revolving Loan to the applicable Canadian Lenders as soon as practicable.

(d) The obligations of the Lenders hereunder are several and not joint;
therefore, notwithstanding anything herein to the contrary: (i) no US Lender
shall be required to make US Revolving Loans at any one time outstanding in
excess of such Lender’s US Revolving Credit Commitment, and no Canadian Lender
shall be required to make Canadian Revolving Loans at any one time outstanding
in excess of such Lender’s Canadian Revolving Credit Commitment; (ii) if a
Lender fails to make a Revolving Loan of a particular Class as and when required
of such Lender hereunder and the applicable Borrower subsequently makes a
repayment of such Class of Revolving Loans, such repayment shall be shared among
the applicable non-defaulting Lenders in accordance with the respective
applicable Revolving Credit Commitment Percentages until each non-defaulting
Lender has received its applicable Revolving Credit Commitment Percentage of all
of the outstanding Class of such Revolving Loans, after which the balance of
such repayment shall be applied against such defaulting Lender’s applicable
Commitment Percentage of the outstanding applicable Class of Revolving Loans;
and (iii) the failure of any Lender to make any applicable Class of Revolving
Loan or any payment in respect of its participation, if any, in Swingline Loans
and any applicable Class of Letter of Credit Advances shall not in itself
relieve any other Lender of its obligation to lend hereunder (provided, that no
Lender shall be responsible for the failure of any other Lender to make a
Revolving Loan such other Lender is obligated to make hereunder).

 

49



--------------------------------------------------------------------------------

(e) Any Class of Revolving Loans made by the applicable Lenders on any date and
the Swingline Loans made by the Swingline Lender shall be in integral multiples
of $1.00; provided, however, that the LIBOR Borrowings or CDOR Rate Borrowings,
as applicable, made on any date shall be in minimum aggregate principal amounts
of $1,000,000, with any increases over such minimal amount being in integral
aggregate multiples of $500,000.

(f) The arrangements between the Applicable Agent and the applicable Lenders
with respect to making and advancing the applicable Class of Revolving Loans and
making payments under applicable Class of Letters of Credit shall be handled on
the following basis: no less than once a week, the Administrative Agent will
provide each Lender with a statement showing, for the period of time since the
date of the most recent of such statements previously provided, the aggregate
principal amount of each Class of new Revolving Loans made to the applicable
Borrower, the aggregate amount of each Class of new Letter of Credit Advances
which have not been reimbursed, the aggregate face amount of each Class of new
Letters of Credit issued for the account of the applicable Borrower, the
aggregate principal amount of new Swingline Loans made to the US Borrower, the
amount of remittances and payments actually collected and applied by the
Applicable Agent to reduce the outstanding principal balance of each Class of
Revolving Loans, to reduce the outstanding principal balance of the Swingline
Loans and to reimburse each Class of Letter of Credit Advances during such
period and the outstanding principal balances of each Class of Revolving Loans
and the Swingline Loans and the aggregate of each Class of Letter of Credit
Exposure Amount outstanding at the end of such period. If an applicable Lender’s
pro-rata share (based on such Lender’s US Revolving Credit Commitment Percentage
or Canadian Revolving Credit Commitment Percentage, as applicable) of the
applicable Class of Revolving Loans and the applicable Class of unreimbursed
Letter of Credit Advances made during such period exceeds such Lender’s pro-rata
share of remittances and payments applied to reduce the applicable Class of
Revolving Loans and reimburse the applicable Class of Letter of Credit Advances
during such period, the difference will be paid and made available in same day
funds by such Lender to the Applicable Agent, and if such Lender’s pro-rata
share (based on such Lender’s US Revolving Credit Commitment Percentage or
Canadian Revolving Credit Commitment Percentage, as applicable) of remittances
and payments applied to reduce the applicable Class of Revolving Loans and
reimburse applicable Class of Letter of Credit Advances during such period
exceeds such Lender’s pro-rata share (based on such Lender’s US Revolving Credit
Commitment Percentage or Canadian Revolving Credit Commitment Percentage, as
applicable) of such Class of Revolving Loans and such Class of unreimbursed
Letter of Credit Advances made during such period, the difference will be paid
and made available in same day funds by the Applicable Agent to such Lender.

(g) The Administrative Agent shall render to each Borrower each month a
statement of such Borrower’s account of all transactions of the type described
in Section 2.2(f) hereof, which shall be deemed to be correct and accepted by
and be binding upon such Borrower unless the Administrative Agent receives a
written statement of such Borrower’s exceptions to such account statement within
sixty (60) days after such statement was rendered to such Borrower.

 

50



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary set forth in this Section 2.2 or in
any other provision of this Agreement, the Administrative Agent may cause the
Applicable Agent, on the Administrative Agent’s own initiative and in its sole
discretion, but for the ratable benefit of the applicable Class of Lenders, may
extend the applicable Class of Revolving Loans or issue the applicable Class of
Letters of Credit in excess of the applicable Class of Availability (all Classes
of the same being collectively “Permitted Overadvances”) in an aggregate amount
at any one time for all Classes of Availability not exceeding $10,000,000, upon
and subject to the following terms: (i) no Permitted Overadvances shall cause
the aggregate amount of any Lender’s US Revolving Credit Exposure or Canadian
Revolving Credit Exposure, as applicable, to exceed such Lender’s US Revolving
Credit Commitment or Canadian Revolving Credit Commitment, as applicable;
(ii) no Permitted Overadvances shall be outstanding for more than thirty
(30) consecutive days; (iii) either (A) the Administrative Agent in good faith
believed that no Permitted Overadvance existed or would result at the time of
such Permitted Overadvance or (B) the applicable Permitted Overadvance results
from (1) a change in the standards of eligibility for any component of the
applicable Borrowing Base and/or an increase in Reserves as determined by the
Administrative Agent in accordance with the other terms of this Agreement, (2) a
determination by Administrative Agent that certain components previously
included in the applicable Borrowing Base should be excluded from eligibility
under such Borrowing Base, or (3) the payment by the Applicable Agent of any
amounts reasonably required to maintain, protect or realize upon the Collateral
or to prevent a cessation of business by the applicable Borrower or any of its
Subsidiaries; and (iv) no more than two (2) Permitted Overadvances can be
extended by any and all Agents during any 180 consecutive day period.

(i) Notwithstanding any provision in this Agreement to the contrary, to the
extent that any Canadian Revolving Loan is permitted or required to be advanced
pursuant to the applicable terms of this Agreement without written notice from
the Canadian Borrower of a request for a Canadian Revolving Loan in accordance
with Section 4.1(a) hereof, the currency denomination (i.e, Dollars or C$, as
applicable) of each such Canadian Revolving Loan shall be selected by the
Canadian Administrative Agent at the time notice of the applicable Canadian
Revolving Loan is given to the Canadian Lenders by the Canadian Administrative
Agent.

2.3 Commitment Fees. In consideration of each Lender’s US Revolving Credit
Commitment, the US Borrower agrees to pay to the US Administrative Agent for the
account of each US Lender a commitment fee (each a “Commitment Fee”) (computed
on the basis of the actual number of days elapsed in a year composed of 360
days, subject to the terms of Section 10.6 hereof) in an amount equal to the
product of (A) 0.25% times (B) such US Lender’s average Unused US Revolving
Credit Commitment for the applicable calculation period; provided, however, that
such US Lender’s pro rata share of the Swingline Exposure shall be disregarded
for purposes of calculating such US Lender’s Unused Revolving Credit Commitment
for Commitment Fee purposes, except in respect of the Swingline Lender, whose
Unused Revolving Credit Commitment for Commitment Fee purposes shall be reduced
by the Swingline Exposure. The Commitment Fee shall be due and payable in
arrears (i) on the last Business Day of each September, December, March and June
prior to the Revolving Credit Termination Date, commencing December 31, 2007,
and (ii) on the Revolving Credit Termination Date, with each Commitment Fee to
commence to accrue as of the date hereof and to be effective as to any reduction
in the Total US Revolving Credit Commitment pursuant to Section 2.4(a) below as
of the date of any such decrease, and each Commitment Fee shall

 

51



--------------------------------------------------------------------------------

cease to accrue (except with respect to interest at the Default Rate on any
unpaid portion thereof) on the Revolving Credit Termination Date. All past due
Commitment Fees shall bear interest at the Default Rate and shall be payable
upon demand by the Administrative Agent.

2.4 Termination and Reductions of Commitments.

(a) Upon at least five (5) Business Days’ prior irrevocable written notice to
the Administrative Agent, the US Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce (except as noted
below), the US Total Revolving Credit Commitment ratably among the US Lenders in
accordance with the amounts of their US Revolving Credit Commitments; provided,
however, that (i) the US Total Revolving Credit Commitment shall not be reduced
at any time to an amount less than the aggregate of each US Lender’s US
Revolving Credit Exposure outstanding at such time or the aggregate of each
Canadian Lender’s Canadian Revolving Credit Exposure outstanding at such time,
and (ii) US Total Revolving Credit Commitment may only be terminated by the US
Borrower if the Canadian Borrower simultaneously terminates the Canadian Total
Revolving Credit Commitment. Upon at least five (5) Business Days’ prior
irrevocable written notice to the Administrative Agent, the Canadian Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce (except as noted below), the Canadian Total Revolving Credit
Commitment ratably among the Canadian Lenders in accordance with the amounts of
their Canadian Revolving Credit Commitments; provided, however, that the
Canadian Total Revolving Credit Commitment shall not be reduced at any time to
an amount less than the aggregate of each Canadian Lender’s Canadian Revolving
Credit Exposure outstanding at such time. Each partial reduction of any of the
Commitments shall be in a minimum of $1,000,000, or an integral multiple of
$100,000 in excess thereof.

(b) Simultaneously with any termination or reduction of the US Total Revolving
Credit Commitment pursuant to Section 2.4(a) above, the Borrower hereby agrees
to pay to each US Lender, through the US Administrative Agent, the Commitment
Fee due and owing through and including the date of such reduction on the amount
of the US Revolving Credit Commitment of such US Lender so reduced.

(c) To effect the payment of any and all Commitment Fees and all other US
Obligations outstanding and owing hereunder or under any other Loan Documents,
subject to the provisions of Sections 2.1 and 4.1 hereof, the US Administrative
Agent may, but shall not be obligated to, cause the US Lenders to make a US
Revolving Loan or request that the Swingline Lender make a Swingline Loan if
(i) such US Revolving Loan or Swingline Loan, as applicable, is to be made prior
to the Revolving Credit Termination Date, (ii) the US Availability would be
equal to or greater than zero after giving effect to such US Revolving Loan or
Swingline Loan, as applicable, and the resulting payment of Commitment Fees or
other US Obligations to be contemporaneously paid with the proceeds of such
Loan, and (iii) no Default or Event of Default shall have occurred which is then
continuing. The inability of the US Administrative Agent to cause the payment of
any such Commitment Fees or other US Obligations in accordance with the
preceding sentence shall not in any way whatsoever affect the obligations of the
US Borrower and the Guarantors of the US Obligations to otherwise pay such
amounts in accordance with the applicable terms hereof or of any other Loan
Documents.

 

52



--------------------------------------------------------------------------------

(d) To effect the payment of any and all Canadian Obligations outstanding and
owing hereunder or under any other Loan Documents, subject to the provisions of
Sections 2.1 and 4.1 hereof, the Canadian Administrative Agent may, but shall
not be obligated to, cause the Canadian Lenders to make a Canadian Revolving
Loan if (i) such Canadian Revolving Loan is to be made prior to the Revolving
Credit Termination Date, (ii) the Canadian Availability would be equal to or
greater than zero after giving effect to such Canadian Revolving Loan and the
resulting payment of Canadian Obligations to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing. The inability of the Canadian Administrative
Agent to cause the payment of any such Canadian Obligations in accordance with
the preceding sentence shall not in any way whatsoever affect the obligations of
the Canadian Borrower and the Guarantors of the Canadian Obligations to
otherwise pay such amounts in accordance with the applicable terms hereof or of
any other Loan Documents.

2.5 Mandatory and Voluntary Prepayments.

(a) If the US Revolving Credit Exposure applicable to a US Lender at any time
exceeds such Lender’s US Revolving Credit Commitment, the Administrative Agent
shall notify the US Borrower of such excess amount (such notice being permitted
to be given orally and need not be in writing) and the US Borrower shall
immediately make a prepayment on such Lender’s US Revolving Credit Note or
otherwise reimburse such Lender for US Letter of Credit Advances or cause one or
more Swingline Loans to be prepaid or one or more US Letters of Credit to be
canceled and surrendered in an amount sufficient to reduce such Lender’s US
Revolving Credit Exposure to an amount no greater than such Lender’s US
Revolving Credit Commitment. If the Canadian Revolving Credit Exposure
applicable to a Canadian Lender at any time exceeds such Lender’s Canadian
Revolving Credit Commitment, the Administrative Agent shall notify the Canadian
Borrower of such excess amount (such notice being permitted to be given orally
and need not be in writing) and the Canadian Borrower shall immediately make a
prepayment on such Lender’s Canadian Revolving Credit Note or otherwise
reimburse such Canadian Lender for Canadian Letter of Credit Advances to be
prepaid or one or more Canadian Letters of Credit to be canceled and surrendered
in an amount sufficient to reduce such Lender’s Canadian Revolving Credit
Exposure to an amount no greater than such Lender’s Canadian Revolving Credit
Commitment. Any prepayments of US Revolving Loans required by this subparagraph
(a) shall be applied to outstanding Alternate Base Rate Borrowings up to the
full amount thereof before such prepayments are applied to outstanding LIBOR
Borrowings (together with any Consequential Loss resulting from such
prepayment). Any prepayments of Canadian Revolving Loans required by this
subparagraph (a) shall be applied to outstanding Canadian Prime Rate Borrowings
or US Base Rate (Canada) Borrowings, as applicable, up to the full amount
thereof before such prepayments are applied to outstanding CDOR Rate Borrowings
(together with any Consequential Loss resulting from such prepayment).

(b) The US Borrower shall make prepayments of the US Revolving Loans and the
Swingline Loans from time to time so that the US Availability equals or exceeds
zero at all times. Specifically, if the US Availability at any time is less than
zero, the Administrative Agent shall notify the US Borrower of the deficiency
(such notice being permitted to be given orally and need not be in writing) and
the US Borrower shall immediately make a prepayment on the US Revolving Credit
Notes or otherwise reimburse the US Administrative Agent for US Letter of Credit
Advances or cause one or more Swingline Loans to be prepaid or one or more US
Letters of Credit to be canceled

 

53



--------------------------------------------------------------------------------

and surrendered in an amount sufficient to cause the US Availability to be at
least equal to zero. The Canadian Borrower shall make prepayments of the
Canadian Revolving Loans from time to time so that the Canadian Availability
equals or exceeds zero at all times. Specifically, if the Canadian Availability
at any time is less than zero, the Administrative Agent shall notify the
Canadian Borrower of the deficiency (such notice being permitted to be given
orally and need not be in writing) and the Canadian Borrower shall immediately
make a prepayment on the Canadian Revolving Credit Notes or otherwise reimburse
the Canadian Administrative Agent for Canadian Letter of Credit Advances or
cause one or more Canadian Letters of Credit to be canceled and surrendered in
an amount sufficient to cause the Canadian Availability to be at least equal to
zero. Any prepayments required by this subparagraph (b) shall be applied to
outstanding Alternate Base Rate Borrowings, Canadian Prime Rate Borrowings or US
Base Rate (Canada) Borrowings, as applicable, up to the full amount thereof
before such prepayments are applied to outstanding LIBOR Borrowings or CDOR Rate
Borrowings, as applicable (together with any Consequential Loss resulting from
such prepayment).

(c) In addition to the mandatory prepayments required by Sections 2.5(a) and
2.5(b) above, each Borrower shall have the right, at its option, to prepay any
of the Class of Revolving Loans applicable to such Borrower in whole at any time
or in part from time to time, without premium or penalty, except as otherwise
provided in this Section 2.5 or subsections (a), (b) or (c) of Section 2.9
hereof. Each prepayment of Swingline Loans or Revolving Loans Alternate Rate
Borrowings may be made in any amount, and such prepayments shall be applied
against the applicable Revolving Credit Notes or the Swingline Note, as
applicable. Prepayments under this subparagraph (d) shall be subject to the
following additional conditions:

(1) In giving notice of prepayment as hereinafter provided, the US Borrower
shall specify, for the purpose of paragraphs (2) and (3) immediately following,
the manner of application of such prepayment as between Alternate Base Rate
Borrowings and LIBOR Borrowings, and the Canadian Borrower shall specify, for
the purpose of paragraphs (2) and (3) immediately following, the manner of
application of such prepayment as between Canadian Prime Rate Borrowings or US
Base Rate (Canada) Borrowings, as applicable, and CDOR Rate Borrowings;
provided, that in no event shall any LIBOR Borrowing or CDOR Rate Borrowing be
partially prepaid.

(2) Prepayments applied to any LIBOR Borrowing or CDOR Rate Borrowing may be
made on any Business Day, provided, that (i) the applicable Borrower shall have
given the Administrative Agent at least five (5) Business Days’ prior
irrevocable written or telecopied notice of such prepayment (other than
automatic payments of the applicable Class of Revolving Loans with proceeds from
the applicable lockboxes in accordance with the terms of Section 6.15(b), for
which no prior notice of prepayment shall be required), specifying the principal
amount of the LIBOR Borrowing or CDOR Rate Borrowing, as applicable, to be
prepaid, the particular LIBOR Borrowing or CDOR Rate Borrowing, as applicable,
to which such prepayment is to be applied and the prepayment date; and (ii) if
such prepayment is made on any day other than the last day of the Interest
Period corresponding to the LIBOR Borrowing or CDOR Rate Borrowing, as
applicable, to be prepaid, the applicable Borrower shall pay upon demand
directly to the Applicable Agent for the account of the applicable Lenders the
Consequential Loss as a result of such prepayment.

 

54



--------------------------------------------------------------------------------

(3) Prepayments applied to any Alternate Base Rate Borrowing, Canadian Prime
Rate Borrowings or US Base Rate (Canada) Borrowings may be made on any Business
Day, provided, that with respect thereto (other than automatic payments of the
applicable Class of Revolving Loans with proceeds from the applicable lockboxes
in accordance with the terms of Section 6.15(b), for which no prior notice of
prepayment shall be required), the applicable Borrower shall have given the
Administrative Agent prior irrevocable written notice or notice by telephone
(which is to be promptly confirmed in writing) of any such prepayment on the
Business Day of such prepayment, specifying the principal amount of the
Alternate Base Rate Borrowing to be prepaid.

(d) If any notice of any prepayment has been given, the principal amount
specified in such notice, together with (in the case of any prepayment of a
LIBOR Borrowing or CDOR Rate Borrowing) interest thereon to the date of
prepayment and any resulting Consequential Loss, shall be due and payable on
such prepayment date.

(e) Notwithstanding any provision in this Agreement to the contrary, all
payments and prepayments of Canadian Loans and other Canadian Obligations by any
Canadian Credit Party shall be made in the same currency denomination (i.e,
Dollars or C$, as applicable) of the applicable Canadian Loans and/or other
Canadian Obligations being paid or prepaid.

2.6 Notes; Payments.

(a) Subject to the provisions of Section 10.12 hereof relating to replacement
and substitution of the Notes, (i) all US Revolving Loans made by a US Lender to
the US Borrower shall be evidenced by a single US Revolving Credit Note dated as
of the Closing Date, delivered and payable to such US Lender in a principal
amount equal to such US Lender’s US Revolving Credit Commitment as of the
Closing Date, (i) all Canadian Revolving Loans made by a Canadian Lender to the
Canadian Borrower shall be evidenced by a single Canadian Revolving Credit Note
dated as of the Closing Date, delivered and payable to such Canadian Lender in a
principal amount equal to such Canadian Lender’s Canadian Revolving Credit
Commitment as of the Closing Date, and (iii) all Swingline Loans made by the
Swingline Lender to the US Borrower shall be evidenced by a single Swingline
Note dated as of June 30, 2005, delivered and payable by the US Borrower to the
Swingline Lender in a principal amount equal to $15,000,000.

(b) The outstanding principal balance of each and every Revolving Loan, as
evidenced by the applicable Revolving Credit Notes, shall mature and be fully
due and payable on the Revolving Credit Termination Date. The outstanding
principal balance of each and every Swingline Loan, as evidenced by the
Swingline Note, shall mature and be fully due and payable on the earlier to
occur of the Revolving Credit Termination Date or the date such Swingline Loans
are required to be paid with proceeds of US Revolving Loans in accordance with
Section 2.11(c).

(c) Subject to Section 10.6 hereof, the US Borrower hereby agrees to pay accrued
interest on the unpaid principal balance of the US Revolving Loans and the
Swingline Loans on the

 

55



--------------------------------------------------------------------------------

Interest Payment Dates, commencing with the first of such dates to occur after
the date hereof. Subject to Section 10.6 hereof, the Canadian Borrower hereby
agrees to pay accrued interest on the unpaid principal balance of the Canadian
Revolving Loans on the Interest Payment Dates, commencing with the first of such
dates to occur after the date hereof. After the Revolving Credit Termination
Date, accrued and unpaid interest on the Revolving Loans and the Swingline Loans
shall be payable on demand.

(d) To effect payment of accrued interest owing on the US Revolving Loans or the
Swingline Loans as of the applicable Interest Payment Dates, subject to the
provisions of Sections 2.1 and 4.1 hereof, the US Administrative Agent may, but
shall not be obligated to, cause the US Lenders to make a US Revolving Loan or
request that the Swingline Lender make a Swingline Loan to pay in full the
amount of accrued interest owing and payable on the applicable US Revolving
Loans or the Swingline Loans as of the respective Interest Payment Date, if
(i) such US Revolving Loan or Swingline Loan, as applicable, is to be made prior
to the Revolving Credit Termination Date, (ii) the US Availability would be
equal to or greater than zero after giving effect to such US Revolving Loan or
Swingline Loan, as applicable, and the resulting payment of accrued interest to
be contemporaneously paid with the proceeds of such Loan, and (iii) no Default
or Event of Default shall have occurred which is then continuing. The inability
of the US Administrative Agent to cause a payment of any accrued interest owing
on the US Revolving Loans and/or the Swingline Loans on any Interest Payment
Date in accordance with the preceding sentence shall not in any way whatsoever
effect the obligation of the US Borrower and any Guarantor of the US Obligations
to otherwise pay such amounts in accordance with the applicable terms hereof or
any other Loan Documents.

(e) To effect payment of accrued interest owing on the Canadian Revolving Loans
as of the applicable Interest Payment Dates, subject to the provisions of
Sections 2.1 and 4.1 hereof, the Canadian Administrative Agent may, but shall
not be obligated to, cause the Canadian Lenders to make a Canadian Revolving
Loan to pay in full the amount of accrued interest owing and payable on the
Canadian Revolving Loans as of the respective Interest Payment Date, if (i) such
Canadian Revolving Loan is to be made prior to the Revolving Credit Termination
Date, (ii) the Canadian Availability would be equal to or greater than zero
after giving effect to such Canadian Revolving Loan, and the resulting payment
of accrued interest to be contemporaneously paid with the proceeds of such Loan,
and (iii) no Default or Event of Default shall have occurred which is then
continuing. The inability of the Canadian Administrative Agent to cause a
payment of any accrued interest owing on the Canadian Revolving Loans on any
Interest Payment Date in accordance with the preceding sentence shall not in any
way whatsoever effect the obligation of the Canadian Borrower and any Guarantor
of the Canadian Obligations to otherwise pay such amounts in accordance with the
applicable terms hereof or any other Loan Documents.

2.7 Application of Payments and Prepayments.

(a) Prepayments on an applicable Class of Revolving Credit Notes shall be
applied to payment of the aggregate unpaid principal amounts of such Revolving
Credit Notes, with the balance of any such prepayments, if any, being applied to
accrued interest. Payments of accrued interest on each applicable Class of
Revolving Credit Note in accordance with Section 2.6(c) hereof shall be applied
to the aggregate accrued interest then outstanding under such Revolving Credit

 

56



--------------------------------------------------------------------------------

Notes, while (i) payment by the US Borrower of the aggregate principal amount
outstanding under the US Revolving Credit Notes on the Revolving Credit
Termination Date shall be applied to principal outstanding under such Revolving
Credit Notes, and (ii) payment by the Canadian Borrower of the aggregate
principal amount outstanding under the Canadian Revolving Credit Notes on the
Revolving Credit Termination Date shall be applied to principal outstanding
under such Revolving Credit Notes.

(b) Prepayments on the Swingline Note shall be applied to payment of the
aggregate unpaid principal amount of the Swingline Note, with the balance of any
such prepayments, if any, being applied to accrued interest. Payments of accrued
interest on the Swingline Note in accordance with Section 2.6(c) hereof shall be
applied to the aggregate accrued interest then outstanding under the Swingline
Note, while payment by the US Borrower of the aggregate principal amount
outstanding under the Swingline Note on the Revolving Credit Termination Date
shall be applied to principal.

(c) All payments remitted by the US Borrower or any Guarantor of the US
Obligations to the Applicable Agent and all such payments received from the US
Borrower or any Guarantor of the US Obligations not relating to principal or
interest of specific US Revolving Loans or Swingline Loans, or not constituting
payment of specific fees or other specific US Obligations, and all proceeds of
US Collateral received by the Applicable Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees, indemnities
or expense reimbursements then due to any Applicable Agent from any US Credit
Party (other than fees, indemnities and expenses relating to Cash Management
Obligations and Hedging Obligations owing by any US Credit Parties); second, to
pay any fees or expense reimbursements then due to the US Lenders from any US
Credit Party (other than fees, indemnities and expenses relating to Cash
Management Obligations and Hedging Obligations owing by any US Credit Parties);
third, to pay interest due in respect of all Swingline Loans; fourth, to pay
interest due in respect of all US Revolving Loans; fifth, to pay or prepay
principal of the Swingline Loans; sixth, to pay or prepay principal of the US
Revolving Loans and unpaid reimbursement obligations in respect of US Letters of
Credit; seventh, to the payment of any other US Obligation due to any Applicable
Agent or any US Lender (other than any Hedging Obligations and Cash Management
Obligations owing by any US Credit Parties); and eighth, to the payment of any
Hedging Obligations and Cash Management Obligations owing by any US Credit
Parties. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the US Borrower, or unless an Event of Default has
occurred and is continuing, neither the US Administrative Agent nor any US
Lender shall apply any payments which it receives to any LIBOR Borrowing, except
(a) on the expiration date of the Interest Period applicable to any such LIBOR
Borrowing, or (b) in the event, and only to the extent, that there are no
outstanding Alternate Base Rate Borrowings by the US Borrower and the US
Borrower has consented to such application.

(d) All payments remitted by the Canadian Borrower or any Guarantor of the
Canadian Obligations to the Applicable Agent and all such payments received from
the Canadian Borrower or any Guarantor of the Canadian Obligations not relating
to principal or interest of specific Canadian Revolving Loans, or not
constituting payment of specific fees or other specific Canadian Obligations,
and all proceeds of Canadian Collateral received by the Applicable Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities or expense reimbursements then due to any Applicable Agent
from any Canadian Credit

 

57



--------------------------------------------------------------------------------

Party (other than fees, indemnities and expenses relating to Cash Management
Obligations and Hedging Obligations owing by any Canadian Credit Parties);
second, to pay any fees or expense reimbursements then due to the Canadian
Lenders from any Canadian Credit Party (other than fees, indemnities and
expenses relating to Cash Management Obligations and Hedging Obligations owing
by any Canadian Credit Parties); third, to pay interest due in respect of all
Canadian Revolving Loans; fourth, to pay or prepay principal of the Canadian
Revolving Loans and unpaid reimbursement obligations in respect of Canadian
Letters of Credit; fifth, to the payment of any other Canadian Obligation due to
any Applicable Agent or any Canadian Lender (other than any Hedging Obligations
and Cash Management Obligations owing by any Canadian Credit Parties); and
sixth, to the payment of any Hedging Obligations and Cash Management Obligations
owing by any Canadian Credit Parties. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Canadian Borrower, or
unless an Event of Default has occurred and is continuing, neither the Canadian
Administrative Agent nor any Canadian Lender shall apply any payments which it
receives to any LIBOR Borrowing or CDOR Rate Borrowing, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Borrowing or
CDOR Rate Borrowing, as applicable, or (b) in the event, and only to the extent,
that there are no outstanding US Base Rate (Canada) Borrowings or Canadian Prime
Rate Borrowings by the Canadian Borrower and the Canadian Borrower has consented
to such application.

(e) Except for any settlement delay provided or specified in Section 2.2(f)
hereof, each payment or prepayment received by the Applicable Agent hereunder or
under any Note for the account of a Lender shall be paid promptly to such
Lender, in immediately available funds. If the Applicable Agent fails to send to
any applicable Lender the product of such Lender’s Commitment Percentage times
the aggregate amount of any such payment or prepayment received by such Agent
for the account of all the applicable Class of Lenders by the close of business
on the date such payment was deemed received by such Agent in accordance with
Section 2.7(f) below, such Agent shall pay to such Lender interest on such
Lender’s pro-rata portion of such payment timely received by such Agent from
such date of receipt by such Agent to the date that such Lender receives its
pro-rata portion of such payment, such interest to accrue at the Federal Funds
Effective Rate and to be payable upon written request from such Lender.

(f) Other than automatic payments of the applicable Obligations with proceeds
from applicable lockboxes in accordance with the terms of Section 6.15(b), all
sums payable by (i) the US Borrower to the US Administrative Agent hereunder or
pursuant to the US Revolving Credit Notes, the Swingline Note or any of the
other applicable Loan Documents for its own account or the account of the US
Lenders shall be payable in Dollars in immediately available funds not later
than 12:00 noon on the date such payment or prepayment is due and shall be made
without set-off, counterclaim or deduction of any kind, and (ii) the Canadian
Borrower to the Canadian Administrative Agent hereunder or pursuant to the
Canadian Revolving Credit Notes or any of the other applicable Loan Documents
for its own account or the account of the Canadian Lenders shall be payable in
the applicable Dollars or C$ currency in which such amounts were initial
advanced to or for the benefit of the Canadian Borrower in immediately available
funds not later than 12:00 noon on the date such payment or prepayment is due
and shall be made without set-off, counterclaim or deduction of any kind. Any
such payment or prepayment received and accepted by the Applicable Agent after
12:00 noon shall be considered for all purposes (including the payment of
interest, to the

 

58



--------------------------------------------------------------------------------

extent permitted by law) as having been made on the next succeeding Business
Day. All such payments or prepayments shall be made at the Principal Office of
the Applicable Agent. If any payment or prepayment becomes due and payable on a
day which is not a Business Day, then the date for the payment thereof shall be
extended to the next succeeding Business Day and interest shall be payable
thereon at the then applicable rate per annum during such extension.

2.8 Interest Rates for Loans.

(a) Subject to Section 10.6 hereof, (i) the US Revolving Loans and the Swingline
Loans shall bear interest on their respective outstanding principal balances at
the Alternate Base Rate, (ii) the Canadian Revolving Loans that are denominated
in Dollars shall bear interest on their respective outstanding principal
balances at the Adjusted US Base Rate (Canada), and (iii) the Canadian Revolving
Loans that are denominated in C$ shall bear interest on their respective
outstanding principal balances at the Adjusted Canadian Prime Rate; provided,
that (1) all principal outstanding, whether then due and payable, after the
occurrence of an Event of Default which has not been cured to the satisfaction
of the Administrative Agent and the Required Lenders or waived in writing by the
Administrative Agent and the Required Lenders shall bear interest at the Default
Rate, which shall be due and payable upon demand, (2) past due principal and
interest shall bear interest at the Default Rate, which shall be payable on
demand, and (3) subject to the provisions hereof, (x) the US Borrower shall have
the option of having all or any portion of the principal balances from time to
time outstanding under the US Revolving Loans (but not the Swingline Loans) bear
interest until their respective maturities at a rate per annum equal to the
Adjusted LIBOR Rate, (y) the Canadian Borrower shall have the option of having
all or any portion of the principal balances from time to time outstanding under
the Canadian Revolving Loans that are denominated in Dollars bear interest until
their respective maturities at a rate per annum equal to the Adjusted LIBOR
Rate, and (z) the Canadian Borrower shall have the option of having all or any
portion of the principal balances from time to time outstanding under the
Canadian Revolving Loans that are denominated in C$ bear interest until their
respective maturities at a rate per annum equal to the Adjusted CDOR Rate
(together with the Alternate Base Rate, the Adjusted US Base Rate (Canada) and
the Adjusted Canadian Prime Rate, individually herein called an “Interest
Option” and collectively called “Interest Options”). The records of the
Administrative Agent, with respect to Interest Options, Interest Periods and the
amounts of Loans to which they are applicable shall be binding and conclusive,
absent manifest error. Interest on the US Revolving Loans and the Swingline
Loans shall be calculated at the Alternate Base Rate, except where it is
expressly provided pursuant to this Agreement that the Adjusted LIBOR Rate is to
apply. Interest on the Canadian Revolving Loans that are denominated in Dollars
shall bear interest on their respective outstanding principal balances at the
Adjusted US Base Rate (Canada), except where it is expressly provided pursuant
to this Agreement that the Adjusted LIBOR Rate is to apply to such Canadian
Revolving Loans that are denominated in Dollars. Interest on the Canadian
Revolving Loans that are denominated in C$ shall bear interest on their
respective outstanding principal balances at the Adjusted Canadian Prime Rate,
except where it is expressly provided pursuant to this Agreement that the
Adjusted CDOR Rate is to apply to such Canadian Revolving Loans that are
denominated in C$.

(b) The applicable Borrower shall have the right to designate or convert its
Interest Options in accordance with the provisions hereof. Provided no Default
or Event of Default has occurred and is continuing, and subject to the
provisions of the last three (3) sentences of

 

59



--------------------------------------------------------------------------------

Subsection 2.8(a) hereinabove and the provisions of Section 2.9 hereof, the
applicable Borrower may elect to have the Adjusted LIBOR Rate or Adjusted CDOR
Rate, as the case may be, apply or continue to apply to all or any portion of
the principal balances of the applicable Class of Revolving Loans to such
Borrower. Each change in Interest Options shall be a conversion of the rate of
interest applicable to the specified portion of the Loans, but such conversion
alone shall not change the outstanding principal balance of the applicable Class
of Revolving Loans to such Borrower or Revolving Credit Notes from such
Borrower. The Interest Options shall be designated or converted in the manner
provided below:

(1) The applicable Borrower shall give the Administrative Agent notice by
telephone, promptly confirmed by written notice (the “Rate Selection Notice”)
substantially in the form of Exhibit E hereto. Each such telephone and written
notice shall specify the amount and type of borrowings which are the subject of
the designation, if any; the amount and type of borrowings into which such
borrowings are to be converted or for which an Interest Option is designated;
the proposed date for the designation or conversion (which, in the case of
conversion of LIBOR Borrowings or CDOR Rate Borrowings, shall be the last day of
the Interest Period applicable thereto) and the Interest Period or Periods, if
any, selected by such Borrower. Such notice by telephone shall be irrevocable
and shall be given to the Administrative Agent no later than the applicable Rate
Selection Date. If (a) a new Revolving Loan to such Borrower is to be a LIBOR
Borrowing or a CDOR Rate Borrowing, (b) an existing LIBOR Borrowing or an
existing CDOR Rate Borrowing, as applicable, is maturing at the time that a new
Revolving Loan is being requested by such Borrower and such Borrower is electing
to have such existing portion of the outstanding principal balance of the
applicable Revolving Loans going forward bear interest at the same Interest
Option and for the same Interest Period as the new Revolving Loan to such
Borrower, or (c) a portion of an Alternate Rate Borrowing, Canadian Prime Rate
Borrowing or US Base Rate (Canada) Borrowing, as applicable, is to be converted
so as to bear interest at the same Interest Option and for the same Interest
Period as the new Revolving Loan to such Borrower, then the Rate Selection
Notice shall be included in the Request for Extension of Credit applicable to
such new Revolving Loan, which shall be given to the Administrative Agent no
later than the applicable Rate Selection Date.

(2) No more than five (5) LIBOR Borrowings and corresponding Interest Periods
shall be outstanding at any one time. No more than three (3) CDOR Rate
Borrowings and corresponding Interest Periods shall be outstanding at any one
time. Each LIBOR Borrowing and each CDOR Rate Borrowing shall be in a minimum
aggregate principal amount of at least $500,000 for each applicable Lender, with
any increases over such minimum amount being in integral aggregate multiples of
$100,000 for each applicable Lender.

(3) Principal included in any borrowing shall not be included in any other
borrowing which exists at the same time.

(4) Each designation or conversion shall occur on a Business Day.

 

60



--------------------------------------------------------------------------------

(5) Except as provided in Section 2.9 hereof, no LIBOR Borrowing or CDOR Rate
Borrowing shall be converted on any day other than the last day of the
applicable Interest Period.

(6) The Administrative Agent shall promptly advise the applicable Class of
Lenders of any Rate Selection Notice given pursuant to this Section 2.8 and of
each such Lender’s pro-rata portion of such designation or conversion hereunder.

(c) All interest and fees (including the Commitment Fee, but excluding any
prepayment fee owing pursuant to Section 2.4 hereof) will be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable, unless the
effect of so computing shall be to cause the rate of interest to exceed the
Highest Lawful Rate.

2.9 Special Provisions Applicable to LIBOR Borrowings and CDOR Rate Borrowings.

(a) If, after the date of this Agreement, the adoption of any applicable Legal
Requirement or any change in any applicable Legal Requirement or in the
interpretation or administration thereof by any Governmental Authority or
compliance by any Agent or any Lender with any request or directive (whether or
not having the force of law) of any Governmental Authority shall at any time
make it unlawful or impracticable for any Lender in the applicable Class of
Lenders to permit the establishment of or to maintain any LIBOR Borrowing or
CDOR Rate Borrowing, as applicable, the commitment of the Lenders in such Class
of Lenders to establish or maintain the Adjusted LIBOR Rate or the Adjusted CDOR
Rate, as applicable, affected by such adoption or change shall forthwith be
canceled, the Administrative Agent or such Lender shall use reasonable efforts
to give the applicable Borrower written notice thereof within a reasonable time
after discovery of such adoption or change by the Administrative Agent or such
Lender, as applicable (it being agreed, however, that any failure to provide
such notice to the applicable Borrower shall not in any manner affect the rights
under this Section 2.9(a) of the Administrative Agent or any Lender), and the
applicable Borrower shall forthwith, upon demand by the Administrative Agent to
such Borrower, (1) convert the Adjusted LIBOR Rate or the Adjusted CDOR Rate
with respect to which such demand was made to the Alternate Base Rate, the
Adjusted Canadian Prime Rate or the Adjusted US Base Rate (Canada), as
applicable; (2) pay all accrued and unpaid interest to date on the amount so
converted; and (3) pay any amounts required to compensate the Applicable Agent
and the applicable Lenders for any additional cost or expense which such Agent
or any such Lender may incur as a result of such adoption of or change in such
Legal Requirement or in the interpretation or administration thereof and any
Consequential Loss which such Agent or any such Lender may incur as a result of
such conversion to the Alternate Base Rate, the Adjusted Canadian Prime Rate or
the Adjusted US Base Rate (Canada), as applicable. If, when the Administrative
Agent so notifies the applicable Borrower, such Borrower has given a Rate
Selection Notice specifying one or more borrowings of the type with respect to
which such demand was made but the selected Interest Period or Interest Periods
has not yet begun, such Rate Selection Notice shall be deemed to be of no force
and effect, as if never made, and the balance of the Revolving Loans specified
in such Rate Selection Notice shall bear interest at the Alternate Base Rate,
the Adjusted Canadian Prime Rate or the Adjusted US Base Rate (Canada), as
applicable, until a different available Interest Option shall be designated in
accordance herewith.

 

61



--------------------------------------------------------------------------------

(b) If the adoption of any applicable Legal Requirement or any change in any
applicable Legal Requirement or in the interpretation or administration thereof
by any Governmental Authority or compliance by any Agent or any Lender with any
request or directive (whether or not having the force of law) from any
Governmental Authority shall at any time as a result of any portion of the
principal balance of the applicable Revolving Loans being maintained on the
basis of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable:

(1) impose, modify, increase or deem applicable any reserve requirement
(excluding that portion of any reserve requirement included in the calculation
of the Statutory Reserves), special deposit requirement or similar requirement
(including state law requirements and Regulation D) imposed, modified, increased
or deemed applicable by any Governmental Authority against assets held by any
Agent or any Lender, or against deposits or accounts in or for the account of
any Agent or any Lender, or against loans made by any Agent or any Lender, or
against any other funds, obligations or other Property owned or held by any
Agent or any Lender; or

(2) impose on any Agent or any Lender any other materially restrictive or
limiting condition regarding any LIBOR Borrowing or any CDOR Rate Borrowing;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such borrowing on the
basis of the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable, or
reduce the amount of principal or interest received by any Lender, then the
Applicable Agent or such Lender shall use reasonable efforts to give the
applicable Borrower written notice thereof within a reasonable time after
discovery of such adoption or change by such Agent or such Lender, as applicable
(it being agreed, however, that any failure to provide such notice to the
applicable Borrower shall not in any manner affect the rights under this
Section 2.9(b) of any Agent or any Lender), and, upon demand by such Lender, the
applicable Borrower shall pay to such Lender, from time to time as specified by
such Lender, additional amounts which shall compensate such Lender for such
increased cost or reduced amount. Such Lender will promptly notify the
applicable Borrower in writing of any event, upon becoming actually aware of it,
which will entitle any Lender to additional amounts pursuant to this paragraph.
Such Lender’s determination of the amount of any such increased cost, increased
reserve requirement or reduced amount shall be conclusive and binding, absent
manifest error, provided that the calculation thereof and reason therefore is
certified and is set forth in reasonable detail in such certification by such
Lender.

The applicable Borrower shall have the right, if it receives from any Lender any
notice referred to in the preceding paragraph, upon three (3) Business Days’
notice to the Administrative Agent, either (i) to repay in full (but not in
part) any borrowing with respect to which such notice was given, together with
any accrued interest thereon, or (ii) to convert the Adjusted LIBOR Rate or the
Adjusted CDOR Rate, as applicable, in effect with respect to such borrowing from
such Lender to the Alternate Base Rate, the Adjusted Canadian Prime Rate or the
Adjusted US Base Rate (Canada), as applicable; provided, that any such repayment
or conversion shall be accompanied by payment of (x) the amount required to
compensate the appropriate Lender or Lenders for the increased cost or reduced
amount referred to in the preceding paragraph; (y) all accrued and unpaid
interest to date on the amount so repaid or converted; and (z) any Consequential
Loss which may be incurred as a result

 

62



--------------------------------------------------------------------------------

of such repayment or conversion. Additionally, if it receives from any Lender
any notice referred to in the preceding paragraph, the applicable Borrower shall
also have the corresponding rights in Section 10.16(c).

(c) If for any reason with respect to any Interest Period the Applicable Agent
shall have in good faith determined (which determination shall be conclusive and
binding upon the Borrower) that: (1) such Agent is unable through its customary
general practices to determine a rate at which such Agent is offered deposits in
Dollars by prime banks in the London interbank market, in the appropriate amount
for the appropriate period, or by reason of circumstances affecting the London
interbank market, generally, such Agent is not being offered deposits for the
applicable Interest Period and in an amount equal to the amount of the Agent’s
pro-rata portion of any LIBOR Borrowing requested by the applicable Borrower, or
(2) the Adjusted LIBOR Rate or the Adjusted CDOR Rate, as applicable, will not
adequately and fairly reflect the cost to any applicable Lender of making and
maintaining any LIBOR Borrowing or any CDOR Rate Borrowing, as applicable,
hereunder for any proposed Interest Period, then the Applicable Agent shall give
the applicable Borrower notice thereof and thereupon, (A) any Rate Selection
Notice previously given by the applicable Borrower designating an Adjusted LIBOR
Rate or an Adjusted CDOR Rate, as applicable, which has not commenced as of the
date of such notice from the Applicable Agent shall be deemed for all purposes
hereof to be of no force and effect, as if never given, and (B) until the
circumstances giving rise to such notice from the Applicable Agent no longer
exist, each Rate Selection Notice requesting an Adjusted LIBOR Rate or an
Adjusted CDOR Rate, as applicable, shall be deemed a request for an Alternate
Base Rate Borrowing, a Canadian Prime Rate Borrowing or a US Base Rate (Canada)
Borrowing, as applicable, and each outstanding LIBOR Borrowing or CDOR Rate
Borrowing, as applicable, then in effect shall be converted, without any notice
to or from the Borrower, upon the termination of the Interest Period then in
effect to an Alternate Base Rate Borrowing, a Canadian Prime Rate Borrowing or a
US Base Rate (Canada) Borrowing, as applicable.

(d) Each US Credit Party, jointly and severally with all other US Credit
Parties, hereby agrees to indemnify the US Administrative Agent and each of the
US Lenders against and hold each of them harmless from any Consequential Loss
which it may incur or sustain as a consequence of any prepayment (mandatory or
optional) or default by the US Borrower in the payment of any principal amount
of or interest on each US Revolving Loan or any failure by the US Borrower to
convert or to borrow any LIBOR Borrowing on the date specified by the US
Borrower. This agreement shall survive the payment of each US Revolving Loan. A
certificate as to any additional amounts payable to the US Administrative Agent
or any US Lender pursuant to this paragraph, detailing the basis therefore and
submitted by the US Administrative Agent or such US Lender to the US Borrower
shall be conclusive and binding upon the US Credit Parties, absent manifest
error, provided the calculation thereof is set forth in reasonable detail in
such notice.

(e) Each Canadian Credit Party, jointly and severally with all other Canadian
Credit Parties, hereby agrees to indemnify the Canadian Administrative Agent and
each of the Canadian Lenders against and hold each of them harmless from any
Consequential Loss which it may incur or sustain as a consequence of any
prepayment (mandatory or optional) or default by the Canadian Borrower in the
payment of any principal amount of or

 

63



--------------------------------------------------------------------------------

interest on each Canadian Revolving Loan or any failure by the Canadian Borrower
to convert or to borrow any LIBOR Borrowing or CDOR Rate Borrowing, as
applicable, on the date specified by the Canadian Borrower. This agreement shall
survive the payment of each Canadian Revolving Loan. A certificate as to any
additional amounts payable to the Canadian Administrative Agent or any Canadian
Lender pursuant to this paragraph, detailing the basis therefore and submitted
by the Canadian Administrative Agent or such Canadian Lender to the Canadian
Borrower shall be conclusive and binding upon the Canadian Credit Parties,
absent manifest error, provided the calculation thereof is set forth in
reasonable detail in such notice.

(f) If any Borrower requests quotes of the Adjusted LIBOR Rate or Adjusted CDOR
Rate, as applicable, for different Interest Periods being considered for
election by such Borrower, the Applicable Agent will use reasonable efforts to
provide such quotes to such Borrower promptly. However, all such quotes provided
shall be representative only and shall not be binding on any Applicable Agent or
any applicable Lender, nor shall they be determinative, directly or indirectly,
of any Adjusted LIBOR Rate or Adjusted CDOR Rate, as applicable, or any
component of any such rate, nor will the applicable Borrower’s failure to
receive or the Applicable Agent’s failure to provide any requested quote or
quotes either (1) excuse or extend the time for performance of any obligation of
such Borrower or for the exercise of any right, option or election of such
Borrower or (2) impose any duty or liability on the Applicable Agent or any
applicable Lender. If any Borrower requests a list of the Business Days in any
calendar month, the Applicable Agent will use reasonable efforts to provide such
list promptly. However, any such list provided shall be understood to identify
only those days which the Applicable Agent believes in good faith at the time
such list is prepared will be the Business Days for such month. The Applicable
Agent shall not have any liability for any failure to provide, delay in
providing, error or mistake in or omission from, any such quote or list.

(g) With respect to any Lender having a LIBOR Lending Office which differs from
its Domestic Lending Office or Canadian Lending Office, as applicable, all
Revolving Loans advanced by such Lender’s LIBOR Lending Office and denominated
in Dollars shall be deemed to have been made by such Lender and the obligation
of the applicable Borrower to repay such Loans shall nevertheless be to such
Lender and shall be deemed held by such Lender, to the extent of such portions
of the applicable Loans, for the account of such Lender’s LIBOR Lending Office.

(h) Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
respective Loans hereunder in any manner it sees fit, it being understood,
however, that for the purposes of this Agreement, all determinations hereunder
shall be made as if such Lender had actually funded and maintained its portion
of each LIBOR Borrowing or CDOR Rate Borrowing, as applicable, during each
Interest Period for the applicable Loans through the purchase of deposits having
a maturity corresponding to such Interest Period and bearing an interest rate
equal to the LIBOR Rate or CDOR Rate, as applicable, for such Interest Period.

(i) Each Borrower’s obligation to pay increased costs and Consequential Loss
with regard to each LIBOR Borrowing and/or each CDOR Rate Borrowing applicable
to such Borrower as specified in this Section 2.9 hereof shall survive
termination of this Agreement.

 

64



--------------------------------------------------------------------------------

2.10 Letters of Credit.

(a) Subject to the terms and conditions contained herein, the US Borrower shall
have the right to utilize a portion of the US Total Revolving Credit Commitment
from time to time prior to the Revolving Credit Termination Date to obtain from
the applicable Issuing Bank one or more US Letters of Credit for the account of
the US Borrower in such amounts and in favor of such beneficiaries as the US
Borrower from time to time shall request; provided, that in no event shall the
applicable Issuing Bank have any obligation to or shall the applicable Issuing
Bank in any event issue any US Letter of Credit if (i) the face amount of such
Letter of Credit, plus the US Letter of Credit Exposure Amount at such time
would exceed $20,000,000, (ii) the face amount of such Letter of Credit, plus
the aggregate of each US Lender’s US Revolving Credit Exposure at such time,
would exceed the US Availability, (iii) such Letter of Credit would have an
expiry date beyond the earlier to occur of (1) five (5) Business Days prior to
the scheduled Revolving Credit Termination Date, (2) with respect to Standby
Letters of Credit, one full year after the issuance date of such Standby Letter
of Credit, or (3) with respect to Trade Letters of Credit, one hundred eighty
(180) days after the issuance date of such Trade Letter of Credit; provided,
however, that any Standby Letter of Credit with a one-year term may provide for
automatic renewals thereof for additional one-year periods (which shall in no
event extend beyond five (5) Business Days prior to the scheduled Revolving
Credit Termination Date), (iv) such Letter of Credit is not in a form and does
not contain terms satisfactory to the applicable Issuing Bank and the US
Administrative Agent in its sole and absolute discretion, (v) the US Borrower
has not executed and delivered such Applications and other instruments and
agreements relating to such Letter of Credit as the applicable Issuing Bank and
the US Administrative Agent shall have reasonably requested, (vi) any Default or
Event of Default has occurred and is continuing, or (vii) such Letter of Credit
is not being issued or has not been issued in connection with transactions
occurring in the ordinary course of business of the US Borrower or any of its
Domestic Subsidiaries. Each US Letter of Credit may be issued for the account of
or used by the US Borrower or any of its Domestic Subsidiaries, but the US
Borrower shall have full liability for each Letter of Credit.

(b) Subject to the terms and conditions contained herein, the Canadian Borrower
shall have the right to utilize a portion of the Canadian Total Revolving Credit
Commitment from time to time prior to the Revolving Credit Termination Date to
obtain from the applicable Issuing Bank one or more Canadian Letters of Credit
for the account of the Canadian Borrower in such amounts and in favor of such
beneficiaries as the Canadian Borrower from time to time shall request;
provided, that in no event shall the applicable Issuing Bank have any obligation
to or shall the applicable Issuing Bank in any event issue any Canadian Letter
of Credit if (i) the face amount of such Letter of Credit, plus the Canadian
Letter of Credit Exposure Amount at such time would exceed the Canadian Total
Revolving Credit Commitment, (ii) the face amount of such Letter of Credit, plus
the aggregate of each Canadian Lender’s Canadian Revolving Credit Exposure at
such time, would exceed the Canadian Availability, (iii) such Letter of Credit
would have an expiry date beyond the earlier to occur of (1) five (5) Business
Days prior to the scheduled Revolving Credit Termination Date, (2) with respect
to Standby Letters of Credit, one full year after the issuance date of such
Standby Letter of Credit, or (3) with respect to Trade Letters of Credit, one
hundred eighty (180) days after the issuance date of such Trade Letter of
Credit; provided, however, that any Standby Letter of Credit with a one-year
term may provide for automatic renewals thereof for

 

65



--------------------------------------------------------------------------------

additional one-year periods (which shall in no event extend beyond five
(5) Business Days prior to the scheduled Revolving Credit Termination Date),
(iv) such Letter of Credit is not in a form and does not contain terms
satisfactory to the applicable Issuing Bank and the Canadian Administrative
Agent in its sole and absolute discretion, (v) the Canadian Borrower has not
executed and delivered such Applications and other instruments and agreements
relating to such Letter of Credit as the applicable Issuing Bank and the
Canadian Administrative Agent shall have reasonably requested, (vi) any Default
or Event of Default has occurred and is continuing, or (vii) such Letter of
Credit is not being issued or has not been issued in connection with
transactions occurring in the ordinary course of business of the Canadian
Borrower or any of its Canadian Subsidiaries. Each Canadian Letter of Credit may
be issued for the account of or used by the Canadian Borrower or any of its
Canadian Subsidiaries, but the Canadian Borrower shall have full liability for
each Letter of Credit.

(c) If requesting the issuance of any Letter of Credit, the applicable Borrower
shall give at least five (5) Business Days’ prior written notice to the
Applicable Agent and the applicable Issuing Bank, at their respective Applicable
Lending Office, which written notice shall be the requisite Application for a
Letter of Credit on the applicable Issuing Bank’s customary form. In accordance
with the provisions of Section 2.2(f) hereof, the Administrative Agent shall
periodically notify each Lender that a Letter of Credit has been requested in
the amount reflected in such Application and inform each applicable Lender of
the amount of its pro-rata portion of such proposed Letter of Credit (based upon
such Lender’s Commitment Percentage).

(d) Simultaneously with any Issuing Bank’s issuance and delivery of any Letter
of Credit, the Issuing Bank, as a Lender hereunder, shall be deemed, without
further action, to have sold to each other Lender in the applicable Class of
Lenders, and such other applicable Lender shall be deemed, without further
action by any party hereto, to have purchased from the Issuing Bank, as a Lender
hereunder, a participation interest (which participation shall be nonrecourse to
the Issuing Bank) equal to such other Lender’s Commitment Percentage at such
time in such Letter of Credit and all of the applicable Class of Letter of
Credit Exposure Amount related to such Letter of Credit, provided that such
participation interest shall not cause any of such other applicable Lender’s
Class of Revolving Credit Exposure to exceed such Lender’s Commitment
Percentage. Each Lender acknowledges and agrees that its obligation to acquire
participations in each Letter of Credit of the type and Class applicable to such
Lender, as well as its obligation to make the payments specified in this
Section 2.10 and the right of the Issuing Bank and the Applicable Agent to
receive the same in the manner specified herein, are absolute and unconditional
and shall not be affected by any circumstance whatsoever, including without
limitation, the occurrence and continuance of a Default or Event of Default
hereunder, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) The US Borrower promises to pay to the order of the US Administrative Agent
the amount of all US Letter of Credit Advances. Each US Letter of Credit Advance
shall be considered for all purposes as a demand obligation owing by the US
Borrower to the US Administrative Agent, and each US Letter of Credit Advance
shall bear interest from the date thereof at the Default Rate, without notice of
presentment, demand, protest or other formalities of any kind (said past due
interest on such US Letter of Credit Advance being payable on demand). To effect
repayment of any such US Letter of Credit Advance, the US Administrative Agent
shall automatically satisfy such US Letter of Credit Advance (subject to the
terms and conditions of

 

66



--------------------------------------------------------------------------------

Sections 2.1 and 4.1 hereof) by causing the US Lenders to make a US Revolving
Loan or the Swingline Lender to make a Swingline Loan if (i) such US Letter of
Credit Advance is (and such US Revolving Loan or Swingline Loan, as applicable,
is to be) made prior to the Revolving Credit Termination Date, (ii) the US
Availability would be equal to or greater than zero after giving effect to such
US Revolving Loan or Swingline Loan, as applicable, and the resulting repayment
of such US Letter of Credit Advance to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing. The unavailability of a US Revolving Loan or
Swingline Loan to effect repayment of any such US Letter of Credit Advance in
accordance with the preceding sentence shall not in any way whatsoever affect
the US Borrower’s obligation to pay each US Letter of Credit Advance on demand
and to pay interest at the Default Rate on the amount of such unreimbursed US
Letter of Credit Advance. Except for any settlement delay provided in
Section 2.2(f), the US Administrative Agent will pay to each US Lender such
Lender’s Commitment Percentage of all amounts received from the US Borrower by
the US Administrative Agent, if any, for application, in whole or in part,
against the US Letter of Credit Advances in respect to any US Letter of Credit,
but only to the extent such US Lender has made its full pro-rata payment of each
drawing under the US Letter of Credit to which such US Letter of Credit Advance
relates. All rights, powers, benefits and privileges of this Agreement with
respect to the US Revolving Credit Notes, all security therefor (including the
applicable Collateral) and guaranties thereof (including the applicable
Guaranties) and all restrictions, provisions for repayment or acceleration and
all other covenants, warranties, representations and agreements of the US
Borrower contained in this Agreement with respect to the US Revolving Credit
Notes shall apply to such US Letter of Credit Advances.

(f) The Canadian Borrower promises to pay to the order of the Canadian
Administrative Agent the amount of all Canadian Letter of Credit Advances. Each
Canadian Letter of Credit Advance shall be considered for all purposes as a
demand obligation owing by the Canadian Borrower to the Canadian Administrative
Agent, and each Canadian Letter of Credit Advance shall bear interest from the
date thereof at the Default Rate, without notice of presentment, demand, protest
or other formalities of any kind (said past due interest on such Canadian Letter
of Credit Advance being payable on demand). To effect repayment of any such
Canadian Letter of Credit Advance, the Canadian Administrative Agent shall
automatically satisfy such Canadian Letter of Credit Advance (subject to the
terms and conditions of Sections 2.1 and 4.1 hereof) by causing the Canadian
Lenders to make a Canadian Revolving Loan if (i) such Canadian Letter of Credit
Advance is (and such Canadian Revolving Loan is to be) made prior to the
Revolving Credit Termination Date, (ii) the Canadian Availability would be equal
to or greater than zero after giving effect to such Canadian Revolving Loan, and
the resulting repayment of such Canadian Letter of Credit Advance to be
contemporaneously paid with the proceeds of such Loan, and (iii) no Default or
Event of Default shall have occurred which is then continuing. The
unavailability of a Canadian Revolving Loan to effect repayment of any such
Canadian Letter of Credit Advance in accordance with the preceding sentence
shall not in any way whatsoever affect the Canadian Borrower’s obligation to pay
each Canadian Letter of Credit Advance on demand and to pay interest at the
Default Rate on the amount of such unreimbursed Canadian Letter of Credit
Advance. Except for any settlement delay provided in Section 2.2(f), the
Canadian Administrative Agent will pay to each Canadian Lender such Lender’s
Commitment Percentage of all amounts received from the Canadian Borrower by the
Canadian Administrative Agent, if any, for application, in whole or in part,
against the Canadian Letter of

 

67



--------------------------------------------------------------------------------

Credit Advances in respect to any Canadian Letter of Credit, but only to the
extent such Canadian Lender has made its full pro-rata payment of each drawing
under the Canadian Letter of Credit to which such Canadian Letter of Credit
Advance relates. All rights, powers, benefits and privileges of this Agreement
with respect to the Canadian Revolving Credit Notes, all security therefor
(including the applicable Collateral) and guaranties thereof (including the
applicable Guaranties) and all restrictions, provisions for repayment or
acceleration and all other covenants, warranties, representations and agreements
of the Canadian Borrower contained in this Agreement with respect to the
Canadian Revolving Credit Notes shall apply to such Canadian Letter of Credit
Advances.

(g) In consideration of the issuance of each US Letter of Credit pursuant to the
provisions of this Section 2.10, the US Borrower agrees to pay (subject to
Section 10.6 hereof) to the US Administrative Agent for the ratable benefit of
the US Lenders a letter of credit fee (computed on the basis of the actual
number of days elapsed in a year composed of 360 days) in an amount equal to the
product of (a) the Applicable Margin in effect for LIBOR Borrowings of Revolving
Loans for the applicable period times (b) the undrawn upon amount of the
applicable US Letter of Credit, with each letter of credit fee to commence to
accrue as of the date of issuance of such US Letter of Credit and to be
effective as to any reductions in the undrawn amount of such US Letter of Credit
as of the date of any such reduction (whether resulting from payments thereunder
by the applicable Issuing Bank, by agreement of the beneficiary thereunder or
automatically by the terms of the US Letter of Credit). In consideration of the
issuance of each Canadian Letter of Credit pursuant to the provisions of this
Section 2.10, the Canadian Borrower agrees to pay (subject to Section 10.6
hereof) to the Canadian Administrative Agent for the ratable benefit of the
Canadian Lenders a letter of credit fee (computed on the basis of the actual
number of days elapsed in a year composed of 360 days) in an amount equal to the
product of (a) the Applicable Margin in effect for (i) LIBOR Borrowings of
Revolving Loans for the applicable period with respect to Canadian Letters of
Credit denominated in Dollars, and (ii) CDOR Rate Borrowings of Revolving Loans
for the applicable period with respect to Canadian Letters of Credit denominated
in C$ times (b) the undrawn upon amount of the applicable Canadian Letter of
Credit, with each letter of credit fee to commence to accrue as of the date of
issuance of such Canadian Letter of Credit and to be effective as to any
reductions in the undrawn amount of such Canadian Letter of Credit as of the
date of any such reduction (whether resulting from payments thereunder by the
applicable Issuing Bank, by agreement of the beneficiary thereunder or
automatically by the terms of the Canadian Letter of Credit). Each letter of
credit fee shall cease to accrue (except with respect to interest at the Default
Rate on any unpaid portion thereof) on the date that such Letter of Credit
expires, is returned to the applicable Issuing Bank undrawn upon by the
beneficiary thereof or is fully paid by the applicable Issuing Bank. Said letter
of credit fees shall be payable in arrears to the Applicable Agent at its
Principal Office in immediately available funds (i) on the first Business Day of
each calendar month that such Letter of Credit remains open, and (ii) on the
date that such Letter of Credit expires, is returned to the applicable Issuing
Bank undrawn upon by the beneficiary thereof or is fully paid by the applicable
Issuing Bank. All past due letter of credit fees shall bear interest at the
Default Rate and shall be payable upon demand by the Applicable Agent. The
Applicable Agent will pay to each Lender in the applicable Class, as soon as
practicable after receiving any payment of letter of credit fees described in
the preceding sentence, an amount equal to the product of (A) such Lender’s
Commitment Percentage times (B) the amount of such fees received. If the
Applicable Agent fails to send to any Lender such Lender’s pro-rata portion of
any payment of such letter of credit fees timely received by

 

68



--------------------------------------------------------------------------------

the Applicable Agent by the close of business on the Business Day such payment
was received by the Applicable Agent, the Applicable Agent shall pay to such
Lender interest on such Lender’s pro-rata portion of such letter of credit fees
timely received by the Applicable Agent from such date of receipt by the
Applicable Agent to the date that such Lender receives its pro-rata portion of
such payment, such interest to accrue at the Federal Funds Effective Rate and to
be payable upon written request from such Lender.

(h) The applicable Borrower hereby agrees to pay to the applicable Issuing Bank,
for such Issuing Bank’s sole benefit, a fronting fee equal to 0.125% of the face
amount of each Letter of Credit issued hereunder for the account or liability of
such Borrower. Fronting fees shall be payable on the date of issuance of the
applicable Letter of Credit. The applicable Borrower also hereby agrees to pay
to the applicable Issuing Bank for such Issuing Bank’s sole benefit, any and all
documentary, processing, amendment, negotiation, payment and other normal and
customary fees which are charged by such Issuing Bank in connection with the
issuance, amendment, cancellation, negotiation or transfer of any of Letter of
Credit and the presentation or payment of any draw under any such Letter of
Credit, with all of such amounts being due and payable to such Issuing Bank upon
demand.

(i) The obligations of each Borrower under this Agreement in respect of the
applicable Class of Letters of Credit issued for its account or liability and
all Letter of Credit Advances related to such Letters of Credit are absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including the
following circumstances:

(1) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any Loan Document;

(2) any amendment or waiver of default under or any consent to departure from
the terms of this Agreement or any Letter of Credit without the express prior
written consent of the Applicable Agent or the applicable Issuing Bank, as
appropriate;

(3) the existence of any claim, set-off, defense or other right which any
beneficiary or any transferee of any Letter of Credit (or any entities for whom
any such beneficiary or any such transferee may be acting), or any Person (other
than the Applicable Agent or the applicable Lenders) may have, whether in
connection with this Agreement, the Letters of Credit, the transactions
contemplated hereby or any unrelated transaction;

(4) any statement, draft, certificate, or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; provided, that the Agent will examine each document presented under
each Letter of Credit to ascertain that such document appears on its face to
comply with the terms thereof; and

(5) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

69



--------------------------------------------------------------------------------

In the event that any restriction or limitation is imposed upon or determined or
held to be applicable to the Applicable Agent, any applicable Lender, the
applicable Issuing Bank or the applicable Borrower by, under or pursuant to any
Legal Requirement now or hereafter in effect or by reason of any interpretation
thereof by any Governmental Authority, which in the respective sole judgment of
the Applicable Agent, the applicable Issuing Bank or any Lender would prevent
any Lender from legally incurring liability under any applicable Class of Letter
of Credit issued or proposed to be issued hereunder, then the Administrative
Agent shall give prompt written notice thereof to the applicable Borrower,
whereupon the applicable Issuing Bank shall have no obligation to issue any
additional Letters of Credit then or at any time thereafter for the account or
liability of such Borrower. In addition, if as a result of any Regulatory Change
which imposes, modifies or deems applicable (x) any tax, reserve, special
deposit or similar requirement against any Letters of Credit issued or
participated to by any Lender; (y) any fee, expense or assessment against the
Letters of Credit issued by the applicable Issuing Bank or any applicable Lender
for deposit insurance, or (z) any other charge, expense or condition which
increases the actual cost to the applicable Issuing Bank, the Applicable Agent
or any applicable Lender of issuing or maintaining such Letters of Credit, or
reduces any amount Account by the applicable Issuing Bank, the Applicable Agent
or any applicable Lender hereunder in respect of any applicable Class of Letter
of Credit or any participation therein (which increase in cost, or reduction in
amount Account, shall be the result of such Issuing Bank’s, such Applicable
Agent’s or such Lender’s reasonable allocation of the aggregate of such
increases or reductions resulting from such event), then the applicable Borrower
(subject to Section 10.6 hereof) shall pay to such Issuing Bank, such Applicable
Agent or such Lender, upon demand and from time to time, amounts sufficient to
compensate such Person for each such increase from the effective date of such
increase to the date of demand therefor. Each such demand shall be accompanied
by a certificate setting forth in reasonable detail the calculation of the
amount then being demanded in accordance with the preceding sentence and each
such certificate shall be conclusive absent manifest error.

(j) Each US Credit Party, jointly and severally with all other US Credit
Parties, hereby indemnifies and holds harmless each US Lender, the applicable
Issuing Bank and the US Administrative Agent from and against any and all claims
and damages, losses, liabilities, costs or expenses which such US Lender, such
Issuing Bank or the US Administrative Agent may incur (or which may be claimed
against such US Lender, such Issuing Bank or the US Administrative Agent by any
person whatsoever) in connection with the execution and delivery or transfer of
or payment or failure to pay under any US Letter of Credit, including any
claims, damages, losses, liabilities, costs or expenses which the US
Administrative Agent, such Issuing Bank or such US Lender, as the case may be,
may incur (whether incurred as a result of, its own negligence or otherwise) by
reason of or in connection with the failure of any other US Lender (whether as a
result of its own negligence or otherwise) to fulfill or comply with its
obligations to the US Administrative Agent, such Issuing Bank or such US Lender,
as the case may be, hereunder (but nothing herein contained shall affect any
rights the US Credit Parties may have against such defaulting US Lender);
provided, that the US Credit Parties shall not be required to indemnify any
applicable Issuing Bank, any US Lender or the US Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (i) the willful misconduct or gross negligence of the
party seeking indemnification or such party’s willful and knowing breach of

 

70



--------------------------------------------------------------------------------

any Loan Document or (ii) such US Lender’s, such Issuing Bank’s or the US
Administrative Agent’s (as the case may be) failure to pay under any US Letter
of Credit after the presentation to it of a request required to be paid under
applicable law. Nothing in this Section 2.10(j) is intended to limit the
obligations of the US Borrower or any other US Credit Party under any other
provision of this Agreement or any other Loan Document.

(k) Each Canadian Credit Party, jointly and severally with all other Canadian
Credit Parties, hereby indemnifies and holds harmless each Canadian Lender, the
applicable Issuing Bank and the Canadian Administrative Agent from and against
any and all claims and damages, losses, liabilities, costs or expenses which
such Canadian Lender, such Issuing Bank or the Canadian Administrative Agent may
incur (or which may be claimed against such Canadian Lender, such Issuing Bank
or the Canadian Administrative Agent by any person whatsoever) in connection
with the execution and delivery or transfer of or payment or failure to pay
under any Canadian Letter of Credit, including any claims, damages, losses,
liabilities, costs or expenses which the Canadian Administrative Agent, such
Issuing Bank or such Canadian Lender, as the case may be, may incur (whether
incurred as a result of, its own negligence or otherwise) by reason of or in
connection with the failure of any other Canadian Lender (whether as a result of
its own negligence or otherwise) to fulfill or comply with its obligations to
the Canadian Administrative Agent, such Issuing Bank or such Canadian Lender, as
the case may be, hereunder (but nothing herein contained shall affect any rights
the Canadian Credit Parties may have against such defaulting Canadian Lender);
provided, that the Canadian Credit Parties shall not be required to indemnify
any applicable Issuing Bank, any Canadian Lender or the Canadian Administrative
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the party seeking indemnification or such party’s willful and
knowing breach of any Loan Document or (ii) such Canadian Lender’s, such Issuing
Bank’s or the Canadian Administrative Agent’s (as the case may be) failure to
pay under any Canadian Letter of Credit after the presentation to it of a
request required to be paid under applicable law. Nothing in this
Section 2.10(k) is intended to limit the obligations of the Canadian Borrower or
any other Canadian Credit Party under any other provision of this Agreement or
any other Loan Document.

(l) The applicable Issuing Bank shall review, on behalf of the applicable Class
of Lenders, each draft and any accompanying documents presented under any
applicable Class of Letter of Credit. Promptly after it shall have ascertained
that any draft and any accompanying documents presented under such Letter of
Credit appear on their face to be in substantial conformity with the terms and
conditions of such Letter of Credit, the applicable Issuing Bank shall make the
appropriate payment to the beneficiary of such Letter of Credit. Subject to the
settlement delay provisions of Section 2.2(f) hereof, the Applicable Agent shall
give telephonic or facsimile notice to the applicable Class of Lenders of the
receipt and amount of any draft presented under any applicable Class of Letter
of Credit and the date on which payment thereon will be made, and each of the
applicable Class of Lenders shall, by 12:00 noon. on the date such payment is to
be made under such Letter of Credit, pay in immediately available funds, an
amount equal to the product of (A) such Lender’s Commitment Percentage times
(B) the amount of such payment to be made by the applicable Issuing Bank to the
beneficiary under such Letter of Credit. Any Lender failing to timely deliver
its requisite portion of any such payment shall deliver the same to the
Applicable Agent as soon as possible thereafter, together with interest on such
amount for each day from the due date for such payment to

 

71



--------------------------------------------------------------------------------

the date of payment by such Lender to the Applicable Agent of such amount at a
rate of interest per annum equal to the Federal Funds Effective Rate for such
period. Each Lender hereby absolutely and unconditionally assumes, as primary
obligor and not as a surety, and agrees to pay and discharge, and to indemnify
and hold the Applicable Agent harmless from liability and respect of, such
Lender’s pro-rata share (based on such Lender’s Commitment Percentage) of any
amounts owing by such Lender to the Applicable Agent in accordance with the
immediately preceding sentence. Nothing herein shall be deemed to require any
Lender to pay to the Applicable Agent any amount as reimbursement for any
payment made by the Issuing Bank to acquire (discount) for its own account prior
to maturity thereof any acceptance created under a Letter of Credit.

2.11 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender may, in its
sole discretion, make loans for the Swingline Lender’s own account (each a
“Swingline Loan”) to the extent the same would otherwise have been available to
the US Borrower under the US Total Revolving Credit Commitment in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$15,000,000; provided, however, that at no time shall the Swingline Lender make
any Swingline Loan to the extent that, after giving effect to such Swingline
Loan, the aggregate amount of each US Lender’s US Revolving Credit Exposure at
such time would exceed the US Availability or the amount of any US Lender’s US
Revolving Credit Exposure at such time would exceed such US Lender’s US
Revolving Credit Commitment; and provided further, however, that the Swingline
Lender shall not, without the consent of the Required Lenders, make any
Swingline Loan if any Event of Default exists of which the Swingline Lender has
actual knowledge. Each Swingline Loan shall be an Alternate Base Rate Borrowing
and shall in any event mature no later than the Revolving Credit Termination
Date. Subject to the conditions herein and within the limits set forth in the
first sentence of this paragraph, any Swingline Loan prepaid prior to the
Revolving Credit Termination Date may be reborrowed as an additional Swingline
Loan by the US Borrower pursuant to the terms of this Agreement.

(b) To request a Swingline Loan, the US Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the US
Borrower, and subject to the terms of this Agreement, the Swingline Lender may
make a Swingline Loan available to the US Borrower by means of a credit to the
general deposit account of the US Borrower with the Swingline Lender by 5:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender may demand at any time (but in no event shall such
demand be made less frequently than once per each calendar month) that each US
Lender pay to the US Administrative Agent, for the account of the Swingline
Lender, in the manner provided below, such US Lender’s US Revolving Credit
Commitment Percentage of all or a portion of the outstanding Swingline Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swingline Loans demanded
to be paid. The Administrative Agent shall forward notice of each such demand to
each US Lender on the day such demand is received by the Administrative Agent
(except that any such notice or demand

 

72



--------------------------------------------------------------------------------

received by the Administrative Agent after 1:00 p.m. on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the Lenders by the Agent until the next succeeding Business
Day), together with a statement prepared by the Administrative Agent specifying
the amount of each US Lender’s Commitment Percentage of the aggregate principal
amount of the Swingline Loans stated to be outstanding in such notice or
demanded to be paid pursuant to such demand, and, notwithstanding whether or not
the conditions precedent set forth in Sections 4.1 or 4.2 shall have been
satisfied (which conditions precedent, for the purposes of payment of Swingline
Loans only, the US Lenders hereby irrevocably waive), each US Lender shall,
before 10:00 a.m. on the Business Day next succeeding the date of such US
Lender’s receipt of such notice, make available to the US Administrative Agent,
in immediately available funds, for the account of the Swingline Lender, the
amount specified in such statement, provided that such amount shall not cause
such US Lender’s US Revolving Credit Exposure to exceed such US Lender’s US
Revolving Credit Commitment. Upon such payment by a US Lender, such US Lender
shall, except as provided in Section 2.11(d) below, be deemed to have made a US
Revolving Loan to the US Borrower in the amount of such payment. The US Borrower
agrees that all such US Revolving Loans so deemed made shall be deemed to have
been requested by it and directs that all proceeds thereof shall be used to
repay the Swingline Loans to the Swingline Lender, and the US Administrative
Agent shall use such funds received from the US Lenders to repay the Swingline
Loans to the Swingline Lender. To the extent that any US Lender fails to make
such payment available to the US Administrative Agent for the account of the
Swingline Lender, the US Borrower shall repay such Swingline Loan on demand.

(d) Upon the occurrence of any Event of Default described in Sections 8.1(o)
through 8.1(r), each US Lender shall acquire, without recourse or warranty, an
undivided participation in each Swingline Loan otherwise required to be repaid
by such US Lender pursuant to Section 2.11(c) above, which participation shall
be in a principal amount equal to such US Lender’s Commitment Percentage of such
Swingline Loan, by paying to the Swingline Lender on the date on which such US
Lender would otherwise have been required to make a payment in respect of such
Swingline Loan pursuant to Section 2.11(c) above, in immediately available
funds, an amount equal to such Lender’s Commitment Percentage of such Swingline
Loan. If all or part of such amount is not in fact made available by such US
Lender to the Swingline Lender on such date, the Swingline Lender shall be
entitled to recover any such unpaid amount on demand from such US Lender
together with interest accrued from such date at the Federal Funds Rate for the
first Business Day after such payment was due and thereafter at the rate of
interest then applicable to Alternate Base Rate Borrowings.

(e) From and after the date on which any US Lender (i) is deemed to have made a
US Revolving Loan pursuant to Section 2.11(c) above with respect to any
Swingline Loan or (ii) purchases an undivided participation interest in a
Swingline Loan pursuant to Section 2.11(d) above, the Swingline Lender shall
promptly distribute to such US Lender such US Lender’s Commitment Percentage of
all payments of principal of and interest received by the Swingline Lender on
account of such Swingline Loan other than those received from a US Lender
pursuant to Sections 2.11(c) or (d) above.

 

73



--------------------------------------------------------------------------------

2.12 Pro-Rata Treatment.

(a) Except to the extent otherwise provided herein (including without
limitation, as specified in Sections 2.2(f), 2.10(c) and 2.12(c) hereof):
(a) each borrowing from an applicable Class of Lenders under Section 2.1 hereof
shall be made, each payment of Commitment Fees shall be made and applied for the
account of the US Lenders, and each termination or reduction of the US Revolving
Credit Commitments of the US Lenders, and each termination or reduction of the
Canadian Revolving Credit Commitments of the Canadian Lenders under Section 2.4
hereof shall be applied, pro-rata, according to each applicable Lender’s
Commitment Percentage; (b) each payment or prepayment by the US Borrower of
principal of or interest on US Revolving Loans (but not Swingline Loans) shall
be made to the US Administrative Agent for the account of the US Lenders
pro-rata in accordance with the respective unpaid principal amounts of such US
Revolving Loans held by the US Lenders, and amounts payable with respect to
Swingline Loans shall be paid only to the Swingline Lender; (c) each payment or
prepayment by the Canadian Borrower of principal of or interest on Canadian
Revolving Loans shall be made to the Canadian Administrative Agent for the
account of the Canadian Lenders pro-rata in accordance with the respective
unpaid principal amounts of such Canadian Revolving Loans held by the Canadian
Lenders; (d) the US Lenders (other than the applicable Issuing Bank in its
capacity as a US Lender) shall purchase from the applicable Issuing Bank
participations in the US Letters of Credit to the extent of their respective
Commitment Percentages upon issuance by the applicable Issuing Bank of each US
Letter of Credit as otherwise provided for herein; (e) the Canadian Lenders
(other than the applicable Issuing Bank in its capacity as a Canadian Lender)
shall purchase from the applicable Issuing Bank participations in the Canadian
Letters of Credit to the extent of their respective Commitment Percentages upon
issuance by the applicable Issuing Bank of each Canadian Letter of Credit as
otherwise provided for herein; and (f) the US Lenders (other than the Swingline
Lender) shall purchase from the Swingline Lender participations in the Swingline
Loans to the extent of their respective Commitment Percentages upon request by
the Swingline Lender as otherwise provided for herein.

(b) Except for any settlement delay provided or specified in Section 2.2(f),
unless the Administrative Agent shall have been notified in writing by any
applicable Lender prior to the date of a proposed Revolving Loan (other than a
Swingline Loan) under the Class of Revolving Loans applicable to such Lender
that such Lender will not make the amount that would constitute such Lender’s
Commitment Percentage of such Revolving Loan on such date available to the
Applicable Agent at the Principal Office of such Agent, the Applicable Agent may
assume that such Lender has made such amount available to the Applicable Agent
on such date, and the Applicable Agent may, in reliance upon such assumption and
subject to the terms and conditions of this Agreement, make such amount
available to the applicable Borrower by depositing the same, in immediately
available funds, in a general deposit account designated and maintained by such
Borrower with such Agent at the Principal Office of such Agent. Any Lender
failing to timely deliver its requisite portion of such Revolving Loan shall
deliver the same to the Applicable Agent as soon as possible thereafter,
together with interest on such amount for each day from the due date for such
payment to the date of payment by such Lender to the Applicable Agent of such
amount at a rate of interest per annum equal to the Federal Funds Effective Rate
for such period (or the Applicable Agent’s cost of funds as reasonably
determined by it, in the case of such amounts denominated in C$). In addition,
the applicable Borrower hereby agrees that upon demand by the Applicable Agent,
such Borrower shall reimburse the Applicable Agent for any such amount which any
Lender has failed to timely deliver to the Applicable Agent, but which the
Applicable Agent may

 

74



--------------------------------------------------------------------------------

have previously made available to such Borrower in accordance with the other
provisions of this Section 2.12(b). If a requested Loan shall not occur on any
date specified by the applicable Borrower as set forth in the applicable Request
for Extension of Credit because all of the conditions for such Loan set forth
herein or in any of the other Loan Documents shall have not been met, the
Applicable Agent shall return the amounts so received from the applicable
Lenders in respect of such requested Loan to the applicable Lenders as soon as
practicable.

(c) Notwithstanding any provision to the contrary contained in this Section 2.12
or in any other provision hereof, each US Lender shall only receive interest
upon and a portion of the Commitment Fee paid hereunder based upon the amount of
funds actually advanced by such US Lender to the US Borrower from time to time.

2.13 Sharing of Payments, Etc.

(a) Each of the US Credit Parties agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a US Lender
may otherwise have, each US Lender shall be entitled, at its option, to offset
balances held by it for the account of any of the US Credit Parties at any of
its offices against any principal of or interest on any of such US Lender’s
Loans to the US Borrower hereunder, such US Lender’s Commitment Percentage of
the US Letter of Credit Exposure Amount, the Swingline Exposure or any other US
Obligation of the US Borrower hereunder (regardless of whether such US
Obligations of the US Borrower are then due and regardless of whether such
offset balances are then due to the US Borrower), in which case it shall
promptly notify the US Borrower and the Administrative Agent thereof, provided,
that such US Lender’s failure to give such notice shall not affect the validity
thereof. If a US Lender shall obtain payment (other than the Swingline Lender
obtaining payment of all or any portion of a Swingline Loan) of any principal of
or interest on any US Revolving Loan or Swingline Loan made by it under this
Agreement, any US Letter of Credit Exposure Amount, any Swingline Exposure or
other obligation then due to such US Lender hereunder, through the exercise of
any right of set-off (including, without limitation, any right of set-off or
lien granted under Section 10.19 hereof), banker’s lien, counterclaim or similar
right, or otherwise, it shall promptly purchase from the other US Lenders
participations in the US Revolving Loan or Swingline Loans made by, the US
Letter of Credit Exposure Amount or the Swingline Exposure of, or the other
obligations of the US Borrower hereunder of, the other US Lenders in such
amounts, and make such other adjustments from time to time as shall be equitable
to the end that all the US Lenders shall share the benefit of such payment (net
of any expenses which may be incurred by such US Lender in obtaining or
preserving such benefit) pro-rata in accordance with their respective Commitment
Percentages. To such end all the US Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. Each of the US Credit
Parties agrees, to the fullest extent it may effectively do so under applicable
law, that any US Lender so purchasing a participation in the US Revolving Loans
and Swingline Loans made by, US Letter of Credit Exposure Amount or the
Swingline Exposure of, or other obligations hereunder of, the other US Lenders
may exercise all rights of set-off, bankers’ lien, counterclaim or similar
rights with respect to such participation as fully as if such US Lender were a
direct holder of said Loans, US Letter of Credit Exposure Amount, Swingline
Exposure or other obligations in the amount of such participation. Nothing
contained herein shall require any US Lender to exercise any such right or shall
affect the right of any US Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the US Borrower.

 

75



--------------------------------------------------------------------------------

(b) Each of the Canadian Credit Parties agrees that, in addition to (and without
limitation of) any right of set-off, bankers’ lien or counterclaim a Canadian
Lender may otherwise have, each Canadian Lender shall be entitled, at its
option, to offset balances held by it for the account of any of the Canadian
Credit Parties at any of its offices against any principal of or interest on any
of such Canadian Lender’s Loans to the Canadian Borrower hereunder, such
Canadian Lender’s Commitment Percentage of the Canadian Letter of Credit
Exposure Amount or any other Canadian Obligation of the Canadian Borrower
hereunder (regardless of whether such Canadian Obligations of the Canadian
Borrower are then due and regardless of whether such offset balances are then
due to the Canadian Borrower), in which case it shall promptly notify the
Canadian Borrower and the Administrative Agent thereof, provided, that such
Canadian Lender’s failure to give such notice shall not affect the validity
thereof. If a Canadian Lender shall obtain payment of any principal of or
interest on any Canadian Revolving Loan made by it under this Agreement, any
Canadian Letter of Credit Exposure Amount or other obligation then due to such
Canadian Lender hereunder, through the exercise of any right of set-off
(including, without limitation, any right of set-off or lien granted under
Section 10.19 hereof), banker’s lien, counterclaim or similar right, or
otherwise, it shall promptly purchase from the other Canadian Lenders
participations in the Canadian Revolving Loans made by or the Canadian Letter of
Credit Exposure Amount of, or the other obligations of the Canadian Borrower
hereunder of, the other Canadian Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Canadian Lenders shall share the benefit of such payment (net of any expenses
which may be incurred by such Canadian Lender in obtaining or preserving such
benefit) pro-rata in accordance with their respective Commitment Percentages. To
such end all the Canadian Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. Each of the Canadian Credit Parties
agrees, to the fullest extent it may effectively do so under applicable law,
that any Canadian Lender so purchasing a participation in the Canadian Revolving
Loans made by, Canadian Letter of Credit Exposure Amount of, or other
obligations hereunder of, the other Canadian Lenders may exercise all rights of
set-off, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Canadian Lender were a direct holder of said
Loans, Canadian Letter of Credit Exposure Amount or other obligations in the
amount of such participation. Nothing contained herein shall require any
Canadian Lender to exercise any such right or shall affect the right of any
Canadian Lender to exercise, and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Canadian
Borrower.

2.14 Recapture.

(a) If on any Interest Payment Date the US Administrative Agent does not receive
for the account of one or more US Lenders payment in full of interest computed
at the Alternate Base Rate and/or the Adjusted LIBOR Rate, as applicable
(computed without regard to any limitation by the Highest Lawful Rate), because
the sum of the Alternate Base Rate and/or the Adjusted LIBOR Rate, as applicable
(so computed), exceeds or has exceeded the Highest Lawful Rate applicable to
such US Lenders, the US Borrower shall pay to the US Administrative Agent for
the account of such US Lenders, in addition to interest otherwise required, on
each Interest Payment Date thereafter, the

 

76



--------------------------------------------------------------------------------

Excess Interest Amount (calculated as of each such subsequent Interest Payment
Date); provided, that in no event shall the US Borrower be required to pay, for
any computation period, interest at a rate exceeding the Highest Lawful Rate
applicable to such US Lenders during such period. As used herein, the term
“Excess Interest Amount” owing by the US Borrower shall mean, on any day, the
amount by which (i) the amount of all interest which would have accrued prior to
such day on the outstanding principal of the Notes of the applicable US Lender
(had the Alternate Base Rate and/or the Adjusted LIBOR Rate, as applicable, at
all times been in effect without limitation by the Highest Lawful Rate
applicable to such US Lender) exceeds (b) the aggregate amount of interest
actually paid to the US Administrative Agent for the account of such US Lender
on its Notes on or prior to such day.

(b) If on any Interest Payment Date the Canadian Administrative Agent does not
receive for the account of one or more Canadian Lenders payment in full of
interest computed at the Adjusted Canadian Prime Rate, the Adjusted US Base Rate
(Canada), the Adjusted CDOR Rate and/or the Adjusted LIBOR Rate, as applicable
(computed without regard to any limitation by the Highest Lawful Rate), because
the sum of the Adjusted Canadian Prime Rate, the Adjusted US Base Rate (Canada),
the Adjusted CDOR Rate and/or the Adjusted LIBOR Rate, as applicable (so
computed), exceeds or has exceeded the Highest Lawful Rate applicable to such
Canadian Lenders, the Canadian Borrower shall pay to the Canadian Administrative
Agent for the account of such Canadian Lenders, in addition to interest
otherwise required, on each Interest Payment Date thereafter, the Excess
Interest Amount (calculated as of each such subsequent Interest Payment Date);
provided, that in no event shall the Canadian Borrower be required to pay, for
any computation period, interest at a rate exceeding the Highest Lawful Rate
applicable to such Canadian Lenders during such period. As used herein, the term
“Excess Interest Amount” owing by the Canadian Borrower shall mean, on any day,
the amount by which (i) the amount of all interest which would have accrued
prior to such day on the outstanding principal of the Canadian Revolving Credit
Note of the applicable Canadian Lender (had the Adjusted Canadian Prime Rate,
the Adjusted US Base Rate (Canada), the Adjusted CDOR Rate and/or the Adjusted
LIBOR Rate, as applicable, at all times been in effect without limitation by the
Highest Lawful Rate applicable to such Canadian Lender) exceeds (b) the
aggregate amount of interest actually paid to the Canadian Administrative Agent
for the account of such Canadian Lender on its Canadian Revolving Credit Note on
or prior to such day.

2.15 Increase of US Total Revolving Credit Commitment.

(a) At any time after the Closing Date, provided that no Default or Event of
Default shall have occurred and be continuing, the US Borrower may request from
time to time one or more increases of the US Total Revolving Credit Commitment
by notice to the Administrative Agent in writing of the amount of each such
proposed increase (each such notice, a “US Revolving Credit Commitment Increase
Notice”). Any such US Revolving Credit Commitment Increase Notice must offer
each US Lender the opportunity to subscribe for its pro rata share of the
requested increase in the US Total Revolving

 

77



--------------------------------------------------------------------------------

Credit Commitment, and the Administrative Agent shall promptly provide to each
US Lender a copy of any US Revolving Credit Commitment Increase Notice received
by the Administrative Agent. Within ten (10) Business Days after receipt by the
Administrative Agent of the applicable US Revolving Credit Commitment Increase
Notice, each US Lender wishing to subscribe for its pro rata share of the
requested increase in the US Total Revolving Credit Commitment must deliver
written notice of such fact to the Administrative Agent. If any portion of the
requested increase in the US Total Revolving Credit Commitment is not subscribed
for by the US Lenders within such 10-day period, the US Borrower may, in its
sole discretion, but with the consent of the Administrative Agent as to any
Person that is not at such time a US Lender (which consent shall not be
unreasonably withheld or delayed, so long as such Person is an Eligible
Assignee), offer to any existing US Lender or to one or more additional banks or
financial institutions the opportunity to participate in all or a portion of
such unsubscribed portion of the requested increase in the US Total Revolving
Credit Commitment pursuant to Section 2.15 (b) or (c) below, as applicable.

(b) Any additional bank or financial institution that the US Borrower selects to
offer a participation in the unsubscribed portion of the requested increase in
the US Total Revolving Credit Commitment, and that elects to become a party to
this Agreement and obtain a US Revolving Credit Commitment, shall execute an
agreement (a “New US Lender Agreement”), in the form required by the
Administrative Agent, with the US Borrower and the Administrative Agent,
whereupon such bank or financial institution (a “New US Lender”) shall become a
US Lender for all purposes hereunder to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 1.1(b) shall be deemed to add the name and US Revolving Credit
Commitment of such New US Lender, provided that the US Revolving Credit
Commitment of any such New US Lender shall be in an amount not less than
$5,000,000.

(c) Any US Lender that accepts an offer by the US Borrower to increase its US
Revolving Credit Commitment pursuant to this Section 2.15 shall, in each case,
execute a commitment increase agreement (a “US Revolving Credit Commitment
Increase Agreement”), in the form required by the Administrative Agent, with the
Administrative Borrower and the Administrative Agent, whereupon such US Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its US Revolving Credit Commitment as so increased, and
Schedule 1.1(b) hereof shall be deemed to be amended to reflect such increase in
the US Revolving Credit Commitment of such US Lender.

(d) The effectiveness of any New US Lender Agreement or US Revolving Credit
Commitment Increase Agreement shall be contingent upon receipt by the
Administrative Agent of such corporate resolutions of the US Borrower, if any,
as the Administrative Agent shall reasonably request with respect thereto.

(e) If any bank or financial institution becomes a New US Lender pursuant to
Section 2.15(b) or if any US Lender’s Revolving Credit Commitment is increased
pursuant to Section 2.15(c), additional US Revolving Loans and additional
liability for US Letter of Credits and Swingline Loans made or issued on or
after the effectiveness thereof (the “Re-Allocation Date”) shall be made pro
rata (and the Commitment Percentage of each US Lender shall be correspondingly
adjusted) based on each US Lender’s (including each New US Lender’s) respective
US Revolving Credit Commitment in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings or incurring of
liability would result in any US Lender making an aggregate principal amount of
US Revolving Loans and incurring liability for the US Letter of Credit Exposure
Amount and Swingline Exposure in excess of its US Revolving Credit Commitment,
in which case such excess amount will be allocated to, and made or incurred by,
such New US Lender and/or US

 

78



--------------------------------------------------------------------------------

Lenders with such increased US Revolving Credit Commitments to the extent of,
and pro rata based on, their respective US Revolving Credit Commitments), and
continuations of US Revolving Loans at the Adjusted LIBOR Rate that are
outstanding on such Re-Allocation Date shall be effected by repayment of such US
Revolving Loans on the last day of the Interest Period applicable thereto and
the extension of new US Revolving Loans at the Adjusted LIBOR Rate pro rata
based on the US Lenders’ respective US Revolving Credit Commitments in effect on
and after such Re-Allocation Date. In the event that on any such Re-Allocation
Date there are US Revolving Loans outstanding that are Alternate Base Rate
Borrowings, the US Borrower shall make prepayments thereof and borrow new US
Revolving Loans at the Alternate Base Rate so that, after giving effect thereto,
the US Revolving Loans outstanding at the Alternate Base Rate are held pro rata
based on the US Lenders’ respective US Revolving Credit Commitments in effect on
and after such Re-Allocation Date. In the event that on any such Re-Allocation
Date there are outstanding US Revolving Loans that are LIBOR Borrowings, such US
Revolving Loans shall remain outstanding with the respective holders thereof
until the expiration of their respective Interest Periods (unless the US
Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and interest on and repayments of such US
Revolving Loans will be paid thereon to the respective US Lenders holding such
US Revolving Loans pro rata based on the respective principal amounts thereof
outstanding and each US Lender’s Revolving Credit Exposure will be adjusted
accordingly until the end of the applicable Interest Periods then in effect for
such outstanding US Revolving Loans, at which time no such adjustment shall
thereafter be made.

(f) Notwithstanding anything to the contrary in this Section 2.15, (i) no US
Lender shall have any obligation to increase its US Revolving Credit Commitment
under this Section 2.15 unless it agrees in writing to do so in its sole
discretion, (ii) no US Lender shall have any right to decrease the amount of its
US Revolving Credit Commitment as a result of any requested increase of the US
Total Revolving Credit Commitment pursuant to this Section 2.15, (iii) the
Administrative Agent shall have no obligation to find or locate any New US
Lender to participate in any unsubscribed portion of any increase in the US
Total Revolving Credit Commitment requested by the US Borrower, (iv) each
increase in the US Total Revolving Credit Commitment requested by the US
Borrower shall not be less than $10,000,000, (v) after giving effect to any
increase in the US Total Revolving Credit Commitment pursuant to this
Section 2.15, the US Total Revolving Credit Commitment shall not exceed
$150,000,000, and (vi) in the event the US Borrower reduces the US Total
Revolving Credit Commitment pursuant to Section 2.4 or any other provision of
this Agreement, the ability of the US Borrower to request increases in the US
Total Revolving Credit Commitment pursuant to this Section 2.15 shall
automatically terminate.

(g) The US Borrower shall execute and deliver to the Administrative Agent (for
delivery by the Administrative Agent to each applicable US Lender) a new US
Revolving Credit Note for US Revolving Loans payable to each applicable US
Lender (including each New US Lender) participating in any increase of the US
Total Revolving Credit Commitment in the original principal amount of such US
Lender’s Revolving Credit Commitment after giving effect to any such increase of
the US Total Revolving Credit Commitment; provided, however, that the execution
and delivery of any such new US Revolving Credit Note to an existing US Lender
shall be conditioned upon and subject to the surrender by such existing US
Lender to the Administrative Agent (for delivery by the Administrative Agent to
the US Borrower) of such US Lender’s then existing US Revolving Credit Note in
the amount of its US Revolving Credit Commitment prior to such increase in the
US Total Revolving Credit Commitment.

 

79



--------------------------------------------------------------------------------

2.16 Participations in Canadian Revolving Loans and Canadian Letter of Credit
Exposure Amount.

(a) Each US Lender that as of the Closing Date is not also a Canadian Lender, or
that does not have an Affiliate that is a Canadian Lender (each a “Canadian
Participant”), shall be deemed as of the Closing Date and without further action
by any party hereto, to have purchased and acquired a risk participation with
and from the applicable Canadian Lender that is also serving as the Canadian
Administrative Agent (which participation shall be nonrecourse to such Canadian
Lender) in and to such Canadian Lender’s Canadian Revolving Loans, Canadian
Letter of Credit Exposure Amount and other Canadian Obligations. Such
participation interest shall be equal in percentage amount (when compared to the
Canadian Total Revolving Credit Commitment) to such Canadian Participant’s US
Revolving Credit Commitment Percentage as of the Closing Date. Each such
Canadian Participant acknowledges and agrees that its obligations under such
participation, including without limitation, its obligation to make the payments
specified in Section 2.16(b) and the right of the above-described Canadian
Lender and the Canadian Administrative Agent to receive the same in the manner
specified herein, are absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, the occurrence and
continuance of a Default or Event of Default hereunder, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(b) The above-described Canadian Lender may demand at any time that each
Canadian Participant actually fund its respective risk participation by payment
to the Canadian Administrative Agent, for the account of the above-described
Canadian Lender in the manner provided below, of an amount equal to the Dollar
Equivalent of the product of (A) such Canadian Participant’s US Revolving Credit
Commitment Percentage as of the Closing Date times (B) the sum of the
outstanding principal amount of all Canadian Revolving Loans then outstanding
and the outstanding amount of all payments made under any Canadian Letter of
Credit by an Issuing Bank which have not then been satisfied with the proceeds
of any Canadian Revolving Loan or otherwise paid and reimbursed to the
applicable Issuing Bank by the Canadian Borrower. Any such demand by the
above-described Canadian Lender shall be made through the Canadian
Administrative Agent, shall be in writing and shall specify the outstanding
amount then demanded by such Canadian Lender to be paid by each Canadian
Participant. The Canadian Administrative Agent shall forward notice of each such
demand to each Canadian Participant on the day such demand is received by the
Canadian Administrative Agent (except that any such notice or demand received by
the Canadian Administrative Agent after 1:00 p.m. on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to any Canadian Participant by the Canadian Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Canadian Administrative Agent specifying the amount demanded by such
Canadian Lender to be paid pursuant to such demand, and, notwithstanding whether
or not any Default or Event of Default then exists or whether or not the
conditions precedent set forth in Sections 4.1 or 4.2 shall have been satisfied
(which conditions precedent, for the purposes of funding by the Canadian
Participants of their respective risk participations in the Canadian
Obligations, the Canadian Participants hereby irrevocably waive), each Canadian
Participant shall, before 10:00 a.m.

 

80



--------------------------------------------------------------------------------

on the Business Day next succeeding the date of such Canadian Participant’s
receipt of such notice, make available to the Canadian Administrative Agent, in
immediately available funds, for the account of the above-described Canadian
Lender, the Dollar Equivalent of the amount specified in such statement. Any
Canadian Participant failing to timely deliver any such required payment to the
Canadian Administrative Agent shall deliver the same to the Canadian
Administrative Agent for delivery to the above-described Canadian Lender as soon
as possible thereafter, together with interest on such amount for each day from
the due date for such payment to the date of payment by such Canadian
Participant to the Canadian Administrative Agent of such amount at a rate of
interest per annum equal to the Federal Funds Effective Rate for such period (or
the Canadian Administrative Agent’s cost of funds as reasonably determined by
it, in the case of such amounts denominated in C$). Each Canadian Participant
hereby absolutely and unconditionally assumes, as primary obligor and not as a
surety, and agrees to pay and discharge, and to indemnify and hold the Canadian
Administrative Agent and the above-described Canadian Lender harmless from
liability and respect of, such Canadian Participant’s obligations as a risk
participant now or hereafter owing in accordance with the terms of this
Section 2.16, including without limitation, any Canadian withholdings or Taxes
payable as a result of any amounts paid to such Canadian Participant in
accordance with the terms of this Section 2.16.

(c) Except to the extent expressly provided herein, each Canadian Participant,
as a pro rata risk participant in the Canadian Revolving Loans and Canadian
Letter of Credit Exposure Amount as described above, shall be (i) obligated to
pay and reimburse the above-described Canadian Lender for such Canadian
Participant’s proportionate share of all expenses, fees and other amounts
payable by such Canadian Lender, in its capacity as a Canadian Lender, to any
Agent or any other party under the terms of this Agreement or any other Loan
Documents, when and to the extent required by the terms of Section 2.16(b),
(ii) after deduction of the fronting fee and any withholdings and Taxes
described in Section 2.16(d), entitled to receive such Canadian Participant’s
proportionate share of all interest payments made with respect to any Canadian
Revolving Loans and other Canadian Obligations and any letter of credit fee
payments made with respect to Canadian Letters of Credit pursuant to the terms
of Section 2.10(g), by each Canadian Credit Party to or for the account of the
above-described Canadian Lender, in its capacity as a Canadian Lender, under the
terms of this Agreement or any other Loan Documents, at all times prior to the
date on which such Canadian Participant is required to actually fund and pay its
proportionate obligations as a participant to the above-described Canadian
Lender in accordance with the provisions of Section 2.16(b), and (iii) entitled
to receive such Canadian Participant’s proportionate share of all principal,
interest, fees and other payments made by each Canadian Credit Party to or for
the account of the above-described Canadian Lender, in its capacity as a
Canadian Lender, under the terms of this Agreement or any other Loan Documents,
at all times after the date on which such Canadian Participant has actually
funded and paid, and continues to fund and pay, its proportionate obligations as
a participant to the above-described Canadian Lender in accordance with the
provisions of Section 2.16(b) (but excluding any and all payments of principal,
interest and other amounts in respect of the Canadian Obligations for which such
Canadian Participant has failed to timely fund its proportionate obligation as a
participant in accordance with the other provisions of Section 2.16(b) above).

(d) Each Canadian Participant hereby agrees to pay to the above-described
Canadian Lender a fronting fee equal to 0.25% of each interest payment and each
letter of credit fee

 

81



--------------------------------------------------------------------------------

payment made to such Canadian Participant in accordance with the terms of
Section 2.16(c)(ii). Such fronting fee shall be for such Canadian Lender’s sole
benefit and shall deemed to be consideration for the funding by such Canadian
Lender of such Canadian Participant’s proportionate share of all Canadian
Obligations prior to the time such Canadian Participant is required to actually
fund and pay its proportionate obligations as a risk participant to the
above-described Canadian Lender in accordance with the provisions of
Section 2.16(c). The Canadian Administrative Agent is hereby irrevocably
authorized by each Canadian Participant to (i) deduct and deliver to the
above-described Canadian Lender the applicable fronting fee payment from each
interest payment and letter of credit fee payment otherwise required to made to
such Canadian Participant in accordance with the terms of Section 2.16(b)(ii),
and (ii) deduct from such interest payments and letter of credit fee payments
any and all withholdings or Taxes payable as a result of any amounts paid to
such Canadian Participant in accordance with the terms of this Section 2.16.

 

3. Collateral.

3.1 Security Documents.

(a) The US Revolving Loans, the Swingline Loans and all other US Obligations
shall be secured by the US Collateral, as and to the extent described in the
applicable Security Documents, the Intercreditor Agreement, and the Applicable
Agents and the US Lenders are entitled to the benefits thereof. The US Credit
Parties shall duly execute and deliver the applicable Security Documents, all
consents of third parties necessary to permit the effective granting of the
Liens created thereby, and other documents, all in Proper Form, as may be
reasonably required by the Applicable Agents to grant to the US Collateral
Agent, for the ratable benefit of the US Lenders and the holders of the Term
Loan Debt, a valid, perfected and enforceable first priority Lien on and
security interest in the US Collateral (subject only to the Liens permitted
under Section 7.2 hereof), including without limitation, any and all original
stock certificates, stock transfer powers, assignments and other documents and
instruments necessary or desirable under the laws of any applicable jurisdiction
with regard to the Equity Interests covered by any applicable Security
Agreement.

(b) The Canadian Revolving Loans and all other Canadian Obligations shall be
secured by the Canadian Collateral (including without limitation, all assets of
the Target), as and to the extent described in the applicable Security
Documents, the Intercreditor Agreement, and the Applicable Agents and the
Canadian Lenders are entitled to the benefits thereof. The Canadian Credit
Parties shall duly execute and deliver the applicable Security Documents, all
consents of third parties necessary to permit the effective granting of the
Liens created thereby, and other documents, all in Proper Form, as may be
reasonably required by the Applicable Agents to grant to the Canadian Collateral
Agent, for the ratable benefit of the Canadian Lenders, a valid, perfected and
enforceable first priority Lien on and security interest in the Canadian
Collateral (subject only to the Liens permitted under Section 7.2 hereof),
including without limitation, any and all original stock certificates, stock
transfer powers, assignments and other documents and instruments necessary or
desirable under the laws of any applicable jurisdiction with regard to the
Equity Interests covered by any applicable Security Agreement.

 

82



--------------------------------------------------------------------------------

3.2 Filing and Recording. The Credit Parties shall, at their sole cost and
expense, cooperate with the Applicable Agents in causing all financing
statements and other Security Documents pursuant to this Agreement to be duly
recorded and/or filed or otherwise perfected in all places necessary to perfect
the Liens of the Applicable Agents, in the opinion of such Agents, and the
Credit Parties shall take such other actions as the Applicable Agents may
reasonably request, in order to perfect and protect the Liens of the Applicable
Agents, for the ratable benefit of the applicable Class of Lenders, in the
applicable Collateral. Each of the Credit Parties, to the extent permitted by
law, hereby authorizes the Applicable Agents to file any financing statement,
Mortgage or other Security Document in respect of any Lien created pursuant to
the applicable Security Documents which may at any time be required to perfect
such Liens or which, in the reasonable opinion of the Applicable Agents, may at
any time be desirable, although the same may have been executed only by the
Applicable Agent or, at the option of the Applicable Agent, to sign such
financing statement on behalf of any applicable Credit Party, and file the same,
and each of the Credit Parties hereby irrevocably designates the Applicable
Agent, its agents, representatives and designees as its agent and
attorney-in-fact for this purpose. In the event that any re-recording or
refiling thereof (or the filing of any statements of continuation or assignment
of any financing statement) is required to protect and preserve such Lien, the
applicable Credit Parties shall, at the applicable Credit Parties’ cost and
expense, cause the same to be recorded and/or refiled at the time and in the
manner requested by the Applicable Agent.

 

4. Conditions.

4.1 All Loans. The obligation of each Lender to make any Loan for which such
Lender is obligated hereunder (other than a Swingline Loan, which shall be
governed exclusively by the terms of Section 2.11) and the obligation of the
applicable Issuing Bank to issue any applicable Letter of Credit is subject to
the satisfaction of the following conditions:

(a) the Applicable Agent shall have received the following, all of which shall
be duly executed and in Proper Form: (1) in the case of a Loan, other than a
Revolving Loan for the purposes described in Sections 2.2(b), 2.4(c), 2.6(d),
2.10(e) and 2.10(f),

(i) with respect to each Alternate Base Rate Borrowing, Canadian Prime Rate
Borrowing or US Base Rate (Canada) Borrowing, the Administrative Agent shall
have received by no later than 1:00 p.m. on the applicable Rate Selection Date,
telephonic notice from the applicable Borrower of the proposed date and amount
of such applicable Loan, and by no later than 2:00 p.m. Central time on the
applicable Rate Selection Date, a Request for Extension of Credit, signed by a
Responsible Officer of the applicable Borrower, and

(ii) with respect to each LIBOR Borrowing or CDOR Rate Borrowing, the
Administrative Agent shall have received by no later than 12:00 noon on the
applicable Rate Selection Date, telephonic notice from the applicable Borrower
of the proposed date and amount of such Loan, and no later than 1:00 p.m. on the
applicable Rate Selection Date, a Request for Extension of Credit, signed by a
Responsible Officer of the applicable Borrower,

or, in the case of issuance of a Letter of Credit, the applicable Issuing Bank
shall have received a completed Application (as may be required by the
applicable Issuing Bank) signed by a Responsible

 

83



--------------------------------------------------------------------------------

Officer of the applicable Borrower by 12:00 noon five (5) Business Days prior to
the proposed date of issuance of such Letter of Credit and payment of the first
letter of credit fee applicable thereto as and by the time required in
Section 2.10 of this Agreement, along with, in each case, such financial
information as the Administrative Agent may reasonably require to substantiate
compliance with all financial covenants contained herein by the Credit Parties
if the Administrative Agent reasonably believes at such time that the Credit
Parties are not then in compliance with any of the financial covenants contained
herein; and (2) such other Applications, certificates and other documents as the
Administrative Agent or applicable Issuing Bank may reasonably require;

(b) with respect to (i) any US Revolving Loan(s) or US Letter(s) of Credit, the
US Availability must be in excess of or equal to zero, after giving effect to
the requested US Revolving Loan(s) or US Letter(s) of Credit and, if applicable,
the resulting payment of any US Obligations to be contemporaneously paid with
the proceeds of such requested US Revolving Loan, or (ii) any Canadian Revolving
Loan(s) or Canadian Letter(s) of Credit, the Canadian Availability must be in
excess of or equal to zero, after giving effect to the requested Canadian
Revolving Loan(s) or Canadian Letter(s) of Credit and, if applicable, the
resulting payment of any Canadian Obligations to be contemporaneously paid with
the proceeds of such requested Canadian Revolving Loan;

(c) all representations and warranties of any of the Credit Parties set forth in
this Agreement and in any other Loan Document shall be true and correct in all
material respects with the same effect as though made on and as of such date,
except for (i) those representations and warranties which relate only to the
Closing Date and (ii) those changes in such representations and warranties
otherwise permitted by the terms of this Agreement;

(d) there shall have occurred no Material Adverse Effect, after giving effect to
the requested Loan(s) or Letter(s) of Credit;

(e) no Default or Event of Default shall have occurred and be continuing;

(f) if requested by the Administrative Agent, it shall have received a
certificate executed by a Responsible Officer of the applicable Borrower as to
the compliance with subparagraphs (b) through (e) above;

(g) the making of such Loan or the issuance of such Letter of Credit, shall not
be prohibited by, or subject any Agent or any Lender to, any penalty or onerous
condition under any Legal Requirement; and

(h) the Borrowers shall have paid all legal fees and other expenses of the type
described in Section 10.9 hereof for which invoices have been presented through
the date of such Loan or the issuance of such Letter of Credit.

4.2 First Loan or Letter of Credit. In addition to the matters described in
Section 4.1 hereof, the obligation of any Lender to make the initial Loan or the
obligation of any Issuing Bank to issue the first Letter of Credit is subject to
the receipt by the Administrative Agent of each of the following, in Proper
Form:

(a) this Agreement and all other Loan Documents to be executed and delivered as
of the Closing Date by the applicable Credit Parties;

 

84



--------------------------------------------------------------------------------

(b) a certificate of corporate resolutions and incumbency executed by the
Secretary or an Assistant Secretary of each Borrower dated as of the date
hereof, authorizing (i) each Borrower to enter into the transactions
contemplated hereby and (ii) the delivery by each Borrower of this Agreement and
all other Loan Documents to be executed and delivered as of the Closing Date by
such Borrower;

(c) a certificate of corporate resolutions and incumbency executed by the
Secretary or an Assistant Secretary of each of the Guarantors dated as of the
date hereof, authorizing each of the Guarantors to (i) enter into the
transactions contemplated hereby and (ii) deliver this Agreement and all other
Loan Documents to be executed and delivered as of the Closing Date by the
Guarantors;

(d) certificates from the Secretary of State of the State of Delaware as to the
continued existence and good standing of the US Borrower in the State of
Delaware, and certificates from the appropriate public official of the Province
of Alberta as to the continued existence and good standing of the Canadian
Borrower and the Target in the Province of Alberta;

(e) certificates from the Secretary of State or other appropriate public
official as to the continued existence and good standing of each of the
Guarantors in its applicable State or Province of formation;

(f) certificates from (1) the appropriate public officials of the States of
Texas, California, Arizona, Colorado, Florida, Idaho, Iowa, Kansas, Nebraska,
New Mexico, Oklahoma, South Dakota, Tennessee, Utah and Wisconsin for the US
Borrower and/or its Domestic Subsidiaries that are Guarantors, as to the good
standing and qualification as a foreign corporation, to the extent it is
necessary to be qualified to do business as a foreign corporation in these
jurisdictions, and (2) the appropriate public officials of the Provinces of
Ontario and Saskatchewan for the Target, as to the good standing and
qualification as a foreign corporation;

(g) a copy of the Term Loan Debt Agreement Amendment, certified as a true and
correct copy by a Responsible Officer of the US Borrower;

(h) the Intercreditor Agreement Amendment and the Second Global Amendment;

(i) one copy of each of the Acquisition Documents, including all amendments and
schedules thereto, certified as true and correct copies by a Responsible Officer
of the Canadian Borrower, together with reasonably acceptable evidence that all
of the Acquisition Documents are in full force and effect, and all material
consents, approvals and filings required by any Governmental Authority in
connection with any and all Acquisition Documents have been obtained and made;

(j) evidence that the Acquisition is contemporaneously being duly and validly
consummated on the Closing Date without modification, amendment or waiver of any
material provisions of any of the Acquisition Documents (except for such
modifications, amendments or waivers as shall have been approved in writing by
the Required Lenders), all in accordance with the terms, conditions and
provisions of the Acquisition Documents;

 

85



--------------------------------------------------------------------------------

(k) evidence that all legal matters in connection with Acquisition are
satisfactory to the Administrative Agent in its sole reasonable discretion;

(l) a legal opinion from Goodwin Procter LLP, the independent counsel for the US
Credit Parties, dated as of the Closing Date, addressed to the Administrative
Agent and acceptable in all respects to the Administrative Agent in its sole
reasonable discretion;

(m) a legal opinion from Blake, Cassels & Graydon, LLP, the independent counsel
for the Canadian Credit Parties, dated as of the Closing Date, addressed to the
Administrative Agent and acceptable in all respects to the Administrative Agent
in its sole reasonable discretion;

(n) certificates of insurance satisfactory to the Administrative Agent in all
respects evidencing the existence of all insurance required to be maintained by
each of the Borrowers and their respective Subsidiaries pursuant to the terms of
this Agreement, the Security Documents and the Term Loan Debt Documents;

(o) the results of a field examination conducted by the Administrative Agent or
its designee which covers the Accounts, the Inventory and related working
capital matters and financial information of the Target and is reasonably
satisfactory in all respects to the Administrative Agent;

(p) payment by the applicable Borrower to the applicable Lenders, the
Administrative Agent and the Administrative Agent’s applicable Affiliates of all
fees required to be paid under the Loan Documents and any separate fee letter
with the Administrative Agent and the Administrative Agent’s applicable
Affiliates, and all expenses required to be paid under the Loan Documents for
which invoices have been presented; and

(q) all other Loan Documents and any other instruments or documents consistent
with the terms of this Agreement and relating to the transactions contemplated
hereby as the Administrative Agent may reasonably request, executed by the
Credit Parties or any other Person required by the Administrative Agent.

 

5. Representations and Warranties.

Each of the Credit Parties represents and warrants to the Agents and the
Lenders, as to itself and each other Credit Party, that:

5.1 Organization. Each Credit Party is duly organized, validly existing and in
good standing under the laws of the state or province of its incorporation or
formation; has all power and authority under its organizational documents to own
its respective Property and assets and to conduct its respective businesses as
presently conducted; and is duly qualified to do business and in good standing
in each and every state jurisdiction where its respective business requires such
qualification, except for those jurisdictions in which the failure to qualify
and/or be in good standing would not reasonably be expected to result in a
Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

5.2 Financial Statements.

(a) The Consolidated financial statements of the Credit Parties and their
Subsidiaries delivered to the Administrative Agent and the Lenders in connection
with this Agreement, including without limitation, (i) the Annual Audited
Financial Statements dated as of June 30, 2007 and (ii) the Monthly Unaudited
Financial Statements dated as of August 31, 2007, fairly present in all material
respects, in accordance with GAAP, the Consolidated financial condition and the
results of operations of the Credit Parties and their Subsidiaries as of the
dates and for the periods indicated, subject to year-end audit adjustments and
the absence of footnotes in the case of such unaudited or any pro forma
statements, and no Material Adverse Effect has occurred since the dates of such
financial statements.

(b) The Credit Parties have heretofore furnished to the Administrative Agent ,
for the calendar months from the projected Closing Date through June 30, 2008
and for each fiscal year of the Credit Parties thereafter through the Revolving
Credit Termination Date, projected income statements, balance sheets and cash
flows of the Credit Parties and their Subsidiaries, on a Consolidated basis,
together with one or more schedules demonstrating prospective compliance with
all financial covenants contained in this Agreement, such projections disclosing
all material assumptions made by the Credit Parties in formulating such
projections. The projections are based upon estimates and assumptions which the
Credit Parties believe are reasonable in light of the conditions which existed
as of the time the projections were made, have been prepared on the basis of the
material assumptions stated therein and reflect as of the Closing Date an
estimate believed reasonable by the Credit Parties as to the results of
operations and other information projected therein.

5.3 Enforceable Obligations; Authorization. The Loan Documents are legal, valid
and binding obligations of the respective Credit Parties executing and
delivering the same, enforceable against such Credit Parties in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting creditors rights
generally and by general equitable principles regardless of whether considered
in a proceeding in equity or at law. The execution, delivery and performance of
the Loan Documents have all been duly authorized by all necessary corporate, and
if necessary shareholder, action; are within the power and authority of each of
the Credit Parties; do not and will not violate any Legal Requirement material
to the business, assets or operations of any of the Credit Parties taken as a
whole or the Organizational Documents of any of the Credit Parties; do not and
will not constitute a default under, any material agreement or instrument by
which any of the Credit Parties or any material portion of any of the Credit
Parties’ Property is bound or affected; and do not and will not result in the
creation of any Lien upon any Property of any of the Credit Parties except as
expressly contemplated therein. All necessary approvals of any Governmental
Authority and all other requisite material permits, registrations and consents
for the performance have been obtained for the delivery and performance of the
Loan Documents.

5.4 Other Debt. Except as set forth on Schedule 5.4 attached hereto, no Credit
Party is in default in the payment of any other Indebtedness or under any
agreement, mortgage, deed of trust, security agreement or lease to which it is a
party, the result of which would or could reasonably be expected to result in a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

5.5 Litigation. Except as set forth on Schedule 5.5 attached hereto, to the
knowledge of the Credit Parties, there is no litigation or administrative
proceeding pending or threatened against, nor any outstanding judgment, order or
decree affecting, any of the Credit Parties or any of their Subsidiaries before
or by any Governmental Authority or arbitral body as to which there is a
reasonable possibility of an adverse determination and which individually or in
the aggregate have, or if adversely determined could reasonably be expected to
have, a Material Adverse Effect. Except as set forth on Schedule 5.5 attached
hereto, as of the Closing Date there is no litigation or administrative
proceeding pending against, nor any outstanding judgment, order or decree
affecting, any of the Credit Parties or any of their Subsidiaries before or by
any Governmental Authority or arbitral body. Except as set forth on Schedule 5.5
attached hereto, none of the Credit Parties, nor any of their Subsidiaries, is
knowingly in material default with respect to any judgment, writ, rule,
regulation, order or decree of any Governmental Authority.

5.6 Taxes. Except as set forth on Schedule 5.6 attached hereto, the Credit
Parties and their Subsidiaries have filed all federal, state, provincial, local
or foreign tax returns required to have been filed by them and paid all taxes
shown thereon to be due, except those for which extensions have been obtained,
and except for those which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained in
accordance with GAAP. There is no outstanding federal audit by the Internal
Revenue Service or the Canada Revenue Agency of the income tax returns of any of
the Credit Parties or any of their Subsidiaries claimed or raised in writing,
and none of the Credit Parties or any of their Subsidiaries have, as of the
Closing Date, any extension of time with respect to an assessment or deficiency
relating to any Federal tax return that is still in effect. None of the Credit
Parties or any of their Subsidiaries have, as of the Closing Date, any extension
of time with respect to an assessment or deficiency relating to any state,
provincial, local or foreign tax return that is still in effect, other than
extensions with respect to tax liabilities where the failure by the applicable
Credit Party to pay such tax liabilities would not have a Material Adverse
Effect. None of the Credit Parties or any of their Subsidiaries is a party to
any tax sharing arrangement with any Person.

5.7 No Material Misstatements. No information, report, financial statement,
exhibit or schedule prepared and furnished by or on behalf of any Credit Party
to any Agent or any Lender in connection with this Agreement or any other Loan
Documents knowingly contains any material misstatement of fact or knowingly
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time prepared or furnished.

5.8 Subsidiaries. As of the date hereof, the Credit Parties have no Subsidiaries
other than as listed on Schedule 5.8 attached hereto. Except as expressly
indicated on Schedule 5.8 attached hereto, as of the Closing Date, each of the
Subsidiaries listed on Schedule 5.8 is wholly owned by the applicable Credit
Party. As of the Closing Date, Schedule 5.8 sets forth (a) the jurisdiction of
incorporation or organization of each Subsidiary of the Credit Parties, and
(b) the percentage of the applicable Credit Party’s ownership of the Equity
Interests of each Subsidiary of the Credit Parties.

5.9 Representations by Others. All representations and warranties made by or on
behalf of any of the Credit Parties in any Loan Document shall constitute
representations and warranties of the Credit Parties hereunder.

 

88



--------------------------------------------------------------------------------

5.10 Permits, Licenses, Etc. Each of the Credit Parties possess all material
permits from each applicable Governmental Authority, licenses from each
applicable Governmental Authority, patents, patent rights, trademarks, trademark
rights, trade names, trade name rights and copyrights which are reasonably
required to conduct their respective businesses.

5.11 Employee Benefit Programs.

(a) No Reportable Event has occurred with respect to any Plan which, when taken
together with all other such Reportable Events for which liability is reasonably
expected to occur, could reasonably be expected to result in any material
liability. Each Plan complies in all material respects with all applicable
provisions of ERISA, and the US Borrower or each ERISA Affiliate have filed all
reports required by ERISA and the Code to be filed with respect to each Plan.
The US Borrower does not have any knowledge of any event which could reasonably
be expected to result in a liability of the US Borrower or any ERISA Affiliate
to the PBGC other than for applicable premiums. No accumulated funding
deficiency (as defined in Section 302 of ERISA and Section 412 of the Code),
whether or not waived, exists with respect to any Plan. No event has occurred
and no condition exists that could reasonably be expected to constitute grounds
for a Plan to be terminated under circumstances which would cause the Lien
provided under Section 4068 of ERISA to attach to any Property of the US
Borrower or any ERISA Affiliate. No event has occurred and no condition exists
that could reasonably be expected to cause the Lien provided under Section 302
of ERISA or Section 412 of the Code to attach to any Property of the US Borrower
or any ERISA Affiliate.

(b) All Canadian Pension Plans are duly registered under the ITA and all other
applicable laws which require registration. Each Canadian Credit Party and each
of their Subsidiaries has complied with and performed all of its obligations
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Canadian Pension Plan or Canadian Benefit Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit Plans have been made except where such
improvement could not be reasonably expected to have a Material Adverse Effect
and, in any event, no such improvements will result in a solvency deficiency or
going concern unfunded liability in the affected Canadian Pension Plans. The
pension fund under each Canadian Pension Plan is exempt from the payment of any
income tax and there are no taxes, penalties or interest owing in respect of any
such pension fund. All material reports and disclosures relating to the Canadian
Pension Plans required by such plans and any Legal Requirement to be filed or
distributed have been filed or distributed. There has been no partial
termination of any Canadian Pension Plan and no facts or circumstances have
occurred or existed that could result, or be reasonably anticipated to result,
in the declaration of a partial termination of any Canadian Pension Plan under
any Legal Requirement. There are no outstanding disputes concerning the assets
of the Canadian Pension Plans or the Canadian Benefit Plans. Each of the
Canadian Pension Plans is fully funded on both a going concern and on a solvency
basis (using actuarial methods and assumptions which are consistent with the
valuations last filed with the

 

89



--------------------------------------------------------------------------------

applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles). Each of the Canadian Borrower and its
Subsidiaries has withheld all employee withholdings and has made all employer
contributions to be withheld and made by it pursuant to applicable law on
account of the Canada and Quebec pension plans, employment insurance and
employee income taxes.

5.12 Title to Properties; Possession Under Leases.

(a) Except as set forth on Schedule 5.12 attached hereto, the Credit Parties and
each of their respective Subsidiaries have good and marketable title to, or a
valid leasehold interest in, all of their respective Property and assets that
are material to their respective business taken as a whole shown on the most
recent Consolidated balance sheet for the Credit Parties and their Subsidiaries
provided under the terms of Section 6.3(a) or Section 6.3(b), and all assets and
Property that are material to their respective business taken as a whole,
acquired since the date of such respective balance sheets, except for such
Property as is no longer used or useful in the conduct of their respective
businesses or as have been disposed of in the ordinary course of business or
otherwise in accordance with this Agreement, and except for minor defects in
title that do not interfere with the ability of the Credit Parties or any of
their Subsidiaries to conduct their respective businesses as now conducted or as
otherwise disclosed in the title insurance previously delivered to the US
Collateral Agent in accordance with the Original Agreement. All such assets and
Property are free and clear of all Liens other than those permitted by
Section 7.2 hereof.

(b) Except as set forth on Schedule 5.12 attached hereto, the Borrowers and each
of their respective Subsidiaries have no knowledge of any material default under
any material leases to which any of them is a party and under which any of them
is in occupancy, except where non-compliance does not affect such Borrower’s or
such Subsidiary’s use or occupancy thereof, as applicable, and all such material
leases are in full force and effect. Schedule 5.12 attached hereto sets forth
each of such leases of real Property in existence as of the Closing Date, and
upon the request of the Administrative Agent, the Borrowers will provide the
Administrative Agent with complete and correct copies of all of such leases of
real Property then in effect.

5.13 Assumed Names. As of the Closing Date, neither of the Borrowers, nor any of
their respective Subsidiaries, is currently conducting its business under any
assumed name or names, except as set forth on Schedule 5.13 attached hereto.
Upon written request by the Administrative Agent, each Borrower shall promptly
furnish the Administrative Agent with a then current listing of all assumed
names that such Borrower and/or any of its Subsidiaries is then utilizing in
conducting their respective businesses.

5.14 Investment Company Act. None of the Credit Parties or any of their
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended.

5.15 [Reserved]

5.16 Agreements. Schedule 5.16 attached hereto is a complete and correct list,
as of the Closing Date (after giving effect to the Acquisition), of (i) all
credit agreements or indentures for borrowed money and capitalized leases to
which any of the Credit Parties or any of their Subsidiaries

 

90



--------------------------------------------------------------------------------

is a party and all Property of any of the Credit Parties or any of their
Subsidiaries subject to any Lien securing such Indebtedness or capitalized lease
obligation, (ii) each letter of credit and guaranty to which any of the Credit
Parties or any of their Subsidiaries is a party, (iii) all other material
instruments in effect as of the date hereof providing for, evidencing, securing
or otherwise relating to any Indebtedness for borrowed money of any of the
Credit Parties or any of their Subsidiaries (other than the Indebtedness
hereunder), and (iv) all obligations of any of the Credit Parties or any of
their Subsidiaries to issuers of appeal bonds issued for account of any Credit
Party or any of its Subsidiaries. The Borrowers shall, upon, request by the
Administrative Agent, deliver to the Administrative Agent and the Lenders a
complete and correct copy of all such credit agreements, indentures, capitalized
leases, letters of credit, guarantees and other instruments described in
Schedule 5.16 or arising after the date hereof, including any modifications or
supplements thereto, as in effect on the date hereof.

5.17 Environmental Matters. Except as disclosed on Schedule 5.17 attached hereto
or in any of the environmental assessments or studies described on Schedule 5.17
attached hereto, to the Credit Parties’ knowledge: (a) each of the Credit
Parties and their Subsidiaries are in material compliance with all limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Requirement of
Environmental Law or Environmental Permit reasonably necessary to the conduct of
any material aspect of the business of any Credit Party or any of its
Subsidiaries; (b) each of the Credit Parties and their Subsidiaries (i) have
obtained and maintained in effect all Environmental Permits reasonably necessary
to the conduct of any material aspect of the business of any Credit Party or any
of its Subsidiaries, (ii) along with their respective Properties (whether leased
or owned) have been and are in material compliance with all applicable
Requirements of Environmental Law and Environmental Permits, (iii) along with
their respective Properties (whether leased or owned) are not subject to any
material (A) Environmental Claims or (B) Environmental Liabilities arising from
or based upon any act, omission, event, condition or circumstance occurring or
existing on or prior to the date hereof, and (iv) have not received individually
or collectively any notice of any material violation or alleged material
violation of any Requirements of Environmental Law or Environmental Permit or
any Environmental Claim in connection with their respective Properties; and
(c) none of the Credit Parties or any of their Subsidiaries has actual knowledge
of any material violation of any applicable Requirements of Environmental Law
and Environmental Permits by, or of any material Environmental Claims or
Environmental Liabilities arising against, any of the prior owners or operators
and predecessors in interest with respect to any of the Credit Parties’ or any
of their Subsidiaries’ respective Property.

5.18 No Change in Credit Criteria or Collection Policies. To the best knowledge
of the Credit Parties, there has been no material adverse change in credit
criteria or collection policies concerning Accounts of any Borrower or any of
its Subsidiaries since the date of the field exam for the Target described in
Section 4.2(o) which has had or which is likely to have, in the reasonable
judgment of any Responsible Officer of any Borrower, a Material Adverse Effect.

5.19 Solvency.

(a) Immediately after the consummation of the Term Loan Debt Transaction and the
other transactions contemplated hereunder to occur on the Closing Date, (i) the
fair value of the

 

91



--------------------------------------------------------------------------------

assets of each Credit Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Credit Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) each Credit Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) each Credit
Party will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted after the Closing Date; provided, however, that for
purposes of the foregoing representations and warranties by the Canadian
Subsidiaries set forth in clauses (i), (ii) and (iii), the contingent
liabilities of such Canadian Subsidiaries under the terms of the Guaranty and
under the terms of the guaranty by such Canadian Subsidiaries of the Term Loan
Debt shall be excluded. Notwithstanding the foregoing proviso, however, each
Canadian Subsidiary represents and warrants that applicable Canadian bankruptcy
and insolvency laws do not provide such Canadian Subsidiary with any fraudulent
conveyance or other similar defense to the enforcement of such Canadian
Subsidiary’s Obligations under the Guaranty or any applicable Security Document
to which such Canadian Subsidiary is a party.

(b) Immediately after the consummation of the Acquisition and the transactions
to occur on the Closing Date, (i) the property of each Canadian Credit Party, at
a fair valuation, is greater than the total amount of its debts and liabilities,
subordinated, contingent or otherwise; (ii) each Canadian Credit Party’s
property is sufficient, if disposed of at a fairly conducted sale under legal
process, to enable payment of all its obligations, due and accruing due;
(iii) each Canadian Credit Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities generally
become due; and (iv) each Canadian Credit Party has not ceased paying its
current obligations in the ordinary course of business as they generally become
due.

(c) No Credit Party intends to, or will permit any of its Subsidiaries to, and
no Credit Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

5.20 Status of Collateral. The Credit Parties are and shall be the sole owners,
free and clear of all Liens except in favor of the Applicable Agent or otherwise
permitted under Section 7.2 hereunder, of and fully authorized to sell,
transfer, pledge and/or grant a security interest in all of the applicable
Collateral (other than Excluded Collateral, as defined in the applicable
Security Documents), and (b) to the Credit Parties’ knowledge, each Account
included within the applicable Class of Borrowing Base meets the requirements of
the definition of Eligible Account, each item of Inventory included within the
applicable Class of Borrowing Base meets the requirements of the definition of
Eligible Inventory, each item of Equipment included within the US Borrowing Base
meets the requirements of the definition of Eligible Equipment, and each parcel
of Real Estate (other than the Excluded Real Estate) meets the requirements of
the definition of Eligible Real Estate.

5.21 Term Loan Debt Documents. Each of the Term Loan Debt Documents constitutes
the valid and binding obligation of the applicable US Credit Parties, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, and moratorium laws and other laws

 

92



--------------------------------------------------------------------------------

affecting creditors’ rights generally and by general principles of equity
regardless of whether considered in a proceeding in equity or at law. The Credit
Parties have no knowledge that any of the representations and warranties
contained in any of the Term Loan Debt Documents were not true and correct in
all material respects on and as of the date given or, except as consented to by
the Administrative Agent in writing or otherwise disclosed in writing to the
Administrative Agent prior to the Closing Date, that any of the material terms
thereof have been modified, amended or waived other than as permitted under
Section 7.19.

5.22 Transactions with Related Parties. Except as set forth on Schedule 5.22
attached hereto, any and all transactions, contracts, or other agreements
existing on the Closing Date which have been entered into by and among any
Credit Party and any officer, director, shareholder or Affiliate of any of the
Credit Parties (other than Permitted Affiliate Transactions), has been entered
into and made upon terms and conditions not less favorable to the applicable
Credit Parties than those terms which could have been obtained from wholly
independent and unrelated sources.

5.23 Patents, Trademarks and Copyrights. Schedule 5.23 hereto sets forth a true,
accurate and complete listing, as of the date hereof, of all patents, registered
trademarks and copyrights, and applications therefor, of each of the Credit
Parties and each of their Subsidiaries as of the Closing Date. Except as created
or permitted under the Loan Documents, no Lien exists with respect to the
interest of any Credit Party or any of its Subsidiaries in any such patents,
registered trademarks or copyrights or applications therefor, and no Credit
Party or any of its Subsidiaries has transferred or subordinated any interest it
may have in such patents, registered trademarks and copyrights and applications
therefor. The Borrowers shall, from time to time as necessary, deliver to the
Administrative Agent an updated Schedule 5.23 to this Agreement, together with a
certificate of a Responsible Officer of the Borrower certifying that the
information set forth on such schedule is true, correct and complete as of such
date, which schedule may be used to prepare additional Security Agreements, if
necessary.

5.24 Acquisition Documents. The Acquisition Documents, copies of all of which
have been delivered to the Administrative Agent, are true and correct copies
thereof and together comprise full and complete copies of all agreements among
the parties thereto, with respect to the transactions contemplated by such
Acquisition Documents, and there are no oral agreements or understandings not
contained therein relating to or modifying the substance thereof. The
Acquisition Documents are in full force and effect and have not been further
amended, terminated, rescinded or withdrawn, and no material provision has been
waived by any party thereto. Each of the Acquisition Documents constitutes the
valid and binding obligation of the Canadian Borrower in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy
laws and other laws affecting creditors’ rights generally and by general
principles of equity. No Borrower has knowledge that any of the representations
and warranties made by it in any of the Acquisition Documents were not true and
correct in all material respects on and as of the date given or, except as
consented to by the Agent in writing or otherwise disclosed in writing to the
Administrative Agent prior to the Closing Date, that any of the material terms
thereof have been modified, amended or waived.

 

6. Affirmative Covenants.

Until the Commitments have expired or been terminated and the Obligations shall
have been

 

93



--------------------------------------------------------------------------------

paid in full and all Letters of Credit shall have expired or terminated, each
Credit Party executing this Agreement covenants and agrees, jointly and
severally with all of the Credit Parties, to perform and observe (and cause each
of its Subsidiaries to perform and observe) each and all of the following
covenants and agreements:

6.1 Businesses and Properties. At all times: (a) do or cause to be done all
things necessary to obtain, preserve, renew and keep in full force and effect
the rights, licenses, permits, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its businesses; (b) maintain and operate
such businesses in the same general manner in which they are presently conducted
and operated, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or any discontinuance or sale of such
business permitted under Section 7.4; (c) comply in all material respects with
all Legal Requirements applicable to the operation of such businesses whether
now in effect or hereafter enacted (including without limitation, all Legal
Requirements relating to public and employee health and safety and all
Environmental Laws) and with any and all other Legal Requirements; and (d) keep
and maintain all Property material to the conduct of such businesses in good
repair, working order and condition, ordinary wear and tear excepted, and from
time to time make, or cause to be made, all necessary repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times.

6.2 Taxes. Pay and discharge promptly when due (giving effect to all extensions
of time permitted by the applicable Governmental Authority) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its Property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise, which, if unpaid, might give rise to Liens upon such
properties or any part thereof (except as otherwise permitted by Section 7.2
hereof), unless being contested in good faith by appropriate proceedings and as
to which adequate reserves in an amount not less than the aggregate amount
secured by such Liens have been established in accordance with GAAP; provided,
however, that such contested amounts giving rise to such Liens shall be
immediately paid upon commencement of any procedure or proceeding to foreclose
any of such Liens unless the same shall be validly stayed by a court of
competent jurisdiction or a surety bond, which is satisfactory in all respects
to the Administrative Agent , is delivered to the Administrative Agent for the
ratable benefit of the Lenders in an amount no less than such contested amounts.

6.3 Financial Statements and Information. Furnish to the Administrative Agent
each of the following:

(a) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Credit Parties, Annual Audited Financial Statements
of the Credit Parties and their Subsidiaries;

(b) as soon as available and in any event within thirty (30) days after the end
of each calendar month, Monthly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries;

 

94



--------------------------------------------------------------------------------

(c) concurrently with the financial statements provided for in Subsections
6.3(a) and 6.3(b) hereof, (1) an Officer’s Certificate, signed by a Responsible
Officer of the applicable Credit Party, and (2) if applicable, a written
certificate in Proper Form, identifying each Subsidiary which is otherwise
required by the provisions of Section 6.10 hereof to become a Guarantor at the
request of the Administrative Agent , but which has not yet done so as of the
date of such certificate, and providing an explanation of the reasons why each
such Subsidiary is not a Guarantor, signed by a Responsible Officer of the
applicable Credit Party;

(d) as soon as available and in any event within five (5) Business Days after
the date of issuance thereof (if any such audit report or management letter is
ever issued), any (1) interim or special audit report made by independent
accountants of the books of the Credit Parties or any of their Subsidiaries or
(2) management letter prepared by the independent public accountants who
reported on the financial statements provided for in Subsection 6.3(a) above,
with respect to the internal audit and financial controls of the Credit Parties
and their Subsidiaries;

(e) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) an Accounts report in a form as may be reasonably
required or requested by the Administrative Agent setting forth the sales,
collections and total customer debits and credits for the US Borrower and its
Domestic Subsidiaries, on a Consolidated and consolidating basis, for such
month, certified by a Responsible Officer of the US Borrower, and (2) an
Accounts report in a form as may be reasonably required or requested by the
Administrative Agent setting forth the sales, collections and total customer
debits and credits for the Canadian Borrower and its Canadian Subsidiaries, on a
Consolidated and consolidating basis, for such month, certified by a Responsible
Officer of the Canadian Borrower; provided, however, that when Aggregate
Availability is less than $15,000,000 for ten (10) consecutive Business Days,
such Accounts report shall be furnished weekly within three (3) Business Days
after the end of each week, and such weekly reporting shall remain in effect
thereafter until Aggregate Availability is $15,000,000 or greater for thirty
(30) consecutive days;

(f) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) an Inventory Designation Report with regard to the
US Borrower and its Domestic Subsidiaries in the form of Exhibit G, and (2) an
Inventory Designation Report with regard to the Canadian Borrower and its
Canadian Subsidiaries;

(g) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) Account agings and reconciliations, accounts payable
agings and reconciliations, lockbox statements and all other schedules,
computations and other information, all in reasonable detail, as may be
reasonably required or requested by the Administrative Agent with regard to the
US Borrower and its Domestic Subsidiaries, all certified by a Responsible
Officer of the US Borrower, and (2) Account agings and reconciliations, accounts
payable agings and reconciliations, lockbox statements and all other schedules,
computations and other information, all in reasonable detail, as may be
reasonably required or requested by the Administrative Agent with regard to the
Canadian Borrower and its Canadian Subsidiaries, all certified by a Responsible
Officer of the Canadian Borrower;

 

95



--------------------------------------------------------------------------------

(h) as soon as available and in any event within twenty (20) days after the end
of each calendar month, (1) a Borrowing Base Compliance Certificate for the US
Borrowing Base, signed by a Responsible Officer of the US Borrower in the form
attached hereto as Exhibit F, and (2) a Borrowing Base Compliance Certificate
for the Canadian Borrowing Base, signed by a Responsible Officer of the Canadian
Borrower in the form attached hereto as Exhibit F;

(i) as soon as available and in any event within thirty (30) days prior to the
commencement of each fiscal year of the Credit Parties, management-prepared
Consolidated financial projections of the Credit Parties and their Subsidiaries
for the immediately following three (3) fiscal years (setting forth such
projections on both an annual basis and on a monthly basis for the upcoming
fiscal year and on an annual basis only for the two (2) fiscal years
thereafter), such projections to be prepared and submitted in such format and
detail as reasonably requested by the Administrative Agent ; and

(j) such other information relating to the financial condition, operations and
business affairs of any Credit Party or any of its Subsidiaries as from time to
time may be reasonably requested by the Administrative Agent .

The Administrative Agent reserves the right to require information required to
be delivered in Sections 6.3(e)-(h) as frequently as weekly at any time an Event
of Default does not exist based on the Administrative Agent ‘s Permitted
Discretion or more frequently at any time Event of Default exists.

6.4 Inspections; Field Examinations; Appraisals and Physical Counts.

(a) Upon reasonable notice (which may be telephonic notice), at all reasonable
times and as often as the Administrative Agent may request, permit any
authorized representative designated by the Administrative Agent, including
without limitation, any consultant engaged by the Administrative Agent, together
with any authorized representatives of any Lender desiring to accompany the
Administrative Agent, to visit and inspect the Properties and financial records
of the Credit Parties and to make extracts from such financial records and
permit any authorized representative designated by the Administrative Agent
(together with any accompanying representatives of any Lender) to discuss the
affairs, finances and condition of the Credit Parties with any Responsible
Officer and the Credit Parties’ independent public accountants, as applicable.
The Administrative Agent agrees that it shall schedule any meeting with any such
independent public accountant through the applicable Borrower, and a Responsible
Officer of the applicable Borrower shall have the right to be present at any
such meeting.

(b) The Administrative Agent and any consultant of the Administrative Agent
shall each have the right to examine (and any authorized representatives of any
Lender shall have the right to accompany the Administrative Agent during any
such examination), as often as the Administrative Agent may request, the
existence and condition of the Accounts, books and records of any Borrower and
its Subsidiaries and to review their compliance with the terms and conditions of
this Agreement and the other Loan Documents, subject to governmental
confidentiality requirements. The Administrative Agent shall also have the right
to verify with any and all customers of any Borrower and its Subsidiaries the
existence and condition of the Accounts, as often as the

 

96



--------------------------------------------------------------------------------

Administrative Agent may require, without prior notice to or consent of any
Borrower or any of its Subsidiaries. Without in any way limiting the foregoing,
the Administrative Agent shall have the right to (i) conduct field examinations
of any Borrower and its Subsidiaries operations at such Borrower’s expense as
often as the Administrative Agent may request and (ii) to order and obtain an
appraisal of the Inventory, the Equipment and/or the Real Estate, as applicable,
of the applicable Borrower and its Subsidiaries by an appraisal firm
satisfactory to the Administrative Agent as often as the Administrative Agent
may request. Without in any way limiting the foregoing, each of the Borrowers
agrees to cooperate and to cause its Subsidiaries to cooperate in all respects
with the Administrative Agent and its representatives and consultants in
connection with any and all inspections, examinations and other actions taken by
the Administrative Agent or any of its representatives or consultants pursuant
to this Section 6.4. Each Borrower hereby agrees to promptly pay, upon demand by
the Administrative Agent (or the applicable Lender, if appropriate), any and all
fees and expenses incurred by the Administrative Agent or any Lender in
connection with any inspection, examination, appraisal or review permitted by
the terms of this Section 6.4; provided, however, that so long as no Default or
Event of Default is continuing, each Borrower shall only be obligated to pay for
(x) two field examinations during of such Borrower’s books and records, etc.
during each consecutive 12-month period (limited to the prevailing rate then
charged for field examinations, which is initially anticipated to be $850.00 per
day per examiner, plus all out-of-pocket expenses of the Administrative Agent
related to such filed examinations), (y) one Inventory appraisal of such
Borrower’s Inventory during each consecutive 12-month period, and (z) one
Equipment appraisal of the US Credit Parties’ Equipment and one Real Estate
appraisal of all real property then included within Eligible Real Estate during
any consecutive 12-month period, but only if the US Borrower has elected the
reappraisal option for the applicable annual Equipment and Real Estate Annual
Adjustments (other than the initial field examinations and appraisals for any
Accounts, Equipment and/or Inventory acquired through an acquisition or other
Investment permitted under the terms of this agreement, it being agreed that the
applicable Borrower shall be obligated to pay for each such initial field
examination and/or appraisal, as applicable, conducted with respect to each such
acquisition or Investment); provided further, however, that the Borrowers shall
only be obligated to pay or reimburse such fees and expenses of any Lender other
than the Administrative Agent to the extent incurred by such Lender after the
occurrence of any Default or Event of Default which has not been cured to the
satisfaction of the Administrative Agent or waived in writing by the
Administrative Agent and the Required Lenders.

6.5 Further Assurances. Upon request by the Administrative Agent, promptly
execute and deliver any and all other and further agreements and instruments and
take such further action as may be reasonably requested by the Administrative
Agent to (a) cure any defect in the execution and delivery of any Loan Document
or more fully to describe particular aspects of any of the Credit Parties’
agreements set forth in the Loan Documents or so intended to be, (b) to carry
out the provisions and purposes of this Agreement an the other Loan Documents,
and (c) grant, preserve, protect and perfect the first priority Liens created or
intended to be created by the Security Documents in the Collateral.

6.6 Books and Records. Maintain financial records and books in accordance with
accepted financial practice and GAAP.

 

97



--------------------------------------------------------------------------------

6.7 Insurance.

(a) Keep its insurable Properties adequately insured at all times by financially
sound and reputable insurers.

(b) Maintain such other insurance, to such extent and against such risks,
including fire and other risks insured against by extended coverage and employee
liability, as is customary with companies similarly situated and in the same or
similar businesses, provided, however, that such insurance shall insure the
Property of the applicable Borrower and each of its Subsidiaries against all
risk of physical damage, including without limitation, loss by fire, explosion,
theft, fraud and such other casualties as may be reasonably satisfactory to the
Administrative Agent, but in no event at any time in an amount less than the
replacement value of the Collateral.

(c) Maintain in full force and effect worker’s compensation coverage and public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with its operations and with
the use of any Properties owned, occupied or controlled by the applicable
Borrower or any of its Subsidiaries, in such amounts as the Administrative Agent
shall reasonably deem necessary.

(d) Maintain such other insurance as may be required by law or as may be
reasonably requested by the Administrative Agent for purposes of assuring
compliance with this Section 6.7.

All insurance covering tangible personal Property subject to a Lien in favor of
the Applicable Agent for the benefit of the Lenders granted pursuant to the
Security Documents shall provide that, in the case of each separate loss, the
full amount of insurance proceeds shall be payable to the Applicable Agent and
shall further provide for at least 30 days’ prior written notice to the
Applicable Agent of the cancellation or substantial modification thereof.

6.8 Employee Benefit Programs.

(a) At all times, except where a failure to comply with any of the following,
individually or in the aggregate, would or could reasonably be expected to
result in a material obligation or liability of any Credit Party: (i) make
contributions to each Plan in a timely manner and in an amount sufficient to
comply with the minimum funding standards requirements of ERISA;
(ii) immediately upon acquiring knowledge of (1) any Reportable Event in
connection with any Plan for which no administrative or statutory exemption
exists or (2) any Prohibited Transaction in connection with any Plan, that could
result in the imposition of material damages or a material excise tax on the US
Borrower or any Subsidiary thereof, furnish the Administrative Agent a statement
executed by a Responsible Officer of the US Borrower or such Subsidiary setting
forth the details thereof and the action which the US Borrower or any such
Subsidiary proposes to take with respect thereto and, when known, any action
taken by the Internal Revenue Service with respect thereto; (iii) notify the
Administrative Agent promptly upon receipt by the US Borrower or any Subsidiary
thereof of any notice of the institution of any proceedings or other actions
which may result in the termination of any Plan by the PBGC and furnish the
Administrative Agent with copies of such notice; (iv) pay when due, or within
any applicable grace period allowed by the PBGC, all required premium payments
to the PBGC; (v) furnish the Administrative Agent with copies of the annual
report for each Plan filed with the Internal Revenue Service not later than ten
(10) days after the

 

98



--------------------------------------------------------------------------------

Administrative Agent requests such report; (vi) furnish the Administrative Agent
with copies of any request for waiver of the funding standards or extension of
the amortization periods required by Sections 303 and 304 of ERISA or
Section 412 of the Code promptly after the request is submitted to the Secretary
of the Treasury, the Department of Labor or the Internal Revenue Service, as the
case may be; and (vii) pay when due all installment contributions required under
Section 302 of ERISA or Section 412 of the Code or within 10 days of a failure
to make any such required contributions when due furnish the Administrative
Agent with written notice of such failure.

(b) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, each Canadian Credit Party will, and will cause each of its
Subsidiaries to, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Canadian Pension
Plan or Canadian Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

(c) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Canadian Credit Party and each
Subsidiary of each Canadian Credit Party in a timely fashion in accordance with
the terms thereof, any funding agreements and all applicable laws.

(d) The Canadian Credit Parties shall deliver to the Administrative Agent (i) if
requested by the Administrative Agent, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction, order, notice, ruling or opinion that any Canadian Credit
Party or any Subsidiary of any Canadian Credit Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan;
(iii) notification within thirty (30) days of any increases having a cost to one
or more of the Canadian Credit Parties and their Subsidiaries in excess of
$50,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Credit Party was not previously contributing; and
(iv) notification within thirty (30) days of any voluntary or involuntary
termination of, or participation in, a Canadian Pension Plan or a Canadian
Benefit Plan.

6.9 Use of Proceeds. Subject to the terms and conditions contained herein, use
the proceeds of the Loans for (a) financing ongoing working capital needs of any
Borrower and its Subsidiaries not otherwise prohibited herein, including without
limitation, the issuance of Letters of Credit for the account of any Borrower or
any of its Subsidiaries in accordance with and subject to the terms of this
Agreement; (b) general corporate purposes of any Borrower or any of its
Subsidiaries in the ordinary course of business not otherwise prohibited herein;
(c) payment of the applicable Obligations, as provided in this Agreement;
(d) financing purchases and acquisitions permitted to be made by the applicable
Borrower under the terms of Section 7.4(e)(9), including without limitation, the
Acquisition; and (e) financing dividends and distributions permitted to be made
by the applicable Borrower under the terms of Section 7.11; provided, that no
proceeds of any Loan shall be used (w) for the purpose of purchasing or carrying
directly or indirectly any margin stock as defined in Regulation U (“Reg U”) of
the Board of Governors of the Federal Reserve System, (x) for the purpose of
reducing or retiring any Indebtedness which was originally incurred to

 

99



--------------------------------------------------------------------------------

purchase or carry any such margin stock, (y) for any other purpose which would
cause such Loan to be a “purpose credit” within the meaning of Reg U and (z) for
any purpose which would constitute a violation of Reg U or of Regulations G, T
or X of the Board of Governors of the Federal Reserve System or any successor
regulation of any thereof or of any other rule, statute or regulation governing
margin stock from time to time.

6.10 Guarantors, Joinder Agreements. Promptly inform the Administrative Agent of
the creation or acquisition of any Subsidiary of any Credit Party or the
commencement of any business operations by any Inactive Subsidiary after the
Closing Date and, within thirty (30) days after the written request of the
Administrative Agent delivered in accordance with Section 10.2 below, cause
(a) each such Subsidiary that is a Domestic Subsidiary to become a Guarantor of
the Obligations by execution and delivery to the Administrative Agent, for the
ratable benefit of the Lenders, of a Guaranty or a Joinder Agreement (if a
Joinder Agreement is requested by the Administrative Agent in lieu of a
Guaranty), (b) each such Subsidiary that is a Canadian Subsidiary to become a
Guarantor of the Canadian Obligations by execution and delivery to the Canadian
Administrative Agent, for the ratable benefit of the Canadian Lenders, of a
Guaranty or a Joinder Agreement (if a Joinder Agreement is requested by the
Administrative Agent in lieu of a Guaranty), (c) a first priority perfected
security interest (pari passu with a first priority security interest securing
the Term Loan Debt in accordance with and subject to the terms of the
Intercreditor Agreement) securing the Obligations to be granted to the US
Collateral Agent in all of the Equity Interests of each such Domestic Subsidiary
owned by any US Credit Party or any of its other Subsidiaries if such newly
acquired or created Subsidiary or previously Inactive Subsidiary is a Domestic
Subsidiary, or if such newly acquired or created Subsidiary or previously
Inactive Subsidiary is not a Domestic Subsidiary, then not more than sixty-five
percent (65%) of all issued and outstanding Equity Interests of such Subsidiary
shall be pledged as Collateral to the US Collateral Agent by each applicable US
Credit Party pursuant to the foregoing pledge requirement for Equity Interests,
(d) a first priority perfected security interest securing the Canadian
Obligations to be granted to the Canadian Collateral Agent in all of the Equity
Interests of each such Canadian Subsidiary owned by any Canadian Credit Party or
any of its other Subsidiaries, (e) cause each such Subsidiary that is a Domestic
Subsidiary to grant to the US Collateral Agent a security interest securing the
Obligations that is pari passu with a first priority security interest securing
the Term Loan Debt in accordance with and subject to the terms of the
Intercreditor Agreement (subject only to (i) Liens permitted under Sections
7.2(b) and (e) as to Accounts and Permitted Investment Securities which do not
have priority over the Lien of the US Collateral Agent, (ii) Liens permitted
under Section 7.2 as to all other Collateral which do not have priority over the
Lien of the US Collateral Agent, and (iii) purchase money Liens existing as of
the date of acquisition by the US Borrower or any other Domestic Subsidiary of
the US Borrower of such newly acquired Subsidiary, if applicable) in all
Accounts, Inventory, Equipment, general intangibles and other tangible and
intangible personal Property and all real Property owned at any time by such
Subsidiary and all products and proceeds thereof (subject to similar exceptions
as set forth in the Security Documents), (f) cause each such Subsidiary that is
a Canadian Subsidiary to grant to the Canadian Collateral Agent a security
interest securing the Canadian Obligations (subject only to (i) Liens permitted
under Sections 7.2(b) and (e) as to Accounts and Permitted Investment Securities
which do not have priority over the Lien of the Canadian Collateral Agent,
(ii) Liens permitted under Section 7.2 as to all other Collateral which do not
have priority over the Lien of the Canadian Collateral Agent, and (iii) purchase
money Liens existing as of the date of acquisition by

 

100



--------------------------------------------------------------------------------

the Canadian Borrower or any other Canadian Subsidiary of the Canadian Borrower
of such newly acquired Subsidiary, if applicable) in all Accounts, Inventory,
Equipment, general intangibles and other tangible and intangible personal
Property and all real Property owned at any time by such Subsidiary and all
products and proceeds thereof (subject to similar exceptions as set forth in the
Security Documents), and (g) cause such Subsidiary to deliver to the Agent such
related certificates, legal opinions and documents (including Organizational
Documents) as the Agent may reasonably require; provided, however, that any
Subsidiary that is not a Domestic Subsidiary or a Canadian Subsidiary shall not
be required to become a Guarantor or grant any Liens hereunder. To the extent
reasonably feasible, all of the foregoing requirements shall be affected by the
execution and delivery of a Joinder Agreement in a form acceptable to the
Applicable Agent.

6.11 Notice of Events. Notify the Administrative Agent within one (1) Business
Day after any Responsible Officer of any of the Credit Parties acquires
knowledge of the occurrence of, or if any of the Credit Parties causes or
intends to cause, as the case may be, any of the following: (i) the institution
of any lawsuit, administrative proceeding or investigation affecting any Credit
Party or any of its Subsidiaries, including without limitation, any audit by the
Internal Revenue Service or the Canada Revenue Agency, the adverse determination
under which could reasonably be expected to have a Material Adverse Effect;
(ii) any development or change in the business or affairs of any Credit Party or
any of its Subsidiaries which has had or which is likely to have, in the
reasonable judgment of any Responsible Officer of any of the Credit Parties, a
Material Adverse Effect; (iii) any Event of Default or Default, together with a
reasonably detailed statement by a Responsible Officer on behalf of the
applicable Borrower of the steps being taken to cure the effect of such Event of
Default or Default; (iv) the occurrence of a default or event of default by any
Credit Party or any of its Subsidiaries under any agreement or series of related
agreements to which it is a party, which default or event of default could
reasonably be expected to have a Material Adverse Effect; (v) any material
violation by, or investigation of any Credit Party or any of its Subsidiaries in
connection with any actual or alleged material violation of any Legal
Requirement imposed by the Environmental Protection Agency, the Occupational
Safety and Health Administration or any other Governmental Authority which has
or is likely to have, in the reasonable judgment of any Responsible Officer of
any Credit Party, a Material Adverse Effect; (vi) any significant change in the
accuracy of any material representations and warranties of any Credit Party or
any of its Subsidiaries in this Agreement or any other Loan Document (including
without limitation, the representations and warranties in Section 5.20(b));
(vii) the delivery of any written notice of default or event of default to any
US Credit Party by any representative or holder of any Term Loan Debt;
(viii) any amendment or modification of the Term Loan Debt Documents, such
notice to be accompanied by copies of the actual amendment or modification
documents; and (ix) any of the following: (1) the occurrence of a Reportable
Event with respect to any Plan; (2) the institution of any steps by the US
Borrower, any ERISA Affiliate, the PBGC or any other Person to terminate any
Plan; (3) the institution of any steps by the Borrower or any ERISA Affiliate to
withdraw from any Plan; (4) a Prohibited Transaction in connection with any
Plan; (5) any material increase in the contingent liability of the US Borrower
or any Subsidiary of the US Borrower with respect to any post-retirement welfare
liability; or (6) the taking of any action by, or the threatening of the taking
of any action by, the Internal Revenue Service, the Department of Labor or the
PBGC with respect to any of the foregoing.

 

101



--------------------------------------------------------------------------------

6.12 Environmental Matters. Without limiting the generality of Section 6.1(c)
hereof, (a) comply in all material respects with all material limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Requirement of
Environmental Law, or Environmental Permit; (b) obtain and maintain in effect
all Environmental Permits reasonably necessary to the conduct of any material
aspect of its business; and (c) keep its Property free of any Environmental
Claims or Environmental Liabilities, other than Environmental Claims or
Environmental Liabilities, contingent or otherwise, disclosed in Schedule 5.17
attached hereto or any of the environmental assessments or studies described in
Schedule 5.17 attached hereto. In the event that any Credit Party or any of its
Subsidiaries receives any demand or claim from any Person, including without
limitation, any Governmental Authority, asserting the liability of any Credit
Party or any of its Subsidiaries as a result of any Environmental Liabilities or
requesting or requiring that any Environmental Liabilities be remediated by any
Credit Party or any of its Subsidiaries, such Credit Party agrees to promptly
take action and thereafter diligently pursue the same to completion in a manner
necessary to cause the applicable Environmental Liabilities to be remediated as
soon as reasonably possible in accordance with all applicable Requirements of
Environmental Law. Each Credit Party, jointly and severally with all other
Credit Parties, hereby indemnifies and agrees to hold the Agents and the Lenders
harmless from and against any and all liability, loss, damage, suit, action or
proceeding arising out of its respective business or the business of any of its
Subsidiaries, pertaining to any Environmental Liabilities, including without
limitation, claims of any Governmental Authority or any other Person arising
under any Requirement of Environmental Law; provided, that the foregoing
indemnity shall not apply to the extent, but only to the extent the applicable
liability, loss, damage, suit, action or proceeding is caused by the willful
misconduct, knowing and willful breach of any Loan Document or gross negligence
of the party seeking indemnification.

6.13 End of Fiscal Year. Cause each of its fiscal years to end on June 30th of
the applicable year.

6.14 Pay Obligations and Perform Other Covenants. Make full and timely payment
of the Obligations for which such Credit Party is obligated and liable, whether
now existing or hereafter arising, as and when due and payable, duly comply with
all of the terms and covenants contained in this Agreement and in each of the
other applicable Loan Documents at all times and places and in the manner set
forth therein, and except for the filing of continuation statements and the
making of other filings by the Applicable Agent as secured party or assignee, at
all times take all actions necessary to maintain the Liens and security
interests provided for under or pursuant to this Agreement and the Security
Documents as valid perfected first priority Liens on the Collateral intended to
be covered thereby (pari passu with the first priority Liens securing the Term
Loan Debt in accordance with and subject to the terms of the Intercreditor
Agreement with respect to the US Collateral, and subject only to the Liens
expressly permitted by Section 7.2 hereof with respect to all Collateral) and
supply all information to the Applicable Agent necessary for such maintenance.

6.15 Cash Dominion; Collection and Application of Accounts.

(a) At the applicable Borrower’s own cost and expense, arrange (and cause each
of its Subsidiaries to arrange) for remittances on all Accounts to be made
(i) directly to one or more lockboxes designated by the Applicable Agent under
the terms of the applicable Lockbox

 

102



--------------------------------------------------------------------------------

Agreement, or (ii) in such other manner as the Administrative Agent may direct.
Unless the procedures discussed in Section 6.15(b) below are then in effect, and
in any event, at all times that no Revolving Loans and Letter of Credit Exposure
Amount are outstanding, (1) the proceeds of all Accounts collected through such
lockboxes or any other manner shall not be required to be remitted to the
Applicable Agent for application to the applicable Revolving Loans and for other
disbursements approved by the Applicable Agent as set forth in Section 6.15(b)
below, but instead shall be available for unrestricted use by the applicable
Borrower (or its respective Subsidiary), subject to the other terms of this
Agreement (including without limitation, the negative covenants of Article 7),
so long as any collected cash proceeds not applied against the applicable
Obligations or otherwise utilized as permitted hereby, remain pledged as
Collateral hereunder (i.e., invested as Permitted Investment Securities or held
in JPMorgan or JPMorgan Canada, as applicable, deposit accounts or other
accounts covered by a Tri-Party Agreement) and (2) the Applicable Agent shall
not cause any funds then available in any deposit account covered by any
Tri-Party Agreement evidencing control for purposes of perfection of such
Collateral Agent’s Lien (as opposed to facilitating the collection of Accounts)
to be transferred or paid to the Applicable Agent for any purpose.

(b) If (i) a Default or Event of Default shall occur, (ii) average Aggregate
Availability during any consecutive thirty (30) day period shall be less than
$20,000,000, or (iii) Aggregate Availability shall be less than $15,000,000 at
any time, then all remittances on all Accounts processed through the lockboxes
and received by the Applicable Agent in accordance with Section 6.15(a) shall at
all times thereafter be promptly deposited in one or more controlled
disbursement or other accounts designated by the Applicable Agent, subject to
withdrawal by the Applicable Agent only, as hereinafter provided and in
connection therewith, the Applicable Agent and JPMorgan or JPMorgan Canada, as
applicable, are irrevocably authorized to cause all remittances on all Accounts
received by the Applicable Agent or JPMorgan or JPMorgan Canada, as applicable,
from whatever means, whether pursuant to the applicable Lockbox Agreement, any
Tri-Party Agreement or otherwise, to be promptly deposited in such account or
accounts designated by the Applicable Agent. All remittances and payments that
are deposited and received by any Applicable Agent in accordance with the
foregoing provisions of this Section 6.15(b) will be applied by such Agent on
the same day received (or on the next Business Day in the case of remittances
and payments received after 11:00 a.m.) to reduce the outstanding balance of the
applicable Revolving Loans, subject to the continued accrual of interest for one
(1) Business Day (or two Business Days in the case of remittances and payments
received after 11:00 a.m.) on the applicable Revolving Loan balances paid by
such remittances and payments and in any event subject to final collection in
cash of the item deposited.

(c) Once the procedures described in Section 6.15(b) above are implemented in
accordance with the terms thereof, such procedures shall continue in effect at
all times thereafter unless and until (i) the applicable Default or Event of
Default shall have been cured to the satisfaction of the Agent, or (ii) average
Aggregate Availability during any subsequent thirty (30) day consecutive day
period is greater than $30,000,000, as the case may be.

(d) Notwithstanding any provision to the contrary in this Section 6.15, neither
Borrower nor any of its respective Subsidiaries shall be permitted to have from
time to time local depository accounts maintained with financial institutions
other than JPMorgan or JPMorgan

 

103



--------------------------------------------------------------------------------

Canada, as applicable, for local remittances, payroll, trust and escrow services
of the applicable Borrower and its respective Subsidiaries in the ordinary
course of business, with not more than $500,000 in the aggregate being permitted
to be held in all such local depository or remittance accounts at any one time,
provided in each case all such accounts remain subject to a Tri-Party Agreement
and which such permitted amounts in such accounts shall not be subject to
periodic sweeps to a controlled disbursement account with the Applicable Agent
unless an Event of Default then exists.

(e) As long as the procedures implemented under Section 6.15(b) above are in
effect and are continuing, and except as otherwise permitted under
Section 6.15(d) above, each Borrower and its respective Subsidiaries shall cause
all payments, if any, received by such Borrower or any of its Subsidiaries on
account of Accounts which are not forwarded directly to the above-described
lockbox(es) or accounts (whether in the form of cash, checks, notes, drafts,
bills of exchanges, money orders or otherwise) to be promptly deposited in the
form received (but with any endorsements of such Borrower or its applicable
Subsidiary necessary for deposit or collection) in the account or accounts
designated by the Applicable Agent in accordance with the provisions of
Section 6.15(a) above.

6.16 Accounts and Other Collateral Matters. Maintain books and records
pertaining to the respective Collateral owned by any Credit Party in detail,
form and scope as the Administrative Agent shall reasonably require. Each Credit
Party will, promptly after any of its Responsible Officers learns thereof,
report to the Administrative Agent any material loss or destruction of, or
substantial damage to, any of the Collateral, and any other matters materially
affecting the value, enforceability or collectibility of any of the Collateral.
If any amount payable under or in connection with any Account is evidenced by a
promissory note or other instrument, as such terms are defined in the Uniform
Commercial Code, such promissory note or instrument shall be promptly pledged,
endorsed, assigned and delivered to the Administrative Agent as additional
Collateral if the original principal amount of such promissory note or
instrument is $50,000 or greater. No Credit Party shall redate, or allow any of
its Subsidiaries to redate, any invoice or sale or without written notice to the
Administrative Agent, make or allow to be made sales on extended dating beyond
that customary in the industry. No Credit Party nor any of its Subsidiaries
shall be entitled to pledge any Agent’s or any Lender’s credit on any purchases
or for any purpose whatsoever.

6.17 Agreements. Promptly after Administrative Agent’s request, the Borrower
shall deliver or cause to be delivered to the Administrative Agent copies of all
material employment agreements, management fee agreements, tax sharing
agreements, loan agreements, notes and other documentation evidencing any
Indebtedness of any Credit Party or any of its Subsidiaries which the
Administrative Agent may request.

6.18 Canadian Borrower Merger. On the Closing Date, (a) the Canadian Borrower
shall be amalgamated with Holdco and the Target, with the amalgamated entity to
be named “Kane Veterinary Supplies Ltd.” and be a wholly-owned Subsidiary of the
US Borrower (the “Canadian Borrower Merger”), with such entity thereafter being
deemed to be the Canadian Borrower for purposes of this Agreement and all other
Loan Documents, and (b) such amalgamated entity shall cause each of the
following items to be delivered to the Applicable Agent, in Proper Form:

(a) a Joinder Agreement executed by such amalgamated entity in favor of the
Canadian Administrative Agent, whereby such amalgamated entity confirms that it
has become the Canadian Borrower and joins in the execution and delivery of this
Agreement, the applicable Security Documents and all other Loan Documents
executed by the Canadian Borrower;

 

104



--------------------------------------------------------------------------------

(b) a Security Agreement executed by such amalgamated entity in favor of the
Canadian Administrative Agent covering all trademarks then owned by such
amalgamated entity;

(c) one or more Tri-Party Agreements in favor of the Canadian Collateral Agent
covering all of the deposit accounts then maintained by such amalgamated entity;

(d) a certificate of corporate resolutions and incumbency executed by the
Secretary or an Assistant Secretary of such amalgamated entity dated as of the
date of the Canadian Borrower Merger, authorizing (i) such amalgamated entity to
enter into all transactions contemplated under the terms of the above-described
Joinder Agreement and Security Agreement, and (ii) the delivery by such
amalgamated entity of such Joinder Agreement, Security Agreement and all other
Loan Documents to be executed and delivered by such amalgamated entity as of the
date of the Canadian Borrower Merger;

(e) one copy of each of the documents reasonably required by the Administrative
Agent to evidence the consummation of the Canadian Borrower Merger, together
with reasonably acceptable evidence that all material consents, approvals and
filings required by any Governmental Authority in connection with the Canadian
Borrower Merger have been obtained and made;

(f) evidence that all legal matters in connection with the Canadian Borrower
Merger are satisfactory to the Administrative Agent in its sole reasonable
discretion;

(g) a legal opinion from Blake, Cassels & Graydon, LLP, the independent counsel
for the Canadian Credit Parties, dated as of the date of the Canadian Borrower
Merger, addressed to the Canadian Administrative Agent and acceptable in all
respects to the Canadian Administrative Agent in its sole reasonable discretion;

(h) payoff letters and other documents, all in Proper Form, as may be reasonably
required by the Canadian Administrative Agent to grant to the Canadian
Collateral Agent, for the ratable benefit of the Canadian Lenders, a valid,
perfected and enforceable first priority Lien on and security interest in the
Canadian Collateral owned by the Target (subject only to the Liens permitted
under Section 7.2 hereof);

(i) distribution by such amalgamated entity to the US Borrower of all issued and
outstanding Equity Interests of Rogz, Inc., a Missouri corporation (“Rogz”), so
as to cause Rogz to be a direct Subsidiary of the US Borrower;

(j) a Joinder Agreement executed by Rogz in favor of the Administrative Agent,
whereby Rogz becomes a US Credit Party and Guarantor and joins in the execution
and delivery of this Agreement, a Guaranty, the applicable Security Documents
executed by the Domestic Subsidiaries and the Contribution Agreement;

 

105



--------------------------------------------------------------------------------

(k) one or more Tri-Party Agreements in favor of the US Collateral Agent
covering all of the deposit accounts then maintained by Rogz;

(l) a certificate of corporate resolutions and incumbency executed by the
Secretary or an Assistant Secretary of Rogz dated as of the date of the Canadian
Borrower Merger, authorizing (i) Rogz entity to enter into all transactions
contemplated under the terms of the above-described Joinder Agreement, and
(ii) the delivery by Rogz of such Joinder Agreement and all other Loan Documents
to be executed and delivered by Rogz as of the date of the Canadian Borrower
Merger; and

(m) payoff letters and other documents, all in Proper Form, as may be reasonably
required by the Administrative Agent to grant to the US Collateral Agent, for
the ratable benefit of the US Lenders, a valid, perfected and enforceable first
priority Lien on and security interest in the US Collateral owned by the Rogz
(subject only to the Liens permitted under Section 7.2 hereof).

 

7. Negative Covenants.

Until the Revolving Credit Commitments have expired or been terminated and the
Obligations shall have been paid in full and all Letters of Credit shall have
expired or terminated, each Credit Party executing this Agreement covenants and
agrees, jointly and severally with all of the Credit Parties, that it will not
do (and will not suffer or permit any of its Subsidiaries, if any, to do) any of
the following:

7.1 Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee or become or remain liable with respect to any Indebtedness, absolute,
contingent, or otherwise, except the following:

(a) Indebtedness to the Lenders and the Agents pursuant hereto;

(b) Indebtedness secured by Liens permitted by Section 7.2 hereof;

(c) Purchase money Indebtedness (including the amount of any Capital Lease
Obligations required to be capitalized and included as a liability on the
consolidated balance sheet of the Borrowers and their Subsidiaries) incurred to
finance Capital Expenditures (to the extent otherwise permitted hereunder);

(d) The Term Loan Debt, with no renewals, extensions or increases of any thereof
being permitted (other than “payments-in-kind” of accrued and unpaid interest),
unless the same has been approved in writing by the Administrative Agent and the
Required Lenders or the same is expressly permitted under the terms of the
Intercreditor Agreement;

(e) Other liabilities or Indebtedness existing on the date of this Agreement and
set forth on Schedule 5.16 attached hereto;

(f) Current accounts payable and unsecured current liabilities (including
current accrued expenses), not the result of borrowings, to vendors, suppliers,
landlords, lessors and persons providing services, for expenditures on ordinary
trade terms for goods and services normally required by the applicable Borrower
or any of its Subsidiaries in the ordinary course of business;

 

106



--------------------------------------------------------------------------------

(g) Indebtedness of any Guarantor of the US Obligations to the US Borrower or to
any other Guarantor of the US Obligations, or the Indebtedness of the US
Borrower to any Guarantor of the US Obligations, or Indebtedness of any
Guarantor of the Canadian Obligations to the Canadian Borrower or to any other
Guarantor of the Canadian Obligations, or the Indebtedness of the Canadian
Borrower to any Guarantor of the Canadian Obligations, provided that none of the
foregoing Indebtedness may be cancelled, compromised or otherwise discounted in
any respect without the written consent of the Required Lenders;

(h) Current and deferred taxes and other assessments and governmental charges
(to the extent permitted by Section 7.2(e) hereof);

(i) Customary and prudent Hedging Obligations entered into in the ordinary
course of business with any Agent, any Lender or any of their respective
Affiliates for the sole purpose of protecting the applicable Borrower and its
Subsidiaries against fluctuations in interest rates, currency exchange rates and
similar risks, so long as such Hedging Obligations are not speculative in nature
and are incurred in the normal course of business and consistent with industry
practices;

(j) Refinancing Indebtedness, to the extent the same relates to any Indebtedness
permitted by Sections 7.1(c) and 7.1(e) hereof;

(k) Contingent Liabilities permitted pursuant to Section 7.3;

(l) Indebtedness arising under any performance or surety bond entered in the
ordinary course of business;

(m) Unsecured Indebtedness assumed, acquired or incurred pursuant to any
acquisition permitted under Section 7.4(e)(7), provided, that (1) all such
Indebtedness constitutes Subordinated Indebtedness, and (2) the aggregate
principal amount of all such Indebtedness assumed, acquired or incurred,
together with the cash purchase price paid, in connection with all such
acquisitions permitted under Section 7.4(e)(9) does not exceed in the aggregate
during the period from the Closing Date through the Revolving Credit Termination
Date the applicable aggregate consideration limits set forth in
Section 7.4(e)(9);

(n) Indebtedness incurred to finance the purchase or maintenance of
publicly-tradable securities owned by any Credit Party, so long as (1) such
Indebtedness is secured by all such securities, (2) such Indebtedness does not
exceed $500,000 in the aggregate at any one time outstanding, and (3) Aggregate
Availability is $15,000,000 or greater at all times for the 90-day period prior
to such purchase or acquisition and immediately after giving effect to the
applicable down payment for such securities then being acquired; and

(o) Other Indebtedness in an aggregate amount not to exceed at any one time
outstanding the difference between $3,000,000 and the principal amount of
Indebtedness then outstanding and permitted under Section 7.1(n).

 

107



--------------------------------------------------------------------------------

The Agents, the Lenders and each Credit Party agree that, notwithstanding
anything contained in Section 7.1(g) or in any other provision contained in this
Agreement which may appear to be to the contrary, the payment of any and all
Indebtedness permitted by Sections 7.1(g) hereof, including without limitation,
all Indebtedness now or hereafter outstanding and owing by any Credit Party to
another Credit Party under the Contribution Agreement (together with any and all
Liens from time to time securing the same as permitted by Section 7.2(i)
hereof), is hereby made and at all times hereafter shall be inferior and
subordinate in all respects to the Obligations from time to time owing to any
Agent or any Lender pursuant hereto and to any Lien against any Collateral from
time to time now or hereafter securing any of such Obligations pursuant to the
terms hereof and the Security Documents. Additionally, the Agents, the Lenders
and each Credit Party agree that, notwithstanding anything contained in any
provision of this Agreement, any and all contractual, statutory or
constitutional Liens which may now or hereafter held by any Borrower against any
Property of any of such Borrower’s Subsidiaries as a result of any intercompany
lease or sublease by such Borrower to any of its Subsidiaries of any real
Property owned or leased by such Borrower are, and at all times hereafter shall
be, inferior and subordinate in all respects to any Lien now or hereafter held
by the Applicable Agent, for the ratable benefit of the applicable Lenders,
against any Collateral as security for any of the Obligations pursuant to the
terms hereof and the Security Documents. Each of the Credit Parties agrees to
execute and deliver on its own behalf, and to cause to be executed and delivered
by and on behalf of any of its Subsidiaries, any and all subordination
agreements, in form and content reasonably acceptable to the Administrative
Agent, which the Administrative Agent may hereafter require to further evidence
the subordination of the payment of the Indebtedness permitted by Section 7.1(g)
above, the Liens permitted by Section 7.2(i) and any such contractual, statutory
or constitutional landlord’s Liens held by any Borrower.

7.2 Liens. Create or suffer to exist any Lien upon any of its Property
(including without limitation, Equity Interests in any Credit Party’s
Subsidiaries) now owned or hereafter acquired, or acquire any Property upon any
conditional sale or other title retention device or arrangement or any purchase
money security agreement; provided, however, that the Credit Parties and their
Subsidiaries (or any of them) may create or suffer to exist:

(a) Liens in effect on the date hereof and which are described on Schedule 7.2
attached hereto, provided, that the Property covered thereby does not increase
in scope and such Liens may not be renewed and extended, unless the same relate
to Refinancing Indebtedness permitted by Section 7.1(e) above;

(b) Liens against the Collateral in favor of the US Collateral Agent for the
ratable benefit of the US Lenders as security for the US Obligations and the
holders of the Term Loan Debt in accordance with and subject to the terms of the
First Intercreditor Agreement, and Liens against the Canadian Collateral in
favor of the Canadian Collateral Agent for the ratable benefit of the Canadian
Lenders as security for the Canadian Obligations;

(c) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
old-age pensions and other social security benefits (not including any lien
described in Section 412(m) of the Code);

 

108



--------------------------------------------------------------------------------

(d) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, vendors’ and landlords’ liens and other similar liens, incurred
in good faith in the ordinary course of business and securing obligations which
are incurred in the ordinary course of business and are not overdue for a period
of more than 30 days or which are being contested in good faith by appropriate
proceedings pursued in good faith and as to which the applicable Borrower or any
of its Subsidiaries, as the case may be, shall, to the extent required by GAAP,
consistently applied, have set aside on its books adequate reserves;

(e) Liens securing the payment of taxes, assessments and governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA),
that are not delinquent, are permitted by Section 6.2 hereof, or are being
diligently contested in good faith by appropriate proceedings and as to which
adequate reserves have been established in accordance with GAAP; provided,
however, that (1) a Reserve against the applicable Class of Availability will be
established in an amount equal to the aggregate amount of any and all such
federal, state or local taxes which are being diligently contested and (2) the
aggregate amount of overdue taxes being diligently contested in good faith at
any one time secured by such Liens shall not exceed $1,000,000;

(f) Zoning restrictions, easements, licenses, reservations, provisions,
covenants, conditions, waivers, restrictions on the use of property or minor
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under a landlord or owner of the
leased property, with or without consent of the lessee) which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

(g) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business;

(h) Purchase money Liens securing the Indebtedness permitted by Section 7.1(c)
above, provided, as a result of the creation of any such Lien, (i) no Default or
Event of Default shall have occurred and is continuing, (ii) the principal
amount of such Lien does not exceed 100% of the purchase price of the asset
acquired with such permitted Indebtedness plus accrued interest on such
Indebtedness plus protective advances made by the holder of such permitted
Indebtedness, and (iii) such Lien shall not apply to any other Property other
than the asset acquired with such purchase money Indebtedness;

(i) Liens in favor of the US Borrower or any Guarantor of the US Obligations
securing any Indebtedness of the US Borrower or any Guarantor of the US
Obligations permitted pursuant to Sections 7.1(g) hereof, or Liens in favor of
the Canadian Borrower or any Guarantor of the Canadian Obligations securing any
Indebtedness of the Canadian Borrower or any Guarantor of the Canadian
Obligations permitted pursuant to Sections 7.1(g) hereof;

(j) Liens on fixed assets securing Indebtedness permitted to be assumed,
acquired or incurred in connection with acquisitions permitted under
Section 7.4(e)(9), provided, (i) the applicable Lien existed on the applicable
Property prior to the acquisition thereof by the applicable

 

109



--------------------------------------------------------------------------------

Borrower or any Subsidiary or existed on any Property of any Person that becomes
a Subsidiary of the applicable Borrower after the date hereof prior to the time
such Person becomes a Subsidiary, (ii) the applicable Lien shall not apply to
any other Property of the applicable Borrower or any Subsidiary, and (iii) the
applicable Lien shall secure only those obligations which it secures on the date
of the applicable acquisition or the date such Person becomes a Subsidiary, as
the case may be;

(k) Liens consisting of bankers’ liens and rights of setoff, but only to the
extent permitted under any applicable Tri-Party Agreements, and in each case,
arising by operation of law, and Liens on documents presented in letter of
credit drawings; and

(l) Liens on securities securing Indebtedness to the extent permitted in
accordance with Section 7.1(n).

Provided, however, notwithstanding anything contained above in this Section 7.2
to the contrary, if any of the permitted Liens are of the type that are being
contested in good faith by appropriate proceedings as to any Borrower or any of
its Subsidiaries, the Indebtedness giving rise to such contested Lien(s) must be
immediately paid upon commencement of any foreclosure process or proceeding with
respect to such Lien(s) unless the same shall be effectively stayed or a surety
bond with respect thereto (which is satisfactory in all respects to the
Administrative Agent), is posted.

7.3 Contingent Liabilities. Create, incur, suffer or permit to exist, directly
or indirectly, any Contingent Obligations, other than:

(a) The Obligations of each Guarantor to the Applicable Agent and the applicable
Lenders under the terms of any Guaranty;

(b) The guarantees by any US Credit Party of the Term Loan Debt;

(c) Any Contingent Obligations of any Borrower under any Hedging Obligations
permitted by Section 7.1(i) above;

(d) The guarantees by the applicable Borrower of any Indebtedness of any other
Credit Party or by any Credit Party of any Indebtedness of the applicable
Borrower if such Indebtedness so guaranteed is permitted under the terms of
Section 7.1 above;

(e) Endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(f) Obligations in respect of Letters of Credit;

(g) Agreements evidencing any Hedging Obligations to the extent permitted by
Section 7.3(c); and

(h) obligations relating to Liens permitted under Sections 7.2(c), 7(d), 7(e),
7(f) or 7(g).

 

110



--------------------------------------------------------------------------------

7.4 Mergers, Consolidations and Dispositions and Acquisitions of Assets. In any
single transaction or series of related transactions, directly or indirectly:

(a) Wind up its affairs, liquidate or dissolve;

(b) Be a party to any merger, consolidation or amalgamation;

(c) Sell, convey, lease, transfer or otherwise dispose of all or any portion of
the assets (except for (1) the sale of Inventory in the ordinary course of
business for fair and adequate consideration and (2) the sale of equipment,
fixtures and other assets in accordance with the terms of Section 7.4(e)(5)
below) of any Borrower and/or its Subsidiaries, or agree to take any such
action;

(d) Sell, assign, pledge, transfer or otherwise dispose of, or in any way part
with control of, any Equity Interests of any of its Subsidiaries or any
Indebtedness or obligations of any character of any of its Subsidiaries, or
permit any such Subsidiary to do so with respect to any Equity Interests of any
other Subsidiary or any Indebtedness or obligations of any character of any
Borrower or any of its Subsidiaries, or permit any of its Subsidiaries to issue
any additional Equity Interests other than to the applicable or any wholly-owned
Subsidiary of such Borrower; or

(e) Purchase or otherwise acquire, directly or indirectly, in a single
transaction or a series of related transactions, all or a substantial portion of
the assets of any Person or any shares of Equity Interests of, or similar
interest in, any Person;

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken, so long as no Default or Event of Default
then exists or would exist immediately after giving effect to the applicable
event:

(1) any Domestic Subsidiary of the US Borrower may merge or consolidate with the
US Borrower or any other Domestic Subsidiary of the US Borrower, provided, that
if one or more of the entities so merging or consolidating was a Guarantor of
the US Obligations, and if the surviving entity is not the US Borrower or is not
yet a Guarantor of the US Obligations, such surviving entity must become a US
Credit Party simultaneously with such merger by executing and delivering to the
Applicable Agent a Joinder Agreement, together with all requested Security
Documents, as required at such time by such Agent, appropriately completed in
Proper Form;

(2) the Canadian Borrower Merger may occur in accordance with the terms and
requirements of Section 6.18, and any other Canadian Subsidiary (other than the
Target) of the Canadian Borrower may merge, amalgamate or consolidate with the
Canadian Borrower or any other Canadian Subsidiary of the Canadian Borrower,
provided, that if one or more of the entities so merging or consolidating was a
Guarantor of the Canadian Obligations, and if the surviving entity is not the
Canadian Borrower or is not yet a Guarantor of the Canadian Obligations, such
surviving entity must become a Canadian Credit Party simultaneously with such
merger by executing and delivering to the Applicable Agent a Joinder Agreement,
together with all requested Security Documents, as required at such time by such
Agent, appropriately completed in Proper Form;

 

111



--------------------------------------------------------------------------------

(3) any of the US Borrower’s Subsidiaries may sell, lease, transfer or otherwise
dispose of any of its assets to the US Borrower or any other Domestic Subsidiary
of the Borrower, provided, that if the entity selling, leasing, transferring or
otherwise disposing of its assets is a Guarantor of the US Obligations, and if
the entity to whom the sale, lease, transfer or other disposition was made is
not the US Borrower or is not yet a Guarantor of the US Obligations, such entity
must become a US Credit Party simultaneously with the consummation of such
lease, transfer or disposition by executing and delivering to the Applicable
Agent a Joinder Agreement, together with all requested Security Documents, as
required at such time by such Agent, appropriately completed in Proper Form;

(4) any of the Canadian Borrower’s Subsidiaries may sell, lease, transfer or
otherwise dispose of any of its assets to the Canadian Borrower or any other
Canadian Subsidiary of the Canadian Borrower, provided, that if the entity
selling, leasing, transferring or otherwise disposing of its assets is a
Guarantor of the Canadian Obligations, and if the entity to whom the sale,
lease, transfer or other disposition was made is not the Canadian Borrower or is
not yet a Guarantor of the Canadian Obligations, such entity must become a
Canadian Credit Party simultaneously with the consummation of such lease,
transfer or disposition by executing and delivering to the Applicable Agent a
Joinder Agreement, together with all requested Security Documents, as required
at such time by such Agent, appropriately completed in Proper Form;

(5) any Domestic Subsidiary of the US Borrower may be dissolved or liquidated,
so long as such dissolution or liquidation results in all assets of such
Subsidiary being owned by the US Borrower or a Domestic Subsidiary; provided,
that if the entity dissolving or liquidating is a Guarantor of the US
Obligations, and if the entity to whom all assets of such dissolving or
liquidating entity are transferred is not the US Borrower or is not yet a
Guarantor of the US Obligations, such entity to whom such assets are being
transferred must become a US Credit Party simultaneously with the consummation
of such dissolution or liquidation by executing and delivering to the Applicable
Agent a Joinder Agreement, together with all requested Security Documents, as
required at such time by such Agent, appropriately completed in Proper Form;

(6) any Canadian Subsidiary of the Canadian Borrower may be dissolved or
liquidated, so long as such dissolution or liquidation results in all assets of
such Subsidiary being owned by the Canadian Borrower or a Canadian Subsidiary;
provided, that if the entity dissolving or liquidating is a Guarantor of the
Canadian Obligations, and if the entity to whom all assets of such dissolving or
liquidating entity are transferred is not the Canadian Borrower or is not yet a
Guarantor of the Canadian Obligations, such entity to whom such assets are being
transferred must become a Canadian Credit Party simultaneously with the
consummation of such dissolution or liquidation by executing and delivering to
the Applicable Agent a Joinder Agreement, together with all requested Security
Documents, as required at such time by such Agent, appropriately completed in
Proper Form;

(7) any Borrower and its Subsidiaries may (i) sell, exchange or otherwise
dispose of Permitted Investment Securities in the ordinary course of business;
(ii) terminate, surrender or sublease a lease of real Property by such Borrower
or any of its Subsidiaries in

 

112



--------------------------------------------------------------------------------

the ordinary course of business; (iii) sell Equipment that is obsolete, worn out
or no longer needed in the business of such Borrower or any of its Subsidiaries;
(iv) enter into sale-leaseback transactions relating to Property having a fair
market value not to exceed $5,000,000 in the aggregate for all such Equipment
sale-leaseback transactions of the Borrowers during the period from the Closing
Date through the Revolving Credit Termination Date; and (v) sell any other fixed
assets (including real Property, equipment and fixtures) having a fair market
value not to exceed $5,000,000 in the aggregate for all such fixed-asset
transactions of the Borrowers during the period from June 30, 2005 through the
Revolving Credit Termination Date; provided that all proceeds of any of the
foregoing (other than Section 7.4(e)(7)(ii) above) shall be paid to the
Applicable Agent for application to outstanding US Obligations and Term Loan
Debt, to the extent then outstanding, in accordance with the terms of the
Intercreditor Agreement;

(8) to the extent any Collateral is sold or otherwise disposed of as permitted
by this Section 7.4, such Collateral shall be sold or otherwise disposed of free
and clear of the Liens of the Security Documents and the Applicable Agent shall
take such actions, including executing and filing appropriate releases, as are
appropriate in connection therewith, and no approval of any of Lenders shall be
required therefor;

(9) any Borrower and/or any other Credit Party may purchase or otherwise
acquire, directly or indirectly, in a single transaction or a series of related
transactions, all or a substantial portion of the assets of any Person or all or
a majority of issued and outstanding shares of Equity Interests of, or similar
interest in, any Person (including without limitation, the consummation of the
Acquisition by the Canadian Borrower of all Equity Interests in the Target), so
long as (a) immediately after giving effect to the applicable purchase or
acquisition, no Default or Event of Default exists (including without
limitation, the Credit Parties are in compliance with the Fixed Charge Coverage
Ratio requirements of Section 7.12, tested on a pro forma basis assuming that
such purchase or acquisition had occurred at the beginning of the four (4) most
recent consecutive fiscal quarters of the Credit Parties ending on or
immediately prior to the date of such purchase or acquisition), (b) average
Availability at all times for the ninety (90)-day period prior to such purchase
or acquisition, as well as Availability immediately after giving effect to the
applicable purchase or acquisition, is $20,000,000 or greater, (c) the aggregate
purchase price paid (including without limitation, any Indebtedness permitted to
be assumed, acquired or incurred by any Borrower and/or any of its Subsidiaries
in connection therewith under Section 7.1(m)) for all such purchases and
acquisitions does not exceed $60,000,000 in the aggregate during the period from
June 30, 2005 through the Revolving Credit Termination Date for all such other
purchases and acquisitions by the Borrowers, and (d) if the purchase price paid
(including without limitation, any Indebtedness permitted to be assumed,
acquired or incurred by the applicable Borrower and/or any of its Subsidiaries
in connection therewith under Section 7.1(m)) for the applicable purchase or
acquisition exceeds $15,000,000 in the aggregate, the Required Lenders shall
have consented in writing to such purchase or acquisition; and

(10) The Credit Parties may make Investments to the extent permitted by
Section 7.7.

 

113



--------------------------------------------------------------------------------

7.5 Nature of Business. Materially change the nature of its business or enter
into any business (or at any time own, directly or indirectly, a majority of the
Equity Interests of any entity which is engaged in any business) which is
substantially different from the business in which any of the Borrowers and its
Subsidiaries are engaged in as of the Closing Date.

7.6 Transactions with Related Parties. Except for any Permitted Affiliate
Transactions, enter into or be a party to any other transaction, contract or
agreement of any kind with any officer, director, shareholder, partner, employee
or Affiliate of any Credit Party (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any such Person), unless such transaction, contract or agreement is in
the ordinary course of and pursuant to the reasonable requirements of any
Borrower’s or any of its Subsidiaries’ business and is made upon fair and
reasonable terms and conditions not less favorable to such Person than those
which could have been obtained in a comparable transaction from wholly
independent and unrelated sources.

7.7 Investments, Loans. Make, directly or indirectly, any loan or advance to or
have any Investment in any Person, or make any commitment to make such loan,
advance or Investment, except:

(a) Equity Interests of any Credit Party acquired or issued in accordance with
the other provisions of this Agreement, including without limitation, the
provisions of Section 6.10 above, or Equity Interests of any other Subsidiary of
any Credit Party with the prior written consent of the Administrative Agent;

(b) Permitted Investment Securities;

(c) loans otherwise permitted by the provisions of Section 7.1(g) above;

(d) loans to employees of any Borrower or any Subsidiary made in the ordinary
course of business, so long as the aggregate amount of all such loans
outstanding for all Borrowers at any time does not exceed $100,000;

(e) Investments of the Borrowers and the other Credit Parties permitted under
the terms of Section 7.4(e)(9);

(f) Investments consisting of Guarantees permitted by Section 7.3(d);

(g) Investments consisting of deferred payment obligations in connection with
sales of assets permitted under Section 7.4(e)(5); and

(h) Other Investments, including joint venture interests in non-Subsidiary
entities, in the aggregate amount not to exceed $500,000, provided that such
Investments have been approved by the Administrative Agent, such approval not to
be unreasonably withheld if (1) the aggregate amount of such Investments does
not exceed $500,000 in the aggregate during the period from the Closing Date
through the Revolving Credit Termination Date, and (2) Aggregate Availability is
$15,000,000 or greater at all times for the 90-day period prior to such
Investment and immediately after giving effect to such Investment.

 

114



--------------------------------------------------------------------------------

7.8 ERISA Compliance.

(a) At any time engage in any Prohibited Transaction with respect to a Plan
which could reasonably be expected to result in a material liability; or permit
any Plan to be terminated in a manner which could result in the imposition of a
Lien on any Property of the US Borrower or any of its Subsidiaries pursuant to
ERISA.

(b) Engage in any transaction in connection with which the US Borrower or any
Subsidiary thereof would or could reasonably be expected to be subject to either
a material civil penalty assessed pursuant to the provisions of Section 502 of
ERISA or a material tax imposed under the provisions of Section 4975 of the
Code.

(c) Terminate any Plan in a “distress termination” under Section 4041 of ERISA,
or take any other action which could reasonably be expected to result in a
material liability of the US Borrower or any Subsidiary thereof to the PBGC.

(d) Fail to make payment when due of all amounts which, under the provisions of
any Plan, the US Borrower or any Subsidiary thereof is required to pay as
contributions thereto, or, with respect to any Plan, permit to exist any
material “accumulated funding deficiency” (within the meaning of Section 302 of
ERISA and Section 412 of the Code), whether or not waived, with respect thereto.

(e) Adopt an amendment to any Plan requiring the provision of security under
Section 307 of ERISA or Section 401(a)(29) of the Code.

7.9 Intentionally Deleted.

7.10 Change in Accounting Method. Make or permit any change in accounting method
or financial reporting practices except as may be required by GAAP, as in effect
from time to time.

7.11 Redemption, Dividends, Issuance of Equity Interests, Distributions and
Restricted Payments. At any time, other than any Permitted Affiliate
Transactions:

(a) Redeem (whether as a result of mandatory or optional redemption obligations
or rights), purchase, retire or otherwise acquire, directly or indirectly, any
of its Equity Interests, any warrants or other similar instruments or set aside
any amount for any such purpose;

(b) Declare or pay, directly or indirectly, (i) any dividend or fund any
redemption, purchase, retirement or other acquisition of its Equity Interests,
except (1) dividends paid to the applicable Borrower or any Guarantor which is a
direct parent of the Subsidiary paying the dividend (other than Cash Dividends
to the Parent, which shall not be paid at any time), and (2) non-cash dividends
paid to the holders of any Equity Interests of the applicable Borrower or the
Parent in the form of additional Equity Interests of the applicable Borrower or
the Parent, as applicable, or (ii) any management, consulting or monitoring fees
to any Affiliate of the applicable Borrower or the Parent or any officer,
director, shareholder, partner or employee of any Affiliate of the applicable
Borrower or the Parent, except management or consulting fees paid to the
applicable Borrower or any Guarantor (other than the Parent, to which no
management or consulting fees shall be paid);

 

115



--------------------------------------------------------------------------------

(c) Issue any additional Equity Interests in the US Borrower, except for Equity
Interests issued to the Parent;

(d) Make any other distribution of any Property, cash, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any Equity Interests except as permitted in Section 7.11(b) above;

(e) Set apart any money for a sinking fund or other analogous fund for any
dividend or other distribution on its Equity Interests or for any redemption,
purchase, retirement, or other acquisition of any of its Equity Interests; or

(f) Redeem (whether as a result of mandatory or optional redemption obligations
or rights), purchase, defease or retire for value, or make any principal payment
or prepayment on, the Term Loan Debt or any Subordinated Indebtedness prior to
the Revolving Credit Termination Date; provided that (i) regularly scheduled
payments of accrued and unpaid interest (including such payments prohibited from
being paid because of the existence of a Default or Event of Default when the
same were otherwise due and payable) may be made on the Term Loan Debt, so long
as no Default or Event of Default shall have occurred and be continuing or would
otherwise occur as a result of any such payment of accrued and unpaid interest,
(ii) regularly scheduled principal installments (including such payments
prohibited from being paid because of the existence of a Default or Event of
Default when the same were otherwise due and payable) may be made on the Term
Loan Debt, so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise occur as a result of any such payment of regularly
scheduled principal installments, (iii) annual mandatory prepayments equal to
25% of the Credit Parties’ Excess Cash Flow (as defined in the Term Loan Debt
Agreement) for each fiscal year (commencing with the fiscal year ending June 30,
2008) may be made, so long as (A) immediately after giving effect to the
applicable prepayment, no Default or Event of Default exists, and (B) average
Aggregate Availability at all times for the sixty (60)-day period prior to such
prepayment, as well as Aggregate Availability immediately after giving effect to
the applicable prepayment, is $15,000,000 or greater; and (iv) voluntary
prepayments of the Term Loan Debt, in whole or in part, shall be permitted so
long as (A) immediately after giving effect to the applicable prepayment, no
Default or Event of Default exists, and (B) any prepayments do not require or
result in any prepayment fee or premium being paid (it being agreed that any of
the foregoing conditions requiring that no Default or Event of Default exists or
would otherwise occur as a result of the applicable payment shall include the
requirement that the Credit Parties are in compliance with the Fixed Charge
Coverage Ratio requirements of Section 7.12, tested on a pro forma basis
assuming that the applicable payment had occurred at the beginning of the twelve
(12) most recent consecutive calendar months ending on or immediately prior to
the date of such payment);

provided, however that notwithstanding the foregoing, any payments, dividends or
distributions on and any redemptions, purchases, retirements or other
acquisitions of Equity Interests otherwise prohibited under Sections 7.11(b) or
(e) shall be permitted to be made by the applicable Credit Party, so long as
(1) immediately after giving effect to the applicable payment, dividend or
distribution on or redemption, purchase, retirement or other acquisition of
Equity Interests, no Default or Event of Default exists (including without
limitation, the Credit Parties are in compliance with the Fixed Charge Coverage
Ratio requirements of Section 7.12, tested on a pro forma basis assuming that

 

116



--------------------------------------------------------------------------------

payment, dividend, or distribution on or redemption, purchase, retirement or
other acquisition of Equity Interests had occurred at the beginning of the
twelve (12) most recent consecutive calendar months ending on or immediately
prior to the date of such payment, dividend, distribution, redemption, purchase,
retirement or acquisition of Equity Interests), (2) average Aggregate
Availability at all times for the ninety (90)-day period prior to such payment,
dividend or distribution on or redemption, purchase, retirement or other
acquisition of Equity Interests, as well as Aggregate Availability immediately
after giving effect to the applicable payment, dividend, distribution,
redemption, purchase, retirement or acquisition of Equity Interests, is equal to
or greater than the sum of (A) $20,000,000 and (B) the amount that would be
payable as a mandatory prepayment under the Term Loan Debt based upon Excess
Cash Flow (as defined in the Term Loan Debt Agreement) for the then applicable
fiscal year assuming such mandatory prepayment were calculated and payable under
the Term Loan Debt Agreement as of the date of payment of such applicable
payment, dividend, distribution, redemption, purchase, retirement or acquisition
of Equity Interests, and (3) the aggregate amount of all such payments,
dividends or distributions on and redemptions, purchases, retirements or other
acquisitions of Equity Interests for the Borrowers actually made from the
Closing Date through the Revolving Credit Termination Date (excluding
“payments-in-kind” of accrued and unpaid interest) does not exceed $55,000,000.
Notwithstanding the foregoing, however, in no event shall any payment, dividend,
distribution, redemption, purchase, retirement or acquisition of Equity
Interests otherwise permitted under the terms of the preceding sentence be made
to the extent the same is prohibited under the terms of the Term Loan Debt
Documents.

7.12 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Credit Parties and their Subsidiaries, on a Consolidated basis, to be less than
1.10 to 1.0 at any time on and after June 30, 2006.

7.13 Capital Expenditures. Permit the Credit Parties and their Subsidiaries, on
a Consolidated basis, to make or incur Capital Expenditures (not including in
the definition of Capital Expenditures for this purpose any Capital Expenditures
included in any future acquisition permitted under Section 7.4(e)(9)) in excess
of $5,000,000 in the aggregate.

7.14 Intentionally Deleted.

7.15 Sale of Accounts. Sell, assign, discount (other than customary and
reasonable discounts in the ordinary course of business), transfer or otherwise
dispose of any Accounts, promissory notes, drafts or trade acceptances or other
rights to receive payment held by it, with or without recourse.

7.16 Sale and Lease-Back Transactions. Except as otherwise permitted under
Section 7.4(e)(7)(iv), enter into any arrangement, directly or indirectly, with
any Person whereby any Credit Party or any of its Subsidiaries shall sell or
transfer any Property, real or personal, which is used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property which such Credit Party or such Subsidiary
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

7.17 Change of Name or Place of Business. Permit any Credit Party or any of its
Subsidiaries to change its address, name, jurisdiction of organization, type of
organization, location

 

117



--------------------------------------------------------------------------------

of its chief executive office or principal place of business or domicile or the
place it keeps its material books and records, unless such Credit Party has
(a) notified the Administrative Agent of such change in writing at least thirty
(30) days before the effective date of such change, (b) taken such action,
reasonably satisfactory to the Administrative Agent, to have caused the Liens
against all Collateral in favor of the Applicable Agent for the ratable benefit
of the applicable Lenders to be at all times fully perfected and in full force
and effect and (c) delivered such certificates of Governmental Authorities as
the Administrative Agent may require substantiating such name change.

7.18 Restrictive Agreements. Other than as imposed by law, identified on
Schedule 7.18, or provided in this Agreement and the Term Loan Debt Agreement,
directly or indirectly agree to restrict or condition (a) the payment of any
dividends or other distributions to any Borrower or any of its Subsidiaries;
(b) the payment of any Indebtedness owed to any Borrower or any of its
Subsidiaries; (c) the making of any loans or advances to any Borrower or any of
its Subsidiaries; or (d) the transfer of any of its properties or assets to any
Borrower or any of its Subsidiaries.

7.19 Modification or Waiver of Documents Governing Term Loan Debt. Request, join
in or otherwise consent to any modification, amendment or waiver of any material
term of any of the Term Loan Debt Documents, except as expressly permitted under
the terms of the Intercreditor Agreement.

7.20 Availability. Allow Availability to be less than zero at any time, except
in connection with a Permitted Overadvance until required to be paid by the
applicable Borrower in accordance with the terms hereof.

7.21 Anti-Terrorism Laws. Knowingly conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person.

(b) Knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.

(c) Knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law.

The Borrowers shall, and shall cause each other Credit Party to, deliver to
Administrative Agent any certification or other evidence requested from time to
time by the Administrative Agent in its sole discretion, confirming such Credit
Party’s compliance with this Section 7.21.

 

8. Events of Default and Remedies.

8.1 Events of Default. If any of the following events shall occur and be
continuing, then the Administrative Agent may (and, if directed by the Required
Lenders, shall), by written notice (or facsimile notice) to the Borrowers, take
any or all of the following actions at the same or different times:
(1) accelerate the Revolving Credit Termination Date and declare the Notes, all
US Letter of

 

118



--------------------------------------------------------------------------------

Credit Advances, all Canadian Letter of Credit Advances, the Commitment Fees and
all other Obligations then outstanding to be, and thereupon the Notes, said US
Letter of Credit Advances, said Canadian Letter of Credit Advances, the
Commitment Fees and all other Obligations shall forthwith become, immediately
due and payable, without further notice of any kind, notice of intention to
accelerate, presentment and demand or protest, or other notice of any kind all
of which are hereby expressly WAIVED by the Borrowers; (2) terminate all or any
portion of the Commitments and any obligation to issue any additional Letters of
Credit; (3) demand that the US Borrower and the other US Credit Parties provide
the applicable Issuing Bank and the US Collateral Agent, for the ratable benefit
of the US Lenders, and the US Borrower and the other US Credit Parties jointly
and severally agree upon such demand to, provide cash collateral in an amount
equal to the aggregate US Letter of Credit Exposure Amount then outstanding, on
terms and pursuant to documents in agreement and satisfactory in all respects to
the Administrative Agent; (4) demand that the Canadian Borrower and the other
Canadian Credit Parties provide the applicable Issuing Bank and the Canadian
Collateral Agent, for the ratable benefit of the Canadian Lenders, and the
Canadian Borrower and the other Canadian Credit Parties jointly and severally
agree upon such demand to, provide cash collateral in an amount equal to the
aggregate Canadian Letter of Credit Exposure Amount then outstanding, on terms
and pursuant to documents in agreement and satisfactory in all respects to the
Administrative Agent; and (5) exercise any and all other rights pursuant to the
Loan Documents or available under applicable law:

(a) Any Borrower shall fail to pay or prepay any Obligation owing by such
Borrower (including principal, interest, fees or any other amount) as and when
due and payable, whether at the due date thereof (by acceleration, lapse of time
or otherwise) or at any date fixed for prepayment thereof in accordance with the
other provisions of this Agreement; or

(b) An Event of Default (as defined in the Term Loan Debt Documents) shall
occur, or any Borrower or any of its Subsidiaries (i) shall fail to pay when
due, or within any applicable period of grace, any other Indebtedness (excluding
the Term Loan Debt and Indebtedness outstanding hereunder) aggregating in excess
of $500,000 in principal amount unless such payment is being contested in good
faith (by appropriate proceedings) and adequate reserves have been provided
therefor, or (ii) shall default (beyond any applicable grace and curative
periods) in any other manner with respect to any other Indebtedness (excluding
the Term Loan Debt and Indebtedness outstanding hereunder) aggregating in excess
of $500,000 in principal amount if the effect of any such default or event of
default shall be to accelerate or to permit the holder of any such other
Indebtedness, at its option, to accelerate the maturity of such Indebtedness
prior to the stated maturity thereof; or

(c) Any representation or warranty made or deemed made by any Borrower or any
Guarantor in connection with any Loan Document or in any certificate, report,
notice or financial statement furnished at any time in connection with this
Agreement shall prove to have been incorrect, false or misleading in any
material respect when made or deemed to have been made; or

(d) Except as provided in Sections 8.1(a) or 8.1(e), Default shall occur in the
punctual and complete performance or observance of any covenant, condition or
agreement to be observed or performed on the part of any Borrower, any of its
Subsidiaries or the Parent pursuant to the terms of any provision of this
Agreement or any other Loan Document, and such Default remains

 

119



--------------------------------------------------------------------------------

uncured five (5) Business Days after the earlier to occur of (1) the
Administrative Agent giving written notice of such Default to the Borrowers or
(2) any Responsible Officer of any Borrower or any of its Subsidiaries acquired
actual knowledge of the existence of such Default; or

(e) Default shall occur in the punctual and complete performance or observance
of any covenant, condition or agreement to be observed or performed on the part
of any Credit Party or any of its Subsidiaries pursuant to the terms of
Section 6.2, Section 6.9, Section 6.11 or Article 7 hereof; or

(f) Final judgment or judgments (or any decree or decrees for the payment of any
fine or any penalty) for the payment of an uninsured money award in excess of
$500,000 in the aggregate shall be rendered against any Credit Party or any of
its Subsidiaries and the same shall remain undischarged and unpaid for a period
of thirty (30) days during which execution shall not be effectively stayed or
bonded; or

(g) Any Credit Party or any of its Subsidiaries shall have concealed, removed,
or permitted to be concealed or removed, any part of its Property, with intent
to hinder, delay or defraud its creditors or any of them, or made or suffered a
transfer of any of its Property which is or could reasonably be expected to be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or

(h) Intentionally Deleted; or

(i) Any of the following shall occur where such occurrence could reasonably be
expected to result in any material liability of any Credit Party: (1) a
Reportable Event shall have occurred with respect to a Plan; (2) the filing by
the US Borrower, any ERISA Affiliate, or an administrator of any Plan of a
notice of intent to terminate such Plan under the provisions of Section 4041 of
ERISA; (3) the receipt of notice by the US Borrower, any ERISA Affiliate or an
administrator of a Plan that the PBGC has instituted proceedings to terminate
(or appoint a trustee to administer) such a Plan; (4) any other event or
condition exists which might reasonably be expected to, in the opinion of the
Administrative Agent, constitute grounds under the provisions of Section 4042 of
ERISA for the termination of or the appointment of a trustee to administer any
Plan by the PBGC; (5) a Plan shall fail to maintain a minimum funding standard
required by Section 412 of the Code for any plan year or a waiver of standard is
granted under the provisions of Section 412(d) of the Code; (6) the US Borrower
or any ERISA Affiliate has incurred, or is likely to incur, a liability under
the provisions of Section 4062, 4063, 4064 or 4201 of ERISA; (7) the US Borrower
or any ERISA Affiliate fails to pay the full amount of an installment required
under Section 412(m) of the Code; (8) any Prohibited Transaction involving any
Plan; or (9) the occurrence of any other event or condition with respect to any
Plan which would constitute an event of default or default under any other
material agreement entered into by the US Borrower or any ERISA Affiliate; or

(j) This Agreement, any Note, any of the Security Documents or any other Loan
Documents, or any material provision thereof, shall for any reason cease to be,
or shall be asserted by any Credit Party, not to be, a legal, valid and binding
obligation of any Credit Party, enforceable in accordance with its terms, or the
Lien purported to be created by any of the Security Documents shall for any
reason cease to be, or be asserted by any Credit Party not to be, a valid, first
priority perfected

 

120



--------------------------------------------------------------------------------

Lien (pari passu with a first priority Lien securing the Term Loan Debt in
accordance with and subject to the terms of the Intercreditor Agreement, with
respect to any US Collateral) against any material portion of the Collateral
(except to the extent otherwise permitted under this Agreement or any of the
Security Documents); or

(k) Any Borrower or any of its Subsidiaries which is a party to any Lockbox
Agreement or any Tri-Party Agreement fails to perform and observe, and/or cause
to be performed and observed, all material covenants, provisions and conditions
to be performed, discharged and observed by such Borrower or any such Subsidiary
under the terms of any Lockbox Agreement or any Tri-Party Agreement; or

(l) Any financial institution (other than JPMorgan or JPMorgan Canada) which is
a party to any Tri-Party Agreement fails to perform and observe, and/or cause to
be performed and observed, all material covenants, provisions and conditions to
be performed, discharged and observed by such financial institution under the
terms of any Tri-Party Agreement and such failure remains uncured (or such
defaulting financial institution and applicable Tri-Party Agreement is not
replaced by the applicable Borrower with a substitute financial institution and
replacement Tri-Party Agreement both reasonably acceptable to the Administrative
Agent) five (5) Business Days after the Administrative Agent gives written
notice of such failure to the Borrowers; or

(m) A Change of Control shall occur; or

(n) Any Credit Party or any of its Subsidiaries shall suffer any writ of
attachment or execution or any similar process to be issued or levied against it
or any substantial part of its Property having an aggregate value in excess of
$500,000 which is not released, stayed, bonded or vacated within thirty
(30) days after its issue or levy.

In addition, if any of the following events shall occur, then (1) the Notes, the
Letter of Credit Advances, the Commitment Fees and all other Obligations then
outstanding and payable hereunder shall automatically, without demand,
presentment, protest, notice of intent to accelerate, notice of acceleration or
other notice to any Person of any kind, all of which are hereby expressly WAIVED
by the Borrower, become immediately due and payable and (2) all Revolving Credit
Commitments and further obligations to issue any additional Letters of Credit
shall be immediately and automatically terminated.

(o) Any Credit Party, any of its Subsidiaries or the Parent shall commence a
voluntary proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, interim receiver, receiver and manager, liquidator, custodian, or
other similar official of it or a substantial part of its property or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing; or

 

121



--------------------------------------------------------------------------------

(p) An involuntary proceeding shall be commenced against any Credit Party, any
of its Subsidiaries or the Parent seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, interim receiver, receiver and manager, liquidator,
custodian, or other similar official for it or a substantial part of its
property, and such involuntary proceeding shall remain undismissed and unstayed
for a period of 60 days; or

(q) Any involuntary order shall be entered in any proceeding against any Credit
Party, any of its Subsidiaries or the Parent decreeing the dissolution,
liquidation or split-up thereof, and such order shall remain in effect for sixty
(60) days; or

(r) Any Credit Party, any of its Subsidiaries or the Parent shall admit in
writing its inability to pay its debts as they become due or fail generally to
pay its debts as they become due.

8.2 Remedies Cumulative. No remedy, right or power conferred upon any Agent or
any Lender hereunder or under any other Loan Document is intended to be
exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

 

9. The Agents and the Issuing Banks.

9.1 Appointment, Powers and Immunities. Each Lender and each Issuing Bank hereby
irrevocably appoints and authorizes each Applicable Agent to act as its agent
hereunder and under the applicable Letters of Credit and the other applicable
Loan Documents with such powers as are specifically delegated to the Applicable
Agent by the terms hereof and thereof, together with such other powers as are
reasonably incidental thereto. Each US Lender hereby irrevocably appoints and
authorizes the Administrative Agent and each Issuing Bank of any US Letter of
Credit to act as such Lender’s agent under the US Letters of Credit which such
Issuing Bank has issued with such powers as are specifically delegated to the
Administrative Agent and such Issuing Bank by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto. Each Agent
and each Issuing Bank (which such terms as used in this Section 9, shall, in
each case, include reference to its respective Affiliates and its own and its
Affiliates’ officers, directors, employees’ and agents) (a) shall not have
duties or responsibilities except those expressly set forth in this Agreement,
the Letters of Credit and the other Loan Documents, and shall not by reason of
this Agreement or any other Loan Document be a trustee for any Lender; (b) shall
not be responsible to any Lender for any recitals, statements, representations
or warranties contained in this Agreement, the Letters of Credit or any other
Loan Document, or in any certificate or other document referred to or provided
for in, or received by any of them under, this Agreement, the Letters of Credit
or any other Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, the Letters of
Credit or any other Loan Document or any other certificate or document referred
to or provided for herein or therein or any property covered thereby or for any
failure by any Party or any other Person (other than the Applicable Agent or the
applicable Issuing Bank) to perform any of its obligations hereunder or
thereunder; (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under the Letters of Credit or any other
Loan Document except to the extent requested by the Required Lenders, provided
that no Agent nor any Issuing Bank shall be required to take any action which
exposes such Agent or such Issuing Bank to personal liability or

 

122



--------------------------------------------------------------------------------

which is contrary to this Agreement or any other Loan Documents or applicable
law, and (d) shall not be responsible for any action taken or omitted to be
taken by it hereunder or under the Letters of Credit or any other Loan Document
or any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, INCLUDING PURSUANT TO ITS OWN
NEGLIGENCE, except for its own gross negligence or willful misconduct. Each
Agent and each Issuing Bank may employ agents and attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by them with reasonable care. Without in any way
limiting any of the foregoing, each Lender acknowledges that no Issuing Bank
shall have any greater responsibility in the operation of the Letters of Credit
issued by such Issuing Bank than is specified in the Uniform Customs and
Practice for Documentary Credits (1993 Revision, International Chamber of
Commerce Publication No. 500 or any successor publication). In any foreclosure
proceeding concerning any collateral for the Notes, each holder of a Note if
bidding for its own account or for its own account and the accounts of other
applicable Lenders is prohibited from including in the amount of its bid an
amount to be applied as a credit against its Note or the Notes of the other
Lenders, instead such holder must bid in cash only. However, in any such
foreclosure proceeding, the Applicable Agent may (but shall not be obligated to)
submit a bid for all applicable Lenders (including itself) in the form of a
credit against the applicable Class of Notes of all of the applicable Class of
Lenders, and the Applicable Agent or its designee may (but shall not be
obligated to), with the consent of the Required Lenders, accept title to such
collateral for and on behalf of all of the applicable Class of Lenders.

9.2 Reliance. Each Agent and each Issuing Bank shall be entitled to rely upon
any certification, notice or other communication (including any thereof by
telephone, telex, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (which may be counsel for any
Borrower), independent accountants and other experts selected by any Agent or
Issuing Bank. As to any matters not expressly provided for by this Agreement,
the Letters of Credit or any other Loan Document, any Agent or Issuing Bank
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and thereunder in accordance with instructions of the Required
Lenders, and any action taken or failure to act pursuant thereto shall be
binding on all of the applicable Lenders.

9.3 Defaults. No Agent or Issuing Bank shall be deemed to have knowledge of the
occurrence of a Default or Event of Default (other than with respect to the
Applicable Agent, the non-payment of principal of or interest on the applicable
Loans, non-payment of reimbursements of applicable Letters of Credit Advances,
or nonpayment of Commitment Fees or applicable Letter of Credit fees payable
hereunder or under any other Loan Documents) unless it has received written
notice from a Lender or a Credit Party specifying such Default or Event of
Default and stating that such notice is a “Notice of Default.” In the event that
any Agent or any Issuing Bank receives such a notice of the occurrence of a
Default or Event of Default, such Agent or Issuing Bank shall give prompt notice
thereof to the Lenders (and shall give each Lender prompt notice of each such
non-payment). Each Agent and each Issuing Bank shall (subject to Section 9.7
hereof) take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders and within its rights under the Loan
Documents and at law or in equity, provided that, unless and until an Agent or
an Issuing Bank shall have received such directions, such Agent or Issuing Bank
may (but

 

123



--------------------------------------------------------------------------------

shall not be obligated to) take such action, or refrain from taking such action,
permitted or within its rights under any of the Loan Documents or under
applicable law with respect to such Default or Event of Default.

9.4 Rights as a Lender. With respect to its Commitment, the applicable Loans and
any applicable Letter of Credit Exposure Amount, an Agent or Issuing Bank in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Applicable Agent or the applicable Issuing Bank, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, includes each Agent and
each Issuing Bank in its individual capacity. Each Agent and each Issuing Bank
may (without having to account therefor to any Lender) accept deposits from,
lend money to and generally engage in any kind of banking, trust, letter of
credit, agency or other business with any Credit Party (and any of its
Affiliates) as if it were not acting as an Agent or an Issuing Bank, as
applicable, and each Agent and each Issuing Bank may accept fees and other
consideration from any Credit Party (in addition to the fees heretofore agreed
to between the Borrower or any other Credit Party and such Agent or such Issuing
Bank) for services in connection with this Agreement or otherwise without having
to account for the same to the Lenders.

9.5 Indemnification. The Lenders agree to indemnify each Agent and each Issuing
Bank (to the extent not reimbursed under Sections 2.10(j) and 2.10(k),
Section 10.9 or Section 10.10 hereof, but without limiting the obligations of
the applicable Borrower and the other applicable Credit Parties under said
Sections 2.10(j) and 2.10(k), 10.9 and 10.10), ratably in accordance with their
respective Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever (INCLUDING THE CONSEQUENCES OF THE NEGLIGENCE
OF SUCH INDEMNIFIED PERSON, but excluding the gross negligence or willful
misconduct of such indemnified person) which may be imposed on, incurred by or
asserted against any Agent or any Issuing Bank in any way relating to or arising
out of this Agreement, the Letters of Credit or any other Loan Document or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
which the applicable Borrower and the other applicable Credit Parties are
obligated to pay under Sections 2.10(j), 2.10(k), 10.9 and 10.10 hereof but
excluding, unless a Default or Event of Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, INCLUDING THE NEGLIGENCE OF SUCH
INDEMNIFIED PERSON, but excluding the gross negligence or willful misconduct of
such indemnified person. The obligations of the Lenders under this Section 9.5
shall survive the termination of this Agreement and the repayment of the
Indebtedness arising in connection with this Agreement.

9.6 Non-Reliance on Agents, Issuing Banks and Other Lenders. Each Lender agrees
that it has received current financial information with respect to the Borrowers
and the other Credit Parties and that it has independently and without reliance
on any Agent, any Issuing Bank or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
the Borrowers and the other Credit Parties and decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent,
any Issuing Bank or any other Lender, and based on such documents and
information as it shall deem appropriate at the

 

124



--------------------------------------------------------------------------------

time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or any of the other Loan Documents. No Agent or
Issuing Bank shall be required to keep itself informed as to the performance or
observance by any Party of this Agreement, the Letters of Credit or any of the
other Loan Documents or any other document referred to or provided for herein or
therein or to inspect the properties or books of any Borrower or any other
Credit Party. Except for notices, reports and other documents and information
expressly required to be furnished to the applicable Lenders by the Applicable
Agent or the applicable Issuing Bank under the Letters of Credit or the other
Loan Documents, no Agent or Issuing Bank shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
affairs, financial condition or business of any Borrower or any other Credit
Party (or any of their Affiliates) which may come into the possession of any
Agent or Issuing Bank.

9.7 Failure to Act. Except for action expressly required of an Agent or Issuing
Bank hereunder, under the Letters of Credit and under the other Loan Documents,
such Agent or Issuing Bank, as applicable, shall in all cases be fully justified
in failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 9.5 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

9.8 Resignation or Removal of Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, any Agent may resign at any time by
giving notice thereof to the Lenders and the Borrowers, and any Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent reasonably acceptable to the Borrowers. If no successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the applicable Lenders, appoint a successor
Agent reasonably acceptable to the Borrowers; provided, however, that if an
Event of Default has occurred which has not been waived or cured to the
satisfaction of the Administrative Agent and the Required Lenders, the
Borrowers’ approval of a successor Agent shall not be required. Any successor
Agent shall be a Lender which has an office in the United States with a combined
capital and surplus of at least $2,000,000,000. Upon the acceptance of any
appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. Such successor Agent shall
promptly specify by notice to the Borrowers and the Lenders its office for the
purpose of any notices and payments hereunder. After any retiring Agent’s
resignation or removal hereunder as an Agent, the provisions of this Section 9
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Applicable Agent.

9.9 Canadian Collateral Located in Quebec. For the purposes of holding any Lien
granted by the Canadian Borrower or any other Canadian Credit Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by any
Credit Party, each Canadian Lender hereby irrevocably appoints and authorizes
the Canadian Administrative Agent to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Canadian Lenders as contemplated under Article 2692 of the Civil Code of Québec,
and to enter into, to take

 

125



--------------------------------------------------------------------------------

and to hold on its behalf, and for its benefit, any hypothec, and to exercise
such powers and duties that are conferred upon the Attorney under any hypothec.
Moreover, without prejudice to such appointment and authorization to act as the
person holding the power of attorney as aforesaid, each Canadian Lender hereby
irrevocably appoints and authorizes the Canadian Administrative Agent (in such
capacity, the “Custodian”) to act as agent and custodian for and on behalf of
the Canadian Lenders to hold and be the sole registered holder of any bond which
may be issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents. Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Canadian Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Canadian Lenders, and (c) be entitled to delegate
from time to time any of its powers or duties under any hypothec, bond, or
pledge on such terms and conditions as it may determine from time to time. Any
person who becomes a Canadian Lender shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed: (i) the Attorney
as the person holding the power of attorney as aforesaid and to have ratified,
as of the date it becomes a Canadian Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Canadian Lender, all actions
taken by the Custodian in such capacity. The substitution of the Canadian
Administrative Agent pursuant to the provisions of this Article 9 shall also
constitute the substitution of the Attorney and the Custodian.

 

10. Miscellaneous.

10.1 No Waiver. No waiver of any Default or Event of Default shall be deemed to
be a waiver of any other Default or Event of Default. No failure to exercise and
no delay on the part of any Agent or any Lender in exercising any right or power
under any Loan Document or at law or in equity shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
the abandonment or discontinuance of steps to enforce any such right or power,
preclude any further or other exercise thereof or the exercise of any other
right or power. No course of dealing between any Credit Party and any Agent or
any Lender shall operate as a waiver of any right or power of any Agent or any
Lender. No notice to or demand on any Credit Party or any other Person shall
entitle any Credit Party or any other Person to any other or further notice or
demand in similar or other circumstances.

10.2 Notices. Except as otherwise expressly permitted hereunder or under any
other Loan Document, all notices under the Loan Documents shall be in writing
and either (i) delivered to the intended recipient, (ii) mailed by registered or
certified mail, return receipt requested, or (iii) sent by facsimile (promptly
confirmed by mail, except for any notice pursuant to Section 4. l(a) hereof
which need not be confirmed by mail), in each case to the intended recipient at
the “Address for Notices” specified below its name on the signature pages
hereof; or, as to any Lender who is a signatory hereto, at such other address as
shall be designated by such Lender in a notice to the Borrowers and the
Administrative Agent given in accordance with this Section 10.2 or to such other
address as a party may designate in a notice given in accordance with the
provisions of this Section 10.2. Any

 

126



--------------------------------------------------------------------------------

Borrower may change its address for purposes hereof by providing written notice
of such address change to the Lenders and the Administrative Agent in accordance
with the provisions of this Section 10.2, with any such change in address only
being effective ten (10) Business Days after such change of address has been
deemed given in accordance with the provisions hereof. Notices shall be deemed
to have been given (whether actually received or not) when delivered (or, if
mailed, on the next Business Day after deposit of such notice into the mail);
however, the notices required or permitted by Sections 2.2(b) and 4.1(a) hereof
shall be effective only when actually received by the Administrative Agent.

10.3 Governing Law. Unless otherwise specified therein, each Loan Document shall
be governed by and construed in accordance with the laws of the State of New
York (other than the conflicts of laws principles thereof) and the United States
of America.

10.4 Survival; Parties Bound. All representations, warranties, covenants and
agreements made by or on behalf of any Credit Party in connection herewith shall
survive the execution and delivery of the Loan Documents and shall not be
affected by any investigation made by any Person. The term of this Agreement
shall be until the termination or lapse of all Commitments, the final maturity
of each Note, the payment of all amounts due under the Loan Documents, and the
return in undrafted form of all outstanding Letters of Credit (or the cash
collateralization of all outstanding Letters of Credit in an amount equal to the
aggregate US Letter of Credit Exposure Amount and Canadian Letter of Credit
Exposure Amount then outstanding).

10.5 Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.

10.6 Limitation of Interest.

(a) The Borrowers, the other Credit Parties and the Lenders intend to strictly
comply with all applicable laws, including applicable usury laws, if any.
Accordingly, the provisions of this Section 10.6 shall govern and control over
every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls. As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided, that, to the maximum extent permitted
by applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal or in unequal parts during the full term of the
Loans and the Revolving Credit Commitments so that interest for the entire term
does not exceed the Highest Lawful Rate. In no event shall any Borrower, any
other Credit Party or any other Person be obligated to pay, or any Agent or any
Lender have any right or privilege to reserve, receive or retain, (Y) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the United Stales or of any state, if any, which are applicable to
such Agent or such Lender, respectively, or (Z) total interest in excess of the
amount which such Agent or such Lender could lawfully have contracted for,
reserved, received, retained or

 

127



--------------------------------------------------------------------------------

charged had the interest been calculated for the full term of the Loans at the
Highest Lawful Rate, if any, applicable to such Agent or such Lender. None of
the terms and provisions contained in this Agreement or in any other Loan
Document which directly or indirectly relate to interest shall ever be construed
without reference to this Section 10.6, or be construed to create a contract to
pay any Agent or any Lender for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate applicable to such Agent or
such Lender. If the term of any Loans or the Notes is shortened by reason of
acceleration of maturity as a result of any Default or Event of Default or by
any other cause, or by reason of any required or permitted prepayment, and if
for that (or any other) reason any Agent or any Lender at any time is owed or
receives (and/or has received) interest in excess of interest calculated at the
Highest Lawful Rate applicable to such Agent or such Lender, then and in any
such event all of any such excess interest owed to or received by such Agent or
such Lender shall be canceled automatically as of the date of such acceleration,
prepayment or other event which produces the excess, and, if such excess
interest has been paid to such Agent or such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the applicable
Obligations to such Agent or such Lender, effective as of the date or dates when
the event occurs which causes it to be excess interest, until such excess is
exhausted or all of such principal has been fully paid and satisfied, whichever
occurs first, and any remaining balance of such excess shall be promptly
refunded to its payor.

(b) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided for
any Canadian Obligations in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

(c) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Credit Party to make any payment of interest or other amount
payable under any Canadian Obligations to any Agent or any Lender in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by any Agent or any Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate under such Canadian Obligation shall be deemed
to have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Agent or such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (1) firstly, to
the extent applicable, by reducing the amount or rate of interest required to be
paid to such Lender as to any Canadian Obligation under Section 2.8 or other
applicable provision hereof, and (2) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid under any Canadian
Obligations to such Agent or such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
any Agent or any Lender shall have received an amount payable under any Canadian
Obligations in excess of the maximum permitted by that section of the Criminal
Code (Canada), the applicable Credit Parties shall be entitled, by notice in
writing to the Administrative Agent, to obtain reimbursement from such Agents or
such Lender, as applicable, in an amount equal to such excess and, pending such
reimbursement, such amount shall be deemed

 

128



--------------------------------------------------------------------------------

to be an amount payable by such Agents or such Lenders, as applicable, to the
applicable Borrower. Any amount or rate of interest referred to in Section 2.8
or other applicable provision hereof with respect to any Canadian Obligations
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Revolving Credit Termination Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.

10.7 Survival. The obligations of any Borrower or any other Credit Party, as
applicable, under Sections 2.3, 2.4(b), 2.9, 2.10(j), 2.10(k), 10.9, 10.10 and
10.17 hereof shall survive the repayment of the Loans and all other Obligations,
the termination of the Commitments and the cancellation or expiration of the
Letters of Credit.

10.8 Captions. The headings and captions appearing in the Loan Documents have
been included solely for convenience and shall not be considered in construing
the Loan Documents.

10.9 Expenses, Etc. The Borrowers agree to pay or reimburse on demand of the
Administrative Agent the following: (a) the reasonable fees, expenses,
disbursements and other charges of Locke Lord Bissell & Liddell LLP, counsel to
any Administrative Agent, or any other legal counsel engaged by any Agent in
connection with (i) the preparation, execution and delivery of this Agreement
(including the exhibits and schedules hereto) and the Loan Documents and the
making of the Loans and the issuance of Letters of Credit hereunder and (ii) any
modification, supplement or waiver of any of the terms of this Agreement, the
Letters of Credit or any other Loan Document; (b) all out-of-pocket costs and
expenses (including the fees, disbursements and other charges of counsel to each
Agent and of one separate counsel for Lenders other than the Agents), in
connection with any Default or Event of Default or the enforcement of this
Agreement, the Letters of Credit or any other Loan Documents; (c) all transfer,
stamp, documentary or other similar taxes, assessments or charges levied on or
against any Agent or any Lender by any governmental or revenue authority in
respect of this Agreement, any Letter of Credit or any other Loan Document;
(d) all out-of-pocket costs, expenses, taxes, assessments and other charges
incurred by any Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement, any other
Loan Document, and the cost of title insurance for any Mortgage; (e) expenses of
due diligence incurred by any Agent prior to or as of the Closing Date.

Except as otherwise expressly limited elsewhere in this Agreement or in any
other Loan Document, the Borrowers shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by any Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for such Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
any Agent in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any

 

129



--------------------------------------------------------------------------------

demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
any Agent or any Lender, including the fees, charges and disbursements of any
counsel for any Agent and of one separate counsel for Lenders other than the
Agents, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, costs and expenses (subject to
express limitations set forth elsewhere in this Agreement or in any other Loan
Document) incurred in connection with:

(i) appraisals;

(ii) field examinations and the preparation of appraisal, field examination or
audit reports based on the fees charged by a third party retained by any Agent
or the internally allocated fees for each Person employed by any Agent with
respect to each field examination;

(iii) lien and title searches and title insurance;

(iv) environmental reviews;

(v) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue any Agent’s Liens;

(vi) sums paid or incurred to take any action required of any Credit Party under
the Loan Documents that such Credit Party fails to pay or take; and

(vii) forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lockboxes, and costs and
expenses of preserving and protecting the Collateral.

10.10 Indemnification. Each Credit Party, jointly and severally with all other
Credit Parties, hereby agrees to indemnify the Agents, the Lenders and each
Affiliate thereof and their respective directors, officers, employees and agents
from, and hold each of them harmless against, any and all losses, liabilities
(including Environmental Liabilities), claims (including Environmental Claims)
or damages to which any of them may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from any (a) actual or
proposed use by any Borrower or any other Credit Party of the proceeds of any
extension of credit (whether a Loan or a Letter of Credit) by any Lender
hereunder, (b) breach by any Credit Party of this Agreement or any other Loan
Document, (c) violation by any Credit Party or any of its Subsidiaries of any
law, rule, regulation or order including any Requirements of Environmental Law,
(d) Liens or security interests granted on any Property pursuant to or under the
Loan Documents, to the extent resulting from any Hazardous Substance located in,
on or under any such Property, (e) ownership by any Lender or any Agent of any
Property

 

130



--------------------------------------------------------------------------------

following foreclosure under the Loan Documents, to the extent such losses,
liabilities, claims or damages arise out of or result from any Hazardous
Substance, located in, on or under such Property prior to or at the time of such
foreclosure, including losses, liabilities, claims or damages which are imposed
upon Persons under laws relating to or regulating Hazardous Substances, solely
by virtue of ownership, (f) any Lender or any Agent being deemed an operator of
any such Property by a court or other regulatory or administrative agency or
tribunal or other third party, to the extent such losses, liabilities, claims or
damages arise out of or result from any Hazardous Substance, petroleum,
petroleum product or petroleum waste located in on or under such Property at or
prior to the date of any foreclosure thereon under the Loan Document, or
(g) investigation, litigation or other proceeding (including any threatened
investigation or proceeding) relating to any of the foregoing (including any
proceeding brought by any Credit Party against any Agent, any Lender and/or
their respective Affiliates), and each Credit Party, jointly and severally with
all other Credit Parties, agrees to reimburse each Agent and each Lender, and
each Affiliate thereof and their respective directors, officers, employees,
counsel and agents, upon demand for any out-of-pocket expenses (including
reasonable legal fees) incurred in connection with any such investigation or
proceeding, AND WHETHER ANY SUCH LOSS, LIABILITY, CLAIM OR DAMAGE RESULTS FROM
THE NEGLIGENCE OF ANY SUCH INDEMNIFIED PERSON; but excluding any such losses,
liabilities, claims, damages or expenses incurred by a Person or any Affiliate
thereof or their respective directors, officers, employees, counsel or agents by
reason of (i) the gross negligence or willful misconduct of or willful and
knowing breach of any Loan Document by such Person, affiliate, director,
officer, employee or agent or (ii) ownership or operation of any Property by any
Lender or any Agent following foreclosure under the Loan Documents to the
extent, but only to the extent, such losses, liabilities, etc. are attributable
to the post-foreclosure actions of any Lender or any Agent. Promptly after
receipt by an indemnified person of notice of any claim or the commencement of
any action, such indemnified person shall, if any claim in respect thereof is to
be made against any Credit Party under this Section 10.10, notify the such
Credit Party in writing of the claim or the commencement of that action. The
Credit Parties shall not be liable for any settlement of any such claim or
action involving the payment of monetary damages effected without its written
consent not to be unreasonably withheld. If any such claim or action shall be
brought against an indemnified person, it shall notify the applicable Credit
Parties thereof, and such Credit Parties shall be entitled to participate in the
joint defense thereof.

10.11 Amendments, Waivers, Etc.

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers, the Agents and the Required Lenders or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Applicable Agent(s) and the Credit Party or Credit Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce or forgive the principal amount of any Loan
or Letter of Credit Advances or reduce the rate of interest thereon, or reduce
or forgive any interest or fees payable hereunder, without the written

 

131



--------------------------------------------------------------------------------

consent of each Lender directly affected thereby (provided, that any waiver of
Default Rate interest shall not be considered a reduction of interest),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or Letter of Credit Advances, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change any provision contained in Sections 2.2(d), 2.2(e), 2.7,
2.11, 2.12, 2.13, 10.9(b) or 10.10 hereof or this Section 10.11 or Section 10.16
hereof, without the written consent of each Lender directly affected thereby,
(v) increase the advance rates set forth in the definition of US Borrowing Base
or Canadian Borrowing Base or add new categories of eligible assets thereto,
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender,
(vii) release any Borrower or any Guarantor from its obligation under its
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (viii) except as otherwise
expressly provided herein, including without limitation, in Section 10.11(b) or
in any Security Document, release any of the Collateral without the written
consent of each Lender; provided, however, that that nothing in this
Section 10.11 shall affect, limit or restrict the Administrative Agent’s right
to establish, fix, reduce, increase or otherwise revise any standards of
eligibility for any items included within the US Borrowing Base, the Canadian
Borrowing Base or any Reserves, from time to time in accordance with other
provisions of this Agreement and subject to the limitations set forth herein.
Anything in this Section 10.11 to the contrary, no amendment, waiver or consent
shall be made with respect to Section 9 without the written consent of the
Administrative Agent, and no amendment, waiver or consent shall amend, modify or
otherwise affect the rights or duties of the Swingline Lender hereunder without
the prior written consent of the Swingline Lender.

(b) The Lenders hereby irrevocably authorize the US Collateral Agent or the
Canadian Collateral Agent, as applicable, at its option and in its sole
discretion, to release any Liens granted to such Agent by the applicable Credit
Parties on any Collateral (i) upon the termination of the all Commitments,
payment and satisfaction in full in cash of all Obligations, (ii) constituting
Property being sold or disposed of if the Credit Party disposing of such
Property certifies to the Applicable Agent that the sale or disposition is made
in compliance with the terms of this Agreement (and the Applicable Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting Property leased to a Credit Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agents and the Lenders pursuant
to Article 8. Except as provided in the preceding sentence or in
Section 7.4(e)(6), no Agent will release any Liens on any Collateral without the
prior written authorization of the Required Lenders; provided that, each
Applicable Agent may in its discretion, release its Liens on Collateral valued
in the aggregate not in excess of $1,000,000 during any calendar year without
the prior written authorization of the Required Lenders. Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Credit
Parties in respect of) all interests retained by the Credit Parties, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

132



--------------------------------------------------------------------------------

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement with an
Eligible Assignee in compliance with all relevant provisions of Section 10.12
hereof, and contemporaneously with the replacement of such Non-Consenting
Lender, the Borrowers shall cause such substitute lender(s) to pay in full, as
the purchase price for such assignment, the Obligations owed to such
Non-Consenting Lender, including all accrued, unpaid interest thereon and any
Consequential Loss owing by any Borrower to such Non-Consenting Lender as a
result of such payment, without payment of any prepayment or termination fee. In
such event, such Non-Consenting Lender agrees to abide by the relevant
provisions of Section 10.12 hereof in connection with the replacement of such
Non-Consenting Lender by the Eligible Assignee secured by the Administrative
Agent or the Borrowers. Notwithstanding the foregoing right of the Borrowers to
replace any such Non-Consenting Lender, no Agent or Lender shall have any
obligation to the Borrowers to find or locate any substitute lender or lenders
to replace any such Non-Consenting Lender.

10.12 Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the other Credit Parties, the Agents and the Lenders and their
respective successors and permitted assigns, provided that the undertaking of
any Lender hereunder to make any Loans to any Borrower and to issue any Letters
of Credit for the account of any Borrower shall not inure to the benefit of any
successor of any Borrower. No Borrower or Credit Party may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
all of the Lenders (and any attempted assignment or transfer by any Credit Party
without such consent shall be null and void), and no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.12. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than (i) the parties hereto, their
respective successors and assigns permitted hereby, (ii) any participant of a
Lender (to the extent provided in subparagraph (b) below), and (iii) to the
extent expressly set forth herein, the Affiliates of each Agent and each of the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Each Lender may sell participations to any Person in all or part of such
Lender’s Loans, or all or part of such Lender’s Notes, Letter of Credit Exposure
Amount, Swingline Exposure, if applicable, or Commitments, to another bank or
other entity, in which event, without limiting the foregoing, the provisions of
Sections 10.10 and 10.16 shall inure to the benefit of each purchaser of a
participation and the pro-rata treatment of payments, as described in
Section 2.12, shall be determined as if such Lender had not sold such
participation. In the event any Lender shall sell any participation, (i) the
Borrowers, the Agents and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such selling Lender’s
rights and obligations under the Loan Documents (including the Note(s) held by
such selling Lender), (ii) such Lender shall retain the sole right and
responsibility to enforce the obligations of the applicable Borrowers and the
other applicable Credit Parties relating to such Lender’s Loans, Letter of
Credit Exposure Amount and Swingline Exposure, if any, including the right to
approve any amendment,

 

133



--------------------------------------------------------------------------------

modification or waiver of any provision of this Agreement other than (and then
only if expressly permitted by the applicable participation agreement)
amendments, modifications or waivers with respect to (A) any reduction of fees
payable hereunder to such Lender, (B) any reduction of the amount of principal
or the rate of interest payable on, or the dates fixed for the scheduled
repayment of principal of, the Loans and other sums to be paid to the Lenders
hereunder, and (C) any postponement of any date for the payment of any amount
payable in respect of the Loans of such Lender, (iii) the Credit Parties each
agree, to the fullest extent it may effectively do so under applicable law, that
any participant of a Lender may exercise all rights of set-off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such participant were a direct holder of any Loans if such Lender has previously
given notice of such participation to the Borrowers.

(c) Each Lender may assign to one or more Lenders or Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the same portion of the related Loans at
the time owing to it, the related Note or Notes held by it and its applicable
Letter of Credit Exposure Amount) (a “Ratable Assignment”); provided, however,
that, (i) the Administrative Agent and the Borrowers must give their respective
prior written consent, which consent will not be unreasonably withheld,
conditioned or delayed (except that (1) the Borrowers in their sole discretion
may withhold its consent when otherwise required hereunder to any proposed
assignment to any affiliate of Cerberus Capital Management, Highland Capital
Management or Patriarch Partners and (2) the Borrowers’ consent to any such
assignment shall not be required if (A) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund or (B) an Event of Default has
occurred which has not been waived or cured to the satisfaction of the
Administrative Agent and the Required Lenders), (ii) the aggregate amount of the
applicable Commitment, Loans, Letter of Credit Exposure Amount and Swingline
Exposure, if any (without duplication) of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance (as
defined below) with respect to such assignment is delivered to the Agent) shall
in no event be less than $10,000,000 (except for certain exceptions approved by
the Borrowers and the Administrative Agent) and shall be in an amount that is an
integral multiple of $1,000,000 (unless all of the assigning Lender’s applicable
Commitment, Loans, Letter of Credit Exposure Amount and Swingline Exposure, if
any, is being assigned); (iii) the aggregate amount of the applicable Commitment
and/or Loans of the assigning Lender immediately after each partial assignment
must be at least $10,000,000 (except for certain exceptions approved by the
Borrowers and the Administrative Agent) and shall be in an amount which is an
integral multiple of $1,000,000; (iv) each partial assignment must be a pro rata
assignment of the assigning Lender’s Commitment, so that no Lender shall ever
hold a disproportionate percentage of the US Total Revolving Credit Commitment
or Canadian Total Revolving Credit Commitment, as applicable; (v) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in its records, and to the Borrowers, for their
acceptance if the Borrowers’ approval of such assignment is otherwise required
under the terms of this Section 10.12, an Assignment and Acceptance in a form
required by the Administrative Agent (each an “Assignment and Acceptance”) with
blanks appropriately completed, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $5,000 (for which the
Borrowers shall have no liability); and (vi) (1) no US Lender shall assign all
or any part of its US Revolving Credit Commitment or US Revolving Loans unless
such US Lender (or its related Affiliate, if applicable) assigns the same

 

134



--------------------------------------------------------------------------------

percentage of its Canadian Revolving Credit Commitment and Canadian Revolving
Loans to the same assignee (or the related Affiliate of such assignee, if
applicable), and (2) no Canadian Lender shall assign all or any part of its
Canadian Revolving Credit Commitment or Canadian Revolving Loans unless such
Canadian Lender (or its related Affiliate, if applicable) assigns the same
percentage of its US Revolving Credit Commitment and US Revolving Loans to the
same assignee (or the related Affiliate of such assignee, if applicable) and, to
the extent applicable, such assignment is made subject to the rights of each
Canadian Participant under Section 2.16. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five
(5) Business Days after the execution thereof, unless a shorter period of time
may be agreed to by the Administrative Agent in its sole and absolute
discretion, (A) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) the Lender thereunder shall, to the
extent provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(d) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant thereto; (ii) such assignor Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Credit Party or any of its Subsidiaries or the performance or observance
by any Borrower or any other Credit Party of any of its obligations hereunder;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Loan Documents, together with copies of the financial statements of
the Borrowers previously delivered in accordance herewith and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it will keep confidential all information with respect to
any Credit Party furnished to it by such Borrower or such Credit Party, such
assignor Lender or the Administrative Agent (other than information generally
available to the public or otherwise available to the Administrative Agent on a
non-confidential basis or otherwise permitted pursuant to the terms of this
Agreement); (v) such assignee will, independently and without reliance upon any
Agent, such assignor Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to any Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all obligations that by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

135



--------------------------------------------------------------------------------

(e) The Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a record of the names and
addresses of the Lenders and the Commitments of, and principal amount of the
Loans, accrued and unpaid interest and other fees due thereunder owing to, and
the applicable Letter of Credit Exposure Amount and Swingline Exposure (if any)
of, each Lender from time to time. The entries in the register shall be
conclusive, in the absence of manifest error, and the Borrowers, the Agents and
the Lenders may treat each person the name of which is recorded therein as a
Lender hereunder for all purposes of the Loan Documents. Such records shall be
available for inspection by any Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the assignee thereunder together with the Note(s) subject to such
assignment, the written consent to such assignment and the fee payable in
respect thereto, the Administrative Agent shall, if such Assignment and
Acceptance has been completed with blanks appropriately filled, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrowers and the Lenders.
Contemporaneously with the receipt by the Borrowers of such Assignment and
Acceptance and the surrender Note(s), the applicable Borrower, at the Borrowers’
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note(s), a new Note or Notes payable to the order of such
assignee in an amount equal to the applicable Commitment, Loans, Letter of
Credit Exposure Amount and Swingline Exposure, if any (without duplication)
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment, Loans, Letter of Credit Exposure Amount and/or
Swingline Exposure hereunder, a new Note or Notes to the order of the assigning
Lender in an amount equal to the applicable Commitment, Loans, Letter of Credit
Exposure Amount and/or Swingline Exposure retained by it hereunder. Such new
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note(s), shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
the surrendered Note(s). Such surrendered Note shall be marked canceled and
returned to the applicable Borrower.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.12, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Credit Party and/or any of its Subsidiaries furnished to such
Lender by or on behalf of such Credit Party or such applicable Subsidiary.

(h) Notwithstanding anything herein to the contrary, any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

10.13 Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement and understanding among the Credit Parties, the Agents and the
Lenders relating to the

 

136



--------------------------------------------------------------------------------

subject matter hereof and supersedes all prior proposals, agreements and
understandings relating to the subject matter hereof. Any conflict between the
provisions of this Agreement and the provisions of any other Loan Documents
shall be governed by the provisions of this Agreement. The Credit Parties
certify that they are relying on no representation, warranty, covenant or
agreement except for those set forth in this Agreement and the other Loan
Documents of even date herewith.

10.14 Severability. If any provision of any Loan Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.

10.15 Disclosures. Every reference in the Loan Documents to disclosures of any
Borrower or any other Credit Party to the Applicable Agent(s) and the applicable
Lenders in writing, to the extent that such references refer to disclosures at
or prior to the execution of this Agreement, shall be deemed strictly to refer
only to written disclosures delivered to the Applicable Agent(s) and the
applicable Lenders in an orderly manner prior to or concurrently with the
execution hereof.

10.16 Capital Adequacy.

(a) If after the date of this Agreement, any Lender shall have determined that
the adoption or effectiveness (regardless of whether previously announced) of
any applicable Legal Requirement or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority or comparable agency charged with the interpretation
or administration thereof, or compliance by any Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, has or would have the effect of increasing the
cost of, or reducing the rate of return on the capital of such Lender (or any
holding company of which such Lender is a part) as a consequence of its
obligations hereunder or under any Letter of Credit or its Note to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance by an amount deemed by such Lender to be
material, then from time to time, upon demand by such Lender (with a copy to the
Administrative Agent) in the form of a certificate stating the cause of such
demand and reasonably detailed calculations therefor, the applicable Borrower
(subject to Section 10.6 hereof) owing the applicable related Obligations to
such Lender agree to pay to such Lender such additional amount or amounts as
will compensate such Lender or holding company for such reduction.

(b) The certificate of any Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
Subsection 10.16(a) above (and setting forth the calculation thereof in
reasonable detail) shall be conclusive and binding, absent manifest error. The
applicable Borrower owing the applicable related Obligations to such Lender
shall pay such Lender the amount shown as due on any such certificate within
five days after such Lender delivers such certificate. In preparing such
certificate, such Lender may employ such assumptions and allocations of costs
and expenses as it shall in good faith deem reasonable and may use any
reasonable averaging and attribution method.

(c) If any Lender requests compensation from any Borrower under this
Section 10.16 or under Sections 2.9(b) or 10.17, then at any time within 120
days after the applicable

 

137



--------------------------------------------------------------------------------

Borrower’s receipt of the certificate from such Lender regarding the
circumstances and calculation of the applicable compensation so requested, the
Borrowers shall have the right to seek and obtain one or more substitute lenders
approved by the Administrative Agent (which approval shall not be unreasonably
withheld so long as each such substitute lender is an Eligible Assignee) to
replace such Lender hereunder in compliance with all relevant provisions of
Section 10.12 hereof. Contemporaneously with the replacement of such Lender
hereunder with one or more such substitute lenders, the Borrowers shall cause
such substitute lender(s) to pay in full, as the purchase price for such
assignment, the Obligations owed to such replaced Lender, including all accrued,
unpaid interest thereon and any Consequential Loss owing by such Borrower to
such replaced Lender as a result of such payment, without payment to such
replaced Lender of any prepayment fee otherwise payable to such Lender under the
terms of Section 2.4(b) above. Notwithstanding the foregoing terms and
provisions of this Section 10.16, (i) the applicable Borrower shall remain
obligated to make timely payment of the additional compensation set forth in the
certificate presented to such Borrower by such replaced Lender under the terms
of Section 10.16(b) above for the periods prior to the applicable replacement
date, and (ii) no Agent or Lender shall have any obligation to the Borrowers to
find or locate any substitute lender or lenders to replace any Lender requesting
compensation from any Borrower under this Section 10.16.

10.17 Taxes.

(a) As used in this Section 10.17, the following terms shall have the following
meanings:

(i) “Indemnifiable Tax” means any Tax, but excluding, in any case, any Tax that
(a) would not be imposed in respect of a payment to a Lender or any Agent under
the Notes held by such Lender or under any of the other Loan Documents except
for a present or former connection between the jurisdiction of the Governmental
Authority imposing such Tax and such Lender or such Agent (or a shareholder or
other Person with an interest therein), including a connection arising from such
Lender’s or such Agent’s (or shareholder thereof) being or having been a citizen
or resident of such jurisdiction, or being or having been organized, present or
engaged in a trade or business in such jurisdiction, or having or having had a
permanent establishment or fixed place of business in such jurisdiction, but
excluding a connection arising solely from such Lender or such Agent having
executed, delivered, performed its obligations or received a payment under, or
enforced, this Agreement, the Notes held by such Lender, or under any other Loan
Documents, (b) is imposed under United States federal income tax law or any
state income or franchise tax law or (c) is described in the final sentence of
Section 17(e).

(ii) “Tax” means any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest thereon and penalties and
additions thereto) that is imposed by any Governmental Authority in respect of a
payment to a Lender or any Agent under the Notes or under any of the other Loan
Documents.

(b) If any Borrower is required by any applicable Legal Requirement to make any
deduction or withholding for or on account of any Tax from any payment to be
made by it under this Agreement, under the Notes or under any other Loan
Documents to a Lender or any Agent, then such

 

138



--------------------------------------------------------------------------------

Borrower shall (i) promptly notify the Lender or the Agent that is entitled to
such payment of such requirement to so deduct or withhold such Tax, (ii) pay to
the relevant Governmental Authorities the full amount required to be so deducted
or withheld, (iii) promptly forward to such Lender or such Agent an official
receipt (or copies thereof), or other documentation reasonably acceptable to
such Lender or such Agent, evidencing such payment to such Governmental
Authorities and (iv) if such Tax is an Indemnifiable Tax, pay, to the extent
permitted by law to such Lender or such Agent, in addition to whatever net
amount of such payment is paid to such Lender or such Agent, such additional
amount as is necessary to ensure that the total amount actually received by such
Lender or such Agent (free and clear of Indemnifiable Tax) will equal the full
amount of the payment such Lender or such Agent would have received had no such
deduction or withholding been required. If any Borrower pays any additional
amount to a Lender or any Agent pursuant to the preceding sentence and such
Lender or such Agent shall receive a refund of an Indemnifiable Tax with respect
to which, in the good faith opinion of such Lender or such Agent, such payment
was made, such Lender or such Agent shall pay to the Borrower the amount of such
refund promptly upon receipt thereof.

(c) In the event that any Governmental Authority notifies any Borrower that it
has improperly failed to withhold or deduct any Tax from a payment received by
any Lender or any Agent under the Notes held by such Lender or such Agent or
under any other Loan Documents, such Borrower agrees to timely and fully pay
such Tax to such Governmental Authority and such Lender or such Agent shall,
upon receipt of written notice of such payment with respect to any Tax other
than an Indemnifiable Tax, promptly pay to such Borrower, an amount necessary in
order that the amount of such payment to such Borrower after payment of all
Taxes with respect to such payment, shall equal the amount of any Tax other than
an Indemnifiable Tax that such Borrower paid to such Governmental Authority
pursuant to this clause (c).

(d) Each Lender or each Agent shall, upon request by any Borrower, take
requested measures to mitigate the amount of Indemnifiable Tax required to be
deducted or withheld from any payment made by such Borrower under this
Agreement, under the Notes or under any other Loan Documents if such measures
can, in the sole and absolute opinion of such Lender or such Agent, be taken
without such Lender or such Agent suffering any economic, legal, regulatory or
other disadvantage (provided, however, that no such Lender or such Agent shall
be required to designate a funding office that is not located in the United
States of America).

(e) Each US Lender or each Agent that (i) is organized under the laws of a
jurisdiction other than the United States of America and (ii)(A) is a party
hereto on the Closing Date or (B) becomes an assignee of an interest under this
Agreement under Section 10.12 after the Closing Date (unless such Lender or such
Agent was already a Lender or an Agent hereunder immediately prior to such
assignment) shall execute and deliver to the Borrowers and the Administrative
Agent one or more (as the Borrowers or the Administrative Agent may reasonably
request) Forms W-8ECI, W-8BEN, W-8IMY (as applicable) or other applicable form,
certificate or document prescribed by the United States Internal Revenue Service
certifying as to such Lender’s or such Agent’s entitlement to exemption from
withholding or deduction of Taxes. No Borrower shall be required to pay
additional amounts to any Lender or any Agent pursuant to this Section 10.17 to
the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender or such Agent to comply with this
paragraph.

 

139



--------------------------------------------------------------------------------

(f) Each Lender and each Agent agrees that if it subsequently recovers, or
receives a permanent net tax benefit with respect to any amounts of Taxes
(i) previously paid by it and as to which it has been indemnified by or on
behalf of any Borrower or (ii) previously deducted by any Borrower (including,
without limitation, any Taxes deducted from any additional sums payable under
clause (b) above), the relevant Lender or Agent, as the case may be, shall
reimburse such Borrower to the extent of the amount of any such recovery or
permanent net tax benefit (but only to the extent of any indemnity payments
made, or additional amounts paid, by or on behalf of such Borrower under this
Section 10.17 with respect to the Taxes giving rise to such recovery or tax
benefit); provided, however, that such Borrower, upon the request of such Lender
or such Agent, agrees to repay to such Lender or such Agent, the amount paid
over to such Borrower, in the event such Lender or such Agent is required to
repay such amount to the relevant taxing authority.

(g) Notwithstanding the foregoing, in no event shall the amount payable under
this Section 10.17 (to the extent, if any, constituting interest under
applicable laws) together with all amounts constituting interest under
applicable laws and payable in connection with this Agreement or the Notes,
exceed the Highest Lawful Rate or the maximum amount of interest permitted to be
charged by applicable laws.

10.18 Waiver of Claims. Each Credit Party hereby waives and releases all Agents
and all Lenders from any and all claims or causes of action which any Borrower
or any other Credit Party may own, hold or claim in respect of any of them as of
the date hereof.

10.19 Right of Setoff. The Lenders each are hereby authorized at any time and
from time to time, without notice to any Credit Party (any such notice being
expressly waived by each Credit Party), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final, whether or not such
setoff results in any loss of interest or other penalty, and including without
limitation all certificates of deposit) at any time held, and any other funds or
property at any time held, and other Indebtedness at any time owing by any Agent
or such Lender to or for the credit or the account of any such Credit Party
against any and all of the Obligations irrespective of whether or not any of the
Obligations are then due and irrespective of whether or not Agent or such Lender
shall have made any demand under this Agreement, the Notes or any other Loan
Document; provided, however, that no US Lender shall exercise any right of
setoff with respect to any deposit of any Canadian Credit Party to satisfy US
Obligations. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Credit Party also hereby grants to each Agent and to each of the
Lenders a security interest in and hereby transfers, assigns, sets over, and
conveys to each Agent and to each of the Lenders, as security for payment of all
Obligations, all such deposits, funds or property of any such Credit Party or
Indebtedness of any Agent or any Lender to any such Credit Party; provided,
however, that no Agent nor any US Lender shall exercise any right of setoff with
respect to any deposit of any Canadian Credit Party to satisfy US Obligations.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Should
the right of any Agent or any Lender to realize funds in any manner set forth
hereinabove be challenged and any application of such funds be reversed, whether
by court order or otherwise, the Lenders shall make restitution or refund to
such Credit Party, pro rata in accordance with their respective Commitment
Percentages. Each Lender agrees to promptly notify the Borrowers and the Agents
after any such setoff and application, provided that the failure to give such
notice will not

 

140



--------------------------------------------------------------------------------

affect the validity of such setoff and application. The rights of the Agents and
the Lenders under this Section are in addition to other rights and remedies
(including without limitation other rights of setoff) which the Agents or the
Lenders may have. This Section is subject to the terms and provisions of
Section 2.12 hereof.

10.20 Waiver of Right to Jury Trial. EXCEPT AS PROHIBITED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF THE OTHER LOAN DOCUMENTS OR
ANY TRANSACTIONS EVIDENCED THEREBY.

10.21 Additional Provisions Regarding Collection of Accounts and other
Collateral.

(a) Each Credit Party hereby designates and constitutes the Administrative Agent
or the Administrative Agent’s designee as such Credit Party’s attorney-in-fact
with power to endorse such Credit Party’s name upon any notes, acceptances,
checks, drafts, money orders or other evidence of payment of any Accounts or any
other Collateral that may come into its possession; to sign or endorse such
Credit Party’s name on any invoice, bill of lading or other title or ownership
documents relating to any Accounts or Inventory, drafts against any customers of
any Credit Party, assignments and verifications of Accounts and notices to
customers of any Credit Party; to send verifications of Accounts; and to notify
the U.S. Postal Service or the Canadian postal authorities to change the address
for delivery of mail addressed to any Credit Party to such address as the
Administrative Agent may designate. All acts of said attorney or designee are
hereby ratified and approved by each Credit Party, and said attorneys or
designee shall not be liable for any acts of omission or commission, for any
error of judgment or for any mistake of fact or law, provided that the
Administrative Agent or its designee shall not be relieved of liability to the
extent it is determined by a final judicial decision that its act, error or
mistake constituted gross negligence or willful misconduct or willful and
knowing breach of any Loan Document. The power of attorney granted under this
subparagraph is coupled with an interest and is irrevocable until all of the
Obligations are paid in full and this Agreement and the Commitments are
terminated.

(b) The Administrative Agent, without notice to or consent of any Credit Party,
at any time after the occurrence and during the continuation of an Event of
Default, (i) may sue upon or otherwise collect, extend the time. of payment of,
or compromise or settle for cash, credit or otherwise upon any terms, any of the
Accounts or any instruments or insurance applicable thereto and/or release any
account debtor thereon; (ii) is authorized and empowered to accept or direct
shipments of Inventory and accept the return of the goods represented by any of
the Accounts; and (iii) shall have the right to receive, endorse, assign and/or
deliver in its name or the name of any Credit Party any and all checks, drafts
and other instruments for the payment of money relating to the Accounts, and
each Credit Party hereby waives notice of presentment, protest and non-payment
of any instrument so endorsed.

(c) Nothing herein contained shall be construed to constitute any Credit Party
as agent of any Agent for any purpose whatsoever, and no Agent shall be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (except to the extent it is determined by a final

 

141



--------------------------------------------------------------------------------

judicial decision that an Agent’s or a Lender’s act or omission constituted
gross negligence of willful conduct or willful and knowing breach of any Loan
Document). The Agents and the Lenders shall not, under any circumstances or in
any event whatsoever, have any liability for any error or omission or delay of
any kind occurring in the settlement, collection or payment of any of the
Accounts or any instrument received in payment thereof or for any damage
resulting therefrom (except to the extent it is determined by a final judicial
decision that such Agent’s or such Lender’s error, omission or delay constituted
gross negligence or willful misconduct or willful and knowing breach of any Loan
Document). The Agents and the Lenders do not, by anything herein or in any
assignment or otherwise, assume any Credit Party’s obligations under any
contract or agreement assigned to any Agent or any Lender, and the Agents and
the Lenders shall not be responsible in any way for the performance by any
Credit Party of any of the terms and conditions thereof.

(d) Upon the occurrence and during the continuation of any Event of Default:
(i) if any of the Accounts includes a charge for any tax payable to any
governmental tax authority, the Administrative Agent is hereby authorized (but
in no event obligated) in its discretion to pay the amount thereof to the proper
taxing authority for, the account of any Credit Party and to charge or any
Credit Party’s account therefor; and (ii) the Borrowers shall notify the
Administrative Agent if any Accounts include any tax due to any such taxing
authority and, in the absence of such notice, the Applicable Agent shall have
the right to retain the full proceeds of such Accounts and shall not be liable
for any taxes that may be due from any Credit Party by reason of the sale and
delivery creating such Accounts.

(e) Upon the occurrence and continuation of any Event of Default, the
Administrative Agent may at any time and from time to time employ and maintain
in the premises of any Credit Party a custodian selected by the Administrative
Agent who shall have full authority to do all acts necessary to protect the
Applicable Agent’s and Lenders’ interests and to report to the Administrative
Agent thereon. Each Credit Party hereby agrees to cooperate with any such
custodian and to do so whatever the Administrative Agent may reasonably request
to preserve the Collateral. All costs and expenses incurred by the
Administrative Agent by reason of the employment of the custodian shall be
charged to the Borrower’s account and added to the Obligations.

10.22 Hedging Obligations; Cash Management Obligations.

(a) The term “Obligations,” as defined and used in this Agreement, includes all
Hedging Obligations and Cash Management Obligations of any Borrower or any of
its Subsidiaries (collectively, “Related Obligations”) to any Agent, JPMorgan,
JPMorgan Canada, any Lender or any of their respective affiliates and branches
(each an “Obligee” and, collectively, the “Obligees”). Accordingly, the benefit
of the Loan Documents and of the provisions of this Agreement relating to the
Collateral shall extend to and be available in respect of the Related
Obligations solely on the condition and understanding, as among the Agents and
all Obligees, that (i) the Related Obligations shall be entitled to the benefit
of the Loan Documents and the Collateral to the extent expressly set forth in
this Agreement and the other Loan Documents and to such extent the Applicable
Agent shall hold, and have the right and power to act with respect to, the
Guaranty and the Collateral on behalf of and as agent for the Obligees, but no
Agent is otherwise acting solely as agent for the Lenders and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any Obligee; provided, however, that (1) no Agent nor
any US Lender shall have any

 

142



--------------------------------------------------------------------------------

right against any Canadian Credit Party or any Canadian Collateral for
application against or satisfaction of any US Obligations, and (2) no Agent nor
any Canadian Lender shall have any right against any US Credit Party or any US
Collateral for application against or satisfaction of any Canadian Obligations,
(ii) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Obligee under any separate
instrument or agreement or in respect of any Related Obligation, (iii) each
Obligee shall be bound by all actions taken or omitted, in accordance with the
provisions of this Agreement and the other Loan Documents, by the Administrative
Agent and the Required Lenders, each of whom shall be entitled to act at its
sole discretion and exclusively in its own interest given its own Commitment and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Obligee or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no Obligee (except the
Agents and the Lenders, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken or omitted in respect of the Collateral or under this Agreement
or the Loan Documents and (e) no Obligee shall exercise any right of setoff,
banker’s lien or similar right except to the extent such right is exercised in
compliance with Section 2.13.

(b) Each Credit Party hereby, jointly and severally and irrevocably and
unconditionally, guarantees to each of the Obligees the full and prompt payment
and performance of any and all Related Obligations to each Obligee; provided,
however, that notwithstanding the foregoing, (1) no Canadian Credit Party shall
be deemed to guarantee any US Obligations, and (2) no US Credit Party shall be
deemed to guarantee any Canadian Obligations. Such guaranty shall be an
absolute, continuing, irrevocable, and unconditional guaranty of payment and
performance, and not a guaranty of collection, and the applicable Credit Parties
shall remain liable on such obligations hereunder until the payment and
performance in full of the applicable Related Obligations. No set-off,
counterclaim, recoupment, reduction, or diminution of any obligation, or any
defense of any kind or nature which any Borrower or any of its Subsidiaries may
have against any Obligee or any other party shall be available to, or shall be
asserted by, any Credit Party against any Obligee or any subsequent holder of
the Related Obligations or any part thereof or against payment of the Related
Obligations or any part thereof.

(c) If any Credit Party becomes liable for any obligations or indebtedness owing
by any Subsidiary to any Obligee by endorsement or otherwise, other than under
this Section 10.22, such liability shall not be in any manner impaired or
affected hereby, and the rights of each Obligee shall be cumulative of any and
all other rights that any Obligee may ever have against such Credit Party.

(d) In the event of default in payment or performance of any of the Related
Obligations, or any part thereof, when any part of the Related Obligations
becomes due, whether by its terms, by acceleration, upon demand or otherwise,
the applicable Credit Parties shall promptly pay the amount due thereon to the
applicable Obligee without notice or demand in dollars and it shall not be
necessary for any Obligee, in order to enforce such payment by the applicable
Credit Parties,

 

143



--------------------------------------------------------------------------------

first to institute suit or exhaust its remedies against any Subsidiary or others
liable on such Related Obligations, or to enforce any rights against any
collateral which shall ever have been given to secure such Related Obligations.
Notwithstanding anything to the contrary contained in this Section 10.22, each
Credit Party hereby irrevocably subordinates to the prior and defeasible payment
in full of the Related Obligations, any and all rights such Credit Party may now
or hereafter have under any agreement or at law or in equity (including, without
limitation, any law subrogating such Credit Party to the rights of any of the
Obligees) to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from any Subsidiary or any other party liable
for payment of any or all of the Related Obligations for any payment made by any
Credit Party under or in connection with this Section 10.22 or otherwise.

(e) Each Credit Party hereby agrees that its obligations under this
Section 10.22 shall not be released, discharged, diminished, impaired, reduced,
or affected for any reason or by the occurrence of any event, including, without
limitation, one or more of the following events, whether or not with notice to
or the consent of any Credit Party: (i) the taking or accepting of collateral as
security for any or all of the Related Obligations or the release, surrender,
exchange, or subordination of any collateral now or hereafter securing any or
all of the Related Obligations; (ii) any partial release of the liability of any
Borrower or any other Credit Party hereunder, or the full or partial release of
any other guarantor from liability for any or all of the Related Obligations;
(iii) any disability of any Credit Party or any of its Subsidiaries, or the
dissolution, insolvency, or bankruptcy of any Credit Party, any of its
Subsidiaries, any guarantor or any other party at any time liable for the
payment of any or all of the Related Obligations; (iv) any renewal, extension,
modification, waiver, amendment, or rearrangement of any or all of the Related
Obligations or any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Related Obligations; (v) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
any Obligee to any Credit Party, any of its Subsidiaries, or any other party
ever liable for any or all of the Related Obligations; (vi) any neglect, delay,
omission, failure, or refusal of any Obligee to take or prosecute any action for
the collection of any of the Related Obligations or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Related
Obligations; (vii) the unenforceability or invalidity of any or all of the
Related Obligations or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Related Obligations;
(viii) any payment by any Subsidiary of any Credit Party or any other party to
any Obligee is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason any Obligee is required to refund any
payment or pay the amount thereof to someone else; (ix) the settlement or
compromise of any of the Related Obligations; (x) the non-perfection of any
security interest or lien securing any or all of the Related Obligations;
(xi) any impairment of any collateral securing any or all of the Related
Obligations; (xii) the failure of any Obligee to sell any collateral securing
any or all of the Related Obligations in a commercially reasonable manner or as
otherwise required by law; (xiii) any change in the corporate existence,
structure, or ownership of any Borrower or any of its Subsidiaries; or (xiv) any
other circumstance which might otherwise constitute a defense available to, or
discharge of, any Credit Party or any of its Subsidiaries.

(f) Each Credit Party hereby waives promptness, diligence, notice of any default
under the Related Obligations, demand of payment, notice of acceptance of this
guaranty,

 

144



--------------------------------------------------------------------------------

presentment, notice of protest, notice of dishonor, notice of the incurring by
any Subsidiary of any Credit Party of additional obligations or indebtedness,
and all other notices and demands with respect to the Related Obligations and
this guaranty.

10.23 Construction. Each Credit Party, each Agent and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the parties hereto.

10.24 Joint and Several Obligations. Notwithstanding anything to the contrary
contained herein or in any other Loan Documents, each Credit Party acknowledges
that it and the other Credit Parties are jointly and severally responsible for
their respective agreements, covenants, representations, warranties and
obligations contained and set forth in this Agreement or in any other Loan
Document to which the applicable Credit Party is a party.

10.25 USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it may be required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Act.

10.26 Confidentiality. Each Lender agrees to keep confidential information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such Lender’s customary practices and agrees that it will only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any of such information in connection with the
transactions contemplated by this Agreement and not disclose any of such
information other than (a) to such Lender’s employees, representatives,
directors, attorneys, auditors, agents, professional advisors, trustees or
Affiliates who are advised of the confidential nature of such information,
(b) to the extent such information presently is or hereafter becomes available
to such Lender on a non-confidential basis from any source of such information
that is in the public domain at the time of disclosure, (c) to the extent
disclosure is required by law, regulation, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to any Borrower unless such notice is legally prohibited or such disclosure is
made during an examination of a Lender’s books and records by any state or
federal regulatory agency), (d) to any rating agency to the extent required in
connection with any rating to be assigned to such Lender, (e) to assignees or
participants or prospective assignees or participants who agree to be bound by
the provisions of this Section 10.26, (f) to the extent required in connection
with any litigation between any Credit Party and any Lender with respect to the
Loans or this Agreement and the other Loan Documents, or (g) with the Borrowers’
prior written consent

10.27 No Rights, Duties or Obligations of Documentation Agent. The Credit
Parties, each Agent and each Lender acknowledge and agree that except for the
rights, powers, obligations and liabilities under this Agreement and the other
Loan Documents as a Lender, General Electric Capital Corporation, as
Documentation Agent, shall have no additional rights, powers, obligations or
liabilities under this Agreement or any other Loan Documents in its capacity as
Documentation Agent.

 

145



--------------------------------------------------------------------------------

10.28 Financial Assistance Limitations. Notwithstanding any provision of this
Agreement or any of the other Loan Documents to the contrary, no Canadian Credit
Party or non-Domestic Subsidiary that becomes a Credit Party will have any
liability hereunder or thereunder for, nor shall any of the assets of any such
Canadian Credit Party or non-Domestic Subsidiary that becomes a Credit Party
(including proceeds of any Collateral owned by any such Canadian Loan Party) be
applied against or issued to satisfy or offset, any indebtedness, obligations or
liabilities (actual or contingent) of any US Credit Party, including any US
Obligations.

10.29 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing any judgment against any
Borrower or any Credit Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Section 10.29 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the Dollar
Equivalent and, in the case of other currencies, the rate of exchange prevailing
on the Business Day immediately preceding (1) the date of actual payment of the
amount due, in the case of any proceeding in the courts of any jurisdiction that
will give effect to such conversion being made on such date, or (2) the date on
which the judgment is given, in the case of any proceeding in the courts of any
other jurisdiction (the applicable date as of which such conversion is made
pursuant to this Section 10.29 being hereinafter in this Section referred to as
the “Judgment Conversion Date”).

(b) If, in the case of any proceeding, there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Borrower or Credit Party shall pay
such additional amount (if any, but in any event not lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Borrower or Credit Party under this paragraph shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Loan Documents.

(c) The Term “rate of exchange” in this Section means the rate of exchange at
which the Administrative Agent would, on the relevant date at or about 12:00
noon (New York time), be prepared to sell the Obligation Currency against the
Judgment Currency.

[Remainder of Page Left Blank Intentionally]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

WALCO INTERNATIONAL, INC., a Delaware corporation, as US Borrower By:  

 

Name:  

 

Title:  

 

Address for Notices: Walco International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KVSL ACQUISITION, LTD., an Alberta corporation, as Canadian Borrower

 

By:  

 

Name:  

 

Title:  

 

 

Address for Notices: KVSL Acquisition, Ltd. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., a national banking association, as a US Lender, as
Administrative Agent, as US Administrative Agent, as US Collateral Agent, as an
Issuing Bank and as Swingline Lender

 

By:  

 

Name:  

 

Title:  

 

 

Address for Notices: 2200 Ross Avenue, Sixth Floor Dallas, Texas 75201
Attention: Kevin Padgett Domestic Lending Office: 2200 Ross Avenue, Sixth Floor
Dallas, Texas 75201 JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH,

a national banking association, as a Canadian Lender, as Canadian Administrative
Agent, as Canadian Collateral Agent, and as an Issuing Bank

By:  

 

Name:  

 

Title:  

 

Address for Notices: 200 Bay Street Royal Bank Plaza, South Tower, Suite 1800
Toronto, Ontario M5J 2J2 Attention: Barry J Walsh Canadian Lending Office: 200
Bay Street Royal Bank Plaza, South Tower, Suite 1800 Toronto, Ontario M5J 2J2

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a US Lender and
as Documentation Agent

 

By:  

 

Name:  

 

  Duly Authorized Signatory

 

Address for Notices: 500 W. Monroe, 17th Floor Chicago, Illinois 60661
Attention: Walco Account Manager Facsimile: (312) 441-7026 Domestic Lending
Office: 500 W. Monroe, 17th Floor Chicago, Illinois 60661

THE CIT GROUP/BUSINESS CREDIT, INC.,

a New York corporation, as a US Lender

By:  

 

Name:  

 

Title:  

 

Address for Notices: c/o CIT Business Credit 5420 LBJ Freeway, Suite 200 Dallas,
Texas 75240 Attention: Mark Porter Facsimile: (972) 455-1690 Domestic Lending
Office: 1211 Avenue of the Americas New York, New York 10036

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK, a Georgia banking corporation, as a US Lender

 

By:  

 

Name:  

 

Title:  

 

 

Address for Notices: 303 Peachtree Street, 2nd Floor Atlanta, Georgia 30308
Attention: Haynes Gentry Facsimile: (404) 588-7061 Domestic Lending Office: 303
Peachtree Street, 2nd Floor Atlanta, Georgia 30308

GE CANADA FINANCE HOLDING COMPANY,

an Ontario corporation, as a Canadian Lender

 

By:  

 

Name:  

 

  Duly Authorized Signatory

 

Address for Notices:   500 W. Monroe   Chicago, Illinois 60661   Attention:
Anthony Pope   Canadian Lending Office:  

 

 

 

 

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CIT FINANCIAL LTD., an Ontario corporation, as a Canadian Lender

 

By:  

 

Name:  

 

Title:  

 

 

Address for Notices: 5420 LBJ Freeway, Suite 200 Dallas, Texas 75240 Attention:
Michael A. Robinson Canadian Lending Office: 207 Queens Quay West, Suite 700
Toronto, Ontario M5J 1A7

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANIMAL HEALTH INTERNATIONAL , INC., a Delaware corporation, as a Grantor

 

By:  

 

Name:  

 

Title:  

 

 

Address for Notices: c/o Walco International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AMERICAN LIVESTOCK AND PET SUPPLY, INC.,

a Delaware corporation, as a Guarantor

By:  

 

Name:  

 

Title:  

 

Address for Notices: c/o Walco International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HAWAII MEGA-COR., INC., a Hawaii corporation,

as a Guarantor

By:  

 

Name:  

 

Title:  

 

Address for Notices: c/o Walco International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

VETERINARIAN’S OUTLET, INCORPORATED,

a California corporation, as a Guarantor

By:  

 

Name:  

 

Title:  

 

Address for Notices: c/o Walco International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: William F. Lacey Facsimile: (817) 601-6094 With
a copy to: Animal Health International, Inc. 7 Village Circle, Suite 200
Westlake, Texas 76262 Attention: Legal Department Facsimile: (817) 859-3218 With
a copy to: Goodwin Procter LLP 53 State Street Boston, Massachusetts 02109
Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WALCO TEXAS ANIMAL HEALTH, LLC,

a Texas limited liability company, as a Guarantor

By:  

 

  William F. Lacey, President Address for Notices: c/o Walco International, Inc.
7 Village Circle, Suite 200 Westlake, Texas 76262 Attention: William F. Lacey
Facsimile: (817) 601-6094 With a copy to: Animal Health International, Inc. 7
Village Circle, Suite 200 Westlake, Texas 76262 Attention: Legal Department
Facsimile: (817) 859-3218 With a copy to: Goodwin Procter LLP 53 State Street
Boston, Massachusetts 02109 Attention: Mark D. Smith Facsimile: (617) 570-1231

[SIGNATURE PAGE(S) TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

LENDER COMMITMENTS

 

US REVOLVING CREDIT COMMITMENTS

JPMorgan Chase Bank, N.A.

   $ 49,585,714.28

General Electric Capital Corporation

   $ 29,700,000.00

The CIT Group/Business Credit, Inc.

   $ 26,785,714.29

SunTrust Bank

   $ 28,928,571.43

US TOTAL REVOLVING CREDIT COMMITMENTS

   $ 135,000,000.00

CANADIAN REVOLVING CREDIT COMMITMENTS

  

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 8,723,809.52

GE Canada Finance Holding Company

   $ 3,300,000.00

CIT Financial Ltd.

   $ 2,976,190.48

CANADIAN TOTAL REVOLVING CREDIT COMMITMENTS

   $ 15,000,000.00

 

158